Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 1 of 159 PageID #: 6
File & ServeXpress                                                         Page 1 of 2
     Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 2 of 159 PageID #: 7


                                                                                                                                                                                    Preferences             Sign Out
                                                                                                                                             Loveless, Linda L      Richards Layton & Finger PA-Wilmington


                                                                     HOME           FILING & SERVICE                ALERTS       SEARCH

   Case History        Cases Search      Daily Docket       Transaction Status         Advanced Search

 Home > Results
                                                                                              Case History Search
                                                                                             Search Created:                                                                                        Printable Version
                                                                           3/5/2021 16:32:48 GMT-0500 (Eastern Standard Time)



 Court:               DE Court of Chancery Civil Action     Judge:                 Slights, Joseph                                                   File & ServeXpress Live Date:                1/25/2021
 Division:            N/A                                   Case Number:           2021-0066-JRS                                                     Document(s) Filed:                           17
 Case Type:           Breach of Contract                    Case Name:             Continental Automotive Systems, Inc. v. Nokia Corporation         Date Range:                                  All
 Choose an action: -- Select --                            Go      Show 1000         records


                                                                                                                                                        1-11 of 11 transactions                 Page 1 of 1

        Transaction       Date/Time     Option      Case Number           Authorizer             #       Document Type         Document Title                                                      Review     Size
                                                    Case Name             Organization                                                                                                             Status

       66281178        1/25/2021 2:17   File Only   2021-0066-JRS         Philip A Rovner,  1            Complaint with 3 or   Verified Complaint for Breach of Contract for Continental           Accepted   0.5MB
                       PM EST                       Continental           Potter Anderson &              More Defendants       Automotive Systems, Inc.
                                                    Automotive Systems,   Corroon LLP-                                         [view]
                                                    Inc. v. Nokia         Wilmington                                           • Linked from (7)
                                                    Corporation
                                                                                                         Exhibits              Exhibit 1 to Verified Complaint filed on behalf of Continental      Accepted   8.8MB
                                                                                                                               Automotive Systems, Inc.
                                                                                                                               [view]

                                                                                                         Verification to       Verification of Brian Droessler, Head of Software and               Accepted   0.1MB
                                                                                                         Complaint             Connected Solutions in the Interior Division of Continental
                                                                                                                               AG's Infotainment & Connectivity Business Unit, to the
                                                                                                                               Verified Complaint filed on behalf of Continental Automotive
                                                                                                                               Systems, Inc.
                                                                                                                               [view]

                                                                                                         Supplemental          Supplemental Information Statement Pursuant to Rule 3(A) of         Accepted   0.5MB
                                                                                                         Information Sheet     the Rules of the Court of Chancery, filed on behalf of
                                                                                                                               Continental Automotive Systems, Inc.
                                                                                                                               [view]

       66283481        1/26/2021 9:29   File Only   2021-0066-JRS         Philip A Rovner,  2            Summons               Summons Instructions Letter to the Register in Chancery from        Accepted   0.1MB
                       AM EST                       Continental           Potter Anderson &              Instructions          Philip A. Rovner, Esq. Pursuant to 8 Del. C. § 321
                                                    Automotive Systems,   Corroon LLP-                                         [view]
                                                    Inc. v. Nokia         Wilmington                                           • Linked to (1)
                                                    Corporation

       66296366        1/29/2021 3:20   File And    2021-0066-JRS         Register in          3         Issuance of           Issued 1 Summons 1 copy to Counsel via FedEx 01.29.2021.            Accepted   0.1MB
                       PM EST           Serve       Continental           Chancery,                      Summons               [view]
                                                    Automotive Systems,   DE Court of
                                                    Inc. v. Nokia         Chancery Civil
                                                    Corporation           Action

       66299802        2/1/2021 3:56    File Only   2021-0066-JRS         Philip A Rovner,  4            Summons               Summons Instructions Letter to the Register in Chancery from        Accepted   0.4MB
                       PM EST                       Continental           Potter Anderson &              Instructions          Philip A. Rovner, Esq. Pursuant to Del. C. § 3104 and Article 10
                                                    Automotive Systems,   Corroon LLP-                                         (a) of the Hague Convention on the Service Abroad of Judicial
                                                    Inc. v. Nokia         Wilmington                                           and Extra-Judicial Documents in Civil or Commercial Matters,
                                                    Corporation                                                                Article 5(a) of the Hague Convention and Article 3 of the
                                                                                                                               Hague Convention
                                                                                                                               [view]
                                                                                                                               • Linked to (1)
                                                                                                                               • Linked from (1)

       66305608        2/3/2021 11:48   File Only   2021-0066-JRS         Philip A Rovner,  5            Motion                Motion to Appoint International Process Server                      Accepted   0.3MB
                       AM EST                       Continental           Potter Anderson &                                    [view]
                                                    Automotive Systems,   Corroon LLP-                                         • Linked to (2)
                                                    Inc. v. Nokia         Wilmington
                                                                                                         Proposed Order        [Proposed] Order Appointing International Process Server            Accepted   0.1MB
                                                    Corporation
                                                                                                                               [view]
                                                                                                                               • Linked from (1)

       66306015        2/3/2021 1:03    File Only   2021-0066-JRS         Philip A Rovner,  6            Summons               Summons with Affidavit of Service evidencing service was            Accepted   0.8MB
                       PM EST                       Continental           Potter Anderson &                                    effectuated upon Nokia of America Corporation C-O
                                                    Automotive Systems,   Corroon LLP-                                         Corporation Service Company, Registered Agent, on February
                                                    Inc. v. Nokia         Wilmington                                           3, 2021 by John Garber of Parcels, Inc., Pursuant to 8 Del. C.
                                                    Corporation                                                                sec. 321
                                                                                                                               [view]
                                                                                                                               • Linked to (1)

       66311418        2/4/2021 4:56    File And    2021-0066-JRS         Joseph Slights,      7         Order                 Granted ([Proposed] Order Appointing International Process          Accepted   0.2MB
                       PM EST           Serve       Continental           DE Court of                                          Server)
                                                    Automotive Systems,   Chancery Civil                                       [view]
                                                    Inc. v. Nokia         Action                                               • Linked to (1)
                                                    Corporation

       66321157        2/9/2021 9:55    File And    2021-0066-JRS         Register in          8         Issuance of           Issued 6 Summons (Hague Convention) 6 copies to counsel via Accepted           1.2MB
                       AM EST           Serve       Continental           Chancery,                      Summons               FedEx 2.08.2021.
                                                    Automotive Systems,   DE Court of                                          [view]
                                                    Inc. v. Nokia         Chancery Civil
                                                    Corporation           Action

       66365153        2/23/2021 7:53   File And    2021-0066-JRS         Kelly E Farnan,      9         Entry of Appearance Entry of Appearance of Kelly E. Farnan and Blake Rohrbacher           Accepted   0.1MB
                       PM EST           Serve       Continental           Richards Layton &                                  of Richards, Layton & Finger, P.A. as counsel for Defendants
                                                    Automotive Systems,                                                      Nokia Corporation, Nokia of America Corporation, Nokia




                                                                                                A-1
https://secure.fileandservexpress.com/SearchReport/DocsByCase.aspx?t=4&s=1                                                                                                                            3/5/2021
File & ServeXpress                                                         Page 2 of 2
     Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 3 of 159 PageID #: 8


                                           Inc. v. Nokia          Finger PA-                                      Solutions and Networks Oy, and Nokia Technologies Oy with
                                           Corporation            Wilmington                                      Certificate of Service
                                                                                                                  [view]
                                                                                                                  • Linked to (1)

                                                                                      10     Stipulation &        Stipulation and [Proposed] Order Extending Time to Respond        Accepted    0.1MB
                                                                                             (Proposed) Order     to the Complaint
                                                                                                                  [view]
                                                                                                                  • Linked to (1)
                                                                                                                  • Linked from (1)

    66367701   2/24/2021 2:31   File And   2021-0066-JRS          Joseph Slights,     11     Order                Granted (Stipulation and [Proposed] Order Extending Time to       Accepted    0.2MB
               PM EST           Serve      Continental            DE Court of                                     Respond to the Complaint)
                                           Automotive Systems,    Chancery Civil                                  [view]
                                           Inc. v. Nokia          Action                                          • Linked to (1)
                                           Corporation

    66395795   3/5/2021 4:21    Serve      2021-0066-JRS          Philip A Rovner,           Request For          Plaintiff Continental Automotive Systems, Inc.’s Requests for     N/A         0.4MB
               PM EST           Only -     Continental            Potter Anderson &          Production (First)   Production of Documents, Set One Propounded to
                                Private    Automotive Systems,    Corroon LLP-                                    Defendants
                                           Inc. v. Nokia          Wilmington                                      [view]
                                           Corporation


                                                                                                                                          1-11 of 11 transactions                 Page 1 of 1




                                                                                                                                  Client Support
                                About File & ServeXpress         Resource Center      FAQs   Terms & Conditions
                                                                                                                                   1-888-529-7587
                                Privacy
                                                                                                                                  ✉ support@fileandserve.com
                                © 2021 File & ServeXpress, LLC. All rights reserved
                                                                                                                                   Chat Online




                                                                                           A-2
https://secure.fileandservexpress.com/SearchReport/DocsByCase.aspx?t=4&s=1                                                                                                                3/5/2021
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 4 of 159 PageID #: 9
                                                 EFiled: Jan 25 2021 02:17PM EST
                                                 Transaction ID 66281178
                                                 Case No. 2021-0066-
   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

CONTINENTAL AUTOMOTIVE                  )
SYSTEMS, INC., a Delaware               )
corporation,                            )
                                        )
                   Plaintiff,           )
                                        )
             v.                         ) C.A. No. 2021-
                                        )
NOKIA CORPORATION, a Finnish            )
corporation, NOKIA OF AMERICA           )
CORPORATION, a Delaware                 )
corporation, NOKIA SOLUTIONS            )
AND NETWORKS OY, a Finnish              )
corporation, and NOKIA                  )
TECHNOLOGIES OY, a Finnish              )
corporation,                            )
                                        )
                   Defendants.          )
                                        )
                                        )

                           VERIFIED COMPLAINT

      Plaintiff Continental Automotive Systems, Inc. (“Continental” or “Plaintiff”)

alleges the following facts and claims against Defendants Nokia Corporation

(“Nokia Corp.”), Nokia of America Corporation (“Nokia America”), Nokia

Solutions and Networks Oy (“Nokia Solutions”), Nokia Technologies Oy (“Nokia

Technologies”) (Nokia Corp., Nokia America, Nokia Solutions, and Nokia

Technologies collectively referred to herein as “Nokia” or “Defendants”).




                                        1
                                       A-3
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 5 of 159 PageID #: 10




                                 INTRODUCTION

      1.     Continental,    a   leading    provider   of   cutting-edge    automotive

components, including gateway products, telematics control units (TCUs), network

access devices (NADs), and other devices that use telecommunications technology,

brings this lawsuit because of Nokia’s refusal to license its alleged standard-essential

patents (“SEPs”) relevant to the 2G, 3G, and 4G cellular standards to Continental

and its suppliers on fair, reasonable, and non-discriminatory (FRAND) terms and

conditions. Continental is a willing licensee, and seeks to pay a FRAND royalty rate

for a license to the SEPs owned or controlled by Nokia. Accordingly, Continental

seeks equitable relief in the form of declaratory and injunctive relief regarding its

rights and Nokia’s breaches of contract law, including the determination and

imposition of the FRAND terms and conditions for a license to the SEPs owned or

controlled by Nokia.

      2.     In today’s society, many products in addition to mobile phones also

include cellular connectivity.    For example, cars use cellular connectivity for

emergency communications, among others. A car can provide such connectivity

primarily through a telecommunications chipset, known as a baseband processor,

which is the core electronic component that allows it to transmit and receive

information to and from a cellular communications network.              The baseband

processor is typically incorporated within a NAD, which is itself a sub-system of the



                                            2
                                           A-4
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 6 of 159 PageID #: 11




TCU. Baseband processors and NADs are also used in various non-automotive

applications. The TCU is then installed into the car. The TCU includes additional

functionality and components beyond cellular communication, such as GPS,

interface software, and control functions. The car into which the TCU (and thus the

NAD and baseband processor) is incorporated likewise includes many

functionalities having nothing to do with cellular connectivity, which is at best

tangential to the main functionality of a car (i.e., transporting people from one

location to another).

      3.     Continental is a Tier 1 supplier of TCUs to various automotive original

equipment manufacturers (OEMs), i.e., car makers. In certain instances it is also a

Tier 2 supplier of NADs to other Tier 1 suppliers, or incorporates its own NADs into

the TCU (in effect acting as its own Tier 2 supplier). In other instances, Continental

sources its NADs from other Tier 2 suppliers, who in turn source the necessary

baseband processor chipsets that enable cellular connectivity from companies that

manufacture such chipsets (e.g., Qualcomm or MediaTek, sometimes referred to as

Tier 3 suppliers). In addition, Continental is developing products which utilize

connectivity technology outside the automotive industry, e.g., for use in industrial,

agricultural, and marine applications.

      4.     Enabling cellular connectivity requires the use of widely-adopted

cellular standards, such as the second generation (2G), third generation (3G), and/or


                                          3
                                         A-5
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 7 of 159 PageID #: 12




fourth generation (4G) cellular standards adopted by various standard-setting

organizations (SSOs), such as ETSI, ATIS, TIA, ARIB, CCSA and others. Nokia

claims to own patents that have been declared essential to these standards, which are

relied on and implemented in the components and/or subsystems supplied by Tier 1,

Tier 2, and Tier 3 suppliers, including Continental.

      5.     On information and belief, all of the Nokia patents at issue in this case

are subject to the express and voluntary promises Nokia made to the relevant SSOs

pursuant to their Intellectual Property Rights (IPR) Policies. Such IPR Policies all

require Nokia to license its alleged SEPs to any user of the standard that requests a

license, and do so on FRAND terms and conditions. The SSOs relied on such

FRAND commitments when they purportedly incorporated Nokia’s technology into

the standards.

      6.     The relevant SSOs require FRAND commitments in recognition of the

dangers inherent in collective standard-setting activities, which eliminate

competitive technological alternatives that otherwise would have existed in the

market. Once standardized, a technology is “locked in” and must be practiced by all

who wish to produce standard-compliant products. Such lock-in gives SEP owners

the market power to exclude companies from practicing the standard, and to raise

the cost of practicing the standards by charging supra-competitive royalties in excess

of the ex ante incremental value of such technology when it still competed with


                                          4
                                         A-6
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 8 of 159 PageID #: 13




alternatives. This phenomenon is often referred to as “hold-up.” Such market power

does not derive from the original patenting of the SEPs at issue, but results directly

from collective action and incorporation into the standards. In order to ameliorate

the risks posed by the existence of this market power, and as a trade-off for having

its proprietary technology included in the standards, which in turn enables the SEP

owner to license a much greater volume of products than would be the case if the

technology was not used in the standards, the SEP owner is requested to make the

FRAND licensing commitment.

      7.     Continental, as a supplier of TCUs, NADs, and other products

implementing various cellular standards, is a third-party beneficiary of Nokia’s

FRAND promises to the relevant SSOs. Those promises obligate Nokia to license

its SEPs to Continental on FRAND terms and conditions. However, Continental’s

repeated attempts to obtain a FRAND license from Nokia have been unsuccessful.

      8.     Nokia’s original stated intent was to only offer licenses to the

automotive industry at the OEM level, while refusing to license suppliers like

Continental. Continental sought a direct license from Nokia starting in 2017, but for

nearly three years was repeatedly met with refusals to offer a direct license that

would cover the development, manufacture, and sale of Continental’s products.

Instead, Nokia has pursued Continental’s customers with infringement allegations

and/or lawsuits, and has obtained injunctions against at least one Continental


                                          5
                                         A-7
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 9 of 159 PageID #: 14




customer based on its use of Continental’s products. Nokia’s pursuit of injunctions

based on the alleged infringement of its SEPs is directly contrary to its own prior

advocacy in this Court when Nokia filed suit against Qualcomm for a FRAND

license to Qualcomm’s alleged SEPs.

      9.     In September 2020, after years of negotiating, Nokia finally provided

Continental with an offer for a partial direct license, although it continued to wrongly

claim it had no legal obligation to do so. Yet even Nokia’s new offer suffers from

numerous important shortcomings. For example, Nokia’s offer incorporates royalty

rates that are nowhere close to FRAND, demands royalties from Continental even

when Nokia’s patent rights are exhausted, and includes other material limitations.

There is no reasonable economic, technical, or other valid justification for the high

royalty rates being demanded by Nokia.           They are not consistent with the

incremental value of Nokia’s SEPs, if any, and are contrary to Nokia’s own prior

positions and advocacy regarding how to calculate a FRAND royalty rate, including

when Nokia sued Qualcomm in this Court as a prospective licensee. Nokia’s offer

also requires Continental to pay royalty rates to Nokia when Continental is using a

Qualcomm chip in a manner that is contrary to the terms of the license agreement

that arose out of Nokia’s litigation with Qualcomm in this Court. Continental is a

third-party beneficiary of Nokia’s agreement with Qualcomm with the right under

the terms of the agreement to sue Nokia, and thus Nokia’s failure and refusal to


                                           6
                                          A-8
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 10 of 159 PageID #: 15




honor the terms of that agreement for the benefit of Continental constitutes another

breach of contract by Nokia.

      10.    Nokia’s failure and refusal to license Continental on FRAND terms

causes actual and threatened harm to Continental in numerous ways. Absent a

license, Continental is forced to choose between continuing to make and sell

products that are alleged to infringe Nokia’s patents, or foregoing such business

activity and the associated profits. Continental is also impaired in its ability and

incentive to invest in new products and markets if it cannot supply its customers with

licensed products, such that Nokia’s patent rights are exhausted.               Indeed,

Continental’s customers commonly require that Continental secure all necessary

licenses and supply products free of third-party IP rights, and further that Continental

indemnify its customers for the cost of any patent infringement claims related to

Continental’s products, as well as the cost of any license fees paid by the customer.

Continental’s inability to obtain a FRAND license from Nokia interferes with its

ability to manage the financial risks of its business and win new business from its

customers, and also exposes Continental to onerous indemnity demands. Since

Nokia began its licensing campaign in the automotive industry, and continuing

through the present, Continental has faced numerous customer demands for

indemnity based on the assertion and licensing of Nokia’s patents, including

demands that Continental reimburse the customer for royalties paid pursuant to a


                                          7
                                         A-9
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 11 of 159 PageID #: 16




pool license which includes Nokia’s patents. The non-FRAND royalties that Nokia

is demanding are disproportionate to Continental’s margins and expose it to

potentially ruinous liability. Continental could avoid all of these harms if it could

obtain a FRAND license to Nokia’s SEPs, but Nokia has failed and refused to

provide one.

      11.      Because of Nokia’s refusal to license its 2G, 3G, and 4G SEPs to

Continental and other suppliers on FRAND terms and conditions, Continental has

brought this lawsuit to (1) address Nokia’s breaches of contract, (2) obtain a

declaration that Continental is entitled to a direct license covering all of its products

which practice the cellular standards, (3) obtain a declaration that Nokia’s demanded

terms are not FRAND, and (4) obtain, through injunctive relief, a FRAND license

to Nokia’s SEPs.

                      THE PARTIES AND JURISDICTION

      12.      Plaintiff Continental Automotive Systems, Inc. is a corporation

organized under the laws of the State of Delaware, with its principal place of

business at One Continental Drive, Auburn Hills, Michigan 48326.

      13.      Plaintiff is an indirect subsidiary of Continental AG, a corporation

organized and existing under the laws of Germany. Continental AG was originally

founded in 1871 as a rubber manufacturer, focusing its business on automotive tires.

Since then, Continental AG has expanded into new automotive business areas,



                                          8
                                         A-10
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 12 of 159 PageID #: 17




becoming one of the leading suppliers to automotive OEMs worldwide.

      14.    The global headquarters for Continental AG’s Infotainment &

Connectivity Business Unit is now co-located in Deer Park, Illinois, and

Regensburg, Germany.       Employees of Plaintiff are primarily responsible for

developing and commercializing the TCUs, NADs, and other innovative telematics

devices that merge telecommunications, infotainment, and safety features. Plaintiff

has over 100 employees (full or part time) responsible for development of the

hardware and software platforms for each of the connectivity products developed

and sold by the Continental Group. Plaintiff also handles the quality control aspects

of the telematics business, obtains necessary certifications, conducts testing, handles

related legal issues (e.g., intellectual property and open source reviews), and handles

the sourcing and purchasing of component parts. Plaintiff also coordinates the

related research and development and sales activity of Continental affiliates around

the globe.

      15.    Continental’s products rely on telecommunications standards, such as

the 2G, 3G, and/or 4G cellular standards, to transmit and receive data used by the

above features. Importantly, Continental is not simply a contract manufacturer for

its customers. Instead, Continental is and has always been a leading innovator in the

telematics industry, spending millions of dollars in research and development to

develop products and related solutions for connected vehicles and other new


                                         9
                                        A-11
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 13 of 159 PageID #: 18




markets.

      16.   Nokia Corporation (“Nokia Corp.”) is a corporation organized and

existing under the laws of Finland, having its principal place of business at

Karaportti 3, 02610 Espoo, Finland.

      17.   Nokia of America Corporation (“Nokia America”) is a corporation

organized under the laws of Delaware, having its principal place of business at 600

Mountain Avenue, Murray Hill, New Jersey 07974. Nokia America is a wholly-

owned subsidiary of Nokia Corp.

      18.   Nokia Solutions and Networks Oy (“Nokia Solutions”) is a corporation

organized and existing under the laws of Finland, having its principal place of

business at Karaportti 3, 02610 Espoo, Finland. Nokia Solutions is a wholly owned

subsidiary of Nokia Corp.

      19.   Nokia Technologies Oy (“Nokia Technologies”) is a corporation

organized and existing under the laws of Finland, having its principal place of

business at Karaportti 3, 02610 Espoo, Finland. Nokia Technologies is a wholly

owned subsidiary of Nokia Corp.

      20.   Nokia America, Nokia Solutions, and Nokia Technologies are all

wholly-owned direct or indirect subsidiaries of Nokia Corp. Nokia Corp., Nokia

America, Nokia Solutions, and Nokia Technologies (collectively “Nokia”) act as a

common, unified economic enterprise with respect to Nokia’s SEP licensing


                                       10
                                      A-12
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 14 of 159 PageID #: 19




business.

      21.    This Court has personal jurisdiction over each Defendant based on their

relevant contacts with this judicial district pursuant to Delaware’s long-arm statute,

10 Del. C. § 3104(c), and also based on their consent. Upon information and belief,

each Defendant has conducted and continues to conduct business in this judicial

district, has engaged in continuous and systematic activities in this judicial district,

and/or has otherwise subjected themselves to the jurisdiction of this Court as it

relates to the subject matter of this lawsuit.

      22.    Nokia has used the Delaware courts to resolve disputes related to

FRAND, its SEPs, and the SEPs of others. Notably, when Nokia was seeking a

license to Qualcomm’s alleged SEPs, it sued Qualcomm for breach of FRAND in

this very Court, and the case was heavily litigated for several years. Many of the

positions that will be advanced by Continental in this case are the same as positions

advanced by Nokia in its prior case against Qualcomm. That case resulted in a

license agreement between Qualcomm and Nokia that included a promise by Nokia

that it would not sue Qualcomm for patent infringement based on Qualcomm’s

manufacture and sale of chips, including the chips that Qualcomm sells to

Continental. In addition, as part of that agreement, Nokia promised to offer certain

royalty rates to Qualcomm’s customers. Continental is a third-party beneficiary of

that agreement and entitled to enforce its rights thereunder, yet in its negotiations


                                           11
                                          A-13
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 15 of 159 PageID #: 20




with Continental, Nokia has failed to live up to its obligations under its agreement

with Qualcomm, including failing to acknowledge that its patents are exhausted for

products that incorporate Qualcomm chipsets, and failing to otherwise offer

Continental a license at the rates agreed to in the license that resolved Nokia’s

litigation with Qualcomm in this Court. Nokia expressly consented to jurisdiction

in the Court of Chancery in its agreement with Qualcomm, as well as the application

of Delaware law.

      23.    Nokia also sued Apple in Delaware in a FRAND dispute regarding

Nokia’s 2G, 3G and 4G patents. In that case, Nokia asserted ten patents against

Apple and sought a declaration that it complied with its FRAND obligation pursuant

to the ETSI IPR Policy. Nokia has otherwise regularly litigated patent disputes in

Delaware (both as plaintiff and defendant), including patents alleged to be essential

to the 2G, 3G and/or 4G standards. When attempting to defeat a motion to transfer

in one of those cases, Nokia referred to Delaware as its “corporate home in the

United States.”

      24.    Nokia has a variety of other contacts with Delaware related to the

parties’ disputes, including upon information and belief selling products that are

compliant with the 2G, 3G and/or 4G standards in Delaware. Nokia also derives

substantial revenue by licensing companies that sell standard-compliant products in

Delaware, including many companies that reside in Delaware and sell products that


                                        12
                                       A-14
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 16 of 159 PageID #: 21




comply with the 2G, 3G and/or 4G standards in Delaware.

         25.   Nokia America is a member of ETSI and has submitted IPR

declarations to ETSI (and related SSOs in the United States) for the patents at issue

in this lawsuit. Upon information and belief, Nokia America has engaged the foreign

Nokia entities to act as Nokia America’s licensing agent for the 2G, 3G and/or 4G

SEPs that Nokia America owns. The foreign Nokia entities have been granted the

right and ability to license Nokia America’s 2G, 3G and/or 4G SEPs, and regularly

do so.

                           FACTUAL ALLEGATIONS

         26.   As explained below, Continental brings this action for equitable relief

because of Nokia’s unlawful failure and refusal to offer a direct license on FRAND

terms and conditions to Continental for TCUs, NADs, and its other connectivity

products with respect to Nokia’s patents asserted to be essential to the 2G, 3G, and

4G cellular standards.

   Overview of Standard Setting Organizations and the Relevant Standards

         27.   Cellular communications depend on widely distributed networks that

implement cellular communications standards. These standards promote availability

and interoperability of standardized products regardless of geographic boundary.

Cellular standards have evolved over generations, beginning with the “first

generation”—or “1G”—standards developed in the 1980s. Second, third, and fourth



                                         13
                                        A-15
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 17 of 159 PageID #: 22




generation standards followed.

      28.   Industry groups called standard-setting organizations, or SSOs, have

emerged to develop and manage the relevant cellular standards. SSOs are voluntary

membership organizations whose participants engage in the selection and

development of industry technical standards, such as cellular communication

standards, which provide important benefits by resolving interoperability problems.

Common SSOs in the cellular communications field are the European

Telecommunications Standards Institute (ETSI), the Telecommunications Industry

Association (TIA), the Alliance for Telecommunications Industry Solutions (ATIS),

T1P1, the Association of Radio Industries and Businesses (ARIB), the

Telecommunications      Technology     Committee     (TTC),    and    the    China

Communications Standards Association (CCSA).

      29.   As work began on third generation—or “3G”—cellular communication

standards, collaborations of SSOs formed to ensure global standardization. One

such collaboration is the Third Generation Partnership Project (3GPP). As 4G

technology emerged, 3GPP also developed the 4G LTE family of standards.

Another collaboration, the Third Generation Partnership Project 2 (3GPP2), focused

its 3G standardization efforts on the CDMA2000 standard.

      30.   Individual member SSOs of 3GPP and 3GPP2 are known as

Organizational Partners. An Organizational Partner approves and maintains the


                                       14
                                      A-16
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 18 of 159 PageID #: 23




3GPP or 3GPP2 scope and transposes 3GPP or 3GPP2 technical specifications into

the Organizational Partner’s own standards. ETSI, ATIS, ARIB, TTC, and CCSA

are all organizational partners of 3GPP. TIA, ARIB, and TTC are all organizational

partners of 3GPP2.

      31.    Prior to the adoption of 2G standards, 1G cellular connectivity offered

relatively basic functionality, supporting just a few analog signals (as opposed to the

digital signals used today). In the late 1980s, the cellular industry began moving

towards 2G and considered a number of different standards, including the Global

System for Mobile communications (GSM), the Generalized Packet Radio System

(GPRS), Enhanced GPRS (EDGE), and Code Division Multiple Access (CDMA).

Ultimately GSM and CDMA became the primary standards in 2G cellular

communications. The two 2G standards were not interoperable; thus a device

configured for one network would not operate on the other.

      32.    In the late 1990s, the cellular industry pushed towards 3G, which

offered higher transmission speeds, ability to support more users, and improved

reliability. The leading 3G standards families were CDMA2000 and the Universal

Terrestrial Radio Access (UTRA), which operated in various modes around the

world, including Wideband CDMA (WCDMA) and Time Division Synchronous

Code Division Multiple Access (TD-SCDMA). The WCDMA standard was also

known as Universal Mobile Telecommunications System (UMTS), with High Speed


                                         15
                                        A-17
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 19 of 159 PageID #: 24




Packet Access (HSPA) which utilized at least two protocols: High Speed Downlink

Packet Access (HSDPA) and High Speed Uplink Packet Access (HSUPA). Once

again, the two main 3G standards were not interoperable, and thus a device

configured for a CDMA2000 network would not function on a UMTS network.

      33.     In the late 2000s, the cellular industry came together for 4G to develop

a single standard: Evolved UTRA (E-UTRA), more commonly referred to as Long

Term Evolution (LTE). LTE was adopted almost universally as the 4G cellular

communication standard.

            The Importance of FRAND Commitments in the Context of
                            Voluntary Standard Setting

      34.     Although standards deliver economic benefits, they can also present

anticompetitive risks that potentially impose excessive and unfair costs on users of

the standards, and even hinder broad implementation of the standards. Nokia itself

argued at length about these very risks and concerns, as detailed below, when Nokia

was a licensee of Qualcomm’s patents and sued Qualcomm in this Court based on

Qualcomm’s breach of its FRAND promise.

      35.     Prior to adoption of a standard, there are generally multiple alternative

technology solutions competing to perform any given functionality. During the

standard setting process, SSO participants evaluate and then select the appropriate

technology, among alternatives, to fulfill each individual function required to



                                          16
                                         A-18
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 20 of 159 PageID #: 25




practice the relevant standard.      For example, with respect to much of the

functionality within the 3G UMTS and LTE standards, alternative technologies prior

to standardization (e.g., tDocs or technical submissions) were and are regularly

proposed to the SSOs.

      36.    Subsequent     to   standardization,   however,    other   technological

alternatives no longer compete with the standardized technology, which by

definition was adopted over the alternatives. Accordingly, standards implementers,

including Continental, could no longer substitute the adopted technologies with any

other alternatives.   As a result, those who claim to own patents essential to

complying with the standard, like Nokia, possess monopoly power over the standard.

This creates a potential for market-distorting behavior whereby the owners of SEPs

attempt to capture not only the incremental value of their patented technology, but

also the value of standardization itself, as well as the value of technologies outside

the scope of the SEPs. Such behavior could involve refusing to license certain users

of the standards, demanding supra-FRAND royalties that are disproportionate to the

incremental value of the essential technology at issue, or trying to exclude market

participants through injunctions because the market participant using the standard

regards the patent owner’s royalty demand as not FRAND. Such exploitation of

SEPs in an effort to extract unreasonable or discriminatory royalties is often referred

to as patent “hold-up.”


                                         17
                                        A-19
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 21 of 159 PageID #: 26




      37.       In order to prevent SEP holders from blocking or otherwise inhibiting

implementation of a given standard, including through hold-up, the relevant cellular

SSOs maintain IPR policies which impose certain duties. For example, such policies

require and/or strongly encourage each party that participates in the standard-

development process to disclose on a timely, bona fide basis, all intellectual property

rights they are aware of and believe may be essential to a proposed standard. See,

e.g., ETSI IPR Policy, § 4.1; TIA IPR Policy, § 3.1.2; ATIS Operating Procedure, §

10.4.2 at 10.

      38.       The relevant SSO IPR policies additionally encourage members who

wish to voluntarily contribute essential IPR to the standards to commit to license

their asserted SEPs to firms implementing the standard on FRAND terms and

conditions. See, e.g., ETSI IPR Policy, § 6.1; TIA IPR Policy, § 3.1.1; ATIS

Operating Procedure, § 10.4.2 at 10, 11.          These FRAND commitments are

recognized as encumbrances that bind all successors-in-interest to such asserted

SEPs. See, e.g., ETSI IPR Policy, § 6.1bis; TIA IPR Policy, § 3.1.1; ATIS Operating

Procedure, § 10.4.2 at 11. Accordingly, alleged SEP owners like Nokia that have

submitted a FRAND commitment have a duty to license users of relevant cellular

standards within the automotive supply chain, including component suppliers like

Continental, regardless of their position within that supply chain. This has been

confirmed, for example, by the Director General of ETSI who oversaw development


                                          18
                                         A-20
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 22 of 159 PageID #: 27




of the ETSI FRAND policy, who has explained that “[t]he whole idea [of the ETSI

Patent Policy] was that if a FRAND promise was made, everyone was entitled to a

FRAND license.” Karl Heinz Rosenbrock, Licensing At All Levels Is The Rule

Under         The   ETSI    IPR     Policy,    (Nov.     3,     2017),    at     8-9,

https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3064894.

        39.    When SEPs are not available for FRAND licensing, the relevant SSOs

have an obligation to reassess, and then revise or even abandon the portions of their

standards that rely on such essential proprietary technologies. For example, under

the ETSI IPR Policy, “[w]here prior to the publication of a STANDARD or a

TECHNICAL SPECIFICATION, an IPR owner informs ETSI that it is not prepared

to license an IPR” on FRAND terms pursuant to the policy, ETSI is required to select

another “viable alternative technology” solution “which is not blocked by that IPR

and satisfies ETSI’s requirements.” Id., § 8.1.1. If no such viable solution exists,

then work on the standard “shall cease[.]” The TIA IPR Policy similarly provides

that in the absence of the required FRAND commitment, the standard is to be

“referred back to the Formulating Group for further consideration[,]” TIA IPR

Policy § 4 at 11-12, and may be withdrawn by TIA, id. § 3.1.3 at 9-10. Other relevant

SSOs have policies similar to the policies at ETSI and TIA. Thus, by making an

affirmative and voluntary FRAND commitment, an SEP holder intentionally

displaces the process within the SSOs whereby SSO members are duty-bound to re-


                                        19
                                       A-21
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 23 of 159 PageID #: 28




evaluate their technical specifications when the unavailability of an essential

technology under consideration is timely brought to their attention.

      40.    By voluntarily undertaking FRAND licensing commitments, SEP

holders benefit from the broad implementation of their patented technologies as a

result of standardization, which significantly expands the pool of licensees who must

practice any essential patents to all those who produce and sell standard-compliant

products. In exchange, the SEP holders agree not to abuse the market power

resulting from the patent’s incorporation into the standard to the exclusion of other

alternatives (although in practice SEP holders often fail to live up to their

commitments, as demonstrated here with Nokia).          The relevant SSOs require

FRAND commitments from SEP holders precisely to impose a limit on the exercise

of otherwise unchecked monopoly power that results from standard setting.

      41.    These FRAND commitments provide firms that implement the

standard—such as component suppliers like Continental— the assurance that they

will always be able to implement the standardized technology and will not be

disadvantaged relative to others if they invest in implementing the standard or

developing innovative products that may operate with the standard. Unfortunately,

despite SSOs adopting IPR policies incorporating FRAND commitments, some SEP

owners, including Nokia, abuse their monopoly power arising from the

standardization process to exclude certain implementers from lawfully practicing the


                                        20
                                       A-22
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 24 of 159 PageID #: 29




standards and extract supra-competitive royalty rates after companies are locked into

the standardized technology.

                    Nokia’s FRAND Commitments to SSOs

      42.    Nokia has participated in the cellular standard setting process through

membership in various SSOs, including ETSI, TIA, and ATIS. Nokia has declared

that certain of its patents or patent applications may be or may become essential to

cellular standards under consideration by such SSOs, and committed to grant

licenses to the disclosed patents on FRAND terms and conditions. As a result, Nokia

is obligated to license its SEPs on FRAND terms and conditions by virtue of the

declarations it made to the SSOs.

      43.    Nokia made these declarations to ensure that the cellular standards

incorporated Nokia’s technologies to the exclusion of alternatives, such that

manufacturers of standard-compliant devices would require a license to Nokia’s

alleged SEPs. The SSOs, in turn, relied on Nokia’s FRAND licensing commitments

in adopting the technology into the standards. While making such declarations to

the relevant SSOs, Nokia concealed its intent to, among other things, refuse to

license certain users of the standards in a given supply chain, charge supra-

competitive royalty rates, and demand discriminatory terms and conditions for a

license to its alleged SEPs. The intent of this concealment was to deceive and induce

the relevant SSOs to adopt technologies Nokia declared to be essential to the



                                        21
                                       A-23
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 25 of 159 PageID #: 30




standards.

                     The Automotive Industry Supply Chain

      44.    In the automotive industry, there is a well-established “division of

labor” at least between the OEMs (i.e., automobile manufacturers) and their Tier 1

suppliers (e.g., Continental).   Suppliers like Continental are much more than

manufacturing companies. Rather, they are innovation and technology companies

and have the in-depth know-how and expertise to manufacture and constantly

research and develop (and re-develop) a large number of complex components that

must be implemented in different vehicles manufactured by different OEMs.

Automotive OEMs then assemble the various components obtained from their

various Tier 1 suppliers and combine them into the final vehicle. In this sense, Tier

1 suppliers are one of the driving forces in the technological development of the

automotive industry. For example, in the TCU context, Tier 1 suppliers must

determine the sub-components necessary for cellular connectivity and have the

expertise to design a product that not only fits into the OEM’s vehicle, but also

seamlessly integrates with the vehicle’s existing user interface.

      45.    Tier 1 suppliers usually source components and subsystems, such as

NADs, necessary for the products they manufacture from Tier 2 suppliers.

Sometimes, however, Tier 1 suppliers also build their own NADs, or sell NADs to

other Tier 1 suppliers (in these instances, also acting as a Tier 2 supplier).



                                         22
                                        A-24
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 26 of 159 PageID #: 31




Continental, at times, does both. Tier 2 suppliers source the components necessary

for their products from Tier 3 suppliers (manufacturers of the baseband processor or

“chipset”). The manufacturers of the baseband processors provide their reference

design to the Tier 2 suppliers in order to facilitate the making of a tested and

functional NAD for later use in the TCU.

      46.    Automotive OEMs exercise significant buyer power.          Automotive

OEMs often initiate fierce bidding competitions in so-called “Request for Quotes”

(RFQs). Often, the winning bid is the supplier with the ability to provide a product

meeting the OEM’s specifications at the lowest price. Additionally, this significant

buyer power allows OEMs to traditionally require their suppliers to deliver

components “free of (third party) rights.” Specifically, such requirements typically

include assurances that the products supplied to the OEM do not violate patents or

other intellectual property rights, as well as indemnification clauses obliging the

supplier to indemnify the respective OEM for any royalties the OEM might pay for

using and/or selling the product as part of a vehicle. In today’s environment, with

Nokia and other SEP owners aggressively pursuing OEMs with SEP infringement

claims related to the cellular standards, OEMs regularly insist that suppliers like

Continental attest that they have, or commit to obtain, all necessary cellular SEP

licenses as a condition of winning future business.

      47.    Accordingly, Continental has a strong interest in obtaining adequate


                                        23
                                       A-25
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 27 of 159 PageID #: 32




licenses to patents that may cover cellular standards implemented by the products it

supplies to automotive OEMs. Absent a license, Continental is forced to choose

between continuing to make and sell products that are alleged to infringe Nokia’s

patents, or foregoing such business activity and the associated profits. Continental

is also impaired in its ability and incentive to invest in new products and markets, as

well as win new business, if it cannot supply its customers with licensed products,

such that Nokia’s patent rights are exhausted. However, Continental has not been

able to obtain such a license because Nokia has failed and refused to grant a license

to Continental on FRAND terms. Continental nevertheless bears the cost of Nokia’s

supra-competitive and non-FRAND royalties as alleged herein, and has received

demands for indemnity from multiple OEMs relating to Nokia’s conduct.

    Nokia Has Sought to Hold-Up the Automotive Industry While Denying
            Continental a License on FRAND Terms and Conditions

      48.    Since at least 2017, Nokia has been targeting Continental customers

(automobile OEMs), asserting that their connected cars practice the cellular

standards purportedly covered by Nokia alleged SEPs, and offering a license to the

alleged SEPs. In so doing, Nokia has demanded non-FRAND rates, and threatened

patent infringement lawsuits and injunctions against the OEMs that would halt

production of their cars simply because they contain a small telematics component

which Nokia is demanding be licensed on non-FRAND terms and conditions. In at



                                         24
                                        A-26
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 28 of 159 PageID #: 33




least one instance, Nokia has succeeded in obtaining injunctions against one of

Continental’s customers based on that customer’s use of Continental products, and

has otherwise continued to threaten numerous other customers with patent

infringement lawsuits and injunctions. Nokia’s campaign of trying to coerce OEMs

to enter into licenses by threatening patent injunctions is directly contrary to its prior

advocacy when it was a plaintiff in this Court seeking a license to Qualcomm’s

patents.

      49.    Continental learned from its customers that they were being targeted by

Nokia. Understanding that the automobiles sold by its customers connect to the

various cellular networks through the TCUs and NADs provided by Continental

(with the actual practice of the cellular standards occurring at the level of the

baseband processor), Continental knew it would be in a better position than its

customers to negotiate a license to the alleged cellular SEPs. Indeed, patents

declared as essential to cellular standards are often highly technical. Understanding

such patents in a way that promotes productive licensing negotiations requires

knowledge beyond the scope required by car OEMs, who often simply assemble cars

with the components or subsystems that include cellular functionality. While the

baseband processor suppliers (such as Qualcomm or MediaTek) are best situated to

engage in such negotiations, Continental has a better understanding of the cellular

technology standards implemented by its products than do its OEM customers.


                                           25
                                          A-27
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 29 of 159 PageID #: 34




         50.   Continental contacted Nokia in 2017 in an attempt to negotiate a

FRAND license to the alleged SEPs asserted against its customers. However, all of

Continental’s attempts to obtain a FRAND license have failed due to Nokia’s

misbehavior. For years, Nokia refused to provide Continental with a direct license,

whereby Continental itself would be fully licensed to Nokia’s SEPs. Instead, Nokia

insisted that it would only license its patents at the OEM level. Notably, this was

contrary to Nokia’s own historical practices (wherein Nokia had licensed component

makers in the past), and its own historical advocacy in various litigation and

investigations (wherein it and its representatives had argued in favor of licenses

being offered to all willing licensees, including at the component level).

         51.   Recognizing that its refusal to license component suppliers like

Continental was not credible, and wanting to avoid regulatory intervention, Nokia

attempted various half-measures in an effort to create the misleading impression that

it was willing to deal with Continental and other suppliers. In reality, though,

Nokia’s proposals all stopped well short of offering Continental the full direct

license which the law requires, and which Continental needs to make and sell

products which are alleged to practice Nokia’s alleged SEPs. During this same time

period, Continental proactively made a license offer to Nokia, which would have

afforded it a direct license on FRAND terms and conditions, but Nokia rejected the

offer.


                                         26
                                        A-28
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 30 of 159 PageID #: 35




      52.    In September 2020, for the first time, Nokia finally offered Continental

a partial direct license to Nokia’s SEPs. However, the offer was still deficient and

non-FRAND in numerous respects. For example, Nokia’s offer incorporates royalty

rates and other terms that are still not close to being FRAND, and includes other

material limitations that render the offer non-FRAND.

      53.    Courts, regulators, and other commentators have all explained that

FRAND principles are only effective when, at least, royalties for essential

technology are limited to the incremental value of the alleged SEPs when they still

competed with other alternatives for inclusion in the standard, and exclude the

additional value the technology gains from being adopted into standards (i.e., the

royalties must capture only the incremental value of the patented technology, not the

value of the standard). Additionally, patent damages law is clear that Nokia is only

entitled to the incremental value of its own inventions, and not any value flowing

from other aspects of the accused product which Nokia did not invent. Nokia has

previously advanced these same principles, including when it sought a license to

Qualcomm’s alleged SEPs in this Court.

      54.    A common and widely-accepted way to calculate FRAND royalty rates,

which Nokia itself has previously advanced, is what is known as the “top-down”

methodology. The top-down methodology starts with the premise that there needs

to be a reasonable, maximum aggregate royalty rate for a license to all SEPs. This


                                        27
                                       A-29
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 31 of 159 PageID #: 36




cumulative royalty burden, otherwise known as a “royalty stack,” needs to be

reasonable. Otherwise, companies whose products implement the standards will not

be able to afford the royalties, and will lack the incentive and ability to develop such

products, which ultimately harms consumers.

      55.    For example, Nokia previously advocated for a 5% aggregate royalty

burden for 3G devices, and a “single digit” percentage royalty burden for 4G devices.

These statements were made around the time the standards were being developed

and adopted, in an effort to ease market concerns about the aggregate royalty burden

and thereby encourage companies to adopt the standards.

      56.    The second step of a top-down approach is to give each SEP owner a

royalty that is reflective of its proportional share of the cumulative royalty burden,

as determined by its proportional share of all relevant SEPs.           In effect, one

determines the total size of the pie (the reasonable aggregate royalty burden), and

then gives each patent owner an appropriate-sized slice of that pie (the proportional

share). Again, for many years Nokia endorsed this approach to calculating FRAND

royalty rates, including in its litigation against Qualcomm in this Court.

      57.    Unfortunately, the royalty rates and other terms being demanded by

Nokia in the automotive industry are not FRAND, and are completely out of step

with any reasonable application of the top-down methodology. Instead, the rates are

multiples too high, and imply a cumulative royalty burden that is grossly excessive


                                          28
                                         A-30
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 32 of 159 PageID #: 37




and unsustainable relative to the market price of the goods that implement the

cellular standards, i.e., the baseband processor in the first instance, then the NAD,

and finally the TCU. Continental has repeatedly asked Nokia to explain in detail

how it calculated or otherwise determined its demanded royalty rates, but Nokia has

thus far refused to answer with a reasonable level of detail, presumably because

Nokia knows its royalty rates are inconsistent with the very methodology it used to

advance. At most, the explanations offered reflect Nokia explicitly trying to capture

the purported value of the standards (and doing so in a manner that is not reliable),

as opposed to the incremental value of its own patented technology in the devices

which actually implement the standards. There is simply no reasonable economic,

technical, or other justification for the high royalty rates being demanded by Nokia.

      58.    Not surprisingly, the automotive industry has largely rejected Nokia’s

demanded royalty rates. Despite Nokia engaging in licensing discussions with

numerous OEMs and Tier 1 suppliers, Continental is informed and believes that not

a single OEM or Tier 1 supplier is directly licensed to Nokia’s patents. At most,

several OEMs (a very small minority of all OEMs worldwide) are indirectly licensed

to Nokia’s patents through a patent pool that is targeting the automotive industry.

Continental is informed and believes that those OEMs, some of which are

Continental customers, took the pool license because of the coercive fear of a patent

injunction. Those OEM customers, in turn, are now trying to force Continental to


                                        29
                                       A-31
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 33 of 159 PageID #: 38




indemnify them for the non-FRAND royalty rates paid to the pool, including for the

benefit of Nokia.

      59.    Even though Continental and numerous others in the automotive

industry have recognized that Nokia’s demands are far too high, and have conveyed

this to Nokia, Nokia has refused to lower its rates to a reasonable level in accordance

with its FRAND commitment. Instead, it continues to pursue its efforts to hold-up

the automotive industry through threatened patent injunctions, in so doing

contradicting all of its prior advocacy when Nokia was seeking a license to

Qualcomm’s patents in this Court.

 Nokia Continues to Demand Royalties From Continental Despite its Patents

   Being Exhausted By the Qualcomm Agreement and Has Failed to Offer

    Continental Royalty Rates Consistent with the Qualcomm Agreement

      60.    Nokia’s demands to Continental are non-FRAND in at least one other

respect. Continental is informed and believes that when Nokia resolved its litigation

with Qualcomm in this Court, the resulting agreement included terms for the benefit

of those who use Qualcomm chips (like Continental), such that Continental is a third-

party beneficiary of the agreement. A publicly-filed version of this agreement is

attached hereto as Exhibit 1.

      61.    For example, Continental is informed and believes that Nokia gave

Qualcomm the right to practice Nokia’s patents, which in turn would exhaust


                                         30
                                        A-32
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 34 of 159 PageID #: 39




Nokia’s patent rights in Qualcomm products sold downstream (such that Continental

should not owe any royalties to Nokia when it uses a Qualcomm chipset). In

addition, Nokia also agreed to cap the royalty rates it would demand from

Qualcomm’s customers like Continental, albeit at rates that are still in excess of a

true FRAND rate.

      62.    Continental has sought the benefit of these rights in its negotiations with

Nokia, given that Continental uses Qualcomm chips and otherwise sells products

that are covered by the agreement between Nokia and Qualcomm. However, Nokia

has denied and/or refused to honor those rights in its license offers to Continental,

including by denying any patent exhaustion where Qualcomm chips are used,

refusing to offer Continental the rates set forth in its agreement with Qualcomm, and

instead demanding rates far in excess of the rates set forth in its agreement with

Qualcomm.

                           FIRST CAUSE OF ACTION
                   Breach of Contract – FRAND Commitment
      63.    Continental re-alleges and incorporates by reference the allegations set

forth in the foregoing paragraphs.

      64.    Nokia entered into, or is bound by, contractual commitments it made to

the relevant SSOs, such as ETSI, TIA, and/or ATIS, and their respective members,

participants, and implementers relating to the 2G, 3G, and 4G standards. To comply

with the IPR Policies of the relevant SSOs, Nokia either made or is encumbered by

                                         31
                                        A-33
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 35 of 159 PageID #: 40




a binding commitment to those SSOs, their members, and third-party implementers

to grant irrevocable licenses to any such user of cellular standards purportedly

covered by Nokia’s alleged SEPs on FRAND terms and conditions.

      65.    The declarations made pursuant to such IPR Policies created an express

and/or implied contract with those SSOs and their members, including an agreement

that Nokia would license those patents on FRAND terms and conditions. The IPR

Policies of ETSI, TIA, and ATIS, among other relevant SSOs, do not limit the right

to obtain a license on FRAND terms and conditions to their members; third parties

that are not members also have the right to be granted licenses under those patents

on FRAND terms and conditions.         Each and every party with products that

implement the 2G, 3G, and 4G standards promulgated by such SSOs is an intended

third-party beneficiary of Nokia’s contractual commitments, including Continental,

its suppliers, and its customers.

      66.    Despite Continental’s good faith efforts to negotiate a license to

Nokia’s alleged SEPs, Nokia has failed and refused to license Continental on

FRAND terms and conditions, including refusing to license all of Continental’s

relevant products, demanding royalty rates that are not FRAND, and demanding

royalties even when Nokia’s patent rights are exhausted.

      67.    Therefore, Nokia has breached its obligations to relevant SSOs such as

ETSI, TIA, and/or ATIS by refusing to license to all users of cellular standards


                                        32
                                       A-34
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 36 of 159 PageID #: 41




allegedly covered by Nokia’s declared patents, namely Continental.

      68.    These behaviors constitute a breach of Nokia’s FRAND obligations, of

which Continental is an intended third-party beneficiary.

      69.    As a result of Nokia’s contractual breaches, Continental has been

injured in its business or property and is threatened by imminent loss of profits, loss

of customers and potential customers, and the imposition of non-FRAND terms and

conditions (including via Continental’s contractual indemnity obligations to its

OEM customers).

      70.    Continental has suffered and will continue to suffer irreparable injury

by reason of the acts, practices, and conduct of Nokia alleged above until and unless

the Court enjoins such acts, practices, and conduct. Namely, Continental requests

(1) that this Court order Nokia to offer a license on FRAND terms and conditions to

Continental, and (2) an adjudication of the FRAND terms and conditions for such a

license.

                         SECOND CAUSE OF ACTION
               Breach of Contract – Qualcomm/Nokia Agreement
      71.    Continental re-alleges and incorporates by reference the allegations set

forth in the foregoing paragraphs.

      72.    Nokia and Qualcomm entered into an agreement whereby Nokia

granted certain rights to its patents to Qualcomm, which in turn exhausted Nokia’s

patent rights for products that utilize a Qualcomm chipset. In that agreement, Nokia

                                         33
                                        A-35
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 37 of 159 PageID #: 42




also agreed to offer licenses to Qualcomm’s customers like Continental at specified

rates when selling certain products covered by the agreement.

      73.    Continental is a third-party beneficiary of the agreement between

Qualcomm and Nokia, and sells products covered by the agreement. Per the terms

of the agreement, Continental has the right to enforce the agreement against Nokia,

specifically in this Court. In particular, Nokia has sued Continental’s customer for

alleged infringement of an alleged Nokia SEP based on the customer’s use of

Continental’s covered product, and yet Continental is unable to enforce its rights

under Nokia’s agreement with Qualcomm as a defense or counterclaim in that other

action. Per the terms of the agreement between Nokia and Qualcomm, Continental

thus has the express right to enforce its rights here in this Court.

      74.    Nokia has failed to offer Continental a license to its patents at rates

consistent with the agreement, and also failed to provide and offer a license that

takes into account that its patents are exhausted by virtue of the agreement, all in

breach of its contract with Qualcomm.

      75.    As a result of Nokia’s breach, Continental has been injured in its

business or property and is threatened by imminent loss of profits, loss of customers

and potential customers, and the imposition of rates that are inconsistent with

Nokia’s patents being exhausted when Continental uses Qualcomm chips, and/or far

higher than the rates set forth in Nokia’s agreement with Qualcomm.


                                          34
                                         A-36
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 38 of 159 PageID #: 43




      76.    Continental has suffered and will continue to suffer irreparable injury

by reason of the acts, practices, and conduct of Nokia alleged above until and unless

the Court enjoins such acts, practices, and conduct. Continental requests that this

Court order and declare that Nokia must provide a license to Continental that (1)

confirms that Nokia’s patents are exhausted by virtue of the Qualcomm agreement

such that no royalties are owed for products sold by Continental that incorporate

Qualcomm chipsets, and/or (2) orders and declares that Nokia must provide

Continental a license at rates no greater than the agreed-upon rates in Nokia’s

agreement with Qualcomm. For the sake of clarity, Continental asserts that a true

FRAND royalty rate is less than the rates set forth in the agreement between Nokia

and Qualcomm, and thus seeks a lower ultimate royalty rate in connection with the

other claims asserted herein.

                          THIRD CAUSE OF ACTION
                                Declaratory Judgment
      77.    Continental re-alleges and incorporates by reference the allegations set

forth in the foregoing paragraphs.

      78.    Nokia is obligated to license its 2G, 3G, and 4G alleged SEPs on

FRAND terms and conditions. As a result of the acts described in the foregoing

paragraphs, there exists a definite and concrete, real and substantial, justiciable

controversy between Continental and Nokia regarding (1) whether Continental and

other suppliers in the automotive supply chain are entitled to a direct license to

                                        35
                                       A-37
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 39 of 159 PageID #: 44




Nokia’s 2G, 3G, and 4G SEPs on FRAND terms and conditions consistent with

Nokia’s irrevocable commitments in its obligations, membership, and or

declarations with relevant SSOs, including ETSI, TIA, and/or ATIS, (2) whether

Nokia’s patent rights are exhausted when Continental uses a Qualcomm chip, by

virtue of Nokia’s agreement with Qualcomm, (3) whether Continental is entitled to

rates no greater than the rates set forth in Nokia’s agreement with Qualcomm, and

(4) what constitutes FRAND terms and conditions for a license to Nokia’s 2G, 3G,

and 4G SEPs. This dispute is of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment.

       79. Continental is entitled to a declaratory judgment with respect to (1)

Continental and other suppliers’ entitlement to a direct license to Nokia’s 2G, 3G,

and 4G SEPs on FRAND terms and conditions; (2) a determination that Nokia has

not offered Continental a direct license to their alleged 2G, 3G, and 4G SEPs on

FRAND terms and conditions; (3) a determination of what constitutes FRAND terms

and conditions for a license to Nokia’s 2G, 3G, and 4G SEPs, with those terms and

conditions being imposed on the parties; (4) a determination that the FRAND terms

and conditions must be consistent with well-established apportionment principles

(e.g., the smallest salable patent practicing unit rule); (5) a determination that

Nokia’s patent rights are exhausted when Continental uses a Qualcomm chip, by

virtue of Nokia’s agreement with Qualcomm; and (6) a determination that


                                       36
                                      A-38
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 40 of 159 PageID #: 45




Continental is entitled to rates no greater than the rates set forth in Nokia’s agreement

with Qualcomm.

                                      PRAYER

        WHEREFORE, Continental prays for judgment as follows:

        A.   Adjudge and decree that Nokia is liable for breach of its contractual

commitments to the relevant SSOs, including ETSI, TIA, and/or ATIS, by failing to

offer FRAND terms and conditions for a license to its alleged 2G, 3G, and/or 4G

SEPs to Continental;

        B.   Adjudge and decree that Nokia is liable for breach of its agreement with

Qualcomm by insisting on royalties whenever Continental uses a Qualcomm chipset

despite its patent rights being exhausted, and also by demanding royalties greater

than the royalties set forth in the agreement when Continental uses a Qualcomm

chipset;

        C.   Adjudge and decree that Continental is entitled to a license from Nokia

for any and all patents Nokia deems “essential” and/or which Nokia has declared as

“essential” to the 2G, 3G, and 4G standards under FRAND terms and conditions

pursuant to Nokia’s obligations to the relevant SSOs, including ETSI, TIA, and/or

ATIS;

        D.   Adjudge, decree, and set the FRAND terms and conditions that

Continental is entitled to under Nokia’s obligations to the relevant SSOs, including



                                          37
                                         A-39
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 41 of 159 PageID #: 46




ETSI, TIA, and/or ATIS, for a license to Nokia’s 2G, 3G, and 4G SEPs;

      E.     Adjudge and decree that Nokia has not offered a license to its alleged

2G, 3G, and 4G SEPs to Continental on FRAND terms and conditions;

      F.     Adjudge and decree that Nokia’s patents are subject to license and

patent exhaustion for products incorporating Qualcomm chipsets due to Nokia’s

agreement with Qualcomm;

      G.     Adjudge and decree that Continental is entitled to rates no greater than

the rates set forth in Nokia’s agreement with Qualcomm when Continental uses a

Qualcomm chipset;

      H.     Enjoin Nokia from demanding excessive royalties from Continental

and its customers, to the extent those customers are using Continental products, that

are not consistent with Nokia’s FRAND obligations to the relevant SSOs, including

ETSI, TIA, and/or ATIS;

      I.     Enjoin Nokia from demanding royalties from Continental and its

customers, to the extent those customers are using Continental products, that are

inconsistent with the fact that Nokia’s patent rights are exhausted whenever a

Qualcomm chipset is used;

      J.     Enjoin Nokia from demanding excessive royalties that are greater than

the rates set forth in Nokia’s agreement with Qualcomm when Continental uses a

Qualcomm chipset;


                                        38
                                       A-40
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 42 of 159 PageID #: 47




      K.     Order Nokia to offer a license to Continental on the FRAND terms and

conditions set by the Court;

      L.     Enter judgment awarding Continental its expenses, costs, and

attorneys’ fees under applicable laws; and

      M.     For such other and further relief as the Court deems just and proper.

Dated: January 25, 2021

                                             POTTER ANDERSON & CORROON
 OF COUNSEL:                                 LLP

 Stephen S. Korniczky                        By: /s/ Philip A. Rovner
 Martin R. Bader                                 Philip A. Rovner (#3215)
 Matthew W. Holder                               Jonathan A. Choa (#5319)
 SHEPPARD, MULLIN, RICHTER &                     Hercules Plaza
 HAMPTON, LLP                                    P.O. Box 951
 12275 El Camino Real, Suite 200                 Wilmington, DE 19899
 San Diego, CA 92130                             (302) 984-6000
 (858) 720-8900                                  provner@potteranderson.com
                                                 jchoa@potteranderson.com
 Michael W. Scarborough
 Mona Solouki                                Attorneys for Plaintiff
 SHEPPARD, MULLIN, RICHTER &                 Continental Automotive Systems, Inc.
 HAMPTON, LLP
 Four Embarcadero Center, 17th Floor
 San Francisco, California 94111
 (415) 434-9100




                                        39
                                       A-41
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 43 of 159 PageID #: 48
                                                  EFiled: Jan 25 2021 02:17PM EST
                                                  Transaction ID 66281178
                                                  Case No. 2021-0066-




        EXHIBIT 1




                                    A-42
Case 1:21-cv-00345-UNA  Document
     case 5:17-cv-00220-LHK      1-1 Filed
                             Document      03/05/21
                                      1439-2          Page 44 ofPage
                                               Filed 01/25/19    159 2PageID
                                                                       of 45 #: 49
                                                                    Full Text

  5 JX0046 PUBLIC REDACTED VERSION 5 SUBSCRIBER FOUIPMENT AND
  INFRASTRUCTURE EQUIPMENT LICENSE AGREEMENT This Subscriber
  Equipment and Infrastructure Equipment License Agreement (the " Agreement") is
  cotered into effective as of July 22, 2008 (the " Effective Date") by and between
  Qualcomm Incorporaled. a Delaware corporation, and Nokia Corporation, a Finnish
  corporation. RECITALS WHEREAS, Qualcomm and Nokia have previously entered
  into a Subscriber Unit License Agreement dated April 9, 1992, which was later
  aldended and             restated
                 SlffiSCRIBER                by the AND
                                        l;OUIPMENT         Subscriber
                                                                  TNFRASTRUC:TTJREUnit and            Infrastructure
                                                                                                EQUIPMENT          LICENSE Equipenent
                                                                                                                               AGREEMENT License
  Agreement          dated July 2, 2001 (the 2001 SULA"): WHEREAS, the Parties des cc to
            This Subsc.riber Equipm.,nt and lnfras1ruc1ure Equi pmenl Lieense Agreement (the "Agreement") js
  terrainate     the inm
            eotercd       2001          SULA
                                effective           1a 22,
                                            as of July    152008 entirety       (except
                                                                     (the "Effective       Date"as
                                                                                                 ) by expressly           provided
                                                                                                         and between Qualcomm              in Sections
                                                                                                                                     Incorpo,aled.
  11. 1 anda Delaware
                11. 2 of           this Agreement) and to enter into this new Subscriber Equipment
                               corporatioo, and Nokia C0Ipora1ion, a F1Mish corporation .

  and Infrastruclure Equipment License Agreement;                           REGlTAf,S                 WIEREAS. the Parties intend and
  desire that       this      Agreement              will    fully    supersede               and      replace the 2001 SULA (cxccpt
            WHEREAS , Qualcornm and Nok.ia have previously eokred into a Suhscriber Unil License Agreement
  as cxprcssly         provided
            date-0 April        9, J992, in      Sections
                                            wf)jcb                 11 - 1 and
                                                     was later amended          andresca1ed
                                                                                          112 by  of lhethis   Agreement)
                                                                                                            Subscriber               as of the
                                                                                                                         Uni1 and lnfrascructure
  EffectiveEqu Date;
                   iprncnt andLicense   WHEREAS,
                                          Agreement dated July  the2,Parties
                                                                         200 I (the "bave           entered into a Setlement
                                                                                        200 I SULA");

  Agreement WHERE.AS,and binding               Term101Crn:Unale
                                 the Parties deme         Sheet tbe     dated        July in22.
                                                                            200 t SULA                 2008(except
                                                                                                 1ts entirety    (Term      Sheet)provided
                                                                                                                        as expressly      to resolve
                                                                                                                                                   in
  their outstanding litigation and this Agreement, once executed, is intended and
            Sections        l l.l   and    11.2  of   Hu    Agreement)       and    to   c:n1cr iuto    this  new    Subscriber   Equipment       to
  supersede and replace said Term Sheet, but not thc Seillement Agreement.
            lnfrai;truoture Equipment License Agreement;

  AGREEMENT WIIEREAS.        NOW          THEREFORE,
                                 Ole Panics     intend and desire (hal  thethisParties
                                                                                   Agreement    hereby
                                                                                                   will fully agree
                                                                                                                supusedeas aodfollows:
                                                                                                                                 replace I.be 1.
                                                                                                                                               2001
            SULA (except as expressly provided in Sections ) l.J snd Ll.2 of t.his Agrcc,nenl) as of the Effective
  HEADINGS, Dale; 2nd   CONSTRUCTION, AND DEFINITIONS All headings used in this
  Agreement are inserted for convenience only and are not intended to affect the
  meaning2008  or ("Tenn
                     interpretation                of this       Agreement              ora11dany this clausc.
                                                                                                        Ag_reement ,For
                                                                                                                      once the     purpose         of
            WHEREAS , 1he Panies ba,•e entered into" Se1 rl emen1 Agreement and binding Te.rm Sheet dated July 2'.!,
                                 Sheet'') to resolve     1h;,Jr outstanding    li1iga1ion                                   executed  , is intended
  interpretation         of thisreplace
            10 s.upe1sede;md             Agreement
                                                said Term Sheet.(including
                                                                      but not the the        attached
                                                                                     Se11lcment     Agreement. exhibits, which are part of
  this Agreement), ! be words include. "AGREEMENT                           " includes. " and " including " mean " including
  without limitation and the words " herein. " " hereof, " bereby. " " Thereto, " and "
  hereunder        " refer to this Agreement as a whole. Unless expressly stated otherwise
            NOW THEREFORE, rhc Panies hereby ~gree JS follows:

  herein, references
             I.         H.EAIHNGS,    to aCONSTRU
                                              Section of           thisA.ND
                                                               TION,        Agreement
                                                                                DEFINITIONS         include all subsections (eg.
  references        to Section 4. 1 include Sections 4. 1. 1 and 4. 1. 2, and references to
            All beadings U!ied in lb.is Agreemenl are insened for oonveTiience only and are nol imended lo affect the
  Section 4meani include           Sections
                     ng or ln1crprc1.a1               4.s Agrecmc
                                            ion of llii   1, 4. 2,   rll or43,
                                                                            any 44,
                                                                                 cla,usc.4. 5, 4. 6, and 4. 7 as well as their
  respective       sub - Sections) . The definitions of CDMA2000 Standard " and " WCDMA
            For 1he purpose of in(eryret;,tion of th is Agreemeot (including the ~It.ached exhibilS, wh.ioh are part of this
  StandardA.greenient),
                " are intended                  to be mutually
                                 !be words "inclurlc."       •'includes." and exclusive
                                                                                   "i ncludU1g'' and        theluding
                                                                                                    mea n "inc    definitions        of CDMA
                                                                                                                         without limitation"    and
  StandardOnle.~s
                ", " c~pre.~sly
                        GSM Standard                     ",  "  OFDM           Standard             ",  "  Content
            the wntd . "herein." "hereof," .. heieby.'' "hereto,'' and "hereonder" refer !o this Agreemen i as a whole.
                                                                                                                          Broadcast
                                       Slated 01~rw1sc herein. nefercnce.~ to a Section of this A%~emenl include a\l sub~ec(1ons
                                                                                                                                              Standard      ",
  and " Local
            (e..g .. Arta        Network
                      ret'c rences     lo Secti onStandard            are intended
                                                     4-1 inc lude Sections       4.1.1 and 4to    ,) .2,beandmutually
                                                                                                               reten:nces locxclusive
                                                                                                                               Section 4 incl  Further,
                                                                                                                                                ude        the
  definitions     of
            Sections    "   Subscriber
                          4.J,    4 .2, 4 3, 4.4 , 4Terminal
                                                    .5, 4 .6, and 4 .7"  .
                                                                         as"wcl
                                                                              Broadcast               Device
                                                                                  I as 1heir respective
            '·CDMA2000 Standard" and "WCDMA Sundard" ~e intended 10 be mutually exclusive and lhe
                                                                                                                   "  .
                                                                                                             sub-Sec.lio" Local
                                                                                                                         ns).        Area
                                                                                                                               The defin1      Network
                                                                                                                                            Jions  of

  Device ",definitions
                " Component   of "CDMA "Standard",
                                                 . " M2M     '·GSMModule
                                                                       Standard'',", ""OFDM
                                                                                          Infrastructure             Equipment
                                                                                                  Standard", '·Contenr                   ", and... "
                                                                                                                           Bcoadcast Standard
  Madero Card " are intended to be outually exclusive For the purpose of thisor
            ru,d   "Local      As-ca    Network    Standard"     are  inten  ded  lo   be   mutually    exclusive  ,  Further.  lhe definitioos

  Agreement,          the"I11Jra~lruc1ure
                               followingEquipment",
                                                  definitions           apply:Ca,d"   " Accessories
                                                                                            arc intended lo be "mutually
                                                                                                                     means        products and
            '•Subscriber Termin~I", "Oroadcas1 Delflce", '' Local Area Network Device", "Component'' , "M2M
            Module'·,                                            and "Modero                                                 .:xclusiVt:,
  equipment that are: (i) not required to enable a Subscriber Temunal. M2M Module,
  or a Modem Card to initiate and / or receive wireless transmissions, and (ii) Sold
            For 1he purpose of this Agre.:ment, 1he followrng definitions apply:

  together"Accessories"
              or Nokia means        / Qualcomm
                                            produel5 and Confidential
                                                              equipment that arc WW    : (i) notQUALCOMM
                                                                                                   requi1eu 10 em,blta a BUSINESS
                                                                                                                           Subscnlxor Tem1u1a!.
  SECRETS - HIGHLY CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS '
            M 2M M odule, or a Modem Card I.Q i.ojtiate anrl/o r receive wirek~s !fan m,ssions; an<.! (ii) Sold. together or

  EYES ONLY QICE 00004218 Q2017MDL10 _ 00081203 CX7728 - 001 JX0046 -
  001 5 in combination with, whether or not in the same                                                      box or package as, a
                                                                                                        Nokia/Qu alcomm ConfidentiaJ
  Subscriber Termioal, a Modena Card, or an M2M Module, as accessories to be used
  with Subscriber Terminals, Modem Cards, or M2M Modules (. e ., not integrated into,
  embedded within or attached (other than allached by an end user via a physical or
  wireless interface) to the Subscriber Terminal, Modem Card, or M2M Module) . "
  Accessones include AC adapters / chargers, spare batteries (but not the first battery,
  which by definjuon is part of the Subscriber Terminal), bands free kils, exchangeable
 Hcovers   (but not the                first cover,         whichONLYby definition is part of the Subscriber                                    Terminal)
                                                                                                                                                   10_00081203.
 QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL                                                                                                QICE 00004218
  IGHLY CONFIDENTIAL             - ATTORNEYS'           EYES                                                                        Q2017MDL
  and consuocr removable memory cards. " Affiliate " of any corporation of other CX7728-001                                                             legal
  entity means any other corporation or legal entity thal controls, is controlled by, or is
                                                                               A-43
  under common control with the first mentioned corporation or enlity. where the term                                                                     JX0046-001
                                                                                                                                                               "
  control " means the direct or indirect ownership or control of more than fifty per ceol
  (50 %) of the voting power represented by: (i) shares or other securities entitled to
  vote1:21-cv-00345-UNA
Case    for election
        case                 of directors
                  5:17-cv-00220-LHK                 (or other
                                              Document      Document   managing
                                                                     1-1        Filed
                                                                                  1439-2     authonty)
                                                                                           03/05/21  Filed 01/25/19  in such
                                                                                                                    Page        45corporation
                                                                                                                                      ofPage
                                                                                                                                          159 3PageID  of or45 #: 50
  enlily; or (ii) any other equity interest in such corporation or entity, but in eacb case
  only for so long as such ownership or control exists. " Affiliated Purchaser " means
  any person or entity: () that is not a Purcbaser: (1) that is not within the definition of
  Nokia; and (iii) to whom Nokia Sells a Royalty - Bearing Licensed Produci. "
  Broadcast Component " means application specific integrated circuits (ASICs), multi
  - chip modules, integrated circuits, system in package (SiP), system on chip (SoC) .
  and / or families of such devices (including firmoware thereon aod software that runs
  on such devices) ibat are for use in Broadcast Devices. " Broadcast Device " means
  a complete        end - user terminal (including firmware thereon and software that runs on
            in combination wil.h, whether or not in the same bo:< or package as, a Subscriber Terrnioal , a Modero
            Card, or an M2M Module, as acc.:ssorics to be used wilh Subscriber Terminals, Modem Cards, or M2M
  such a tenninal)
            Modules (i .e.,that:      (1) can
                               no( integrated    inlo.,be    utilized,
                                                         embedded      wiU,in without
                                                                                 or a11aC:hedany (otheradditional
                                                                                                           thao attached l,,y  equipmcot
                                                                                                                                  an e nd user v~a  ora
  components          being attacbed thereto (other Than an authentication card, a battery or
            physical or wireless interface) to !be Subscriber Tcnni.nal, Modem Card, or M2M Module). "A,ccessones''
            indrn;fo AC acrapteni/cbargers, spare baueries (but no, the.: fir.;I battery. which by defi.n.iliori is pan of the
  other likeSubscriber
                itco routincly           connected
                           Tt:m1inal), bands                   to the device
                                                 IT~ ki1s , exd,augcable                    byuol
                                                                                 cover.:, (but     end       - users
                                                                                                       the fm;l              when
                                                                                                                    cover. which     by taking
                                                                                                                                         deGnition the is
  terminal part
              intoof Ille
                      use),     to receive wireless
                           SubscribcrTe,or,ina~).                      communications in accordance with one or
                                                      and consumer removable tne,nory ca.tels .

  more of the       Content
            "A.ffiliare"    of any Broadcast
                                     corpora1ion o, other  Standards;
                                                                   lega l ent ity and
                                                                                    means(11)         does
                                                                                              any other             not implement
                                                                                                               corporation     or legal .en titywireless
                                                                                                                                                    lhal
  CÃ mpunication               capability
            comrols, is controlled       by, or in      accordance
                                                   is u.nder   common control     withwith any the one         or more
                                                                                                     first mentioned             of the or
                                                                                                                            corporalion     CDMAenlity,
            where lhe 1en:n "control" means I.he di.reel or indirect owi:iershfp or con1rol of more th.in fifty per ecol
  Standards,(50%)GSM  of tbe Standards,              and / or
                              voti.og power represented               OFDM
                                                                 by: (i)   shMes orStandards
                                                                                        other securities"eutilled  " CDMA2000               Lofrastructure
                                                                                                                           to vote for election       of
  Equipmeni        " means
            directors    (or otherInfrastructure
                                    rna.naging autbonly) Equipment
                                                                in such corporation     that     implements
                                                                                            or entity;     or (ii) any otherwireless
                                                                                                                                  equil)I ioterest io
  communication             capability in accordance with one or more CDMA2000 Standards.
            such corporation or entity, but io eacb case only for so Long as such ownership 01 contro l ex.,sts.

  For clanty, " CDMA2000moans
            "Affiliated     Purchaser"      Infrastructure
                                                   any person or cntiry  Equipment
                                                                               ~ (i) that is nol" adoes  Purchaser:not(i1)mean
                                                                                                                             1ha1 is Infrastructure
                                                                                                                                      nol withio 1he
  Equipment that (a) interoperates with Infrastruclure Equipmeot that implements one
            defmiioo of Nokia; and (iii) to whom No~ja Sells a Royalty-Bearing Licensed Product.

  or more "Broadcast
            CDMA2000                Standards,
                            Componenr·                      bui (b)s~eific
                                             means application             itselfintegrated
                                                                                      does not     circuitsimplement
                                                                                                                  (AS ICs). mulwireless
                                                                                                                                   ti-chip modules,
  communication             capability in accordance with one or more CDMA2000 Standards. "
            integrated circuits. system in package (Sil>) system on chJp (SoC). and/01 families of such devices
            (inclotliog flJ"Dlware there.co aod so.Ii.ware that runs on such devices) tbat are for use iD Broadcast Devices.
  CDMA2000 / OFDM Products " means: (1) CDMA2000 Subscriber Terminals; (ii)
  CDMA2000           Modem Cards, and (6) CDMA2000 M2M Modules, in each case that
            "Broadcast De11ice" means a complete end-user 1em11nal. (including firmware ther(!()o and software 1hat
             ru11s on ~uch a tcnnioal) H1at : (l) can be utilized, without any addi1ional equipmeot or components being
  also implement
            a!lacbed theretoa wireless          airautltemication
                                 (oibe:r lb.l o an     interfacecard,     in accordance
                                                                               .a bartery or 01her like    with  itca,one    or more
                                                                                                                       routinely   counected OFDM
                                                                                                                                                10 lhe
  Standards;       provided,          bowever,            that      CDMA2000                 / OFDM               Products
            device by end-usc.n when l3k;fng the t.:rroinal in!o use), to receive wirek.."s communica tions ,n accordaocc.
            " '' lh one or more of lh.e Conleo,l Broadcast Standards; and (iO does not implcmcnl wirele~s
                                                                                                                                    do    not    include any
  product that:       (a) is capability
            communica1ioo        Sold toman            operator
                                                 accordA.llcc            at ooe
                                                                 with. any     a time
                                                                                    or morewhenof the such             operator
                                                                                                            DM A S1andArds,        GSMisStandards,
                                                                                                                                             not operating
  any commercial
            and/or-OF OM     wireless
                               Slar,d,uds network that utilizes any OFDM Standard inplemented in

  such produce;
            "CDMA2000     or (b)    as lo which
                               lofrastructurc                it is' rneaos
                                                   Equ ipment'        objectively
                                                                               lnCrastruc(uredciconinable
                                                                                                    Eqo ipmen{ thatthat            such product
                                                                                                                             implcmenls       wireless       is
  sold to subscribers of an operator that at the time of sale is not operating any
            communica1iou        capability     U1   accordance       with    one    or   1nore    CDMAl00O             S1andMds         For   cla.ri.ly,

  commercial        wireless Equipmeol
                                     networkthathat            utilizes        any moreOFDM              Standard             implemented
                                                                                                                                  (b) itself does not in such
            "CDllllA.2000 b1fras.1ruc1ure Eq_uip1t1c11t" d= 1101 mean ln[ras1ruc1ure Equipmeol that (a) inte roperates
            with lnfrastruclOre                         l Lrnplements    one or            CDMA2000           Standards, but
  producl. " CDMA2000 M2M Module " means an MPM Module that implements
            implement      wireless  communica11on         capabih!y    in  accordance      wi1b  one     or f'(lore  CDMl\2000       Standards.            a
  code division        multiple        access          wireless          air    laterface           in
            " COMA.:!000/0FDM Products" roearis : (1) CDMA2000 Sub1criber Terminals; (i1) CDMA2000 Modem  accordance               with     one      or   more
  CDMA2000  Cards.Standards.
                      and (jii) CDMAlOOO  Notwithstanding
                                                 M2M Modules, in eac'        the     foregoing,
                                                                                h case   that also implement  M2Ma Modules                 implementing
                                                                                                                          wireless air interface      in

  wireless notairinclude
                    interfaces         both1ha1: in    accordance                withat a any       WCDMA
            accordance with one or more OPOM Stancla,ds; provided, however, 1hnt CDMA2000/0fDM Products do
                            aoy produc(           (a) is  Sold to an operator              time when        such operatorStandard           and any
                                                                                                                               is not opcr.niog      in
  accordance         withwlrclcss
            commercial        any CDMA2000
                                      nc1work 11\al utilizes   Standard             will constitute
                                                                    any OfDM Standard           itrip lcmcnccdcither           " CDMA2000
                                                                                                                     in su.ch produc1   : or (b} as 10 M2M
  Modulesof    " sale
                  or isWCDMA            M2M Modules " as set forth in Section 4. 2. 4. 2 Nokia /
             which il ·is objcclivcly determinable tbat socb producL is sold 10 subsc r,bel":i ofsn operAtor 1hat a1 tl1e time
                          not operatini,: a.ny c,lmm e1c ial wireless network 1hat utilizes ;,ny OFDM Standard implemented
  Qualcomm  in suchConfidential
                       product.            QUALCOMM BUSINESS SECRETS - HIGHLY
  CONFIDENTIAL                HIGHLY           CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE
            "CDMA.2000 M2M Module" mear,s. an M2M Morlule th3( implemen ts a code division multiple .acc,ess
  00004219        Q2017MDL10
            wireless                          _ 00081204
                        ;iir interface in accordanu           with one  CX7728            - 002 JX0046
                                                                            or more CDMA2000                 S1andards.- 002         5 " CDMA2000
                                                                                                                              Notwithstanding       the
  Modem Cardforegoing, " means
                           M2M Modules  a Modemimpleme11ting Card       thatairimplements
                                                                   wireless         interfaces both inaaccordance code division             multiple
                                                                                                                               wnh any WCDM/\
            S<andaJ'(J and in accordance wi1b any CDMA1000 Standard will co11stiru1c ei1hcr '·CDMAlOOO M2M
  access wireless
            Modules" or"     au   interface
                              WCDMA                  in accordance
                                           M2M Modules''         as sel for1h in with
                                                                                    Sect.ionone4.2. <1 . or more CDMA2000 Standards.
  Notwithstanding the foregoing, Modero Cards implementing wireless air interfaces
  both in accordance with any WCDMA Standard and in accordance with any
  CDMA2000 Standard will constituie either2" CDMA2000                                                           Modem Cards
                                                                                                     Nokia/Qualcomm                          " or "
                                                                                                                                     Confidential
  WCDMA Modern Cards " as set forth in Section 4. 2. 4. " CDMA2000 Standards "
  means the CDMA - based CDMA2000 family of standards, including 1xRTT, IX
  EVDO, IX - EVDO Rev. A lx - EVDO Rev. B BCMCS, and any 2. XG or 3. G updates
  or revisions to any of the foregoing standards, in cach case is espective of the
  transmission medium or frequency band. For clarity, to the extent that any evolutions
  to the CDMA2000 family of standards wclude any OFDM or OFDMA based wireless
  air interface,
 QUALCOMM   BUSINESS  such      OFDM
                           SECRETS             O OFDMA
                                        - HIGHLY       CONFIDENTIAL   portion will not be considered a " CDMA2000                                 QICE 00004219
 HSundard      " for purposes
  IGHLY CONFIDENTIAL         - ATTORNEYS' of this  EYES  Agreement.
                                                             ONLY                 " CDMA2000 SubscriberQ2017MDL                        Terminal           "
                                                                                                                                                      10_00081204

  means a Subscriber Terminal that implements a code division multiple access CX7728-002
  wireless air interface in accordance withA-44                              one or more CDMA2000 Standards.                                                   JX0046-002
  Notwithstanding the foregoing, Subscriber Terminals implementing wireless air
  interfaces both in accordance with any WCDMA Standard and in accordance with
  any 1:21-cv-00345-UNA
Case    CDMA2000
        case 5:17-cv-00220-LHKStandardDocument    will constitute
                                                             Document 1-1 eitherFiled
                                                                                  1439-2  "03/05/21
                                                                                             CDMA2000             Page
                                                                                                     Filed 01/25/19    Subscriber
                                                                                                                              46 ofPage  159 Terminals
                                                                                                                                                 4PageID
                                                                                                                                                     of 45 #:" 51
  or " WCDMA Subscriber Terminals " as set forth in Section 4. 2. 4. " CDMA
  Standards " means the CDMA2000 Standards and WCDMA Standards. "
  Components " means application specific integrated circuits (ASICs), multi - chip
  modules, Embedded Modules, integrated circuits, system in package (SiP), system
  on chip (SoC), and / or families of such devices (including firmware thereon and
  software that runs on such devices) that are for use in Subscriber Terrainals, Modem
  Cards, Embedded Modules, M2M Modules, and / or In Grastructure Equipment. "
  Content Broadcast Standard " means any forward link - only content broadcast
  standard,      including FLO, DVB, DMB, ISDB - T (ISEG), SBTVD, and ATSC, in each
            "CDMA1000 Modem Card'' Joear1:s. a Modem Ca:rd 1ha1 implemenls a code divfaiov mulliple ace=
            wireless- air interface i:n accordance wi!h one or ruore COM A.2000 Standard~ . No1wi1hstanding the
  case irrespective
             foregoing_, Modem   of the Cardstransmission
                                                im.plemenling wireless  medium           o frequency
                                                                               air i.nterfac~    bolh in accordanceband.with    Foranyclarity,
                                                                                                                                          WCDMAthe term
  " Content Broadcasi Standard ' excludes any two - way wireless Comunicalions
            Sl.al\dard   and    in  ace,orda:Jlu:  with   any  CDMi\2000         Sandard     will  conslitute     either  "CDMA2000         Modem
            Cards'' or "'WCDMA Modem CMds" as set for\h in Section 4.2.4.
  standards operating between a wireless subscriber device and a wireless network,
  including"CDMAlOO0
               the CDMA                Standards,
                               St.a.Ddards"                   GSM Standards,
                                              means llic CDMA-based           CDMA2000 family   and nf   OFDMS1a11dards.Standards
                                                                                                                          iacludiog lx:R.TT. " Costs
                                                                                                                                                  l,x-

  means the        labor,       toaterial,
                                    siandards, inand        other      directofcosts,           expenses,
                                                                                                   ission medium and            associated
            EVDO. l'<•EVOO Rev. A. lx -,EVDO .(lev. B, .BCM CS, and any 2 .r.G er 1.xG updatel> o r re visions to any
            of the   foregoing                       each case    irrespective       the transm                         or frequenc}'    band. For
  burdeos,clarity,
               including
                       to the exten(overhead            and general
                                         thaL auy evolutious                    and adminustrative
                                                                    10 the CDMA2000                                      expenses
                                                                                             falllily of slalldards .include        any OFDM consistently
                                                                                                                                                    or
  applied in     accordance with NAS. " Covered Products " means: (1) Nokia - Branded
            OFDMA baseo wireless air intuface, sucb OFDM or OFDMA por1ion wlll not be considered a
            ''CDMA2000 Standard'' for purposes ofum Agrc.ement .
  WCDMA Subscriber Terminals; (31) Nokia - Branded WCDMA Modem Cards; (iii)
  Nokja - Branded              WCDMA M2M Modules; (iv) Nokia - Branded OFDM Subscriber
            "CDMA1000 Subscriber Termina l" means a Sub..cribe, Temiinal !hat implements a code divi~ion
            m1Jllipk access wireless air interf~e,e in accotdance with one or more CDMA2000 S1and:irds .
  Terminals;       (v) Nokialhc- Branded
            Notwi1bs1.md.iog                                OFDMTcrm,na'ls
                                           foregofos, Subscriber          Modemimplemenl\ng
                                                                                          Cards: (vi)            Nokia
                                                                                                            wueless            - Branded
                                                                                                                         air in1crfaces     bor.h OFDM
                                                                                                                                                    in
  M2M Modules;              and       (vii)  those        Nokia        -  Branded          CDMA2000
            accordance with any WCDMA Standard and in accordance with any CDMA2000 Standard will constitute
            either "CDMsA.2000 Subscriber Tennioals" or "WCDMA Subscriber Terminals" as set forth in Section
                                                                                                                     /  OFDM          Products         that
  are included
            4,2.4 . as Nokia Branded OFDM Subscriber Terminals or Nokia - Braoded
  OFDM Modems                 Cards for royalty purposes under the last paragrapb of Section 4. 2.
            "CDMA Sta.odards'' means the CDMA2(l00 Standards and WCDMA St.1J1dards .
  2. " Covered Product Revenue " means the nel revenue (t. e ., gross revenue less
  Irade discounts)
            "Compooents"      charged           by Nokia
                                  means application        specificforintegra1ed
                                                                          Covered   circuitsProducts            in the mod
                                                                                               (ASIC~), mult1-chip
            Modules, integl1\ted dreu\ts , system in package (SiP), system on chip (SoC), and/or fa,m1lies of such
                                                                                                                             form ules in  which they
                                                                                                                                       . Embedded

  are sold devices
              (whether (including or firroware
                                       not assembled                  and that
                                                   thereon and soft.ware      without
                                                                                   runs on excluding
                                                                                              ;uch devices) that   any are Components
                                                                                                                            for use in Subscriberor
  subassemblies
            Terminals, Modemthereof)   Cards,. Embedded
                                               If needed,     Modules,wording
                                                                          M2M Modules,will be       adjusted to Equipmcm.
                                                                                               and/orinfraslr\lcrurc         reflect the definitions
  in Nokia"Content
              Accounting BroadcastStandards.
                                        Siandard" meansThe             intentlinkof-only
                                                               any forward              thiscontecl
                                                                                                " Covered              Product
                                                                                                       broadcast standard,              Revenue
                                                                                                                                   including   FLO,
  definitionDVB,is toDMa.ensureJSDB-T that(J S£G),the     methodology
                                                       SBTVD,     and ATSC, in each used   caseto    calculate
                                                                                                  irrespective     of O,eCovered
                                                                                                                           transm.issioroProduct
                                                                                                                                            medium

  Revenue:        (a) provides             a consistent              mcasure           that     provides  devicean   wdaccurate            comparison
            or frequency band . For clarily, rhe term ''Content Bro~d"i.s( Standard" ex.eludes any 1wo-way wireless
            CQmmuniGalion3           standards    opera1ing between         a w~relass     sub.scriber                      a wireless network,
  year - to - year; and (b) docs not allow Nokia lo shift net revenue from Covered
             incluuing   the   COMA      Sra.nda1ds.    GSM    Standards.    aod  OFDM      Standards.

  Products"Costs'
               to net ' meansreveoue
                                   the labor,for      services,
                                               material,     and 0 1hcrsoftware,           contentandand
                                                                          direct cosls, expenses,                     / or Accessories.
                                                                                                                asso~iat~     l;,urdeos, including The
  Nokia / Qualcomm Confidential QUALCOMM BUSINESS SECRETS
            overhead     and   general   and  administ    rative  expenses    co11sis1eo1 ly appHed     io  ac.:,mlance     with  NAS.- HIGHLY
  CONFIDENTIAL
            "Covered Produc1s"  HIGHLY    means'CONFIDENTIAL
                                                  . (i) Nol:ia-Bra.oded WCDMA      - ATTORNEYS
                                                                                            Subscribr.:r Terminals; ' EYES          ONLY QICE
                                                                                                                             (ii) Nolcia-Branded
  00004220  WCDMA  Q2017MDL10
                           Modem Cards; _           00081205
                                                 (;1i)  Nokia-Branded    CX7728
                                                                            WCDMA M2M     - 003Modules;
                                                                                                      JX0046      (iv) -NokJa-Branded
                                                                                                                          003 5 " Covered    OFDM
  Product Modules;
             Revenue              " will be calculated and reponed inU.S. dollars so thal net sales
            S11bscribc.r Tcnninals; (v) Nokia-Branded O.FOM Modern Can.ls : (vi} Nokia-Brandee! OFDM M2M
                           and (vif) tbose Nokia-Branded CDM A2000/OFDM froducis that are included as Nok1a-
  from Covered
            Bra11ded OrDMProducts            will Tc,
                                     S\Jbscriber     beniinals
                                                           converted            toU.S.OFDM
                                                                  or Nokia-Uraoded           dollars  Mndem  pursuant
                                                                                                                  Cards for to       Exhibit
                                                                                                                                 royalty   purposesE bereto,
  For clarity     and without limitation, when a Covered Product is Sold together with or in
            under !he la~1 paragrapb ofSec11on 4.2 .2.

  combination
            ''Covered with
                         Produc1(1)Reveoue"
                                       services    ruean(including
                                                            the nc:r revenuenavigation
                                                                               (t.e., gross revenueandlessOVD),            (2) software
                                                                                                               trade discouots)     charged by that is not
  loaded on Nokia such       Covered
                     for Covered       ProductsProduct
                                                  in the form al      or prior
                                                                 in which   they arctoSold
                                                                                         the(whether
                                                                                                 line of  or noSale,       (3) and
                                                                                                                    assembled     content
                                                                                                                                        wirhou! (including

  music and        games)           that    is not Standards.
                                                         loadedThe      oninten\
                                                                             such       Covered            Product           al or    prior istolothe time
            excludiog any Compooenls or suba,scmblies thcrcol) . Tf needed woTding will be adjusted to re0ec( tbe
            d'eftnl1,oos    in Nokia    A.ccouoling                                of Lh.is "Covered :Product        Revenue·'     definition
  of Sale, eand
              nsure /I.hat
                        orthe(4)      Accessories
                                 methodology                   (a " Combined
                                                   used to ealc1.1.late  Covered ProductSale           ' '),(a)the
                                                                                               Rev,rnue:               aggregate
                                                                                                                 provides    a consistent revenue for
  such Corobined
             revel\uc frn,nSale          may      betoallocated
                                                          net revoou e foramongst             suchcontentelements
            m<,:arnre that provides an accu rate comparison year-to-year; and (b) does not allow Nokia lo shift net
                               Cove.red    Products                           services. software,                             of the Combwed
                                                                                                                 and/or Acce~sorit!s.       Th e
  Sale based on the fair value of such Covered Product, such services, such software,
  such content, and / or such Accessones that are part of the Combined Sale, but only
  to the extent: (a) such services, such software,                              3
                                                                                           suchNokia/Qualcomm
                                                                                                      content, and /Confidential    or such
  Accessories bave an independent value (ie ., when noi provided as pan of the
  Combined Sale) that can be reasonably determined, established, aod documented;
  and (b) that the portion of such combined revenue that is allocated to sucb services,
  such software, such content, and / or such Accessories is recorded separalely 0. c .,
  not as part of the net sales for Covered Products) into Nokia's books and records
  compliant with NAS (which in tum are compliant with IFRS) . Sales of Covered
  ProductsBUSI
 QUALCOMM      byNESSan SECRETS
                             entity that  - HIGHLYbecomesCONFIDENTIAL a Subsidiary of Nokia after the ElecliveQICE                                  Dale   will
                                                                                                                                                       00004220
 Hbol
  IGHLYbeCONFIDENTIAL
          included in- ATTORNEYS' determining          EYESthe    Covered Product Revenue to theQ2017MDL
                                                               ONLY                                                                   extent such   10_00081205

  Sales take place prior to the date on which sucb entily becomes a Subsidiary ofCX7728-003
  Nokia. To the extent the fiscal year of Nokia                             A-45is not the same as the correspondingJX0046-003
  calendar year, the Covered Product Revenue for such calendar year will be the
  Covered Product Revenue for such Nokia fiscal year adjusted to reflect the
  difference
Case           io the number of
       1:21-cv-00345-UNA
       case 5:17-cv-00220-LHK                     daysDocument
                                              Document        between 1-1 Filed such
                                                                                 1439-2 calendar
                                                                                        03/05/21 Filed year   Page
                                                                                                             01/25/19 and  47fiscal
                                                                                                                                  ofPage159  year,   of on
                                                                                                                                                 PageID
                                                                                                                                                 5       45 a#: 52
  prorated basis (c. g. if the Nokia fiscal year is 367 days, the adjustment will be made
  by multiplying the Covered Product Revenue for such fiscal year by 365 / 367
  (where 365 is the number of days during die corresponding calendar year), and if the
  Nokia fiscal year is 363 days, the adjustment will be made by multiplying the
  Covered Product Revenue for such fiscal year by 365 / 363 (where 365 is the
  number of days during the corresponding calendar year)) . For the purposes of this
  definition of Covered Product Revenuc, cach successive fiscal year will commence
  inmediately following the eud of the previous fiscal year (i. e. there will be no
  unreported     days or days reported twice) . However, notwithstanding the foregoing, jf,
            "Covered Producl Revenue" will be calculated arid reponed m U.S. dollars so lhal a.el sales from Covered
            Products will be converted to U.S . dollars pursuant 10 Exhibit E bcreto ,
  in any calendar year. Nokia's fiscal year ends more than fifteen (15) days before or
  after December       For31,
                            clantythen       for purposes
                                      and without    limi l.ll(i oa, whenofa delenmining
                                                                              Covered Product ls the         Covered
                                                                                                    Sold 1oge(lie1      wilb oProduct
                                                                                                                                 r irt             Revenue
  (or such calendar            year,      Covered             Product         Revenue           will   be     calculated              for    such
            combinatioa with (l) serviceg (includi.Qg navigation and OVT), (2) software tbat is not loaded on such
            Covered Producl al or prior lo the time of Sale, (3) eonteol (including music. aod games) tlla l is nol loaded
  calendar onyear      using Prod\Jct
                such Covered        the actual          Covered
                                              al or prior  to I.he time of  Product
                                                                              Sale. and/orRevenue
                                                                                            (4) Accesson.efor        such calendar
                                                                                                               s (a "Combined         Sale"), 1he year
  instead ofbased
               using on thethe     Covered            Product
                                           of such Covered              Revenue
                                                                  Product,              for~tlch
                                                                            s uch services,     such      fiscal
                                                                                                   software.     such.ycar
            aggregate revenue for $U.Ch Cocobrncd Sslc may be allocated amongs1 !11.lch elcxncnts of the Combined Sale
                             fair value                                                                                 con1c111,and        adjusting it in
                                                                                                                                    1md/orsuch
  accordance       with that
            Accessoncs      thearcforegoing             formula
                                       pan of 1hc Combined           Sale,to
                                                                           but approximate
                                                                               only to the extent: the actual Covered Product
  Revenue for such             calendar year. " Embedded Module " means a module containing
                       (a) sucb services, such sof\waie, such content, aod/.:>J such.Accessories b.-lve an independem
  multiple integraled           circuits
                       value: (i.e ., who.n no,(including
                                                  provided as. panforware            thereon
                                                                        oft be Combined             and
                                                                                            Sa le) that  can software
                                                                                                               be reasonablythat            ons on such
                                                                                                                                   de1ermined,
  integrated circuits)           mounted
                       cstablislJcd,                on a; and
                                       aod documented           circuit board or the like, which module is capable of
  being used to {h)    implement
                              that lhc portionwireless           communication
                                                   of s11ch corabined                        capability
                                                                           revcnu.c thal is allocaicd    10 suchin     accordance
                                                                                                                    services,   such ,iol\ware,    with one
  or more GSM such     Standards.
                             conteo1, and/or   CDMA            Standards,
                                                  such Accessories       is recordedand     / or OFDM
                                                                                      scpafalcly(i   .e., not as Standards
                                                                                                                   p~rt of the net sales    wbenfor
  embedded within             the complele end user product for which it is intended. " Exccution
                       Covered ProducH,) into Nokiii 's books o.nd reco rds compliant with NAS (which in turn ru-e
                       compliant w1tb IPRS),
  Dale ' has the meaning given to such tern in the sentence immediately preceding the
  signatureonlblocks
            Sales           for this
                     of Covered     ProductsAgreement
                                                 by an enchy lhat    Nokia
                                                                        becomes / Qualcomm
                                                                                  a Subsidiary of Nokia Confidential
                                                                                                                after the EffectAR
                 6.-. included in dctem,i ni.og the Covered Product Revenue lo lhe exren, such Sales. take piece prior lo
                                                                                                                                      ive Date wi ll

  QUALCOMM  11,e dare BUSINESS
                       on which suc.b entity   SECRETS
                                                   becomes a Subsidiary- HIGHLY         CONFIDENTIAL
                                                                                of Nolda.  To the ex.te111 Ille fiscal yea:r HIGHLY
                                                                                                                                  of Nokia is nol
  CONFIDENTIAL
            the. same as the - ATTORNEYS
                                 corresponding calendar       ' EYES         ONLYProduct
                                                                  year, the Covered     QICERevenue 00004221                Q2017MDL10
                                                                                                              for such calendar         year w, II be _
            Lbe Covered Product Revenue for ~ucli :'Jok,a fi .~cal year adjusted 10 reflect 1he difference [o the number of
  00081206  daysCX7728
                   between ,ucb  - 004calendarJX0046            - 004
                                                  year and ftscal          5 on
                                                                       year,  " GSM       Standard
                                                                                 a prorated   basis (e.g..• if"1hemeans
                                                                                                                     Nokia fisca  the      TDMA
                                                                                                                                       l year  is J67 -
  based GSM family of standards (including GSM, GPRS, and EDGE) and any
            days,    lhe  adjustmcn(    will   be  made    by    multiplying   the  Covered   rroduct     Rcveaue     for   sucl\    fiscal   yea r by 2 x
  updates oryearrevisions
                  is 363 clays, I.he toadjustmenl
                                          the foregoingwill be made    standards,         in Covered
                                                                         by mul1iply1ng !be     cach case  l'roduc l irrespective
            365/367 (where 365 is rhe 011mber of days during tl,e corresponding calendar year), aod if tbc Nokia fisca l
                                                                                                                      Revenue for such fiscal    of the
  transcission
            year by medium            or frequency
                        )65/363 (wl')ere      36S is tbe number   band.      " IFRS
                                                                        of days   during "I.he
                                                                                             means          the then
                                                                                                corresponding.      calendar- ye~r))
                                                                                                                                  current  , For the
  International      Financial Reporting Standards (or its successor) as issued by the
            rurposes of IJ1is definiuou or Covereu Product Revenue, each successive fiscal year will co~mcuce
            munediately following the cud of lbe previous tiscal year (i.e. there will be no urueporteti days or days
  latemational
            reported.Accounting
                         1wice), However,   Standards
                                                  no1withs1anding   Board       (or itsif,successor)
                                                                        the foregoing,       in any calendar .year,  " Infrastructure
                                                                                                                            Nokia' s fiscal year
  Equipment      " means: (1) fixed network infrastructure equipment, including access
            ends moTe than (iftc;en {15) days before 01 afler Dec.ember Jl , then for purposes of de1ermming the
            Covcrcll Pro<lui.:t Rcvcnllc for such calendar year, Covt:red Product Revenue will be calculated for such
  equip. neol,     controlling
            calendar     year usw,g lhe  equipment,
                                             aciuat C'..ovcrecl frosmission
                                                                     Product Revenue equipment,
                                                                                         for wch ~lcntlarmanagementyear ins1ead of using       equipment,
                                                                                                                                                    the
  servers, expansion
            Covered Ptodtlctcards, Revenue for  roulers,
                                                   ~uc.h fisc..1switches,           and
                                                                   year an<l adju sting
            approlC.101o1te the actual Covcrnd Product Revenue for such calendar year.
                                                                                           gateways
                                                                                        >l in  accordaoce wi!)i  for thesuch
                                                                                                                           foregoingfued       networks;
                                                                                                                                          fo,rmuln   lo

  and (ii) wireless network infrastructure equipmeot, including base stations, RF units
  for base stations,
            "Embedded Modl:le"channel    rneaa.scards
                                                  a module   for    base n1ul1iplc
                                                                 containing    stations,       basc
                                                                                       \nreyaced          slation
                                                                                                    circuits              controllers,
                                                                                                                (iochidi1\g    fin:n1.Yate thereon system
            and software thnt runs oo such ,nt.egnted circuits) mouoted on a circujt board oc the Jilce, wtiich module is
  switches capable
             and elerinis             of   the     corc       network,         in  each      case       for    use
                       of being used to implcmeol wireless communication c.apab1lity in accordance with one or more      in  any        wireless
  network that
            GSM opcratcs
                     Standards. CDMA   using       one or
                                               Standards,          more
                                                              and/or    OFDM  ofStandards
                                                                                  the GSM    when Standards,
                                                                                                    embedded withinOFDM       lhe complete   Standards,
                                                                                                                                                   end
  and / or CDMA Standards " Inter Digital " means Inter Digital Communications
            user product for which il 1s intended,

  Corporation,       InterDigital
            "Execution      Daleu ha~ thePalents
                                              meaning given   Corporation,
                                                                   re such tenn in lheand     / or Later Digital
                                                                                         sentence:jmroediau:Jy         preceding Technology
                                                                                                                                      the signaltlre
  Corporation. " Inter Digital Patents " meansU.S. Parents Nos. 5, 228. 056; 5, 166,
            blocks for this Agreement .

  951: 5, 093, 840; 5, 119, 375; and 5, 179, 571 and any continuation, continualion - in
  - part, and divisional applicatioo based on sucb palcots, and any foreign
  counterparts of such patents, continuations, continuauons - in - part, or divisional
  applications " Licensed Products " means Nokia                                4
                                                                                          - Branded              Subscriber Terminals,
                                                                                                  Nokia/Qualcomm Confi.dential
  Nokia - Branded Modem Cards, Nokia Branded M2M Modules, and Nokia - Branded
  Infrastructure Equipment (other than CDMA2000 Infrastructure Equipment, which is
  not licensed under this Agreement unless Nokia Siemens Networks exercises its
  option sel forth in Section 4. 1 1) To " Litigate " means 10 commeacc or prosccute
  paient infnogement Litigation (whether by claim, counterclaim, or otherwise) "
  Litigation " means any administrative, court, judicial, arbitral or other similar
  procedue
 QUALCOMM     for theSECRETS
           BUSINESS          resolution - HIGHLY  of CON
                                                       a controversy
                                                              FIDENTIAL            whether based on a claim, a QICE 00004221
  counterclaim,
 HIGHLY CONFIDENTIAL   defense
                            - ATTORNEYS'or other   EYES  like ONLY demand, including any proceeding                               Q2017MDLbefore    10_the
                                                                                                                                                        00081206

  United States International Trade Commission (ITC) and any similar proceedingCX7728-004
  brought in any other jurisdiction throughout                             A-46   the world. " Local Area Network                                           JX0046-004
  Components " means application specific integrated circuits (ASICs), multi - chip
  modules, unlegated circuits, system in package (SP), systera on chip (SOC), and /
  or familics
Case              of sucb devicesDocument
       1:21-cv-00345-UNA
       case 5:17-cv-00220-LHK                           (includingDocument    firmwart
                                                                            1-1        Filed
                                                                                         1439-2 thereon
                                                                                                  03/05/21  Filed and01/25/19
                                                                                                                           softwarc
                                                                                                                         Page       48 ofthat  Page159runs   ofon
                                                                                                                                                          PageID
                                                                                                                                                          6      45 #: 53
  such devices) that are for use in Local Area Network Devices " Local Asca Network
  Device " mcaos a complete end - user terminal (including fumware thereon and
  software that runs on such a terminal) that: () can be utilized, without any additional
  equipment or componcots being attached thereto (other than an authentication card,
  a battery or other like item routinely connected to the device by end - users whec
  taking the terminal into use), to initiate and / or receive wireless Communications in
  accordance with one or more of the Local Area Network Standards; and () docs vol
  implement wireless communication capability in accordance with one or more of the
  CDMA Standards,
            "GSM Standaid"GSM         tncaas the   Standards,
                                                       mMA, based GSM       andfamily/ or of-standards
                                                                                             OFDM Standards.  (i.ndu.ding GSM,, "G LocalPRS, andArca  EDGE}Network

  Standardmedium" means             anybam.l.  local area or close proximity wireless standard, which (except
            and any 2 .xG updates or 1c111sions to the foregoing s1andards, io c:3c)l case i1Tespcclive of lhe lransltllssioo
                         or ffc.quency
  for ultra wideband technologies) operates in unlicensed spectrum, including: (1)
  IEEE 802.       11a, 802.              11b. Nokia                / Qualcomm                Confidential QUALCOMM BUSINESS
            '' CFRS" means the cben-currera lnternational Financial Reporting Standards (or its wccessor) as issued by
            the Intemalional         Accounting         Sl.a.D.dards Board (or ih successor).
  SECRETS - HIGHLY CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS '
  EYES ONLY            QICE 00004222 Q2017MDL10 _ 00081207 CX7728 - 005 JX0046 -
            "Infrastructure Equipment" means: (i) fi.xed network infrascrucrure equipmcol, including access
            cquip;neot, coar.rolliTJg ~uipmenl, 1raorn1issi.on cquipcneoJ, manageJTlenl equ.iprueal, servers, expansioo
  005 5 802.cards,11g,
                     ro111ers, and       802and
                                   sw irc;hes-,     119;      (i) Bluelooth
                                                         ga1eways     for $ucb fixedand           (11)amt
                                                                                           networks;       Wireless
                                                                                                                (ii) wirelessUSB,
                                                                                                                                networkin         each case
                                                                                                                                              infrasllUclure.
  irrespective      of the transmission medium and including any revisions or updates to
            equiprneo1, inc.ludio,g base stations, RF uni1s forba5e siallons, channel card!> for base s1a1ions, base station
            con1rollers,. sys.Lem swi.lebe;; and elements of t he core network, u1 =h case for use i.u auy wifeless
  such standards.
            neLwork rhal For             clarity,
                                  operates      using ooc " Local
                                                                or n:1orcAreao[ lheNetwork
                                                                                       GSM S1.andards,Standard              " does not
                                                                                                                 OF'DM Standards,          and/orinclude
                                                                                                                                                      CDM ,A any
  wirelessSIAndards.
               wide area standards, including the GSM Standards, CDMA Standards or
  OFDM Standards.
            "lnterDigitaJ" means     " M2M            Module
                                             CnterDigital              " aicans
                                                               CornroullJcat             a data -lnterDigital
                                                                                ioTis Corpo1""<1don,     only communications
                                                                                                                          Patents Corpo.,ition , and/or module
  coolaining      multiple
            LiltuDigital             integrated
                              Technology         Corpora!lon.  circuits mounted on a circuit board or the like Ibat: (i)
  does not"loterDigilal
                provide P.itcnls''or incorporale me.ans U .S. any   PatenL~ duect
                                                                                Nos. connectors
                                                                                        5,228,056: 5,166,951:     os pins       which
                                                                                                                          5,093,840;      5, I Ican
                                                                                                                                                 9 ,37S;beandused for
  audio input or output; (1) does nol provide a microphone or a meaos of interfacing a
            5,179,571      and     .my   continuation,        comioua1     ion-i11-part,   and   divisional     applicatioo    based     on    sucb   patents,

  micropbone         (Whether by wire or wireless connection) to such embedded module; (ii)
            and any foreign counterparts of suob patents, continual ions, cont inuauons-in-part, or divisional
            applicat1ons
  does not implernent a vocoder function, and (iv) is intended to be connected to or
  incorporated
            Brandedinto           other         devices,           including Infrastructure
                                                                                       ubility weters,
            ''Lrcensed Products " roeans Nolua-Branded Subscriber Terminals, Nolda-Branded Modem Cards, Nolda.-
                           M2M        Modules,         and Nolda-Branded                                 Equipment    vending
                                                                                                                            (o~ber thanmachines,CDMA2000cargo
  containers,      homeEquipmen
            lnfrastruc:rurc        security            systems,
                                                 t, whicb                  and under
                                                              is not liceosed       industrial          security
                                                                                            thi.s A~rrcement        unlesssystems,
                                                                                                                             Nokia Siemens      and     (v) is
                                                                                                                                                    Networks
  capable of being used to ipplement machine - to - machine wireless Communication
            e:xcrcises its option set fortb i.i1 Section 4 . 1. 1).

  capabilityTo in    accordance
                  "Litigate"       me.ans 10 with             oneororprosccuce
                                                    coJUJT1ccce             more patCllL
                                                                                       GSMinfTUJgetnent
                                                                                                    Standards,               CDMA
                                                                                                                     Litigation    (whether Standards,
                                                                                                                                                    by claim,    and /
  or OFDM       Standards when connected to another device. " Modem Card " roeans a
            coun1erclairn, or otherwi~)

  complete      and usci
           " Lit,galion    ' ' means rodem
                                         any admin    card       that
                                                         is1ra11ve,      is judu:-,al,
                                                                     coun,    capable    arbitraloforbeing          used
                                                                                                       ocl.l.er mo1lar        to implerdent
                                                                                                                          pl'ocedure    for the resolution wireless
  communication               capability              in   accordance                with     one      or     more
            of a conlroveny whether b3sed on. a claim, a coun1crclaim. defense or olher like demand. including :wy
            proceeding before. 1he United States lntcroa1ional Trade Commiss ion ("ITC''l and any similar proceeding
                                                                                                                          GSM        Standards,              CDMA
  Standards,broughtand  in any / or    OFDM
                                   01hcr   jtiri sdictionStandards
                                                             throughoul thewhen  world . connected to another device by an end
  user by means              of    a   physical             or    wireless          consumer interface (1. e ., is not for use in
            '· Local Ana Network Components" means application specific integmed circuits (ASlCs) . multi- chip
  embedded  modules, i.nteg>ated c ircuits, system <n package (Sithe
                   applications)                   .  "  NAS        "  means                  iben oo- current
                                                                                       P), sys1crn           chip (SoC},Nokia            Accounting
                                                                                                                              arid/or families        of sucb
  Standards devi  (or
                  ces     its
                       (wcludin.
            Network Devices,
                                  successor)
                                     g  firmw11re           compliaot
                                                       thereon    aml  software   with
                                                                                    that   the
                                                                                          run,;  onIFRS.
                                                                                                    such          "
                                                                                                           devices)  Nelthat Selling
                                                                                                                             are  for  us e Price
                                                                                                                                             in Local "Area
                                                                                                                                                          means,
  with respect to each Royalty - Bearing Licensed Product Sold by Nokia, one of the
  following:     (a) Arca
            "Loc~I      When           Sold
                                 Nclworli;          to a me.ans
                                               D cvic:c"      Purchasesa completefor        use lerminsl
                                                                                       end-user      by such           Purchaser
                                                                                                                  (includi11g   fumware or           for resale
                                                                                                                                                thc~oo    aod      by
            software 1hat runs on such a term inal) that: (1 ) Cll n be uci:li7.ed, without any additional equipment or
  such Purchaser
            ~om poneots bemg    other        thanthcrelo
                                       i,ttac.hed        directly       or indirectly
                                                                (otber lban                       to card,
                                                                               a11 autbcrJ1ica1 ion    an aAffiliated            Purchaser,
                                                                                                                  bau e ry or n1her                      the Net
                                                                                                                                      lik.c i1em rou1incly
  Selling Price
            connected  is tothe      Selling
                                the device             Price whee
                                                 by end-users       for such
                                                                           taking tbc Royalty         Bcaring
                                                                                         termin al i010                  Licensed
                                                                                                           use) , 10 i11iriate and/o r recProduct.
                                                                                                                                               eive wircle~ (b)

  When Sold        directly           orc.om indirectly           to an  ihtyAffilialed
                                                                                in accordancePurchaser,                  the    Net       Selling        Price is lbe
            communica tion s m accordance with one o r more of \he Local Arca Nelwork S1imdards1 and (ii) doc s uot
            1rnplemen1       wire less            mu·nicac ion capal                                with one or more         of the  COM       A Standards.,
  Selling Price        for such
            GSM Standard,,           and/or  Royalty
                                                OFDM Standards.- Bearing Liceosed Product; provided, however, that
  the Net Selling           Price for such product Sold to id Afliated Purcbaser will not be less
            "Local Arca Ne1work Standard'' meaos any foe.ii are~ or close proxirruty wfreless standard, which (e:;,:cept
  than theforaverage
                 ullro wideband   Net1ecbnologies)
                                            Selling Price     opera Ics for
                                                                          in unlPurchasers
                                                                                  icensed spectrum,for           the Salc
                                                                                                           including:             of 802
                                                                                                                          (1) rE.EE     sucb. J 1 a, Royalty
                                                                                                                                                     $02.l lb,   -
  Bearing Licensed Products (of the sane or substantially the same quality and
  quantity) in the same or most recent previous calendar quaner in which such a Sale
                                                                                      5                   Nokia/Qualcomm Confj dentiaJ
  was made, and, if no such Royalty - Bearing Licensed Products bave been Sold to a
  Purchaser lo permit the Å¿air determination of an ario's length price, then the Net
  Selling Price for such Royalty Bearing Licensed Products Sold to such Affiliated
  Purchasers will not be less than Nolva's Costs to produce (or buy) and Sell each
  sucb Royally Bearing Licensed Product plus a foe equal to fifteen per cent (15 %) of
  such Costs. The Sale by Nokia lo an Affiliated Purchaser will be deemed a Sale
  hereunder
 QUALCOMM         for purposes
           BUSINESS           SECRETS - HIGHLY    of calculating
                                                              CONFIDENTIAL     royalties payable to Qualcomju and QICE.                                   the 00004222
                                                                                                                                                                resale
 Hof anyCONFIDENTIAL
  IGHLY   such Royalty                  - Bearing
                                 - ATTORNEYS'              EYESLicensed
                                                                    ONLY           Product by the Affiliated Purchaser                                       will be
                                                                                                                                             Q2017MDL10_00081207

  deemed not to be a Sale hereunder by Nokia for purposes of calculaling royalties                                                                               CX7728-005
  payable to Qualcomun. " Noja " " meansA-47                                         Nokia Corporation and all present or future                                   JX0046-005
  Subsidiaries of Nokia Corporation. For clarity, if an entily that is a Subsidiary of Nokia
  Corporation ceases to be a Subsidiary of Nokia Corporation, then beginning on the
  date1:21-cv-00345-UNA
Case    on which
       case             it ceases toDocument
               5:17-cv-00220-LHK                   be a Subsidiary
                                                             Document1-1 Filed    of Nokia
                                                                                  1439-2    03/05/21 Corporation,
                                                                                                    Filed        Page 49
                                                                                                               01/25/19        it will
                                                                                                                                  ofPageno longer
                                                                                                                                       159        of 45be#: 54
                                                                                                                                               PageID
                                                                                                                                               7
  included in the term Nokia and the licenses to and the non - Litigation covenants
  protecting such entity hereunder will terminate, but only in relation to such entity,
  beguviing on the sixtic ! (60th) day after such cntity ceases to be a Subsidiary of
  Nokia Corporation. Similarly, if an anlity is not currently a Subsidiary of Nokia
  Corporation, but later becomes one, it will be included in the term Nokia only when
  and beginning on the date on which it becomes a Subsidiary of Nokia Corporation.
  Nokia / Qualcomm Confidential AR QUALCOMM BUSINESS SECRETS - HIGHLY
  CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE
  00004223 80'.UQ2017MDL10                      _ 00081208
                  )g, and 802 I In; (ii) B'hle1ooth;,                   CX7728
                                                              and (ii,) Wireless      USB.- in006
                                                                                                each JX0046           - 006
                                                                                                       case ir,espec1ive
           medium a.nd includ·i ng, .iny revisioas er update~ to such standards. for dari\y, "Local Area Network
                                                                                                                                  5 !fa0smiss100
                                                                                                                             of the  Norwithstanding
  the above,     Nokia         Siemens             Networks           is    subject         to  the     more
           Staodard" does not include any wireless wide area 51andards, includi11g lhe GSM Standards, CDMA         detailed         rules    set forth in
  Section 4. 1. 1 below and, until the occurrence of the Assignment Event as provided
           S1aodaros     or  OFDM     Standards,

  in Section
           "M2M 4 .)Module"
                        . I, willmeaDsbe deemed                 a Subsidiarymodule
                                              a data-only comm11nici,1io11s.              of Nokia          irrespective
                                                                                                  1:ootaining                      of Nokia's
                                                                                                                 multiple- inlcgrarod     circuits
  ownership      or control
           wouoted     o n a circuitthereof
                                        board ur 1he  " Nokia
                                                          like tbat ;-(i)Branded
                                                                           does not provide means         that the
                                                                                                   or i.ncorpora1c   acy product         inonsquestion
                                                                                                                           di.rec1 connec1       or          is
  either: (a)  substantially designed by Nokia; or (b) branded with at least one
           pins which can be used for audio inpul or output; (11) does ,,ot provide a microphone or a mcaos of
           intcr{acirig a ruicropbooe (whether by wire 01 wireless connection) to such embedded module; (iii) does
  trademark1101 or   othera brand
                i;nplemem                       ownedaud
                                   vocoder function:           by{iv)
                                                                    Nokia,        and10 is
                                                                        1s intended          be in   cach tocase
                                                                                                 corn1ectc.d              to be subsequently
                                                                                                                   or incorporated     into other
  Sold by iodus1riaJ
           Nokia "sec;uri(y Nokia       Patents " means ibose patents and patent applications in any
           devices, including utility mete.rs, vending machJnes, cargo con1amers, home security .sys1ei:ns, and
                                    sys1ems, and (v) is capable of ~ing used 10 implement ma.chirle-to-oo?cbine wircles~
  country of    the worldcapabili1y
           CODlJllun.ication        that Nokia,              at any
                                                in acco1danc.e     with Lime
                                                                           one or moreduring GSMthe        Temi,COM/\
                                                                                                     Slandards,       owns        or otherwise
                                                                                                                               Standards,  and/or       bas
  the rightOFDM
             to license
                    Standardsto       Qualcomm
                                   when                        without payment of any monetary consideration to
                                           CODlleGted lo another device.

  any Thud     PartyCard"
           '"Modem          (unless
                                  means aQualcomm
                                               complete end use,   agreesrnodem to  cardstirburse
                                                                                           tbat is capable Nokia       forused
                                                                                                                of being      such     consideration)
                                                                                                                                   10 implem1<n1

  . " Nokiawireless
             Siemens             Networks
                      corun:,unication                " oncans
                                             capability                 Nokia
                                                           i.o accordance     wilh oneSiemens
                                                                                           or more GSM   Networks
                                                                                                               SLandards, B. CDMA V .,Standards,
                                                                                                                                         Netherlands,
  and its Subsidianes.               "  Nokia         Standards             Patents          " means           any    Nokia        Patents         as to
           and/or OFDM Standard~ when con.nccted to anol.lJer device by an end user by means of a physical or
           wircli:ss consumer interface (i.e., 1s not for use in embedded applications).
  which it is, or is claimed by Nokia to be, bol possible on technical (but not
  comunercial) grounds taking into account normal technical practice and the state of
           "NAS" means the ,hen-current Nokia Accoll:nting St:indards (or iis suceessor) compliant with the IFRS.

  the ant generally
           "Net Selling Price" available
                                     means, with   at respe~
                                                       the time  to e~cbofRoyalty-Be.iring
                                                                              standardization                 of theSold
                                                                                                 t.iceosed Product        relevant
                                                                                                                                by Nokia.GSM
                                                                                                                                           one of
  Standard, CDMA Standard, and / or OFDM Standard, to make, sell lease, otherwise
           the following :

  dispose of, repair,(a.) When   use,
                                    Sold orto a operate
                                                  PurchaSer forequipuient               or methods
                                                                  11se by sucb l>urchaser       or for resale which         comply
                                                                                                                 hy such Purchaser        with
                                                                                                                                       other  thansuch
  GSM Standard,             CDMA Standard, and / or OFDM Standard witbout infringing such
           directly or indireclly 10 an Affiliated Pwcbascr, tbe Net Selling Price is tile Selling Price for sucll Royalty-
           Bearing Licc.nsed Produtt.
  patent " OFDM M2M Module " rucans an M2M Module that: (a) does not implement
  any codePrice
              division          multiple access wireless air interface in accordance with any
                     (b) When S1.1ld directlyorind\1ectly to ari Affiliated Pur-c.hascr. the ~et Selling Pnce is 1be Selling
                  for such Jloynlty-Beari,ng Li.c eased Product ; provided, however, (hal the: Net Sell ing Price for such
  CDMA Standard,
           product Sold toand           (b) implements
                                 an Affiliated      P\Jrcbasu will oat  a bewireless
                                                                               lcs. than 1hc  airavorago
                                                                                                    interface         in Price
                                                                                                            Net SclJJ11,;  accordance
                                                                                                                                  for Pu.rchaserswith one
  or more quanmy)
            OFDM
           for tlle Sale Standards
                            of sucb Royalty-Bearing" OFDM          Modem
                                                             Licensed    ProductsCard          "
                                                                                      {of the samemeans          a  Modem
                                                                                                      or subst.iotially
                        in lhc same or mosl recent previous calendar quancr ill wh.icb such a S~Jc was made, and, lf no
                                                                                                                          lbe sameCardquality that:
                                                                                                                                               and     (a)
  does nots,uimplement
              ch Royally-Bearing    any       codePr division
                                         Licensed         duels bavc beenmultiple
                                                                               Sold lo -aaccess
                                                                                             Purchaser Lo wireless         ar de1cnnination
                                                                                                             pcnni l 1.hc fair   interface of    in
  accordance
           an arm'swithlength any     CDMA
                                 p,icc.  then the Net Standard,
                                                          .Selling Priceand        (b)Roy~lty
                                                                            for such       implements
                                                                                                  Bearing Licensed a wireless
                                                                                                                         Products Sold airtointerface
                                                                                                                                             such           in
  accordance       with       one     or     more       OFDM          Standards.              "  OFDM           Standard           "  means:        () any
           Affilia1ed Purchasers will nol be less tlJ.lll Notia 's Costs to produce (or buy) a11d Sell eac,h. such Roy~lly-
           Bearing Licensed Product plus il ff% equnl to fifteen per cent (15%) of ~uch Costs. The Sale by Nokia 10
  broadband      wireless
           an Affilfated            wide area
                              Purd1ai;erwlU               standard
                                                   be deemed                 bal operates
                                                                 a Sale hereunder       /or porposesusingof c~lculaany      form ofpayable
                                                                                                                     llc.g royalties      orthogonal
                                                                                                                                                 lo

  frequency     division     not multiplexing              (OFDM)            technology
                                                                                    for purposesand          / or anyroyaltiesform payable
                                                                                                                                       of orthogonal
           Qualcomm and lhe rc::sale of any such Royalty-Bearing, L icensed Product by lhe Affiliated Purchaser will
           be deemed              to be a Sale hereunder            by Nokia                          of calculaling                             10
  frequency     division
           Quako11\J11    .      multiple access (OFDMA) technology, including LTE, WiMAX,
  WiBRO,''Nokia"
             IEEE means 802.Nokia  16e,Corpora1ion
                                              IEEE S02             16m,
                                                             and all   presenlUMB,or fuiure and     IEEE 802
                                                                                               Subsidiaries             20,Corporation
                                                                                                                 of Nokla       and any        updates or
                                                                                                                                           , For
  revisionsclamy,
              to the if aoforegoing
                               entity tllai isstandards,
                                                   a Subsidiacy ofand     Nokia(ii)    FLASHceases
                                                                                   Corporalion        - OFDM  to be nsolely
                                                                                                                         Subsidiary to of
                                                                                                                                        theNokia
                                                                                                                                               extent
  detailed Corporat
            specifications               for FLASH - OFDM are publisbed and made available to
                      ion. , hen beginning on the date on wh ich i« ceas es to be a Subsidiary of Noki a Corporal ion, ,twill
           no longer be .included tn Lhe 1en:n Nokia and lhc licenses 10 and lhe non-Litigalion covc.;,anls protecting
  Nokia Siemens             Networks
           such entity he,cund~r                 in ainate,
                                         ,..lll te,m     fortbutandoruy detail
                                                                          in rdatJouthat       enables
                                                                                         tu such                independent
                                                                                                   eJ)1i1y, beginning    on the s ix1ieui (601h)
  implemenlation
           day aOer such    of  the
                                 coli!y specifications,
                                         ceases to be a Subsidiary    in    each
                                                                              of Nokia case       intespective
                                                                                            Corpor~tion    . S imilarly,of
           curreotly a Subsidiary of Nok ,a Corporl\tion, bur later becomes one, it wit.\ be included in tile term Nokia
                                                                                                                                the transmission
                                                                                                                             i( an e n1icy is not

  medium only
            or frequency
                   when and beginning  band.onFor      the clarity.
                                                              date on whichOFDM           Standards
                                                                                   i l beoomes      a Subsidiarydoes  or not
                                                                                                                           Nokiainclude         Content
                                                                                                                                     Corporation.
  Broadcast Standards or Local Area Network Standards. " OFDM Subscriber
  Terminal " means a Subscriber Terminal than                                   6
                                                                                        6) does          not implement any code
                                                                                                    Nokia/Qualcomm Confidential
  division multiple access Wireless air interface in accordance with any CDMA
  Standard, and (ii) implements a wireless air interface in accordance with one or
  more OFDM Standards. " Party individually means Qualcomm or Nokia and the term
  " Parties collectively means Qualcomun and Nokia " Patent family means a group of
  parents (wluch may include patent applications as well), in which each patent (or
  palent application), except the earliest priority patent (s) or application (s) 10 such
  group, coulains
 QUALCOMM  BUSI NESS SECRETSat least- HIGHLYone claim            which claims priority from another parent
                                                        CONFIDENTIAL                                                                          QICE(or00004223
 Hpatent  application)
  IGHLY CONFIDENTIAL              in the same
                              - ATTORNEYS'           EYES   group.
                                                               ONLY Nokia / Qualcomm Confidential                                       QUALCOMM
                                                                                                                                   Q2017MDL      10_00081208

  BUSINESS SECRETS - HIGHLY CONFIDENTIAL HIGHLY CONFIDENTIAL - CX7728-006
  ATTORNEYS ' EYES ONLY QICE 00004224                                       A-48 Q2017MDL10 _ 00081209 CX7728JX0046-006                                    -
  007 JX0046 - 007 5 " Purchaser " means a person or entily, other than Nokia, lo
  whom Nokia Sells a Royalty - Bearing Licensed Product and, (a) that does not
  directly
Case   caseor 5:17-cv-00220-LHK
                 indirectly own or
       1:21-cv-00345-UNA                                control
                                                  Document        Documenta 1-1
                                                                              majority   Filed
                                                                                            1439-2(more03/05/21than fifty
                                                                                                               Filed       Page
                                                                                                                          01/25/19per50   cent)
                                                                                                                                              ofPage
                                                                                                                                                  159of the    ofshares
                                                                                                                                                           PageID
                                                                                                                                                           8       45 #: 55
  or other securities entitled to vote for the election of directors (or other managing
  authority) of Nokia Corporation; (b) the majority (more than fifty per cent) of whose
  sbares or other securities enbtled to vote for the election of directors (or other
  managing authonty) is not owned or controlled by a person or eality tbal also directly
  or indirectly owns or controls a majority (more than fifty per cent) of the shancs or
  other securities entitled to vote for the election of diroccors (or other managing
  authority) of Nokia Corporation, and (c) that is noi Controlled by Nokia, where the
  term " Controlled " for purposes of clause (c) means the direct or indirect ownership
  or controlNotwHhstanding
                 of more than                twenty
                                      the above.        Nolda- fiveSiemeos  per      cent (25
                                                                                Networks                  %)toofq,ethe
                                                                                                 is subject             more
            Section 4.1.1 below and, UDtil ib.e occurrence of the Assignme.ot Event as prcw1ded in Section 4. ) , I, wil l
                                                                                                                            shares          or other
                                                                                                                               detailed rules     sel fonhsecurities
                                                                                                                                                               in

  etuuled tobe vote
                  deemedfor        ibc clection
                              a Subsidiary                      of duectors
                                               of Nokia im:spe,;tive            of Nokia   (or     other managiog
                                                                                              ' s ownersrup     or control thereof.  authorily) . "
  Qualcornm " means Qualcomm Incorporated and all present or future Subsidjancs of
  QualcombrandedIncorporated.                 For        clarity.         if an     entity
                                                                                       owrJ.Cd that         is aandSubsidiary             ofbeQualcomin
            ''1\'.olna•Brandcd'' means that lhe produ ct in question is ei1ber: (a) substantially designed by Nokia ; or (b)
                         ,,ij1h at least one     1rademark        or other     brand                by Nokia,         is in c:at:h case to      subs equenlly
  Incorporated
            Sold byccases
                        Nokia.          to be a Subsidiary of Qualcomun Incorporated, then beginning
  on the dale
            ' 'NokiaonPareni
                           wluch s" meaosit ceases
                                              those patents      toandbepalenta Subsidiary
                                                                                    applicanon3 in any     of country
                                                                                                                Qualcorum of the world  Incorporated,
                                                                                                                                           that Nokia, at any it will
  no longertime  bedurmg
                      included lhe Term.   inowns
                                                theorterm     otherwQualcomm
                                                                       i.se bas 1he rig.ht lo     and      thelo non
                                                                                                      hceose      Qu.alcomm- Litigation          Covenants
                                                                                                                                  wi thout paymeo1       of any
  protechng       such entity will terminate, but only in relation to such eotity, beginniog on
            monetary consideration tn any Third Party (unless Qualcomm agrees to reimburse Nokia for sucb
            cons-idcration).
  the sixtieth (60th) day after such entity ccases to be a Subsidiary of Qualcoram
  Locorporated.           Similarly, if an ently is oot curcotly a Subsidiary of Qualcomm
            "Noki.i Sielllens Network>" meaos Nokia SiemCJ1s Ne1worlcs B ,V ., Nei.herl;mds, and its Subsldianes .

  Incorporated
            "Nokia but          laterPatents''
                        Stan ,la.rds       becomes   .rnellns MY   one,Nok.i11it P-alents
                                                                                  will be    as to included
                                                                                                       which ii is, in
                                                                                                                     or istbe     ter by
                                                                                                                            claimed     Qualcomm
                                                                                                                                            Nokla w be, not    only
  when andpossible
                 beginning
                         nn techmc11   on     the
                                          I (but  nor date           on which
                                                           CO[l'\)Tlercial)   grounds it       becomes
                                                                                           taking     into accountanormal
                                                                                                                       Subsidiary
                                                                                                                                tecbnical pra.ofctice
                                                                                                                                                  Qualcomm
                                                                                                                                                        and the
            state of tbe art generally available at lhc tune of slam:lardization of I.he relevant GSM Sland;ird, CDMA
  Incorporated
            Standard,  " Qualcomm
                             and/or OFDM Standard,  - Branded       to make   " ,means
                                                                                   s~ll. lease,that         be product
                                                                                                      otherwise   d iSl)ose of, in      question
                                                                                                                                    repair,               is either:
                                                                                                                                             use, or operate
  (a) substantially designed by Qualcomm or (b) branded with at least one traderoark
            equipment        or  mettiods    which       comply      with    such   OSM      Standard,      CDMA     S1aodard    . and/or   OFDM      St,,ndard
  or other brand owned by Qualcoma, and is in each case to be subsequently Sold by
            without in fringing such patent .

  Qualcomun." OFDM   * *M2M  Qualcomm
                                   Module'' means       Parents
                                                             an M2M Module  " means   !bat: (a)  those
                                                                                                     does not patents
                                                                                                                implementand           parent
                                                                                                                              ;i,ny code.   divisionapplications
                                                                                                                                                       mulliple          in
  any country       of     the     world        that         Qualcomm,                 at     any        turde
            access wireless air interface in accordance wllh any CDMA Standard,: and (b) implements a wJrefoss air
             tolerface in accordance with one or more OFDM Standards.                                              during        the     Term,        owns       or
  otherwise has the right to license to Nokia without payment of any monetary
  consideration         to any third party (unless Nokia agrees lo reimburse Qualcoma for
            "OFDM Modeoo Card" mt1ans a Modem Card lhar: (a) does not implement any code div ision multiple
            acce!is w, re le-.s air i,m:rf~ce in accordance with any CDMA S1anruud ; and (b) implements a wireless air
  such considcration)
            1111e1facc in accordance  " Royalty
                                              witb one o- rBearingmore OPDMLicensed  Staudwds.             Products " means: (1) Nokia -
  Branded "CDMA2000                      Subscriber                  Terminals;               (11)        Nokia      - Branded CDMA2000
               OfDM S1andard'' meil.lls: (i) aoy broadband wucless wide area standard 1h01 01)erates using an.y fonn of
  Modem Cards;
            or1hogonal(iii)         Nokia
                              frequency     di vi,-ion Branded
                                                           multiplexingCDMA2000
                                                                              (OFOM) teclmo\ogy           M2Mand/orModules;             (iv) Nokia
                                                                                                                     a.oy fonn of orthogonal               Branded
                                                                                                                                                     frcq1Jency
  WCDMAdivisionSubscriber              Terminals;
                         multiple access        (OF'DMA) (v)               Nokia
                                                                   tcc:hnalogy.         -   Branded
                                                                                     includiT1g       l TE. WiM WCDMA
                                                                                                                   A.X , WiORO.
            S<l'l. 16m , UMB , a nd IEEE 80 2 .20, and any updates ru revis ion s to the foregoing , tandard ~, ll.lld (ii)
                                                                                                                                   Modem
                                                                                                                                      IEEE S02.Cards;
                                                                                                                                                    l 6e. IEE£ (vi)

  Nokia Branded
             FLASH·OFDM      WCDMA  solely 10M2M   the extent   Modules
                                                                     detail ed sµeci(vi)     Nokia
                                                                                         fi carions     for -FI.ASH.Of'DM
                                                                                                              Branded OFDM                     Subscriber
                                                                                                                                  arc publ is bed    and made
  Terminals;      (viii)toNokia
            available                      Branded
                               Nolda S1emeps          Networks    OFDM1n a formModemand dct;i1l t:hat Cards;
                                                                                                          ~nables and       (ix) Nokia
                                                                                                                    independent                  - Branded
                                                                                                                                     lmplernenlation      of the
            speciiicatioos, ITT e.ic h ca~ irrespect ive of Lhe transmission medi um or frequency band. For clarity.
  OFDM M2M  OFDMModules.Standards does" no\    Selling
                                                    include CementPriceBroadcast
                                                                               " means              the or
                                                                                             Standa.rds     gross       selling
                                                                                                               Loc3l AJe;i,  Network  price      and the value
                                                                                                                                          Standards.
  of any other consideration charged by Nokia fos complele Royalty - Bearing
  Licenseddivi-sion
                Products            in a.the
                                          ccess fom            in air
                                                                   which          they ·in are          soldwithwhether           or not      assembled
                                                                                                                                                    ; ;;nd (ii} and
            "OFDM !rub~CJiber Terminal" means a Subscri ber Temunal lha1. (i) does ()01 implcmCDI any code
                           multiple                 wireles5              interface          ~c<:ordance             .my CDMA            S1a11dard
  withour excluding
            [mplemcnts a wirdess  any Components
                                             air interface io accordance    or subassemblies
                                                                                      with one or more OFDM        thereof),
                                                                                                                         Standards.less only lade
  discounts"('arty"
                 allowediodividua! bylyNokia
                                           means QnaJcomm to its customers
                                                                       or Nokia and thethat               are, incollectively
                                                                                                  LeTTD '·Parties"     fact, taken   means by      its customers,
                                                                                                                                             Qualcomm       and
  based onNokia,a written agreement or are otherwise documented by Nokia in the ordinary
  course of"Patent
                business,             as evidenced by Nokia's books and records, as well as the
                        Farr11ly" means it group of patents (wl.uch may include patent applicatioos a.swell}, in wbie,h each
  followingpatent
               items        incurred
                      (or palelll              upon
                                     applit a1ioo}             thetheSale
                                                        . ~:< ccp1        earlic:scor   importation
                                                                                     pnorhy                      of such RoyalÄ±y
                                                                                                  patcnt(s) or applics11on(s)                          - Bearing
                                                                                                                                    to such. g,roup, coot.1ios
  LicensedatProduct               to the extent that Nokia does not charge separalely for such items
                 least one claim which c laims p6ori1y from another patent (or patent applic:ition) in the same group.

  and they arc relevant for each such unut: (i) costs of packing the complete Royalty -
  Bearing Licensed Product for shipmedi 10 Nokia's customer, as evideoced by
  Nokia's books aud records, (ii) costs of insurance                                      7
                                                                                                            and    transportation to ship the
                                                                                                                N'okia/Qualcornm Cunfid1mt/al
  complete Royalty - Bearing Licensed Product to Nokia's customer, as evidenced by
  Nokia's books and secords, (in) import, expon, excise, sales, and value added taxes
  and custom duties levied or imposed on RoyalÄ±y - Bearing Licensed Product that
  Nokia remits to the goverment body levying or imposing such taxes or duties, as
  evidenced by Nokia's books and records, and (iv) copyright levies that are imposed
  on Royaly - Bearing Licensed Products by virtue of laws or regulations and paid by
  Nokia toBUSINESS
 QUALCOMM    the relevant    SECRETS     body
                                            - HIGHLY   / agency
                                                              CONFIDENTIAL  authorized by applicable laws to collect                                       QICEsuch
                                                                                                                                                                  00004224
 Hlevies, as evidenced
  IGHLY CONFIDENTIAL                    by Nokia's
                               - ATTORNEYS'               EYESbooks ONLY and Nokia / Qualcomm Confidential                                    Q2017MDLpre     10_00081209

  QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL HIGHLY                                                                                                           CX7728-007
  CONFIDENTIAL - ATTORNEYS ' EYESA-49                                                 ONLY QICE 00004225 Q2017MDL10 _ JX0046-007
  00081210 CX7728 - 008 JX0046 - 008 5 records, to the extent that such levies are
  not reimbursed or otherwise paid to Nokia. In addition, if Acccssones are Sold
  together
Case   caseor5:17-cv-00220-LHK
                     in combinationDocument
       1:21-cv-00345-UNA                            with aDocumentRoyalty1-1 -Filed   Bearing
                                                                                      1439-2    03/05/21   Liccosed
                                                                                                           Filed 01/25/19 Page  Product,
                                                                                                                                     51 ofPage   the Fair
                                                                                                                                                159     PageID
                                                                                                                                                        9   of 45 #: 56
  Market Value (as defioed aad subject to the limitations set forth below) of the
  Accessories may furber be deducted from the combined gross selling price of the
  Royalty - Bearing Licensed Product and the Accessories Sold together or in
  combination with such Royalty - Bearing Licensed Product. As used above, " Fair
  Market Value of Accessories will not be greater than Nokia's Costs, as evidenced by
  Nokia's books and records, to produce or buy such Accessones plus an amount
  equal to the same percentage of sucb Costs by which the Selling Price (before the
  deducuons for Accessones have been made) exceeds the Costs, as evideaced by
  Nokia's books             and records, to produce or buy the Royalty Beaning Licensed Product
              "Purdias.er" roe.ans a persoo or eolily, otber lhan Nokiii , to whom Nokia Sells a Royalty-Be3ring Ucensed
              Product a.'ld, (a) lhal does not dueoLly Or indirectly own or control a o,ajority lwore than tifly per cent) of
  and suchtheAccessories                    as a en1itl.cd
                    shares or olhct ~ecun1ies         whole.         Forfofexample,
                                                                ta vot.e        the election o(     if direct
                                                                                                         a Royalty
                                                                                                              ors (or oll,er   - Bearing         Licensed
                                                                                                                                 ma.m;ging authority)       of
  Product is Sold with Accessories such that the combined Selling Price (without
              Nokia      Corporation;     (b)  the majonty     (mo~      than  fifty  per  cen()     of   whose     sll.<lres or other  sec.,uriti~  eo!.ltlcd
               to 110\c for lru:: election of dircciors (or 011'\cr mazmging .iul.bority) ,s not owned or contro.lled by a person or
  taking any  entitydeduction            fororthe
                        tbal a:lso directly            Fajrowns
                                                  mdirectly      Marketor controlsValue        of the
                                                                                       a major1ry       (more Accessories)
                                                                                                                 than fifty per c.cnt) for of thethe    Royalty
                                                                                                                                                   shares   or       -
  Bcaring Liccased
              o(ber sccllritics   Product
                                     eP!itlcd lo andvote forthe•heAccessories
                                                                       el~wou of directors      is $(or110,  o!hllr Nokia's           Costs to
                                                                                                                       managing authority}             produce or
                                                                                                                                                   of Nokia
  buy such(1:)Accessories
                   means the 1foec1 orare          $ 20,      andorNokia's               Costs    than to     produce             or(25%)
                                                                                                                                       buyofthe        Royalty -
              Corporation; and (c) tbat is nol Conlrolloo by Nokia, where the term "Controlled" for pu(1)oses of clause
                                             indirect   ownership          con1rol of roore               twenty-five       per cent              the shares
  Bearing Licensed
              or olher securities  Product
                                       eoti1led lo(excluding
                                                     vo1c for 1hc c lec1ion theo[Accessories)                     are $ 60,
                                                                                     dtrccto.r.; (or olher managing                   then the Far Market
                                                                                                                               authority).
  Value of "Qualcomm"
               the Accessories                    (which Nokia may deduct from the combined $ 110 Selling
                                   means Qualcomm Incorporated and i!ll pres~nl or future Subsidiaries of Qualcomm
  Price of the        Royalty
              locorporaled.         For- clan1y,
                                          Bearing   if an Liceased
                                                           entity that 1s aProductSubsidiary and             its Accessories)
                                                                                                    of Qualco=             lncorpora1ed ceases would Lo be bea $ 27.
  50 ($ 20 Subsidiary
                plus      0.   375      multiplied          by     $   20,     where          0.     375      is    determined
                              of Qualcomm Incorporated., lheu begLD.D.ing on the dale oo wtuch il ce.1secs lo be -a Subsidiary of
              Qualco= locorpora,ed, >l will no longer be included io the cenn Qualcomm and ,he non-U1 igatioo
                                                                                                                                            by    the    ratio    of
  (110 - 80)covena/ 80)  n1s .prolecung
                                " Sherbrookesucb entity Paleols
                                                            wjll tennino.te, " meansU.S.
                                                                                   but only in n!la110n    Patent  to suoh   Nos.
                                                                                                                               eotity,5,   444. 816
                                                                                                                                        begi:nni.og   oo the5, 754,
  976, andcn1   5.11y701,
              sixtieth    (60Lh)392      (including
                                   day after                  all
                                                such e ntity ceases foreigo          counterparts
                                                                        to be a Subsidiary         of Qu,lcoro.m    and       any    reissues,
                                                                                                                         I.oc.orporated
                        is oot CWTeatly a Subsidiary of Qualcomm 1.ncorporaled bul larer becomes one, it will be ioc11Jdccl lo
                                                                                                                                         . Similarly. if an

  continuations,            continuations
              lbe te1 m Qualcomm          onJy when -aod  inbeg1.DJUng
                                                               - part, onand           divisional
                                                                                 r.be dat~   oo ,vhicb it applications)
                                                                                                               becomes a Subsidiary        and     any claims of
                                                                                                                                             of Qualcomm
  any patents claiming pnonly from any of the forcgoing. " Sold " (and variations of the
              Incorporated

  word " Sold         " such as " Sale
              "Qualcomm-Branded"               means "thal and 1be "product
                                                                       Seu")10means    quesLion sold,  is either:leased,           or otherwise
                                                                                                                       (a) substantially      designed by
  transferred, and a Sale will be deemed to have occurred when recorded
              Qualcomm:        or  (b)  bra.ndcd   whh   at least  one    l.r3dcroark   or  othe,     braod   owned       by  Qualoomm,      and is inineac.b
                                                                                                                                                           Nokia's
  books and records, however in no event later than the calendar quarter innediately
              case to be subsequcn1ly Sold by Qu~Jcorn.m,

  following..Qualcomm
                the calendar     Patents" quarter
                                             means lhosc   in patents
                                                                 whichandthe          firstappshipment
                                                                                  pa1cn1          llc:.ataons in any    or country
                                                                                                                              invoicingof tbc occured.
                                                                                                                                                world th.it For

  clarity, if payment
               an article   of anyis    retomed           and Nokja               reimbusses                 its customer
              Qualcomm. at any time during the Term, owns or olhe.nvisc has lhe right to license (o Nokia wi11lou1
                                     monel.ary    consiilcra1lon     to any third     party (unless Nokia             agrees lo reimbursefor some
                                                                                                                                                Qualco1nrn or all of
  the salesforprice,          then ion).
                   .such consideral      Nokia will not be obligated to pay royalties on the portion of the
  sales price        reimbursed by Nokia (or if Nokia has alicady paid royalties to Qualcomm
              "Royalty-Beari11g Licensed Prnducts" means: (i) Nok.ia-Branrlecl CDMA 2000 Subscnbcr Termina ls; (ii)
  for such Nokia-Br.inded
               Sale of such               Royalty
                                    CDMA2000              - Beanng
                                                     Modero     Cards; (iii) Licensed
                                                                                Nolua-BrMdcdProduct,     CDMA2000 then              Nokia (1v)
                                                                                                                            M 2M Modules;        willNold.i-
                                                                                                                                                        be entitled
  to apply the         reimbursed               amount         of     such       sales        price
              Branded WCDMA Subscriber T enninals; (v) Nok,a-Brallded WCDMA Modem Cards-; (vi) Nokia,
              Branded WCDMA M2M Modules; (vii) Nokia-Braoded OFDM Subscr,ber TCTITlioal.s; (viii) Nok.ia -
                                                                                                            as    a     credit     to   Sales        for   de fiscal
  quarter whenBrandedthe   OFDM   retur.
                                     Modem    Occured)
                                                 Cards; and (ix)  . For       clanity,OfDM
                                                                    Nokia-Branded            products, M2M Moclules.  including prototypes and lesl
  phones, "Sell1n.g
               taken Price" into rneans
                                     use \be  by g:cosi;
                                                    Nokia        aod       / or    its   personnel                will     not be decmed to bave
                                                          selling price aml lhe v-dlue of any olhcr consideration chargc::d by Nokia
  been " Sold  for o-omplele Royahy-Ac~ring I ,icensed Produc1s io the fomi in which Lbcy are Terminal
                       "  for   the     purposes            of    this     Agreement.                  "  Subscriber              Sold (whe1he rmeans or not      a
  complete end - user terminal that can be utilized, without any additional cquipment of
              .isseoob!ed     and   withou1    excludi  ng   any   Components         or  s1Jbassemblies        thereof),      kss  on ly  trade   discounts
              allowed by Nokia to i1s custo1J1ers th.ii arc, in fac1, taken by its customers, based on a wrilten agreement or
  components             (otherdocumented
              are otherwise          than a by      SIMNokia card,
                                                                 in llie a    battery
                                                                           ordinary          orofather
                                                                                       c.oursc         business,  like      item routinely
                                                                                                                     as evideoced.     by Nokia ·s connected
                                                                                                                                                       books
  to the device
              and records,by endas well- asusers       when
                                              the following         taking
                                                                items    incurredthe uponterminal              into use)
                                                                                            th.e Sale or impona1ion                heing
                                                                                                                               of s11cb        attached
                                                                                                                                         Royalty-Bearing

  therelo, lo  for initiate
                    each such and          / or
                                              costsreceive
                                                     of paclungwireless
                                                                     th e completecommunications
                                                                                        Roya lty•Bc:ari.ng Li censedinProduct
              Licensed Product lo the extent lhat No\cia does notchru:ge s.epara1ely for such ,1ems aod they arc re levant
                                  unit. (i)                                                                                       accordance
                                                                                                                                           for sb.ipmcn1with10
                                                                                                                                                                  one
  or more of        theCl.lstomer,
              Nokia's       CDMAas Standards,
                                           11videoced by Nokia's   GSM         Standards,
                                                                          l•ooks  aod       ord;, (ii)and  CO'>ts of/ or     OFDM
                                                                                                                        insurance          Standards.
                                                                                                                                    and lransponation       to For
  clarity, if aod
               a device           requires connection to a battery or other like item to initiate or
              stnp ti,(: compl<:'le lloyalty-Beaiini: L1ceoi;c<l Produc1 10 Nokir-i 's cuslorner, as ev1deoct:d by Nokia ' s books
                    , cco,ds, (iii) UllJJ0•1, expon, e1tcisc, sales, and value added taxes and custom du1ies levied or imposed
  receive wireless
              on Royalty-Beariogcommunications,
                                          Liceosed Produc1 lhat     thenNokiasuch         articles
                                                                                 remits t,)   1l,c gol'emmem are part           of the
                                                                                                                        body levying        Subscober
                                                                                                                                        or impo~ing     such
  Terminal.,a~cs "  Subsidiary             of    a  Party        mcans          any      corporation                  or     other
                       or du1ics, as evidenced b)' Nokia' , books and 10:cor<ls, and (iv) copy,igl11 levies 1ha1 are imptised on
              Royally-Bearing Licensed Products by virt\Jc of laws or rcg-ola1ions and paid by NokJa to the relevant
                                                                                                                                      legal      cotity:      (i) the
  majority (more
              body/agency    than      fifty per
                                 authorized            cent) of
                                                 by applicable     IJv1swhose
                                                                            lo collectshares
                                                                                         sucb levies,     orasother
                                                                                                                  evidenced   securities
                                                                                                                                 by Nokia's entitled
                                                                                                                                                 books and to vote
  for election of dvectors (or other managing authority) is oOW Os hereafter owned or
  controlled by such Party either directly or indirectly.                           8
                                                                                                           or   (11) thal does not have
                                                                                                            Nokia/Qualcomm Confidential
  outstanding shares or secunilies but the majority (more than fifty per cent) of the
  equity interest to which is now or hereafter owned or controlled by such Party either
  directly or indirectly, but only for so long as such ownership or control exists in (1) or
  (11) above " Term cans the term of this Agreement as set forth in Section 2 and'\'1?-
  subject to Section 12 " Third Party means any person or entity that is not a Party.
  Nokia / Qualcomoi Confidential QUALCOMM BUSINESS SECRETS - HIGHLY
  CONFIDENTIAL
 QUALCOMM    BUSINESS SECRETS    HIGHLY            CONFIDENTIAL
                                            - HIGHLY     CONFIDENTIAL                  - ATTORNEYS ' EYES ONLY QICE                                     QICE 00004225
 H00004226         Q2017MDL10
  IGHLY CONFIDENTIAL            - ATTORNEYS'      _ 00081211
                                                       EYES ONLY CX7728 - 009 JX0046 - 009 5Q2017MDL                                          " VoiceCraft 10_00081210

  Palenis " meansU.S. Patent No 4, 969, 192 (including all foreign counterparts and                                                                              CX7728-008
  any reissues, continua 100 - w - pan, and                                    A-50  divisional             applications)               and     any      claims     of
                                                                                                                                                                    JX0046-008
  any patent clamping prionty from any of ibe foregoing. " WCDMA M2M Module "
  means an M2M Module that implements Ã code division puuple access wireless air
  interface
Case   case   in   accordance with
       1:21-cv-00345-UNA
                5:17-cv-00220-LHK                      one
                                                Document        or more
                                                            Document    1-1 WCDMA    Filed
                                                                                     1439-2     03/05/21Standards.
                                                                                                         Filed 01/25/19PageNotwithstanding
                                                                                                                                 52 of  Page15910     PageID   the#: 57
                                                                                                                                                           of 45
  foregoing, MZM Modules implementing wireless air interfaces both in accordance
  will any WCDMA Standard and in accordance with any CDMA2000 Standard will
  constitute either WCDMA M2M Modules " or CDMA2000 M2M Modules " as sel forth
  in Section 4. 2. 4. WCDMA Modern Card " gleans a Modem Card Lhat implemeals a
  code division multiple access wireless air interface in accordance with one or more
  WCDMA Standards. Notwithstanding the foregong, Modem Cards implementing
  wireless air alerfaces both in accordance with any WCDMA Standard and in
  accordance with any CDMA2000 Standard will constitute either WCDMA Modem
  Cards " orrecords,
                  CDMA2000                Modem Cards " as set forb in Secuon 4. 2. 4 WCDMA
                          10 Lhe exlent Iha~ such kvie5 are not reimbursed or otherwise paid <o Nokia. In addition, if
             Accelisones are Sold t,;,gether or w comb1natioo with a Royalty-Bearin.g Ljceosed Product, lbe Fajr
  StandardMarket" means:           (i)  any
                        Value (!IS de.fioc:d aad wireless
                                                       subject to wide           areasciblandard
                                                                     the limitations            forlh below) withof lbe an     air interface
                                                                                                                         Accessories     roay fu,iber andhe    / or
  communications protocol that is based upon o wplements any form or WCDMA
             cte.tlucted    from   lhe   combined        gross:  sc:lling     price    of  the    Rc:>yally-Bcarii:\f(   Licensed    Product      and   lhe

  (includingabove,
                 UMTS,          HSDPA,             HSUPA,             HSPA            +, beMBMS,             and      TD -Costs.
                                                                                                                               CDMA):           (i) TD   by -
             Accessoritis Sold together ti r in combination w,th such Royalty-Bearing Licensed Produi;I. As used
                        "Faie Market       Va•l ue"    of Accessories         will 1101         grealc:r than     Nokia's            as evidenced
  SCDMA; Nokia's
               and (iii)  books:anyand 3.    x updates
                                         records,     to f)t'oduceororrevisions                 to any plus
                                                                             buy such Acc.essories            of the      foregolog,
                                                                                                                     ao i;mount    equal 10 in the each
                                                                                                                                                      same case

  respective      of the       transmission                medium              or 'sbequency                band,
             percentage of sucb Costs by which 1he Selliog Pric.e (before lhe deductions for Acccssone.., bave been
             made)     exceeds    the Costs, as evidenced            by Nokia           books and records,              For clanty,
                                                                                                                   10 produce    or buy the  toRoyalty-
                                                                                                                                                  the extent
  that any evelations
             Bearing LicensedtoProduct  the WCDMAand such AccessoriesSloodards   as a whole.  include
                                                                                                   For example,any ifOFDM
                                                                                                                        a Royally-B Or     OFDMA
                                                                                                                                       ea.ring  Licensed based
  wireless air      interface, such OFDM O OFDMA portion will not be considered a "
             J>roducl is Sold with Acces$ories such 1ha1 1he oombined Selling Price (without laking any deduction for
             the Fair Market Value of the Accessories) for the Royalty-Bearing Licensed Produc1 and tbe AGCe-S&Ories
  WCDMA isStandard
                 $110, Nokia ' s"Costs
                                     for purposes
                                            to produce or buy     of sucb
                                                                       thisAccessone.s
                                                                                  Agreemeni.     ~re $40, WCDMA               Subscriber
                                                                                                             a,nd Nolci:. 's CoslS  to produce orTerminal
                                                                                                                                                       buy
  means a 1.heSubscriber              Terminal            that     implements                  a   code        division
             lhe Royally-Bearing Licea.sed Product (excluding 1J1e Acc.:ssories) are $60, tben lhe fair Markel Value of
                   Ac=sories (which Nokia may deduct from the combined $ J 10 Selling Price ofthe Rr.yalty-Bc..uing
                                                                                                                              multiple         access
  wireless au       inicrface
             Liceosed      Product andin ils
                                           accordance
                                               Aeccssl)rjes) would    with        one or
                                                                             be $27_SQ     (U0moreplus O.l?S WCDMA
                                                                                                                 mu h iplied byStandards
                                                                                                                                  520; where 0 .3 75 is
  Votwithstanding
             delcnnioed the   by theforegoing,
                                      ratio of (110-80)/80)1Subscriber
                                                                   .                  Terminals mplementing wireless air
  interfaces"Sbe1brooke
                 both in Pa1eols"
                                accordance means U.S with . Patentany          WCDMA
                                                                      Nos . 5,444.816;             Standard
                                                                                               5,754,976;              and in
                                                                                                              and 5,701,392         accordance
                                                                                                                                (including    all foreJgo with
  any CDMA2000 Standard will constitute either " WCDMA Subscriber Termigals
             couolerparu       and  any    reissues,    conlinuation!;.       conlinua1ions-in       -part,  and   divisional  applica11ons)      and any      " or "
  CDMA2000 Subscnbcr Terminals ' as sel forum Sechos 42. 4. TERM OF
             claims of any pate11t& cl.aimiog priority from aoy of the foregoing .

  AGREEMENT  "Sold"' (and This      Agreement
                               variauoos     of the wordis        effective
                                                               "Sold"      such. as "Saasle"ofand  the''Sell")
                                                                                                           Elfective
                                                                                                                  means sold,Date      and
                                                                                                                                 leased,        will continue
                                                                                                                                           or otherwise
  in full force    and       cffect     untu        (and      including)              Decerober               31,
             transfem:d, and a Sale will be deemed to h.'lve occurred when recorded in Nokia ' s books and re;;ords,
             however in no eveot .laier than lhe calendar quarter immed iately following lhc calcndaJ quaner in which
                                                                                                                      2022,      subject         la Section 12
  below 3. 1he
             LUMP            SUMorPAYMENT
                   flN:l shipment         invoicing oc.cwred.   TO QUALCOMM
                                                                        For clarity, if ao micle        Onis October
                                                                                                                rerunied and 13 Nokia2008.         Nokia
                                                                                                                                         reU11burses     its shall
  make nonof -therefundable                one - line payment to Qualcomm (the " Lump Sum Fee") in
             customer for some or all of the sales price, then Nokia will not be obligaled to pay royallies on lhe portion
                      sales price reimbursed by Nokia (or if Noki;, nas aln:.'ldy paid royalties 10 Qualcomm fo r sucb Sale
  partial consideration
             or s uch Royahy-Flcanng  for. O        royalies
                                               Licensed      Pmduci,  payable
                                                                          then Nokialor    will certain
                                                                                                 beeniilled Licensed               Products
                                                                                                                to apply 1he reimbursed       amount  Sold
                                                                                                                                                         of in
  2007 andsi ncludi.ng
                2008:prototYJ)CS
                             (i) pre a.orl- paid        royalties            for    Sales        of    Covered           Products
               uch ;;ales price a.~ a c1edi1 lo Sales fo1 1.he fiscal quarter wheo cb.; rcnim occWTCti), For dari1y , products,
                                               lesl phoucs, t~lcen into u~e by Nokia aod/or its per.onnel w,11 not he deemed lo
                                                                                                                                            during        the Term
  of this Agreement;
             have been ".Sold"    and      (in)
                                     for lhe        a fully
                                              purposes            paid
                                                            of th.is          - up liccase for Licensed Products that
                                                                      Agreement.
  constitute"Subscriber
                 trafrastructure              Equipinent               Sold         by Nokia (on, if the Intrastructure
                              Terminal" means a complete end, uscr ten:ninal 1ha1 can be otUi..ud, wilhout any additional
  Equipment        Riglus
             cquipmei:it         are assigned
                             or compnne.n1s      (other 1han  toa Nokia
                                                                     SIM cardSiemens                   Networks
                                                                                   . a batle,-y or other                   pursuant
                                                                                                              like item routinely            to Section
                                                                                                                                      conoec1ed      to the      4.
  11. by Nokia
             deviteSiemens               Nelworks)
                       by erid-usel"'l when       i.alring the during
                                                                renninal inlo    theu se)Term
                                                                                            heing of       thistherein,
                                                                                                      a!lached     Agrecibenl
                                                                                                                            lo ini11~te For
                                                                                                                                         a,1(1/orclanly,
                                                                                                                                                   receive the
             wi,clCS$ communicaftons in accordance .vilh one or more of che CDMA Standards, GSM S111nd21ds-,
  payment and/or
              of thc   OFDMLump         Swo. For
                                  Standards        Fee       mayif abe
                                                         dari.ty,              made
                                                                           device    requm:s in conncc1io11
                                                                                                  severalloiastallmenis,
                                                                                                                     a battery or other if     the
                                                                                                                                            like   iromtransfer
                                                                                                                                                         to         of
  the entire amount is not feasible in one installment and provided that thc Lump Sum
             iniil,ne   or receive   w¼Jess      commu      nications   ,  ilien  such   articles   are  part  or lt,c S,1bscciberTerminal-

  fee is paid     in full and
             .. Subsidiary'            on line
                              ' of a Party    mean:;For        clarty, the
                                                        any cofl)oration               Lump
                                                                                or olher             Sum(i)Fee
                                                                                            legal eotity:               is in addition
                                                                                                                  the ma;omy      (more than fif1yto thepet
  royalties cenl)
             payable  of wbosc. under
                                   shares Sections
                                             01 other securilic~4. 2enhtlt:dand 43.   lo vole Inforeachelt;cHoninstance
                                                                                                                  of di7ecton;(if {orany)
                                                                                                                                       ot her wibio
                                                                                                                                               managini:three
  (3) yearsauthority)
               after the         Effective Dale that Nokia / Qualcomm Conlidential QUALCOMM
                            is 001v or hereafter owried or controlled by such Party either directly or indirec1ly·. or (ii ) 1ha1
             doe.s 110 1 have outslaodiog shares or securi1ic.o;: but the majority (more than f1f1y per cent) of rbe equity
  BUSINESS          SECRETS
             interest    10 wl\,ch is n ow - HIGHLY
                                               or hereafter ownedCONFIDENTIALor controlled by such      HIGHLY
                                                                                                            Pany ei therCONFIDENTIAL
                                                                                                                           c!irectly or indi re.; lly, bur -
  ATTORNEYS ' EYES ONLY QICE 00004227 Q2017MDL10 _ 00081212 CX7728 -
             o'nly for so long as such owner-snip or controJ e:..ists In (i) or (ii) above ,

  010 JX0046 "Tenn'- ' 010
                         weans 5 LheNokia
                                      term of ibis acquics
                                                       Agreement(by    as set means            of a'2consolidation,
                                                                                 forth i n Section        and subj~cl to Sectio11merger,
                                                                                                                                     12 .            purchase
  of stock, •LTbird
             purchase             of   assets,           or   any      other
                       Party" means ~ny _person or entity 1Jia1 [s not a Party.
                                                                                     type       of    transaction)            a  company              or a
  business thal subsequently becordes a Subsidiary of Nokia Corporation of part of
  Nokia and the combined Lolal revenue anging from sales of products correspooding
  to Covered Products (ie ., products that would                                      9
                                                                                               have been               Covered Products if they
                                                                                                           Nokia/Qualcomm Confide11lial
  were Nokia - Branded and were sold by Nokia) by the acquired company or
  business during Nokia's low fiscal quarters imediately precedÃog the quarier in
  which the acquisition was completed exceeds of the revenue of Nokia arising from
  Sales of Covered Products by Nokia during the same four Nokia fiscal quarters
  immediately preceding the fiscal quarter in which the acquisition was completed, as
  (5) Nokia enters into a jojot venture with a Third Party to manufacture and / or sell
  CoveredBUSINESS
 QUALCOMM     Products     SECRETSsuch- HIGHLY
                                             that (6)         the joint venture entity as a Subsidiary of Nokia
                                                         CONFIDENTIAL                                                                                 QICE 00004226
 HCorporation,
  IGHLY CONFIDENTIAL  (it) such         Third Party
                              - ATTORNEYS'            EYES ONLY is a manufacturer of Covered Products                                   Q2017MDL    (as10_00081211
                                                                                                                                                           such
  term would be applied if such Thurd Party were a Subsidiary of Nokia Corporation)                                                                           CX7728-009
  with sales of handsets and other subscriber                                   A-51      terminals            amounting            to   of   the     global     JX0046-009
  sales volume of all bandsets and other subscriber terminals. (i) such Third Party has
  no one than ownership interest in the joint venture entity, and (iv) the total revenue of
  the case
Case   joint venture
       1:21-cv-00345-UNA
                  5:17-cv-00220-LHK  entity from                  the Document
                                                             Document      Sale 1-1   of CoveredFiled
                                                                                                 1439-2        Products
                                                                                                            03/05/21Filed 01/25/19 in the 53
                                                                                                                                   Page         four of
                                                                                                                                                      PageNokia
                                                                                                                                                           15911      fiscal
                                                                                                                                                                    PageID
                                                                                                                                                                         of 45 #: 58
  quarters immediately following the quarter in which the formation of die joint venture
  was completed exceeds of the combined local revenue of Nokia (including such joint
  venture) from the sale of Covered Products in the same four Nokia fiscal quarters,
  then Nokia sbal) owe an additional non - refundable, one - time paymeni (an "
  AddiÅ¿ional Payment) to Qualcomm Nokia shall promptly noufy Qualcomm in
  writing whenever any such acquisition takes place or after the fourth calendar
  quarter following the formation of the joint venture. The Parlies shall promptly meet
  to negotiate in good faith the amount of such Additional Payment taking into
  consideraton,'Vo1ceCrnft    among  PllLeol.S"other             things, the argount of the Lumip Sun Fec, such acquued
                                                      means US . !ia1ei,1 N"o .i.969,1'.>2 (includi.ng ll f1Xt1gn cnunle paru. a d al\Y
                e1ssucs, comlnu111100-J..1.-pm, Md d1vls1011sl .:,pplicat.ioos) and MY c lamis or aoy palcnt cl -mw p rioriiy
  businessfT(l01  or any company's
                               of 1bc forego iag.       or joint venture's cxpccicd Sales of Covered Products during
  the Terms          of be Agrejneni, and the number of years remaining on the Term of this
             '"\VCDMA M2M Modu 1c.· 1 means an M2M ModWe. Lhat lmplcmcnh a code &.- 100 rou)t,pl• cocst
  Agreement  w[rclcs.s  as au   of in1the     dale
                                        crtilcc               of such w,th
                                                       i.n accordance         acquisition
                                                                                       onc or more     orWCDMA
                                                                                                             joidu Venture. Suodards. For           clanty. (i)theeach
                                                                                                                                             Norw,thsraodlng
  Additional         Payment
             forcgo1ng,                    (if any)
                                  Ml\11 Modu                     will be inwirete&s
                                                        les lmplemen1ing              addition air u,lerto,    and
                                                                                                          f11CCS   bothwill     not in any
                                                                                                                           w accor<laoce      wiUJ acyway       reduce the
                                                                                                                                                            WCDMA
            St..and.-ird and i n ac<:orda.nc.e w ,1h ooy ,~nMA2O0O St,J,ndarJ 111111 c.on.ninul!. enher " WCOMA M2M
  royaltiesModules~
                payable                under Sections
                                 or "CDMA2000                M M Modules'    4. '2a,s and
                                                                                        sel forth4.in3;Section
                                                                                                            and4.2(0)  1-1 . 110 Additional Payment will
  be duc as a result of any acquisition or jom venture that is consummated more than
  three (3)airyears in1erf11ccafter         the Effective                     Date        LICENSE               FROM            QUALCOMM
                                                                                                                                    diog·thc forc~i:111Jg,TO        NOKIA
            ·'WCDMA Mo<lt:m                           rd" nu:ans a Modero Card thal impletoents a codo division mulllplc access w ireless
                                   ,o accordance            w,ll, one or nlOrc        WCDMA        St nda.rd.-,     Notwilh •laJJ                               11X!etl'I
  AND ROYALTIES   a.rds imp lcro1:.nun~ 4 .) Grail  ,iarelcile of  alr License
                                                                         ,01erf ccs bo1h fronIn Qualcomun
                                                                                                    accorda.11ce w,th ar,y    Qualcomm
                                                                                                                                   WCDMA St.uida     bereby rd a d grants
                                                                                                                                                                      w        to
  Nokja a accordance
             royalty              -  bcaring,                personal,             non      -   exclusive,
                                    with ~ny CDMA100 S1a11dllrd will eon.sl 1lulc!. either '"WCDMA Modein Cards'' or
               'CDMA1000 Modem C.1rds" l.\S r.el fonb m Scc1ion .l.4                                                 worldwide              license          under        the
  Qualcomm Patents to make, have made, use, import, offer lo sell, sell, and
  otherwise·orn.murucal1ons
                    dispose of
                 WCDMA Siandard" mean&: (i) m
                                               Liocnsed Products                              (including Components incorporated into
                                                                                   wireless wide a:re11 staod:ud w11.b a.o air in1CJ"face and/or
                                          prouxol tha1 ,s baStJ upon or uuplcmems aoy fortn of WCDM (mcludin~ UM1'S,
  such Licensed
             HSDPA, HSUPA,       Products,  H PMsoftware     , MBMS , andprovided  TD-CDMA):by        (ii) Nokia
                                                                                                            TD-SCOMA·    thatand  runs(iii) onny 3.such       Licensed
                                                                                                                                                       0 updates      o
  Products, ,evi   and, in the case of Noka's have made " nghits, Componeots purchased by
                       ions    lo aoy of (he foregowg, Lil e11ch case 1m:s~ective o lh trw1smissio,i lJJedJum or tie(JUeocy oand.
             For danl , 10 the exlen1 11.:.1 ~y cvolu1io~ 10 th e WCDMA S1~-odards iJJG,lude an)' OfDM or Of'l)MA
  Nokia from b~sedawireles;Third air      Pary interface, suppliersuch OFDM  for incorporation
                                                                                      or OFOMA port.ioninto         will Licensed
                                                                                                                             not be considereclProductsa " WCDMA   lo be sold
  by Nokia) . Fos clanty, Nokia's license la Licensed Products Other than Royalty -
            S1a.odaid"           for  purposes         of  th.i.
                                                               , Agre.emen,      .
  Bearing ..Licensed
                 WCD A Sub1criber      Products       Tcmiin~t"  will1 <:JUJS
                                                                          be afully       paidTcrro
                                                                                    Su bsr::riber    upinal and  tha1royalty
                                                                                                                      1mplcc1en1S   freea codesolely
                                                                                                                                                  d 1 siuofor     the Tero of
                                                                                                                                                              multiple
  this Agreement1.'C=• w1rclesi.   andaiJ"royalties                  pursuant1JlJ10
                                             1"1crface rn 3~cnrrl,ince                      oneSections
                                                                                                  or more W OMA     4. 2 Sla!ldards
                                                                                                                              and 4. 3. 01w1th,1ao~i
                                                                                                                                                below will           be
                                                                                                                                                                 ng the

  payable WCDMA
              only forStandard      Royalty    and -1 accordance
                                                              Bearingw,th       Licensed             Products  S1.11nda dNokia
                                                                                                                             \ 111 con/ 1:ru1c
                                                                                                                                          Qualcomm
                cnegoin Sul.Jscrilier Tc,u11m,I~ noplc111c,1lln& wi1clCS8 air IJ'lterf ccs hnth in aoconlaoce Wll.h ariy
                                I

                                                                                      .1ny CDMA2000                                              either "WCDMA
  Confidential           QUALCOMM
            S-ubscnbcrTem,,ools                                BUSINESS
                                                  .. or ··coMA.2.0          0 Subscnbcr  SECRETS
                                                                                              Ten111r,als" as -,clHIGHLY
                                                                                                                      foll iri S~t100  CONFIDENTIAL
                                                                                                                                            4 4.
  HIGHLY ?.CONFIDENTIAL    TEAM OF AGRE -ME.NT                   ATTORNEYS ' EYES ONLY QICE 00004228 Q2017
  MDL10 _ 00081213 CX7728 - 011 JX0046 - 011 5 Notwithstanding the foregoing.
  Nokia's above
             (and 1nc: lud"111have  g) Dec mber   made            " righis
                                                            31 , 2.0::!2, subJeciwithlo Scc1respect
                                                                                               ion \ 2 below  to Components that are not
                           This Agrccrncr, t s. .:ffcclivc as oftbt E1Tcc1ive D te and will cootim1e111 full for aml effect uni LI

  substantially designed by or for Nokia do not cover any Third Party supplier that: (i)
  derives fifty
             '.3,
                        per cent             (50 %) or more of its annual total revenue from sales to Nokia;
                                   fP SUM PAYMENT TO QUALCO M

  and (11) has first Litigated, through uself or any of ilse-1t1nc                                                       Affiliates,
                                                                                                                                payment 16   against
                                                                                                                                                Quulcom.mQualcomm,
                                                                                                                                                               -
  and (11)c.o~s1is seeking                junctive relief or a ban on the importation of any Qualcomm                 (1he ' Lump Sum Fee ..} l/1 pa.ntnl
                         er.111on or: J roya Ile ~ paya e or ccna1a 1censc 10 uc1~ Sold tn 2007 1ltld 2008; (11) pre-paid
  products,ro until   11, for   such Saleslitigation
                                             of Co emt Produces     is settled     duri11tor1heresolved.
                                                                                                  l cnn of t.hl.~For          clarity,
                                                                                                                     Agr~erncot      ; andshould
                                                                                                                                             (iii) ~ fully such      supplier
                                                                                                                                                              paid-l!p
  cease lolt'cosc
                Litigate             against               Qualcomm,                  the      above         "  have
                             for L1c~nsed Prc"h1crs 1ha1 coCLSdru1u ll")frastruciurc Equ1p1nrnL Sold b Nok ia (01. if 1hc:
             lnfra , 1.,_,crur~ Equipment JuglLJs ~re ""'l!Per:l fc; Nokh S1emtns Nci-v11rlts pursua (o Scc1ion 4_1 l . by
                                                                                                                             made        "  rgbts       would        again
  cover suchN ok.lasupplier.
                         SicmcM Ne! For      .... o,k~)the  during purposes
                                                                       ihe ! crm or O,is of Agrni.:,oi.m
                                                                                               the above    L For license,             Licensed
                                                                                                                     claniy, I.be paymcul                  Products
                                                                                                                                                 o{ r.hc LWDp     Sw        also
  include software
            F.:e may be related      m&dc in scvenil      to Nokia inslallmcotBranded
                                                                                    , if lhc 1ra.aSubscriber
                                                                                                     ·for of the entire     Terroinals
                                                                                                                               arr1o~n1 10 not  that      (a) inis011e
                                                                                                                                                    f-ea,ibfo
             1m1 l lmenl anti pru~tdoc.l th~r lhc l,ump SUll'l Fee ,s paid ,n ful l and on ltrnc
  distributed together will or specifically for such Nokia - Branded Subscriber
  Tennjnals: (b)foruns                    onthean
                                 r cl:uity,            Lump cud  Sum- useree 1s. m product
                                                                                     1dcl11ion 10 L)(such
                                                                                                       croyalues   aspayable  personal
                                                                                                                                 undcrS~!ion~    computer,
                                                                                                                                                      4 .2 anll 4 3 . but not a

  server) connected                      to such
                            l.ri eoch msLlnCC                  a terminal,
                                                          if any)   wll hin tl\Jee (3)  andye.Ar~(c)
                                                                                                   afterinterfaces             with such terminal primarily
                                                                                                          1be €ffec1i e Da<e-1.ha
  for purposes of providing the terminal with terminal management and / or driver
  functionality: but solely with respect to the portions of such software that interact with
  such terminals. For clarity, such software ID                                                 will includeNothe               current version of Nokia's
                                                                                                                            "la/ tJakom.m Confidential
  so - called PC Suite software. For clarity, the foregoing license does not grant Nokia
  any license or other rights for) Componeots Sold as standalone products (ie. Tot
  incorporated into Licensed Products); or (ii) software (other than softwart described
  in the preceding paragraph) that runs on products that are not Liceosed Products.
  However, for the purposes of the above license. Licensed Products also include
  Components that are sold as replacement or expansion pans for Nokia - Branded
  lofrastructure
 QUALCOMM   BUSINESS         Equipment
                                  SECRETS- IGHLY            and CONFIDENTIAL
                                                                      that are incorporated into Nokia - Branded OICE 00004227
 HInfrastructure
  IGHLY CONFIDENTIAL          Equipmeni.
                                     - ATTORNEYS'            4. EYES
                                                                   1. 1 ONLY Nokia Sieroeps Networks The license                                              nights 00081.212
                                                                                                                                                      02017MDL10_

  granted in Section 4. 1 above with respect to Nokia - Branded Infrastructure CX772B-010
  Equipment, as well as the non - Litigation                                                A-52 covenants set forh berein, but solely toJXO046-O1O                           the
  extent such non Litigation Covenants pertain to: (a) the types of software and
  services provided by Nokia Siemens Networks on or prior to an assignmeot of such
  rights
Case  caseto Nokia
      1:21-cv-00345-UNA     Siemens Networks
               5:17-cv-00220-LHK                     Document            or1-1
                                                                  Document     (b) the    Filed management,
                                                                                           1439-2     03/05/21
                                                                                                             Filed 01/25/19    operation,
                                                                                                                             Page         54 of    Page provisioning.
                                                                                                                                                        159      PageID
                                                                                                                                                                12     of 45 #: 59
  or servicing of Infrastructure Equipment, are referred 10 herein as the " Infrastructure
  Equipment Rights " . If at any time after the Effective Dale, Nokia Corporation
  ceases to Own or control, either directly or indirectly, at least thirty per cent (30 %) of
  the shares envied to vote for election of dieciors (or other managing authority) or at
  least thjny per cent (30 %) of the equily interest in Nokia Siemens Networks (an "
  Assigunent Event"), theo the Infrastructure Equipraent Righis will be automatically
  assigned to Nokia Siemens Networks cffcctive as of the date of the Assignment
  Event. Nokia shall notify Qualcomm of the Occurrence of an Assignment Event no
  later than ninety    (l!.) (90)   Nolcidays  acqllircsafter       such occurrence Upon
                                                             (by me.an of a consoh uon, 1Y                  1er&e1. any          such
                                                                                                                       plll'Cl>ase
                                    3iseis. or illlY oll\ r type. of lrilruiac\.1011) a cornpillly or a buswcss th~I subscqueotly
                                                                                                                                             assignment
                                                                                                                                      oi s1oclc,.    purch se nr by

  Nokia: 6) Nokia Siemens           becomts aNetworks .Subsidrasy of will   N"o •iaceasc
                                                                                       Corpora1ion to be      a Subsidiary
                                                                                                         or pan     of Nokia and 1he         ofcombilled
                                                                                                                                                   Nokia wial
  Corporation for purposes of this Agreement; (ii) Nokia Corporation and
                                    revenue      =s•"I!!     fTom    sales   of  prodi.iclS    correspo.odi.aa     10 C'<vued       Produ     cts.         its other
                                                                                                                                                   (1.e., prod1.1cts
                                    that wou ld           vc bec:n Coveted Produc.ts if they w11re Nokia-Branded and wea sold b
  Subsidiaries will cease                       to    be     liable       for     Nokia
                                    Nokia) y the arquirc.d r.orn!)My or busiru:.ss dl.lr)c       Siemens            Nelworks               '
                                                                                                                  . ng NokiJ's row- fi ·cal q-subsequent
  compliance with the             _ relevant terms                 cg lbeof      thisin Agreement;
                                                                            quaJ1cr         wltictJ the a,~ois1uon   (iii)wasthe      term exceeds
                                                                                                                                 complclc:d        " Nokia - Branded
  " will be understoodoli               to mean,
                                               d nng ti solely =c four with   Nolda respect              toim.mcdiarely
                                                                                                              the assigned     procr.dingInfrastructure
                                                                    Qf Lbe revenue of No)oa =ing from s~les of Covered Products by
                                                                                        fiscRI riuarter.;                                      the fisr.al q11ar1~r
  Equipment Rights, Inthat              wlucbthe          product1vas
                                                  1l1c acquisi1ion         in question
                                                                                  illple<cil, or must be either substantially
  designed, or branded(b)
                                             with al least one trademark or other brand owned, by Nokia
                                    Nolu eoccrs 1n10 u ju1m vtmturc wm, 11 Thtrd Pmy to manu litt;curc and/or sell Covered
  Sicuens Networks,?roducls           (iv) references
                                                   $\ICh lbal {i) the    lo01n1" Nokia
                                                                                    venLw~ entity" or ,s" Nokia
                                                                                                            a Subs,d,a,y Corporation
                                                                                                                                or Noltla Corponn1     ' ino Section
                                                                                                                                                               n, (it)      10.
  2 will be understood                    to   mean,             solely       with       respect     C'r  to   the     assigned
                                    ;uch T b.ird Pany is a manufacturer ol Coverec Produc.ts (as ~uc.h term would be applied if
                                    ruch Third Party were. ~ Sub.s1diary 0~ N                      okia                                       Infrastructure
                                                                                                                   ra1ionJ wit h lcs) or handseLS illd
  Equipment Rights, other             Nokia  ~bscnberSiemens  t .miina lsNetworks,
                                                                            amounting ( (v) any patent or patent                                        application
                                                                                                                                              f Ille global     sales        in
  any country of the world that Nokia                                      Siemens               Networks,             at    any       time
                                                                       aod olbc:.r subscribcr termi nals, (il i) sue Third Party has ,von, th."111
                                                                        woershi p rnteresl in lhe jornt venture entity, and iv) the total
                                                                                                                                                   during         Uic    Ten,
  owns or otherwise- rehas               co tthe right     JOm to01ure   license
                                                                               eo1ity Ii-omto Qualcomm
                                                                                                 the Sale of overcd     without
                                                                                                                              Prodllclspayment
                                                                                                                                             jn the {ow- Nokia  of any
  monciary consideration to any Third Pany (unless Qualcomm agrees to reimburse
                                    n   cal   quaners       immediately         followin        1he  qu.1t1er  in   whicb      the   formatjoo       of   tJ,   Joint
  Nokia Siemeus Networks                              forluding
                                                              such
                                    veri1orc w-as c;omplctcd e"<cccd sll
                                    of Nokia (ioc
                                                                                  ••••••••
                                                                    tucbconsideration)
                                                                           joint vcolurt) from the.       (aSale
                                                                                                                     - ortheSiemens
                                                                                                               " Nokia
                                                                                                                     of Covc,:,!d Products inNelworks
                                                                                                                                    comb med total r e venue
                                                                                                                                                          the same
  Patent ') and that never          f01Jt okia   was, fisc;J and
                                                               quarte~, at no lime during the Terms becomes, a Nokia
  Patent, 12then Nokia
                    No la ball   / Qualcomm
                                          we an addi1iuo3\       Confidential
                                                                      noP -retilndable, QUALCOMM
                                                                                              011e-11me payincn1 (a:n     BUSINESS                    SECRETS
                                                                                                                                " A.dditional Payrncn['             to     -
  HIGHLYQila  CONFIDENTIAL
                 l~Om!ftl. Not1a ~,h;1il promptly      HIGHLY    nollfy-Q CONFIDENTIAL
                                                                                !comm 1n ,.,riling whenever     - ATTORNEYS
                                                                                                                       any uch qu,sil1m1
                                                                                                                             ;i                     ' EYES
                                                                                                                                                       1;1kes placeONLY

  QICE 00004229                 Q2017MDL10                         _ 00081214                   CX7728
                                                                                                   , of suc.b- Addl11on
            or after !he fourth calendar quane, fo,k,wiog lbe fol"lllalion of Lhe Jo int 11eurure. T~e P.in1cs shall
            prompt y nicet           10      cs. 1iale in good            f11ilh ihe arnou                           012 JX0046    I P3Jmcnt- 012              5 will be
                                                                                                                                                          111& 11110
  considered        a Nokia
            cons idc-r.iu   or., aruoo Standards
                                               01 hc.r LJ11n s,Patentthe a111ouotandof will         be subject
                                                                                             llle Lump      Sum fee, to     such  Section
                                                                                                                                     acqu1tcd 5.          3 only
                                                                                                                                                    buswess'       or if: (A)
  such Nokia        Siemens                 Networks              Patent          would,          if  it  were       a   Nokia
            comp~ny'$ or J o ,nt VQ'l!'l>l"c 's Cl'.)>cc..,cd Sale,. of Co..ic rcd Produci:s duri ng the: TcrrtJ o Ult: Ag,tt111co11 11nd
            ,he nllmbc~r of y ears. rc1nAinfog on 1h~ Tum .,r lhi;; Agrtcroenl at of 1}ic dale of Sllth gc;qL1is ilion o r Joint
                                                                                                                                         Patent,           fall   within    the
  definitionv::nhJJC.
                of Nokia  For clam  Standards
                                        y, (i) each Adriili   Palents,
                                                                    nal P~ymclll  and       (B) will
                                                                                       (if MY       sucb be illNokia
                                                                                                                 oddi11on Siemcos
                                                                                                                              10, 1111d will nnl    Patent
                                                                                                                                                      i.n DI\}' wayis epulled
  to a priority
            re.duce..date
                      lbe roon         or
                                    1111,i;   before
                                            pay~bl             the
                                                        1J11 er Sc.cli
                                                                       later   4.2ofandthe 4.3 ; date
                                                                                                   nd (11)of    such        assignToent
                                                                                                           110 Addi11on~ I P3ytntnt w,11 be du~ as 11
            reiull of a.ny acqo1s11iun Ol'jorn1 vennm:: tha1 i comumm~red m re t.lrii n 1hrte C:, ) ~ars aftc:r lh~ Effec11vt:
                                                                                                                                                          or    December
  31, 2011; Oitcand
                  .       (vi) the Nokia Siemens Networks Parents will be deemed to be Nokia
  Patents for purposes of, and will be subject to the non - Litigation covenants and
            4.         LICENSE FROM QUALCOMM TO NOKIA AND ROY ALTIES
  standstill provisions granted by Nokia to Qualcomm and ils suppliers in Section S.
  Nolwitbstanding     --\. ) the    Gran1foregoing,
                                              of L1cc:l'ISC fron1 if: Ou11Jcom.m
                                                                       (a) Nokia Siemens Networks exercises its option
  below in this Section
                      Qualcomm hereby r:lnl to No Iata any
                                            4.   1.    1;    or    (b)                    time after
                                                                                roylllty-bCJ>n11g,             an nassigrument
                                                                                                       pcrsorul,        n-e__~ J 111c-, worldw1dc   of the   license
  Infrastructure
            under theEquiprucol
                          Qualcomm Patents           Rights
                                                         to make.Nokiahave made,   again         owns
                                                                                        use, import,         or10controls,
                                                                                                         offer      sell, seJI, a11d cither
                                                                                                                                         othenvisedirectly
                                                                                                                                                        dispose of on
  indirectly,
            by thirty        permo,   cent        (30 %) or more of the shares entitled to
            L1 ccnsetl Products (mdudlng Compona11s incorporau:d 11110 such L icensed Product5, sof1.van: provided
                 No a lh<1I                  011 such Licensed Products, ;icd, ln the case of Nokia
                                                                                                                                            vote
                                                                                                                                       ' have      m~dcfor     election of
                                                                                                                                                          " righls,
  directorsComponcols
               (or other            tuanaging
                               purchased        by Nok.taauthonty)
                                                                from a Tbird rilJ1y or thirty
                                                                                            supphcrper       cent (30 into
                                                                                                       f r mcorpo.rnrlon          %)L1ce11scd
                                                                                                                                          or more             of the
                                                                                                                                                      J>rod11t1s    I    equity
  interest in Nokia Siemens Networks. then in each casc all Nokia Sierocns Networks
              C Sold by oki )


  Patents will be·o,considered                          Nokia10 L1c
                              c lw-1 1_ , N oki ·~ l!cet1~             Standards
                                                                           enseJ Pn,Juct~       Patents
                                                                                                  ot e, th;:u, subject
                                                                                                                 Roy11l l)'-Bcasi.n10 Section                5. 3 for sales
                                                                                                                                           Li cns.::rl Ptodue1s
  during thewill Term
                  be fully Afterna1rl Ill)the        date
                                              and roya           on
                                                           lly free     which
                                                                       sole!)'   fo1 such
                                                                                       1hi: c rmassignment
                                                                                                     or 1lti Agm~1ncn1
            Scclio111 4 2 ~nd 4 3 below will be payable ou.ly tor Rorally-B arin g Li censed Products.
                                                                                                                            is    effective,
                                                                                                                                 amJ    ruyal11 pur     Nokia
                                                                                                                                                           · uan1 10

  (excluding Nokia Siemens Networks) will have a lunited, personal, non - exclusive,
  worldwide license to make, have made, use, import, offer lo sell, sell, and otherwise
  dispose of Nokia - Branded InfrastructureILFquipreal,Noexcept                                                      ia/Qualcomm  that, as          regards
                                                                                                                                                Con{1d        ntial sales,
  such license will be limited in cach calendar year to Nokia - Branded Infrastructure
  Equipment Sold by Nokia with cumulative Net Selling Prices of no more than the
  amount of the Annual Cap (as defined in Section 4. 3. 1) for such calendar year If
  Nokia Siemens Networks acquires a CDMA2000 Infrastructure Equipment business
  or a company engaged in such business that subscquently becomes a Subsidiary or
  a part of Nokia Siemens Networks, then Nokia Siemens Networks shall have the
  option,Mexercisable
 QUALCOM    BUSINESS SECRETS-         by providing                   willen nonce la Qualcocom witbin ninety (90)
                                                    IGHLY CONFIDENTIAL                                                                                                  days
                                                                                                                                                                 OICE 00004228
 Hafter  the acquisition,
  IGHLY CONFIDENTIAL                      to include
                                - ATTORNEYS'               EYES   CDMA2000
                                                                      ONLY                    Infrastructura Equipment                                as Licensed
                                                                                                                                                   O2017MDL10_          000812.13

  Products to become licensed from such acquisition onwards to Nokia SiemensCX7728-011
  Networks under Section 4. 1 above, provided                                        A-53 that Nokia Siemens Networks agrees                                                JXO046-O11
  in wnting to be bound by the same running royallies (if any) that the large company
  had for its license for CDMA2000 Infrastructure Equipment immediately prior to such
  acquisition
Case   case        (e. g ., if the target
       1:21-cv-00345-UNA
                5:17-cv-00220-LHK                   Document  company's
                                                                Document  1-1 Filed agreement
                                                                                      1439-2     03/05/21     included
                                                                                                          Filed         Pagerunning
                                                                                                                     01/25/19          55 of   Page  royaltics,
                                                                                                                                                   159      PageID
                                                                                                                                                           13     of 45 #: 60
  Nokia Siemens Networks would be obligated 10 pay the same running royalties
  applicable lo such license) . 4. 1. 2 Inter Digital Patents The license granted by
  Qualcomm under Section 4. 1 with respect to the Inter Digital Patents is further
  subject to the limitations imposed under the license agreement betweep Qualcomm
  and Inter Digital in accordance with the following Juvitations: (a) The license and non
  - Litigation covenants granted by Qualcomm will extend only to the following
  products that are also Licensed Products: (i) CDMA2000 Subscriber Termioals, (ii)
  CDMA2000 Moden Cards, (w) CDMA2000 M2M Modules, (iv) WCDMA Subscriber
  Temicals,1ha1(v)     WCDMA                Modem Cards, and (vi) WCDMA M2M Modules. For clarity,
                         Notwi1hstaruling the foregoing, Nokia's above "have made" rig}lls with respect lo Compon•ents
                   are not substanrtally designed by or for Nolda do noL cover ruiy Thj,rd Party supplier that: (i) derives
  the above  ftfty per ceot (50%) OT if
                 applies           even        more suchof iLs products           constitute
                                                                annual total re'olenue.       from sales(for      purposes
                                                                                                             m Nokia:       and (ii} has of this       Agreement)
                                                                                                                                               first Li.ligated,
  CDMA2000 / OFDM Products (6) No provision set forth hercin is to be construed
             Lhrou,gb    itself   or  any  o[   ilS  Altiliatcs,  against    Qualcomm~         and  (iii) is  seeking    i.,."\JWJctiVe    relief  or  a ban on          so
             the impona\Jon oJ any Qualcomm produ cts, until such litigatjon is settled or 1esolve:d_ For clarity, sbould
  as to grantsuchany         right
                     suppl ier    ceaseor 10 license
                                             Litigate against  under        the later
                                                                    Qualcomm..      tfie above Digital        Palents
                                                                                                   "have made''       ngbts wouldwith again respect         to time
                                                                                                                                                    cover such
  division multiple
             s1.tpplier,       access (TDMA) technology provided, however, that such hilalions
  will not in any For     way  lbc limit
                                    purposes  any  oflheofabove
                                                              the license,
                                                                     rightsLicensed
                                                                                 granted           under
                                                                                             Producrs             this Agrecment
                                                                                                          al,o include       software re)ated lo      toNokia-
                                                                                                                                                           utilize the
  InterDigital     Patents
             Branded      Subscriber  toTerroinals
                                           implcroent    tha t. (a)the      CDMA
                                                                     is distributed        (OTwilb
                                                                                       logelhe.r    DOU          - TDMA)
                                                                                                          or specifically        for -~aspects           of any
                                                                                                                                       l.lch Noki.a -Rranded
  Licensedconnected
                Products,              even if such Licensed Products include TDMA, provided,
              Suhstrihcr Tcmunals; (b) runs on an C"Od•user produ,l (such a~ a pcr.;or,al compute ,, bt11 no! a s<:rver)
                            to sucji a 1ermi11al; at1d (c) inter-face$ ,~ ilh such lerminsl primarily for purpnsc:s o( providing the
  however,tenninal
                in such   wi1b. case
                                  lera:unalonly         the non
                                              rnana_&eme-nt      and/orTDMA             use of such
                                                                           driver func1ioo.ality;      but solely Licensed
                                                                                                                      wi1n respecl Product Lo lbe portions willo f be
  licensed sofunder         the      InterDigital             Patents          Nokia         /  Qualcomm                Confidential
               ucli $oftware lha1 inleraCl with suclt termu,als. For clarity, .such software w,11 include Lhc current vensioo
                 Noki a's so-caJJed PC Sllilesoftware.
                                                                                                                                                      QUALCOMM
  BUSINESS SECRETS - HIGHLY CONFIDENTIAL HIGHLY CONFIDENTIAL -
  ATTORNEYS               ' EYES
                        For     clanty, ONLY             QICE
                                           the foregoini:.      license00004230
                                                                            does ool grant    Q2017MDL10
                                                                                                  Nokia any lictnse00081215
             Componeo(.s Sold as standalone products (i.e-, riot incorporal.:.d into Licensed- Products); or (il) softwa.c
                                                                                                                                 or other rigblsCX7728   for: (1)      - 013
  JX0046 -(other0131hM   5 (c),        at   any       time.      Nokia        initialcs         a  CDMA             patent
                               software described i:n the preceding paragT11ph) that ro_os on products rhat are nlll L ioeoscd      infringement                 lawsuit
  against Inter        Digital
             Prodl.lcl-s  . However,   or for
                                            itsI.he affiliates
                                                       purposes of(or   1he their       customers)
                                                                             above liceo~e.                       asserting
                                                                                                  Li censed Prodtlcls                   that Components
                                                                                                                              also ioclude        any product
             lhnl arc sold as replacement or cxpaJ1Sion pans for Nokia-Branded lofcasLrUc!Ure Equipment and thal are
  manufactured             and      sold      by      loter     Digital
             incorporated uito Noloa-Branded lnfrastruclul'c: Equipmem .      for    use       in  oon       -   IS   -  95       Applications               infringes
  aay patents and Nokia does not prevail in such lawsuit, then the hcense under the
  Later Digital Patents                 granted by Qualcomm to Nokia under this Agreement will
                        4 .1.1 Nokia Sieroeos Ne1works

  inmediately lermonale.The license righls   Forgran   purposes
                                                           ted in Scc1ion   of 4this      paragraph,
                                                                                 . 1 abov(:     with respect 10    the Nok1aterm        " ISJnrrasl!Ucmre
                                                                                                                                 -Branded         - 95
  Applications        " means any and all wireless applications that are the same or
             £quip.meot, as w.::Jl as I.he non-Litiga1ion covenants set fonh llerein. bul solely ro lbe extent such no11 -
              L11iga1ioo cov::nanl~ pertain lo: (a) the types of ,ofto,1,a.re ~nd seNices provided by Nokia Siemens
  substantially
             NetwoJM   similar
                            on or priorasloTIA         IS - 95ofOr
                                                 au assignrueol         sue!,ANSI
                                                                               rights 10JSTD           - 008Net-vorks
                                                                                            Nokia Siemens           and related  or (l:>) Lhe standards
                                                                                                                                                managewe nl,
  (including     IS    -   96,     IS   -   98,      etc     .) issued         in   association               therewith.
             operation, provisioni ng, or ser1ic.1og o! fufrasrrucrorc Equ1pmcr,t, are referred 10 herein as the
             "Infrastructure Equipment Rights'' ..
                                                                                                                                       (d)     Notwithstanding
  anything to the contrary, Qualcomm is granting a sublicense under the InterDigital
  Patents to      Nokia          to the fullest extent (and only the fullest extent) that Qualcomp has
                         lf al any hme after the Effecl ivc Date, Nokia Corponition ceases 10 own or conlrol, e.ither directly
             or indirectly, a l leasl Lb.irty per cent {30%) of the sbares e,nm)ed 10 vote for election of direc1ors (or other
  the nightmana~.;ng
               to do so            as ofOT the
                            aulborily)        al lea~t Effective
                                                         thir1y per cent   Date.
                                                                             (30%) of  The       Parlies
                                                                                           11\e equity   interest acknowledge
                                                                                                                    in. Nokia Siemens Networks    and agree  .( an    that
  the licenses        and
             "Assignm=1         don
                                 Event"),-  Litigation            covenants
                                             lhco the Infrastructure          Equi(lmcnl gradied          under
                                                                                               Righ ts will             this
                                                                                                               be automatically
             Siemens Networ~ cftcctivc as of Lhe dale of the Assignment EvcoL Nolda shall notify Quskorrun oflhe
                                                                                                                                   Agreement
                                                                                                                                         assig.ned Co Nokia with
  respect to     the InterDigital
             occurre:oce     of an Assignment       Patents          will1!1<10
                                                        Even( no later       commence
                                                                                 nfoety (90) dayson     afterthesuch_first      day, that the later Digital
                                                                                                                       occurrence
  Patents are no longer subject to the 2001 SULA so that there is no gap in Nokia's
                         Upon any such assignment by No)c.ia : (i) Nokia Siemetis Nelworks will cease to be a Subsidiary of
  protection     between
             Nokia     Co.rporatioJ>  thefor 2001
                                              purposes. SULA             and this
                                                            of I.his Agrecmem;        (ii) Agreement
                                                                                            Nokia Corpora1ion4.and       2 itsRoyalties
                                                                                                                                   other SubsjdiariesWithin  will sixty
  (60) dayscell,eafterto bethe      end
                               liable        of each
                                        for Nokia       Siemens calendar
                                                                    Networks' quarter,               Nokia sball
                                                                                   subsequent compliance             with the   pay       royalties
                                                                                                                                   relevant      terms of to this

  Qualcomma,            only       for eachRights      Royally
                                                            , that lhe- pmduict
                                                                          Bearing           Licensed  must boProduct
             Agrec01en1 ; (iii) I.he term ''Nokia-Brandc.d" will be understood to mean, sole ly wiln rospccl to Ille assig,ied
             lnfrastructu     rc EquipmC,1t                                          in ques1ioo                   either substa.nl  Sold ialJ y by    Nokia
                                                                                                                                                  designcJ,     or duong
  cach calendar
             brauded wilh  quarter          during
                                 al least out     m1demarlc;theor Term,
                                                                    01her brand asowned,
                                                                                       set forthby Nokia  below
                                                                                                             Siemensin         Sections
                                                                                                                         Networks;                 4. 2. 1,lo 4. 2. 2.
                                                                                                                                           (iv} references
  4. 2. 3. 4."as&igned
                 2. 4, lnfrastructUJ·c
                            and 4. 3.EqFor               the convenience of the Parties, royalties will be
               Nokiah or "Nelia Curpur.Hio11'' io Section_ 10.2 wlll be unders(ood 10 mean, solel)' with rcspe>CI to lh~
                                                    uipment Righls, Noloe Siemens Ne1w1>r~, (v} any patent or paleol applkallon
  calculated      and
             UI any         paid
                      country          onworld
                                   oftl1e    thethat   basis
                                                          Nokia of      Nokia's
                                                                    Sier:nerL~           worldwide
                                                                                Nc1worl.:s,                     Sales
                                                                                               at any 1imt: during      tl1c of     only
                                                                                                                                Te1111,  ownsRoyalty
                                                                                                                                                  or ollterwise  Bearing
  Licensedbas   Products             irrespective
                   the right lo license        to Qualcorr.m    of   whether
                                                                   wnhou1     payment  any of anysuch       Royalty
                                                                                                     mooc1o.ry
             (wiless ()ualcoruro ag,us 10 reiQ)b\lrse Nolcia Sicmeus Networks for such coasidera1ion) (a "Nokia
                                                                                                                   considcrahoo-  Beanng             Licensed
                                                                                                                                        lo al\)' Third     Pany

  ProductsSiemens
                wouldNetworks infringe, P:.tent") absent
                                                      aod ihat a     license,
                                                                 n.ever   was, aod at any       Qualcoma
                                                                                          no lime    during the TePatents.
                                                                                                                        mi becomecs, Nola    a Nokia shall
                                                                                                                                                         Pa1eo1, submit
  in writing lo Qualcom, within forty - five (45) days after the end of each calendar
  quarter (but not cau lier than Nola Corporation                                   12
                                                                                                 announces               its quanerly results), a
                                                                                                          Nokia/Qualcomm Confidential
  good faith non binding estisdate of the annouol of royalties that Nokia expects to pay
  to Qualcom for such calendar quarter. Nokia shall furnish Qualcomm, within sixty
  (60) days after the end of each calendar quarter. certificates in the form attacbed
  hereto as Exhibit C - 1 reporting tbe royalties payable for Sales of Royalty Bearing
  Licensed Products other than Covered Producls during such calendar quaner
  Additionally, as regards Covered Products: (1) Nokia shall fumish to Qualcomm,
  within sixty
 QUALCOMM   BUSINESS(60)SECRETS
                              days after    - HIGHLY  theCONFIDENTIAL
                                                              end of each calendar quarter, a certificate inQICE                                                the00004229
                                                                                                                                                                     fom
 Hallached     hereto as
  IGHLY CONFIDENTIAL                 Exbibit CEYES
                                - ATTORNEYS'              - 2 reporting
                                                                  ONLY              the Covered Product Revenue                                Q2017MDL   for10_00081214
                                                                                                                                                                 such
  calendar quarter: (1) if Nokia will pay to Qualcomun an amount that is less (before                                                                                CX7728-0 12
  withholding any taxes allowed to be withheld                                   A-54        pursuant            to   Section              4.   6)   ban      the       JX0046-012
  applicable Quarterly Cap for the calendar quarter in question, then Nokia shall
  furnish to Qualcomm, within sixty (60) days after the end of such calendar quarier, a
  certificare
Case   case        in the form agached
       1:21-cv-00345-UNA
                5:17-cv-00220-LHK                       Document    hereto
                                                                     Document    1-1 as Exhibit
                                                                                             Filed
                                                                                              1439-2          C -Filed
                                                                                                           03/05/21   I reporting  Pagethe
                                                                                                                                 01/25/19       56 royallics
                                                                                                                                                     of
                                                                                                                                                     Page 15914        payable
                                                                                                                                                                   PageIDof 45 #: 61
  for Royalty Beaning Licensed Products that arc Covered Products Sold by Nokia
  during such calendar quarter; and (ui): Nokia is obligated to pay to Qualcom an
  amount that is less (before withholding any taxes allowed to be withheld pursuant to
  Section 4. 6) than the applicablc Annual Cap for the calendar year in question, then
  Nokia shall furnish to Qualcomm, within sixty (60) days after the cod or such
  calendar year, a certificate in the fond attached hcrclo as Exhibit C - l reporting the
  royalties payable for Royalty Nokia / Qualcomm Confidential QUALCOMM
  BUSINESS SECRETS - HIGHLY CONFIDENTIAL HIGHLY CONFIDENTIAL -
  ATTORNEYS                  ' EYES ONLY QICE 00004231 Q2017MDL10 00081216 CX7728 - 014
            wit: be ccmsidered a Nokia S1aodards Patent and will be subjecl 10 Section 5 .3 oo ly if: (A) such NokiJ
            Siemens Networks Patent would , if it 1vere a Nokia Pat~t. fall wilbin rbe defuii tion of Nokia S1a11darcs
  JX0046 Patents;
            - 014 and       5 Bearing
                                  (B) sucb Nolua    Liceosed
                                                          Siemeos Patenl   Products
                                                                                  is entitled thatto a prioriarcty Covered
                                                                                                                      d.:J.cc on or beforeProducts
                                                                                                                                               the laLer ofSold
                                                                                                                                                             the dateby Nokia
  during cach
            of    rueh quaner in such calendar year for which Noboa bad not previously
                          ass1groocn1        or Decemb        er  3J , 2011;    and    (v t) the   Nokia      Sie  mcl)s
            to be Nokia Patents for purposes of, and will be subjc.cl to, ·i hc non-Litigation covenaors a u<l standst ill
                                                                                                                             Networks     Pa rent s will  be deemed

  providedprovisio
                suchnsagranted    certificate
                                            by Nokia to          Qualcomm
                                                           to Qualcomm                      421 WCDMA
                                                                               and ils .supplim;.          io Sectio o 5.Subject             to Section
                                                                                                                               Notwilbstanding       the foregoing,4. 3 below,
  Nolja sball
            if: (a}pay NokiaQualcomm
                                  Sfemel),~ Networks       royallies
                                                                exercises its  asQptiofollows.
                                                                                          ll below in(a)          for each
                                                                                                            1hfs Section       4.1.1; Nokia        Branded
                                                                                                                                       or (b) at any   time after an WCDMA
  Subscnber          Termal    thirty that       Nokia           Sells       ontheOshares  aferentilledthe Ellective               Date,of an         amount           equal to
            assi gnmem of 1he T,ifrasu-ucrure E.quiprueo1 Rig,b1s Nolda again owns or controls. e!U1e( direclly or
            indirectly,                   per cent    (30%) or       more of                                    to vote for election            diiector&   (or other
  five per cent
            managing     (5aulhoriiy)
                                 %) of the    or thirtyNet  perSelbog
                                                                  cent (30%)Price  or moreof    of the such        Nokia
                                                                                                             equi1_y   interesl Branded             WCDMA
                                                                                                                                  in '.'Jokia Siemen,;    Networks.
  Subscriber         Terminal; (b) for cach Nokia - Branded WCDMA Modem Card that Nokia
            I.hen in each case all Nok.ia Siemens Nclworks Patellis will be considered Nokia S1andards Parenls subjccr
            to Sectioo 5.3 for sale& during the Term.
  Sells on oi after the Elfective Dale, an amount equal to five per cent (5 %) of the
  AveragewQuarterly                      WCDMA Price, and (c) for each Nokja - Branded WCDMA MZM
                          After the d~te on ,vruch such assignment is effective, Nokia (excludiJ1g Nolda Sieme ns Networks)
                ill .have 1! Ji.mited. per.;onal. non-ex.cJ usive, worldwide ltceos-e to make, have made, use, import, offer 10
  Module tbal
           s ell, selNokia              Sellsdispo~c
                         l, and otherwise          on orofafter              the Effective
                                                                   Nokia -Brandee!         lrifm.<ln,ctu.ri,  Date,         ac amount
                                                                                                                 Fq11iprnea1,      ucept rh;lt , equal
                                                                                                                                                   a~ resardsto     five per
                                                                                                                                                                Sbles,
  cool (5 %)suchof        thc      Average               Quanely             WCDMA                 Price,          The
                      license wi..11 be li.rnited in each caleudl!J yc&r to Nokia -Branned lnfrasLruc1ure Equipment Sold by
            Nok.la with cumu}ative Net Se:lli.Dg Prices of no more rhao tbe amounl of 1be Annual Cap (as defined iu
                                                                                                                              Average            Quanerly           WCDMA
  Price " mcans               ibe     average
            Sec1 ion 4 .3.J) for such calCt1dar year.      of    the     Ner       Selling           Prices          of      all  WCDMA              Subscriber
  Terminals Sold by Nokia citber: (i) in the caleodar quaner in which the WCDMA
                          If Nokia Siemens Networks acquires a CDMA2.000 Infrastructure Equ ipmellt businesi; or a
  Modem comp~ny
            Card or               WCDMA
                              enga·                     M2M Module
                                    g ed in suc h business           1hat subscqucml    forywhichbecomes royalties
                                                                                                                a Subsidiary or     are    heing
                                                                                                                                        a part         calculated
                                                                                                                                                 of N okia  Sieroe11s       is
  Sald, provided that Nokia has Sold at least VCDMA Subscnber Terminals during
            Nc1wo       rks.   theo    Nokia    Siemeos        Networks      s hall  liave   rhe   oplton,      ex.erc1s~ble     by  providi.'1.g  written  nonce     LO
  such calendar               quader,           orbecome(1) inlicensed
                                                                     the most              recent           prioron,11uds
                                                                                                                        calendar           quarter
                                                                                                                                               Siemens o      which Nokia
            Qual comm w11bi n ninety (90) da;r.; after tJ1e acqu1s1tion, lo iocJude. CDMA2000 J11frasiructu re Equipmer11
            as Licensed           Products 10                                   from such        acquisition                      lo Nokia                 Nelworks
  Sold at least
            under Sec11onWCDMA                  Subscriber
                                     'I . I above.     provided that Terminals.
                                                                           Nok.ia Siemens 4.                2. 2 agrees
                                                                                                     Networks        OFDM            Subject
                                                                                                                                LO wntiog     10 be toboundSection
                                                                                                                                                               by 1he 4. 3
  below, Nokia            sball         pay Qualcomuto                         royalties      (e .g.,as  if follows:
            same rullJling royah i6 (ii any) I.hat the rarget compa ny had for its license for CD M A2000 lnfrastructure
            Equipment            ir.o.medialely      prior to suc h acqulsilion                              ihc 1.Mget company (a) for' s cach
                                                                                                                                              agreementNokiaincluded Bmnded
  OFDM Subscnber
            runni.ng roya lrics,        Terminal
                                            Nokia Siemens    hal Networks
                                                                     Nokia Sells     would be    onobligated
                                                                                                          or after      to the
                                                                                                                             pay theEffective
                                                                                                                                         same running Date        an amount
                                                                                                                                                            roy~llics
  equal to apphcable
              of the Net                  Selling Price of such Nokia - Branded OFDM Subscriber
                               lo such l ice nse).

  Terminal; (b) for       o:t J .2earnin         LOEDM
                                        lntetDip,iial    Patents Modern Card that Nokia Sells on or after he
  Effective Date,              an      amount             equal lo bf the Average Quarterly OFDM Price; and (c) for
                          The l ice11se granted by Qua lcomm under Section 4 . 1 with respect 10 the lnterD]gital Paten1s is
  each Nokia.
            funher Brandedsubject to tbe      OFDM              MZM
                                                    li.roilo1 ions          Module
                                                                       im posed      under Ural lhe license Nokia    agree  Sells     on or after
                                                                                                                              ment be1weeo         Qualcomm the and Effective
  Dale, anln1crDigi<al
               amount111 equal       accordance  towThe  ith lbe Average                Quarterly OFDM Price. The " Average
                                                                   fo llowin_g liroilalions:

  Quarterly OFDM          (a)       Price        " means
                                       The l icense       and non -Li  (A)    the
                                                                          t g;it       average
                                                                                 ion covenants                of the
                                                                                                        grante-0             Net Selling
                                                                                                                    by Qualcollllll                 Prices
                                                                                                                                          will ex:icnd   only lo oftheall
  OFDM Subscriber Terminals Sold by Nokia either. (i) in the calendar quarter
            fol   lowing        products       tha t    are    also     Licensed       Produc!s'     .   (i)   CDMA2000            Subscriber       Termioa   ls,   (ii) in which

  the OFDM          Modem      ModemCard    Card,, or and OFDM              MMM2M      ModuleModules.for      Forwhich           tovallies         areeveobeing
            C DMA2000 Modem Cards, (.i..ii) CDMA2000 M2M Modules, (iv) WCDMA Subsciiber Terminals, (v)
            WCDMA                                            (vi) WCDMA                                             clarity, lhe    .ibove applies            if such
  calculatedproductsis Sold,constitute   provided
                                            (for purposesthat    of thisNokia
                                                                          Agree men   bas       Sold000/OFDM
                                                                                          t) CDMA2            at leastProducts. OFDM Subscriber Terminals
  chringsmeh calendar ananerari) in the most receni prior calendas quarter in which
  Noua Sald at (b)         leastNo        PFDM
                                             provision   Subscriber
                                                            s et forth herein Teroiinals;
                                                                                    is to be co11s1roed       orso(1)as loin     thea nycalendar
                                                                                                                              grant        right or licenquarter
                                                                                                                                                            se under in
  which the       OFM Modem Card for wich ravalies are being calculated is Sold and all
            tl:le lnterDigi1a l Pa,1en1s wJlb, rcspeel lo time division multipJe access (TDMA) techoology; provided,
            l.towevet, Lbal such h m ital!Oh S will not 111 any w3y lfmit any of lhe l'.]g.111s granted under this Agrecmeot to
  pror calendar
            utili ze the   quarters
                                 lntcrDigitalifP.:1te1m
                                                     Nokialo has              not Sold
                                                                      implcroe111      the CDMA    at leas          OFDM Subscriber
                                                                                                            (or noo.-TDMA)            3Specl, of nny L     Terguna)
                                                                                                                                                             iccoscd          s in
  any single        calendar                quan        er;     or    (B)     une       Average                Quarterly
            Pr•oducts. even if 5uch Liteuscd Products t11cludc TOMA: provided, however, 111 such case only the non-
            TOMA use of such Licensed Product will be licensed UJ1 der tbc lntcrO igital Patents.
                                                                                                                                    WCDMA              Price       il  Nokia
  has never Sold any OFDM Subscriber Temonials Slanine in calendar year 2010,
  Nokia wall be entitled to nclude the Specified Percentage (as defined below) of
  Nokia Branded CDMA2000 / OFDM Products                                                    13
                                                                                                        as Nokia    Noki.,,-/Qualcomm
                                                                                                                                 Branded ConfidentiaJ
                                                                                                                                                    OFDM Subscriber
  Terrainals or Nokia - Branded OFDM Modem Cards (as the case toay be) in its
  royalty payments under this Section 4. 22 (which are also subjec to the Annual Cap
  in Sechon 43 below) Any such Nokia - Branded CDMA2000 / OFDM Products for
  which Nokja pays royalties to Qualcomm under this Section 4. 22 will Dot be subject
  16 royally paymenis wide Section 423 bclow. The Sutclied Recentnee " will be in
  2010 In 2011, and and eact year thereafter, and Nokia will be entitled to make the
  selectionBUSINESS
 QUALCOMM       of CDMA2000      SECRETS - HIGHLY   / OFDM               Products to be within the Specified Percentage
                                                                 CONFIDENTIAL                                                                                                  al
                                                                                                                                                                   QICE 00004230
 Hits sole
  IGHLY    discretion- ATTORNEYS'
         CONFIDENTIAL                 in 2012 42.EYES             1 CDMA2000
                                                                        ONLY                      Subject to the last paragraph                      Q2017MDL      of10_00081215
                                                                                                                                                                        Section
  4. 2. 2 above, Nokia sbell pay Qualcomm royalties as Tollows: (a) for each Nokia                                                                                              -
                                                                                                                                                                            CX7728-013
  Branded CDMA2000 Subscriber Terminal                                                  A-55  Thai         Nola        Sells       og     or    after    the    Nokia       /  JX0046-013
  Qualcomm Confidential JX QUALCOMM BUSINESS SECRETS - HIGHLY
  CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE
  00004232
Case              Q2017MDL10 _Document
       1:21-cv-00345-UNA
       case    5:17-cv-00220-LHK                       00081217
                                                              Document   1-1CX7728   Filed
                                                                                      1439-2     -03/05/21
                                                                                                    015Filed  JX0046    Page
                                                                                                                     01/25/19   - 015 57 5of
                                                                                                                                           PageEffective
                                                                                                                                                15915         ofDate,
                                                                                                                                                         PageID  45 #: 62
  an amodul equal to five per cent 15 %) of the Net Selling Price of such Nokia -
  Branded CDMA2000 Subscriber Terminal. (b) for each Nokia - Branded CDMA2000
  Modem Card that Nokia Sells on or after the Effective Date, an amoun ! equal to live
  per cent (5 %) of the Average Quarterly CDMA2000 Price, and (c) for cacb Nokia -
  Braided CDMA2000 M2M Module that Nokia Sclis on or afici the Effective Dale, an
  amount equal to live per cent (5 %) of the Average Quarterly CDMA2000 Price The "
  Average Quarterly CDMA2000 Proc " means ibe average of the Net Selling Prices of
  all Nokia Branded CDMA2000 Subscriber Terminals Sold by Nokia either in the
  calendar otquarter    (c) in Jf,   which
                                        at any time.the Noloa
                                                           Nokia        - Branded
                                                                   ini tiates   a C DMA p;;te.n1CDMA2000)infringemen, lawsuit
                  its affiliates (or their customers) asserting tbat a ny product manufactured and sold by to1erOigitaJ for
                                                                                                                              Modem          Card
                                                                                                                                      agai.ost          or Nokia -
                                                                                                                                                ln1erDigit.al

  Branded use CDMA2000
                    in ooo-JS-9 5 Applications i,nfri n ges any patents and Nokia docs not pre vail in suc.J) lawsuit,. then is
                                         MZM           Module         for     which          rovalties           are     being        calculated            the Sold
  provided thar Nokia has Sold at leasi Nokia - Branded CDMA2000 Subscriber
             h cense     under     tbe   In terDigita.l     Pateots   granted      by    Qualcomm           10  Nok>a      under    this  Agreement        will
             immediately tC!lDl11ate . For purposes of this paragraph, the cerm "lS-95 Apj>licatioas" means aoy and all
  Terminalswireless
                 during         such calendar
                          applications       th at are tbe sameOUTCHOT,
                                                                      or substantially     UTC simil.trmosias TIA recent
                                                                                                                     IS-95 orprior A}JSf calendar
                                                                                                                                           JSTD-00& andquarter
  of which related
             Nokiast.andaJds
                           Sold(ioclu  at least
                                              ding IS-96,NokialS-98,Branded
                                                                       etc,) is;uc;:! inCDMA2000
                                                                                            association \Jn::~w,th.  Subscriber Terminals.
  Solely for purposes   (d)           or the delnod
                                    Notwithsumdfog                 ol 'loAverage
                                                             anythl"ng       I.be contrary,Quarterly
                                                                                                  Qualcomm is CDMA2000
                                                                                                                     granling a subltcc.nse    Price
                                                                                                                                                  underin   thethis
  Section 4.      2. 3, ".Patents
             lr.itcrDigiral     Nokia         - Branded
                                         to Nokia                   CDMA2000
                                                       to I.be fullest  extent (and only Subscriber
                                                                                                 lhc fullest extent)Terminals
                                                                                                                           1hal Qu~Jcomm"bas     includes
                                                                                                                                                    the rig ht any
  Nokia - Branded              CDMA2000 Subscriber Tempinals Sold to Nokia by a Third Pany
             lo do sou oflhc Effective Date.

  under a separate               Liczase
                        The Parlies                 agreement
                                          acknowledge        aod agree between
                                                                           that tnc licenses    Qualcomm                  andcovcnanls
                                                                                                     .md oon -Li tiga li()n        such granted
                                                                                                                                             Thirduoder  Party that
  Nola thenthis. resells        during          the     calcndar          quare          in    question            For       clarity,
                    Agrc.emcot with respe<:l lo the lnterOigital Patents will commence ,,n the first day that the luterDigiLal
             Patenrs are uo longe,: subject to the 2001 SULA so that there is no gap w Noki a's protection between the
                                                                                                                                          the     Annual        Cap
  and Quanerly
             2001 SULA   Caps         in Agreement.
                               ;rnd lb.is  Section 43 below do not apply to or hot the royalties payable
  by Nokia under thus Section 423 To the extent Nokia uses so - called original design
                        4.2         Royalties
  manufacturers ("ODMs) licensed by Qualcomm 10 manufacture CDMA2000
  products (otherWi1than     hin sixty  Infrastructure
                                             (60) day.. after the    Equipmeo)
                                                                         end of each calendar   (hat are          Royalty
                                                                                                             qu artq,  Nokia s Beaning               Licensed
                                                                                                                                    baJI pay royalties       to

  Productsduring
               (thethe  " ODM
                            Tern,, asProducts)
                                          set fonh below .inNokia  Seciioos will,        at its4 .2.3, sole      discretion,           le wnve
                                                                                                                                           colilledoieoceto  of have
             Qualc,101m, only rllt eacb Royalty-Bearing Licensed Produc t Sold by Nokla duriug each calendar quarter
                                                                                4.2.1, 4.2.2.                4.2.4. aod 4.J . For the
  such ODMs make royally payments (if any) dve under their patent license
             1he   Parties,  royalties     wiJl   be  catcutated   .aod  paid    oo  lhe   basis    or Nokia's    wor   ldwide    Sales   of only   Royally-

  agreemncolsinfringe.withabsc.n~Qualcom
                                    a license, any if      such ODMs   Patents. are licensed by Qualcomm to make and
             Bearing Llceosed Products irrespec1ive of whether any such Royalty -Bearing L icensed Products would
                                                        Qualcomm,
  sell such ODM Products to Nokia or to burd parties (including Nokja) That are
  separately       licensed           by Qualcodun to make and sell such products. For any ODM
                        Nokia shall subrnit in w,iting to Q ualcomm, wi1b.in for1y- fi11e (45) days aflcr the end or each
             ca lendur quane, (but not tru lie r than Nokia Corporation ~onounces- its quanerly results), a good fai1b non-
  Producl Sold
             bindi11gby      Nokia
                         estilllate   of theforamouoIwhich      an ODM
                                                            of royalties             paysexpects
                                                                            that Nokia            Qualcomm                 the full for
                                                                                                           10 pay to Qualcomm            amount          of the
                                                                                                                                             s uch calendar
  royally owed
             qui!J'lcr.
                       under the ODM's patent license agreement with Qualconu, no royally is
  payable to Qualcomm   Nokia shall furnis by Nokia h Qualcomm, under  wi1hinthis      Agreement
                                                                                  si Kty   (60) days after For    the end clariy,
                                                                                                                               of eachit calendar
                                                                                                                                          is understood
                                                                                                                                                      quarter       that
  Nokia presenly
             .cenifaatesdesires
                              io the formto         bave
                                               attached        such
                                                           hereto         ODMs
                                                                    as EJChibit           make
                                                                                   C-1 reporting
             Beanng, f ,1ccm;cd J>roducL~ other lhan Covered Producls during such calendar quaner .
                                                                                                         such
                                                                                                        tbe   royaltpayracts
                                                                                                                    ies payable forfor       such
                                                                                                                                         Sales  ofRoya  ODMlty-

  Products, but that Nokia may change its approach in this regard one or more tioncs
  during the Term            and lly,
                        Addiiiona       arasils:regards
                                                     solcC overed
                                                              discrcnon
                                                                      ProducL~ :Nothing in this paragraph is intended to

  gant any rights(i}(expressly,
                            Nokia shal I fum.ish      isopliediy,
                                                         to Qualcomm,by     withoperation
                                                                                   in sixcy (60) days    of al'kr
                                                                                                               law,theor  e:Jldotherwise)
                                                                                                                                of eacb calendarto      any ODM
                                                                                                                                                     quarter,
  under any Qualcomm Paleots or modify in any way any of the Terms or conditions
             a  certificate    in  the. form     eJttached   hereto   as  Exb   ib11  C-2    reporting      the Covered       Produ.:.1 Revenue     for  s uc-b       of
  any license agreement between Qualcomm and any ODM. Under no circumstances
             CJ1 lcndar quarter:

  will both Nolda(i,)andNokia    1(  anywillofpayitsto ODMsQuakornmLicensed
                                                                          an amount thalby            Qualcomm
                                                                                                   is Jess   {befrue w ithhold  have
                                                                                                                                   iog anyaniaxe.s
                                                                                                                                                obligation
                                                                                                                                                     allowed       to
  pay patent       royalties to Qualcomm for the same ODM Product Qualcomm agees bol
             to be w11hheld pw-suaot lo Section 4.6} 1ban I.he applicable Quanerly Clip for the ca lcnruir qua rte r rn
             qu estion, tbcn Nokia sba11 tumish 10 Qua lcomm. w ithin s1x1y (60) days after t hee end of s uch calendar
  it shall DOL
             quaner,  discaminate
                        a ccni licat e in 1heagainstform aoac hedNokiah.c;cto in     the terms
                                                                                as Exhibit     C-1 reporting andlhecondiyons
                                                                                                                       ,r oyal lies payableof for
                                                                                                                                                usR.oyal!y-
                                                                                                                                                      palent
  license agreements with ODMS (il being understood tbal Qualcomo may continue its
             Bc~nng L1Cerosed Produc1s that a,c Covered Products Sold by Nokia durin g such calendar qu arter; and

  general practice      (iii) of    licensing
                               ,r Nolcia   is obligated  ODMs
                                                            to pay 10 to    sell only
                                                                        Qualcomm                  to third
                                                                                         a.TJ amouni      that 1s parlies
                                                                                                                  less (beforethat        are not
                                                                                                                                   withholding     any raxes
  QuaicanÄ±m allowedlicenses,
                         to be withheldand     1>=ao1  if Qualcomm                 makes an exception to this general practice
                                                            10 Sect.ioQ '1 .6) than the applicable A.ronial Cap for the: caJc:rJdar year in
             qu(lS1ion, then Nokia shalt fumish 10 Qualcomm, w ithia si,(ly (60) days a fter the cad of such calendar
  to allow cerlain         ODMs,
             yea r, a ccnif,catc.      in 1hebut fonnnot      others,
                                                        altachw     hcxto to       sell los
                                                                              as Exhibit      C-l companics
                                                                                                     report ing the royalties separately
                                                                                                                                     payable for licensed
                                                                                                                                                    Royally •      by
  Qualcumui (including Nokia) under their license agreemcols, that will not be
  considered discriminat on against Nokia) 4.                                        14
                                                                                          2. 4 CDMA2000                        / WCDMA Multi - Mode
                                                                                                             Nok:ia/Qua.lcomm C onfide ntial
  Products M2M Modules, Modem Cards, and Subscriber Terminals that implemeni
  wueless air interfaces both in accordance with any CDMA2000 Standard and in
  accordance with any WCDMA Standard ("Multi - Mode Products") will be classified
  as i) CDMA2000 M2M Modules, CDMA2000 Modem Cards, or CDMA2000
  Subscriber Terugals, as the case may be (for which royalties are owed under Seclion
  4. 2. 3 and are not subject to the royally Gaps set forth in Section 43, subject to the
  last paragraph
 QUALCOMM   BUSINESSof           Section
                           SECRETS         - HIGHLY 4. 2.CONFIDENTIAL
                                                              2) or (1) WCDMA M2M Modules, WCDMA QICE                                                    Madem  00004231
  Cards,
 HIGHLY    or WCDMA
        CONFIDENTIAL                Subscriber
                               - ATTORNEYS'             EYES  Terminals,
                                                                 ONLY                as the case may be for which                          Q2017MDL royalties       are
                                                                                                                                                            10_00081216

  owed under Section 4. 2. 1 and which are subject to the royalty caps ser fonb inCX7728-014
  Section 43) as follows: Nokia / Qualcomm                                      A-56  Confidential QUALCOMM BUSINESS JX0046-014
  SECRETS - HIGHLY CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS '
  EYES ONLY QICE 00004233 Q2017 MDL10 _ 00081218 CX7728 - 016 JX0046 -
  016case
Case    5 if the       Multi - Mode Product
       1:21-cv-00345-UNA
                   5:17-cv-00220-LHK                Document           is Sold
                                                                  Document   1-1 toFiled   ao operator
                                                                                         1439-2      03/05/21 Filedof01/25/19  a network
                                                                                                                               Page        58 of   Pagebased
                                                                                                                                                          15916      on of any
                                                                                                                                                                   PageID  45 #: 63
  CDMA2000 Standard at a time when such operator is not operating any commercia !
  nerwork based on any WCDMA Standard, I will be a CDMA2000 M2M Module,
  CDMA2000 Modem Card, or CDMA2000 Subscriber Termual, as the case may be
  (b) if the Mulu - Mode Product is Sold to an operator of a Delwork based on any
  WCDMA Standard at a lice when such operator IS DOL operating any commercial
  network based ou any CDMA2000 Standard, it will be a WCDMA M2M Module,
  WCDMA Modem Card, or WCDMA Subscriber Terminal, as the case may be for
  Multi - Mode Products that are not covered by clause (a) or (b) above, if one can
  otherwiseO~aring  objectively            determine that an M2M Modulc, Modem Card, or Subsenter
                            L1ccosed Products 1hal a.re Covered Products Sold by Nokia duri.n_g each quaner 1n sucb calt:Ddar
                  ei;r for wh ch Nokia bad riol previously provid,d ,such cert\[i :it to Qllalcoram .
  Terminal is Sold to be used by subscribers either in a network based on a WCDMA
  Standard or ind a network          WCDMA
                                                   based on a CDMA2000 Standard, including objective
  determination SubJ"l      by means to cctionof     4 .3thebelow,country
                                                                      Noba shall   ofpaysale,
                                                                                            Qua lcommthe salesroyalties~ebannel, follo,.,s (a or   or technical
                                                                                                                                                        each Nolm-
  means inBraodcd  de product
                            WCOM 5ubscnbe1limitingTerm~o.-.1 such subscnbers
                                                                         lbal Nok:Ja Sell 0 11' 01choice               of network,
                                                                                                       aoer lbe .EUec:1,~c                       then the
                                                                                                                                     niu , ilfl 11moll.Dt     ~ualproduct
                                                                                                                                                                      lo
  will be either
               five per e<nl (.S¼) of Jhc 'Net Sclhns Pricc.<if s ~ch Noi<.i Brnndcd WCDMA Subsnnbcr Tcnn,nat ; (h) for
                         a corresponding
                   cb Nooa-Brandcd          WCDMA Modem        CDMA2000                   product
                                                                            ard that Nokia.      Si:Jls onor   or a     corresponding
                                                                                                                    alier    the lfective Dale, an          WCDMA
                                                                                                                                                               amoum
  product, cqllal
               as the         case
                        lo live          may
                                  per CC/ll   {5%)be,   of theand        (d) for
                                                                   Average            all other
                                                                                Qumerl)'      WCDM Multi A PnGC',-and     Mode  (,) forProducts
                                                                                                                                          each No ·BrillldC'd  that are not
  covered (by     5%)clauses           (a),Quane1l
                                                (b) or WCDMA   (c) above.    P rice ()T~   onc       hallg.r:. (1    / 2) or         the cumulative                    Nct
              WCD'MA M2M Module ,bat No ~, Sells on or ~ftcr the Effcclivc Da1e, ao. ~OWJl equal l flvc. per c.cot
                        of tbe Av~gc                                                          ''1'we1          Quanerl          WCOMA          Prioc" 1Jltall5 1bc
  Selling Prices  ven,ge of ofthesuch       MultiPrice:
                                    Net Selling           - Mode of 3)1 \V Products
                                                                               OM Subsonbu    SoldTemun:,lsby Nokia      Sold dunngby Noki:; eeachi1bcr ( i)calendar
                                                                                                                                                                 LO 4he

  quarter will         be treated as Sales of CDMA2000 MM Modules, CDMA2000 Modern
              c-alcodarquaner in lui:b lhe WCOMAModem Card or WCDMA M M Module for which tov hies are
                   ing calC\llated i~ Soltl, v,,v1ded I.Ii t Nokia h Sold t I~ 1• • • • • • • • • • • •CDM
  Cards, or!';ubscnl)er
                   CDMA2000    TmniroalsSubscriber
                                              d~                        Terminals, as u1the              (he case           maypnnr
                                                                                                                 n>o~t recent          be,c;,lendar
                                                                                                                                               and (w)            the
                                                                                                                                                            quarter   10 other
  one half (172)             of the cumulative Nel Selling Prices
                   hicb oki-. Sold at l~.ist~
                                                                                                             of such Multi - Mode Products
                                                                                                    WCDMA Sub.s.cn~r Tenniuels.

  Sold by Nokia4.2during       .2 OFt>M    each calendar quarter will treated as Sales of WCDMA M2M
  Modules, WCDMA Modem                                   Cards, or WCDMA Subscnber Terminals, as the case
                                         Scctloo 4 .3 bcl w, Nolu~ ball p~y Qu11lcon1m royallle:. n follows: (a) fOI t.acll Nolcla_-
  may bc. 4. 3 Annual and                    cnbcr Ten:runal Jha.LCaps
                                                   Quanerly                 No "' s~nsun WCDMA
                                                                                             on or ~flcr lhe 3d      EffccLOFDM1vc Dale. Royalties
                                                                                                                                            a.n !l.ltll\11 n1 equal ltl
  NorwÃ¼standing anythiog to the contrary, the tovalues payable
                                            f  the        l  Selli.Jlg  Price  of  Stieb. Nokia-      n.nded        OFDM          11bscnbcr byT Nokia
                                                                                                                                                    rt1l111 I; (b)under
                                                                                                                                                                     for
                                               • OM Modem C111d 1ha1 Nokia Sells on or fie r the ·rrtc1ive D te, ilJl unourrt equ.al
  SecuionsI 4. 2. 1 and 4. 2.fl.be                    2 for        Salssuneofrl yCovered
                                                                                      OFDM l'rtcc;Products                        during •each calendar
              i::
                                                            Avcr.ige                                        and J Jor e.ich-
  year will is2/v!noModule  event  tha texceed
                                            oloa Sellsthe    oo 01Annual            Cap (as
                                                                      after 1he effective       Da1 e,defined
                                                                                                        lln amount below)  equal L         for such calendar            f

  year andthwill     Net also
                           Sel11Agbe Prier.subject           to the        Quarterly
                                                                                   TennioalsCap
              lhe Aver.tge Quarterly O.FDM Pnce. The" verage Ou3nerly OFDM Price" mCllllS"
                                             of II OFDM              ub,c.n"'bc.r                 Sold by provisions
                                                                                                               N kfa cnhcr. set      1) io Lbforth        below.
                                                                                                                                                               qllartcr4. 3. 1
                                                                                                                                                       c avc:raie or
                                                                                                                                                ca lcndlll'
  Amoual of          Annual
              \I\ -.i1lucb   the Cap FDM ModemNotwithstanding
                                                           Card or O                anythiag (o the contrary,                  alli~ arc beingthe c.tlcuhtcd
                                                                                                                                                        total combined IS

  royalties Sold,
                (clore        withbolding anyi) taxes
                        provi'1cd \hat Nolooh.a.s Sold el le.is
                                                                                to  be     withheld              pursuaat              to   Section
                                                                                                                                  I'DM St>bscnber J c,m-w,•l:1
                                                                    m 111.e mos1 recen1pmn c:i en a; quo,tci u, wh ich Nnlo.i Sold at least
                                                                                                                                                                46)     payable
  by Nokja under Sections 4. 2. 1fl)andSubscribcrTcn:111nal,,                4. 2. 2 for Sales           01 uii)of   1n. Covered
                                                                                                                         1he~lendar quarter  Products   in wh1eh dunag
                                                                                                                                                                    the        any
  calendar year will in no event exceed the Annual Cap                                                               (as       defined          below)
                                                                                                          i. Sold Md I! pnor , aJcndar qu tiers if
                                                                                                          FDM Subsmber Ternuna)s m any sin le
                                                                                                                                                                 for     such
  calendar year o the The Anousl Cap " () will year rice                                                2008,   i{ No and ·~ ' .s(ii)     willSold
                                                                                                                                      never       increase
                                                                                                                                                        ,sny Of.OMor
  decrease in all subsequent calendar years dunng the Term by Nokia / Qualcomm
  Confidential QUALCOMM    S1a11ln ln cal oarBUSINESS    year 2010, NokiaSECRETS    wil Ile cnrnle<l -10HIGHLY   include tne CONFIDENTIAL
                                                                                                                                    Specified Pcrcen1a e (as
  HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY
              deftoed       belo,  )  of   Nolti::i-   randed      CDMA100010FDM                ProJuc-1~       a.,       QICE
                                                                                                                     Nolo~-     Branded 00004234
                                                                                                                                             OPDM S\Jbscnber     Q2017
              Tenmnals or Nok.ia-Brandod OFDM Modem Cards (as 1he ca1e ni.iy be in jts royalt pay'l'Oents under 1h1s
  MDL10 _ u:t.i    00081219
                        n 4 2 (w hich ar also subiccf ro Lhe Anriu I Cup ln. Section 4 J below Ally !llch NoltJa-B r od d Cap
                                        CX7728                -  017      JX0046            - 017       5     4.    3.    2    Adloun          or      Quarterly
  Except as~DMAlOOO/a result fDM     of the       Unie
                                            Ploduet.s      fo r -which
                                                                   up payments
                                                                          N(llti~ p;iys royaor   ltiesoffsel
                                                                                                       to Qua'lcomm  los overpaymco
                                                                                                                                Ulldcr lhi, Section pursuant4,2 2 will       to
  Secuon 4. 3. 3 below, Illthe                       ou quarterly royalties
                                                          ••••••••                                    payable             by Nokia under both
              l)OI be \JbJecl IQ r()r hy r.aymcnl$ w.,d                    Sc-.ction 4,2 J below. The;•                   .
                                                2010,                                     ln 20 11,      and
  Sections nd     4.e~cb
                       2. 1earand        4. 2.;ind
                                  tl1ere:Jfter,      2 Nokia
                                                         for Sales             of Covered
                                                                   w,U be en1itlcd      10 1u.s ~e theProducts
                                                                                                          3clecr1on of during each calendar
  quarter ofo b2009            and each calendar quarter thereafter during the Tem will be limited
                        w1tltin lhc Specified Pcrcer,tagc al it a le d screti n

  to the Quarterly Cap for such calendar quarter defined below. Tbc " Quanerly Cap "
  mcaps: (1) forSubJecl      Sales10 by         Nokia of Covered Products during
                                          I e Jas1 paras ph or Scc1ion 4.2.2 abo"e, l'Joloa
                                                                                                                                each of the first three (3)
                                                                                                                            JI pay Q h:01n.ru royMLies a s
  calendarfollow  quancrs : (a) forofc;:ich
                                        2009         and each
                                             lJo.lua-6ran        cd CDMA2000of theSub     firstnl>¢-three
                                                                                                        Terminal (3) 1hcalendar
                                                                                                                              t Nokiri Sells  quarters
                                                                                                                                                  oa or .ificrof    I e each
  calendas year thereafter during the Term. one - quarter of the Annual Cap for the
  immediately preceding calendar ver for andle                                         15 the Duanesly            'olda /Qu.:ilcommCan for each       0.0J1denbat of the first
  thret calendar quarters of 2009 will be (2) for Sales by Nokia of Covered Products
  during the fourth calendar quarter of 2009 and each founh calendar quarter of each
  calendar year thercafter during the Term, an amount equal to the Annual Cap for
  such calendar year minus the sun of the royalties actually paid by Nokia to
  Qualcomm for Sales of Covered Products during the first three calendar quarters of
  such calendar year (if this amount is less than zero, then the Quarterly Cap for such
  quarter will
 QUALCOMM    BUSINESS  be zero)
                              SECRETS   4. -3.IGHL  3 Year           - End True - Up and Offsel for Overpayment
                                                           V CONFIDENTIAL                                                                                         OICENokia
                                                                                                                                                                          00004232
 Hsiall
  IGHLYmake          an additional payment
         CONFIDENTIAL-ATTORNEYS'                           EYES O(if    NLYnecessary) to Qualcomm at the02017MOL10_                                   time of its000812.17
  royally bayment for Sales of Covered Products for the fourth calcadar quarter of                                                                                         CX772B-01 5
  each calendar yeas equal to the difference                                        A-57   between               (a)     the       Amount             Owed          and     (b)
                                                                                                                                                                              JXO046-O1 5
  thc Amount Paid (each as defined below) for that calendar year. The " Amount Oxed
  " for a calendar year means the lesser of the total amount of royalties that are
  payable
Case   case  by       Nokia under both
       1:21-cv-00345-UNA
                 5:17-cv-00220-LHK                     DocumentSections
                                                                    Document      1-14. 2.    Filed1 and
                                                                                               1439-2             4.Filed
                                                                                                           03/05/21     2 2 (assuming
                                                                                                                                   Page 59 of
                                                                                                                                 01/25/19              ibat
                                                                                                                                                       Page 159   ibe17  Quarterly
                                                                                                                                                                       PageID
                                                                                                                                                                           of 45 #: 64
  Caps in Section 43 2 would not apply for Nokia's Sales of Covered Products during
  such calendar year, and (ii) the Annual Cap for sucb calendar year The " Amount
  Paid " means the sum of the quarterly royalties actually paid by Nokia Lo Qualcomin
  under both Sections 4. 2. 1 and 42. 2 (as limited by Sections 4. 3 1 and 4. 3 2) for
  such calendar ycar If the Amount Paid 15 equal to or greater than the Amount Owed
  for the calendar year in question, then Nokia will not owe any additional payments
  under this Section 4. 3. 3 for Sales of Covered Products during such calendar year.
  If the Amount Paid is greater than the Amount Owed for a particular calendar year,
  then Nokia          will be
              Effec11ve        Date.entitled
                                         an acno1>nl to       apply
                                                          equal   10 livethe           excess
                                                                                oer cent      5%) ofAmount Lhc Net Selling   Paid       (ie,
                                                                                                                                    Price   o[ the
                                                                                                                                                 \Uch portion
                                                                                                                                                         okia•B!!UlJcd  of the
              CDMA.2000 llbscri beT Terminal, (b) fo e11cb NoJ,ia.Srandcd CDM/\2000 Modem Card Ilia, t,lok.i~ Sells
  Amount Paid on or 11fte1 1he Erfec11ve Date, a..o amouo1 equal to five er CC'Dt {5%) of 1hc: Average Ou11rtcrlyroyalties
                           that       exceeds             the     Amount                Owed)            for     such         calendar            year      by      the
  payable by NokiaPrioc
              CDMA100D                for1 aod
                                             Sales(o) forof      Covered
                                                             cacob   Nokia-t3raadc.d    Products
                                                                                              CDMA20DO        during
                                                                                                                   M2M Module  the following
                                                                                                                                        that Nokia Sells- calendar
                                                                                                                                                               oo or dia year.
  18 NokiaThe·• / Qualcomm  ver.igc Quan Confidential                         QUALCOMM                         BUSINESS                    SECRETS
                                                                                                                                                 Price of ~II -\Jokla--
                                                                                                                                                                      HIGHLY
              the Effoclh1c Q,i!c, an amount P.qual lo Jv,c per e:cnj (5%) of be verage Qtl&r1cr l)I C DMAlllDO Pn~
                                                 ly CDMA2000 l" rkc"                  m ns tbc: average              of the Ncr elling
  CONFIDENTIALBrandcd CDMAl.000     HIGHLY              CONFIDENTIAL
                                                 Subscriber      Tc:anill.llls Sold by Nokia     - ATTORNEYS
                                                                                                           c,lhcr (i) in Che catcnd   ' EYES          ONLY
                                                                                                                                               r quarter  in which    QICE
                                                                                                                                                                         the
  00004235  ~
                   Q2017c being       MDL10             _ 00081220 CX7728 - 018 JX0046 - 018 5 4. 34 Payment
              No a-Branded COMAWOO Modem Carel or Nokia-Br3Jldcd CD A2000 MJ,M Module for which
                                              ca lcul&ted ,s Sold , prov.de.ct 1h~• Nolcia Las old at le<\!it
  and Report           for 2008 Norw
            IIIIIIIIIIIIINokia•B            111nde<l eDMA.2000
                                                             dd, Nokia        ubscnshall            payl 10
                                                                                           er Termtna          d Qualcomm              e       the around
  Constituting          tbe sole payment by Nokia for any royalues i owes to Qualcorom
              /i'IOSl rccellt p1 ior caleoda, quarter Ul wbieb Nokia Sold at leas
                  randed CDMA2000 S11bscri'be.r lcrminals. Solely [or purpo es o I c e IAJUoc o                                                      vcrn e u;in n ly
                                                                                                                                                                             for
  Sales or Covered
              COMA2O00 J>rico"        Products              duragibe
                                              111 1his Sci;lloo        '1 ,2,J, "calendar
                                                                                    Nok111-8rand cdyear              2008Subscnoor
                                                                                                            CD MA:?.O0O           under Sections Term inals" incl   42udesand 43.
  The payment any No\aa    will -llrnbendedmade
                                              CDMA1000    in two           equalTt.mu,a
                                                                    ubscribt!r            installments
                                                                                                  ls Sold L Nok.la     of l)ypoc      on November
                                                                                                                                  a Third      Jny 11Dcier a sl!parale15, 2008,
              liet.nse agr~cment bocwecn Qolllconun and sllch Third hny t.hnl NoJua then resells during 1he calenda,
  and the other
              quaner 1n     relay
                               question  2009. Nolaa all submit its report for the Covered Product
  Revenue in 2008 to Qualcomm no later than March 1, 2009 4. 4 (Intentionally
                            For cla.rtty, 1he Annual C~p :wd Quan erly Caps ,n Sut,on d 3 ~ low do not apply lo or hm.i1 lhe
  Omitted, royal
               4. 5UcMost    payableFavoredby Nolcia u.oder Royalty
                                                                 th.IS Section   Rate 4-2 J Iron or after the Effective Date, Qualcomm
  grants a license under all or a large portion of the Qualcomm Palunts to a Third
  Party to manufacture                       and,csell           subscriber   p1oduc1s lemosinals                       or modem                cards       (defined
                                                                                                                                                                 Roy~Jt y- in the
                            To 1tic cucni No ·a uses so-ullcd origiDal design manufacm.rers ("ODMs··) liccJ1s~d by
              Qu3)eom.m 10 tn.:u:iufacru                  CDMAl0O-O                          (otller than ln fr:>$lTUCture          &juiprnco1)      !ba1 arc
  Third Party license agreement ID a manner that is the same as or substantially
              Bcann2         Liccoscd       Prnduc1s      {lhe  "O.0M         Prod\lcls''),     Nokia      will,   ~1  its  wl     dmret100,       be eo1i   led   lo have
  similar toSllCbtheODMs  definitions
                                    are h cnsedof      bySubscriber
                                                           Qualcomm ro m Terminals    l(e and ell s\Jcband      ODMModem
              such O0Ms m-a)(c ,oyahy pa>'rnCnts (if any) due uodc, their p 1e111 hccnse agreemcors with Quala10\m 1f
                                                                                                                          Prod~CLS Lo CardsNokia or to  in btrd
                                                                                                                                                              thus   parties
  Agreement)  (1ncl1.1d atu1gaNoloa)
                                   Net 1h11tRoyalty           Ratel,ccn~ed
                                                  are: $ep anatcly           (the larm   by QualcommNel Royalty to m3l<;c and   Rate  ell "'"" solely
                                                                                                                                                h produc1s. forFor  the 11nypurpose
  of this Section            4. 5 means a royalty rate that is determined by laking into account
              OOM ?roltuci nlrt by Noloa ro r which 1111 OD p,1y Q1.ul nm.m Lhr. h.111 amoun1 o 1h roy~II.Y owed
              iinder 1he ODM 's pa1en1 litc~sc ag,reement with ualcornm, no roy~hy 1s payable 10 Qu~lcom.m by Nokia
  paymentsunder    a Third            Party For
                         •his Ag7eeme:n1          makes   clari1)', to
                                                                     1{ isQualcomm
                                                                            u.oders rood ihat Noloa    for apr<:.senlly
                                                                                                                   license          to10Qualcomm
                                                                                                                               deslrc,       bave sucti ODMsPatents,  make
  and payments               by       Qualcomm                 to     such          Third        Party         for:      (a)
              1llc.h pa)"l1lCDl5 ro, such ODM Prudmas. but that Nok.i may ol1aoge it approact1 tJ1 thiJ ri.:~ard m: or more
                                                                                                                                a   license
               tune, dw1ng <Ju;. Tern, >11'\d at ils sole di$crchon Not.hi.ng io [h,. par;:;igraph 1s. lnu:nde'cl lU g,uic any dgfilll
                                                                                                                                                     to  such         Third
  Party's parents
              (exp ,cssly,and             (b) royalty
                                  itt1pl iedly,  by rip1: ra1io11- shanng
                                                                      or law, or othe:rw   payments'!ic) to anybased ODM under     onaoy  patent
                                                                                                                                              Qualcomm royalties
                                                                                                                                                               Patcots o,
  collected modify
                by Qualcomun)
                            Ul ~oy Wlci          y orthal       is lower
                                                         1he 1c1tns                  thanofthe
                                                                         or coridit1ons                   royalty
                                                                                                  llrt)I license            rale b~1
                                                                                                                       greemenl      payable
                                                                                                                                          wce11 Qualwmmby Nokia   uiid anyto
              ODM . Uoder no CIFCllID'..t.an.:-es tll bDIIJ No)o3 :..nd any ot 1\$ ODM5 llceosed by Qualcomm have P,
  Qualcoma          under10 this
              obligacion                     Agreement
                                     pay p!llertt  _r()yahies 10 Qoak     foromm  Subscriber
                                                                                        for the ~am" ODM    Terminals               or lcomm
                                                                                                                      Pro(:1uc 1 Q,11\     Modem    ogre:csCards          that
                                                                                                                                                             lbbl ,t ~liall
  implement   co the         sameallainst
                      discnmmalc            wirelessNoltis instandard
                                                                 1hc lenns ~od as              thenssubscriber
                                                                                         condjuo          of l s p.ilcnt ]1ce.nse terminals
                                                                                                                                        ai~mcnls or    111i1hmodem
                                                                                                                                                                OOMs (i1 cards
              bemg under.;lood tb l Qua lcomm may .:onlinuc i1 ' geo1Jral ptau,ce of hccruing ODMs 10 sell ooly Lo t11isd
  for wbichpan1  Qualcomm  1bat a,r. 1101granted               such lower
                                             Q\131<:omm lrcensce6,                ~d ,r uNei   !comm  Royalty
                                                                                                           makes ill1Rate  ex cp1ton tolosuch         Third
                                                                                                                                             1h,~ {!cnerAI         Party,
                                                                                                                                                              prawce      to then
  Qualcomm shall (i) iÅ¿ the Third Party license agreement iacludes a license for
              allow      cer1,11n     01..)Ms,   but    001  01.hcr.1,     10  ~11   t o   corn panie.     ~cporatdy         lrcc nserl   by  Quali;u  mm      (rndut.lin~

  CDMA2000)              subscriber terminals or CDMA2000 modem cards at a Ner Royalty Rale
              Nok.,a under U1ctr hc.ense-a&reemcn1s, ll'lal will nOL be co11s1dcred d 1scrirnina1:on agauisr Nokia)

  that is lower than        4 .2 4 the       royally rate payable
                                         CDMA10001WCDMA                     Multi- Modeby       Proo11Nokia
                                                                                                         c1s         hereunder for CDMA2000
  Subscnber Terminals       M~M Modulor, , CDMA2000   Modem ards, .l.lldModem        Su C.tlb<-r Cards,Ten:r.ili);al.s notify       Nokia
                                                                                                                       lha:t im1>Jeou,n1           of such
                                                                                                                                              WlJ'ele_»             Net Royaliy
                                                                                                                                                         rur l/'llerf~ces
  Raic andboth  all of        the other
                        111 a~ordMtc           wir.JIterms        and conditions
                                                        any CDMA.2000                Si-andard andincluded III ac.cord~nce    in wilh
                                                                                                                                   such    ~nythird
                                                                                                                                                  WCDMA party         license
                                                                                                                                                                 Sl1nd(lfd
  agreement           (the " Other Terms), and Nokia                                            will have the nigbi 10 accept in writing
              ("Mulli •Mod PCi du ct ") will classified s (i) CDMA1000 M2M Mooule.s, CDMA.2000 Modem D.rds,
              c,r CflMA.2flO0 SulJ~i:nb~r lcrU11011b,                             Ule ca ·c ma tJe (ror wluch roy:.t11c.s arc owecl under Sec11on
  such lower  4 . 2. 3Netand Royalty
                                are nOI           Rate
                                               bjcc::1  lo theprovided
                                                                 1    yelly         psThat
                                                                                        '> t 0 11h is lnalso       accepts
                                                                                                           Sr;,c!itm        3, su bJ in     writing
                                                                                                                                         I rn             all of
                                                                                                                                               lhc lo sl partl         the
                                                                                                                                                                   ropl,  of Other
  Terms in Sccuon
               subsuitution -4. 2.2) or (11)  of   the CDMA corresponding
                                                                    M2M Module~. WCDMA           lens       of    MthisncmAgreemical
              T nnmots, s rhc casi: may be for wlucb royal l • Mjj o wed u nder Sc:c1ion •U . l and whi1:h ar s.ubjc.c( (o
                                                                                                                               Cuds. or WCOMA         to   later       than
                                                                                                                                                                ubs ribc.r     sixly
  (60) daystlu:aftcr rC1yall Qualcomm
                                 uap~ set fo nb 10 notifies
                                                          Section 4 l) Nokia as follows:io writing of such lower Net Royalty Rale
  and Other Terms and war the Third Party license agreement includes a license for
  OFDM modem cards, OFDM Subscnbcr lennials, WCDMA modem cards, or
                                                                                              16                       Nokia/Qualcomm Confidentlal
  WCDMA subscriber terminals al a Ner Royalty Rale ihar is lower than the royally rale
  payable by Nokia hereunder for OFDM Moden Cards, OFDM Suhsenhes Terminals,
  WCDMA Modem Cards, and / or WCDMA Subscriber l ' eruhuals, notify Nokia of
  such lower Nel Royalty Rates and other financial Icons of such Third Pany license
  agreement and Nokia will have the right to accept in writing such lowci Nei Royalty
  Rates provided that also accepts in writing all of the other fiancial ICIDS in their
  entirely)BUSINESS
 QUALCOMM    in substitution   SECRETS-for               theCONFIDENTIAL
                                                      IGHLY      corresponding royalty rales and the financialOICE                                                       Lens    (in
                                                                                                                                                                             00004233
 Htheir
  IGHLY entirely
        CONFIDENTIAL     including - ATTORNEYS'the caps     EYESset     ONLfont 'r'       in Section 4) above) of this 02017MDL10_00081218             Agreeinen To
  later than sixty (60) days after Qualcomm pouhes Nola in wring of such lower Nel                                                                                            CX7728-016
  Royally Rates and Financial tems Any substitution                                       A-58                      of    Icmms           in   accordance                with   this
                                                                                                                                                                                 JXO046-O16
  Section 4. 5 will be effective as of the date on which they became ollective in the
  applicable Thud Party license agreement and only as to the lumtory. palents,
  products,
Case   case      and standards to
       1:21-cv-00345-UNA
                5:17-cv-00220-LHK                      whicb
                                                    Document        such
                                                               Document 1-1NetFiled   Royalty
                                                                                   1439-2     03/05/21Raies01/25/19
                                                                                                     Filed          and terms
                                                                                                                    Page          60 of    apply
                                                                                                                                         Page15918     inofsuch
                                                                                                                                                      PageID 45 #: 65
  Third Party license agreement Nokia / Qualcomm Confidential AR QUALCOMM
  BUSINESS SECRETS - HIGHLY CONFIDENTIAL HIGHLY CONFIDENTIAL -
  ATTORNEYS ' EYES ONLY QICE 00004236 Q2017 MDL10 _ 00081221 CX7728 -
  019 JX0046 - 019 5 In no event will Nokia be entitled to a refund or credit for any
  payments made prior to the date il accepts the terms of a Third Party license
  agreement under this Section 4. 5, nor will Nokia be obligated to pay any additional
  royalties or other consideration for Sales made at any time prior to the dale it
  accepis be terms of a Third Pany license agreement under this Section. In no event
  will Qualcomm(a)be required         COn, Multi- Mode Lo assigt
                                                              Piodu<;l 1sany     ofaothe
                                                                           Sold 10            Designated
                                                                                           peratOJ                      Patents
                                                                                                     of a network. bascJJ        oo any (as  OMdefined
                                                                                                                                                   AlOOO      in
                                    St.a11dard ac a ume. when such OJ)C!lllor is 1101 operating My commercial net vork base on
  Section 6. 1) back to                    Nokia       as    a   result      of  this     Section          4.   5.
                                    a,,iy WCOMA Slalldard., I I Will bt .l CDMA2000 tvl2M Module, CDMA.2000 Modem    For       clarity,      Nokia's       rights
  under this Section 4.             Card,  5 orwill   not beSubscnber
                                                CDM,'\2000          triggered         by: 11s(1)
                                                                               Tcrrmoal,            a transaction
                                                                                                lbec.,,se  n>ay be:               in which Qualcomun
  acquises patents       (b)      and       /  or   patent        applications
                                    1( lb~ Mulu-Mode Prnrfa I is Sold LO l)_n operator f  from      a   Third oetw rk. ba,seiland
                                                                                                                     Party          oo any grants
                                                                                                                                              WCDM a license
  at a lower Net Royalty               tandardRate      onlyNhco
                                                 ill a time       forsucb
                                                                        those
                                                                           operat palenis           and any
                                                                                     r 1, no OjlCJclllllg    / orcornrnm;11.l
                                                                                                                     pateni netwm    applications
                                                                                                                                             k based oo (and
  any other parents or                    patent SubscnberTemunol,
                                                       applications inas the        the~a.st!same
                                                                                               may !!.Patcot Family as any acquired
                                    an CDMA.2000 S1aodard, 11 wiU be il WCDMA MlM Module, WCl)MA Modem Ciird,
                                    or WCDMA
  patent or parent application) back to such Third Party (and / or its Affiliates): (11) any
                                    for Multi-M ode Proouc15 tnal are not cpvered by clll.usc (a) or (b> abo c:, if one cllD
  amendments (c.)         to license            agreemcots existing prior to the Effective Date unless such
                                    0Lherw1~e objeclivcJy <1e1.ermi11e ihat an M2M Module, 1\11.odcm Car.I, or Subscnbcr
  amcadrucnis reduce                      the Net
                                    T erminal      ,s SoldRoyally
                                                             lo bt< ~ dRatc         payablc
                                                                            b , subsonbc             byintbc
                                                                                                <:ithor           applicable
                                                                                                             a. nutwork       ba~ed 011 Third
                                                                                                                                           a WCl)MA   Party for a
  license under someSul!ldard           or    all   Qualcomm
                                                   or  in a 11etwork Patents               to  manufacture                  and
                                                                            ba cd oo .a CDMA.2000 Staod.ard. iocluding oQjcctwc.
                                    detenmo.ation by muns of the ccUJ11ry of $:lie, the. sale, ctr..n.acl, or 1echmcal means i.n the
                                                                                                                                     sell     subscriber
  terminals and / or modem          product limitio,gcards,such or     (iii) any
                                                                   subscnllers·       license
                                                                                  cbo\CC     of nctworgranted
                                                                                                           , ihen l!Jeby       Subsidiaries
                                                                                                                          p1oouct     wil l ~ eilher of  a
  Qualcomm Incorporated                          before
                                    corrcspondi:r>g
                                    msvbe; and
                                                                they
                                                         CDJl,fA1000      became
                                                                          product or a. Subsidiaries
                                                                                            corTcspondUlg WCDMA      of    Qualcomun
                                                                                                                               product , a.s tho corporaled
                                                                                                                                                     c:~se

  provided that such license does not cover any patents included within the definition
  of Qualcomm (d)          Patents           before such Subsidiary became a Subsidiary of Qualcomp
                                    ~ r all olher Multi-Mode Products 1ha1 arc llOl covered by clauses (a). (b or (cl above, (1)
                                    one b If ( 1/2) of the c.wuulaiiv Net S ll111g Prices of such Mulli-Mo~e Producu o ld by
  Incorporated. 4. 6 Taxes                       In thechevent
                                       oki:-l clunng             calend.u-suns
                                                                             quarterpayable
                                                                                        ""II be trea  under
                                                                                                        lw as Sal  this of    Agreement
                                                                                                                                  CDMAJOOO M2M       become
  subject to taxes under the tax laws of any country and applicable treaties between
                                    Modules.       COMA2000         Modem     Cards,   or  C   MA2O0O        Subscriber      Ttrrruna.1s,   .as  the c sc
                                    may be, and (11) the olher ouc ha lf {1/2) o lhc cumulauve Net ' ellmg Prices o( uch
  the United States and             Molti-such         country,
                                              Mode Producu        Sold Nokia
                                                                        by Nokia may,
                                                                                    dunoe, eachif and       only
                                                                                                     calendar    qua11toer the       exlent
                                                                                                                             w 1J1 trc;ited        required
                                                                                                                                             as Sales   of      by
  law, withhold (rom each           \. CDMA     payonent
                                                   MlM Modules,      the\VCDMA
                                                                           amount    Modem  of said       taxes
                                                                                                     d!., or   WCDMA   required
                                                                                                                              Sub&cnberto       be withheld.
                                                                                                                                             Tmnmals,
  Nokia shall furnish asand                    make available to Qualcomm relevant receipts regarding the
                                         tl1e case m y bo.

  payment of any such taxes. Such tax receipts will indicate the amounts that have
  been withheld~Ol\1Ji1bs1.Jnding
                           from the gross                  amounts due to Qualcomm and that the amounts
                                                 aoyilli.o 10 Ille contrary, I.be myalues payable b Nok.ia under Sections ~.'.U and
  withheld have            been
                21 f01 S:'lte-;         paid by
                                   Clf Cove.re          Nokia.
                                                    Products   durfo&Each       Partyyl!.lr
                                                                        ead1 calc:ndat       shall
                                                                                                 will LOproraplly
                                                                                                          no evrm e,1tcte<l provide
                                                                                                                                  1he Arµiuthe  I Cipother
                                                                                                                                                       (as   Party
  upon its <lewritten          request          with     reasonable             assistance             to   resolve
                 lined below) ror such cal ndar year and will also he su bject If> t Quancrly p pl'I i\11 cm~ se1 fo rth
             below.
                                                                                                                              any      tax    dispules
  relating to this Agreement with any authority. Except as expressly set forth io this
  Section 4. 6, Nokia    ~ .. I
                                      will not
                                    Amouol            be entitled
                                                or Annual     Cap          to deduci or withhold any taxes, levies,
  charges, or fees       Notwil.lmanding c111yini.og to the co1>Lrary,to
                                from        the     payments            due       theQualcomm
                                                                                       101al comb1oc:d ro    under         this Agreement.
                                                                                                                lllric.s (before     will.holding any For
  clarity, the foregoing sentence is not intended to limit the deductions thai Nokia is
             ta ,c.es ro  b.:  w,1hheJd     pursuao    10 Seelluo    4 6) pay3   le hy     okia  u11dcr   Secl,on     ~ .2 . 1 11d 4 2 2 for S ales 0(
             Cove,ed Product cl~nog any cale, /Ir year 1v1ll i11 no cvcnl exceed th Anuual Cap (as de[ined below) for
  entitled to.;u take
                  h c lendar  fory11ar.
                                    purposes of calculating the Selling Prices of Royalty - Beaning
  Licensed Products                  47 Method of Payment and Conversion to US Dollars The
                         l"he "'Anou~ I C~p .. (i) will
  currencyye;,(of 200 this. Jrit.l
                               Agreement
                                   (iv will !ntrt:.llRewill
                                                          o,- 1be the US dollar. All reports of royalties and Covered
  Product Revenues must be made inU.S. dollars and all payments to Qualcomm
  under this Agreement musi be made inU.S. dollars by wire - transfer and at a bank
  to be designated by Qualcomm. The bank details to be used for making such
  payments are as follows and may be changed by Qualcomm jn compliance with
  Section 20 hereof: QUALCOMM Incorporated Account # 12330 - 17914 Ref: QTL
  Bank of America San Francisco, CA ABA # 0260 - 0959 - 3 SWIFT: BOFAUS3N
  Nokia shall conven all amounts to US dollars                                   17
                                                                                          pursuant            to Exhibit E hereto before the
                                                                                                      Nok1a/Quakomm Con denh~l
  payment or reporting thereof io Qualcomm. Nokia / Qualcomm Confidential
  QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL HIGHLY
  CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE 00004237 Q2017MDL10
  00081222 CX7728 - 020 JX0046 - 020 5 5. OTHER TERMS INVOLVING PATENTS                                                                                       (L
  5. 1 Non - Litigation Covenants by Qualcomm S. I. 1 Embedded Modules Qualcomm
  agrees not to Litigate based on any of the Qualcoram Patents against: (a) Nokia for
  making,BUSINESS
 QUALCOMM     having SECRETS   made, -using,     IGHLY selling,
                                                           CONFIDENTIAL   ofteriug to sell, iroporting, or otherwise                                 OICE 000042:34
 Hdisposing       of Nokia
  IGHLY CONFIDENTIAL                 - BrandedEYES
                                - ATTORNEYS'               Embedded
                                                                 ONLY            Modules as standalonc products                         O2017MDL10_   (ie,000812.19
                                                                                                                                                            bol
  embedded within a larger product), in each case during the Tem; and (6) Nokia's                                                                           CX772B-017
  suppliers solely for roaking Nokia - Branded                                A-59      Embedded                Modules             for   and       selling   such
                                                                                                                                                               JXO046-O17
  Nokia - Branded Embedded Modules ta, Nokia, in cach case during the Termn,
  however, the above non - Lytigadon covenant will in each case be solely liraited to:
  (i) the
Case      territory
       1:21-cv-00345-UNA
       case               of the jurisdiction
                5:17-cv-00220-LHK                  Document      (s) where
                                                              Document   1-1 Filed      act (s)
                                                                                       1439-2         covered
                                                                                                   03/05/21
                                                                                                          Filed 01/25/19  by said
                                                                                                                          Page         61non  of
                                                                                                                                               Page   - Liligation
                                                                                                                                                     159     PageID
                                                                                                                                                            19    of 45 #: 66
  covenant are actually performed by Nokia or its supplier (including acts Constituting
  induect patent iofringement) or where Qualcomm attempts to Litigate against Nokia
  or its supplier based on an act covered by said non - Litigation covebant; and (i) the
  Qualcomm Patents granted in such junsdictions. Notwithstanding tbe foregoing,
  Qualconm's agreement not to Liligare based on ibe Qualcomm Patents against a
  particular supplier of Nola with respect to making and selling Nokia - Branded
  Embedded Modules to Nokia during the Term will be in effect only while such
  supplier does not first Litigate, througb itself or its Affiliates, against Qualcomm. For
  clarity, should such supplier cease to Litigate against Qualcom within nioety (90)
  days after Qualcobro provides written notice to Nokia and such supplier of the
  termination of this covenant with respect to such supplier, the above Don - Litigation
  covenani by Qualcomm would again apply for such supplier. 5. 1. 2 Software for
  Third Party Subscriber Tenpinals, Infrastructure Equipment, Broadcast Devices,
  Local Area Network                    Devices, and Modem Cards Qualcomm agrees oor to Litigate
                        4 .2 Ap1ouo1 o[Ouaoerly Cap

  based on any ofcep1          the   3$ Qualcomm
                                        a result of lbe lnle-up Patentspayments   against
                                                                                        or o{{sel Nokia           for making,
                                                                                                     for ovcrpayT)lcot         pUl'&UUll !O  having          made,
                                                                                                                                                 Secuon 4.:3.J
  using, selling,
            below,       offering to sell, importing. or otherwise disposing of software solely for
                       1be 10 l quanerly royalties pay11blc by oloa under both e.c1ion~ 4.1.1 and 4 .2 .2 for Soles o
            Covered Pr<lducr dunng ~ch calendar quarter of 2009 Md each t&ltmllar quart~r then::afler dunng Cb
  execution'rcrm in w,11
                     Subscriber                Terminals,
                           bc:. l i1n11«J lo I.he   Quar1ct!y ~pInfrastructure
                                                                        f,:,r ,uc}, c.olc_n(,),1r qvanEquipment,
                                                                                                          e, lkflll<:d below.     Broadcast
                                                                                                                                      The "Qua.n~rly      Devices,
                                                                                                                                                             Car"
  Local Areamc."nNetwork
                    ..                  Devices, and / or Modero Cards, in each case during the Term;
  however, the above    (I) {Dr Sales  con      - Litigation
                                           by Nok,       of Coveredcovenant
                                                                        Products during        willucbinofeach
                                                                                                             I.be fusrcase
                                                                                                                         lhl'e4! iJbe      solely
                                                                                                                                       calendi!t          limited
                                                                                                                                                     quancrs     of to (i)
  the territory
            '?009 of  nd the
                           earh jurisdiction
                                     of 1hc fll"S1 •hrcc (s)      where9uar1ers
                                                            ( ) calcodar        act (s)    of eachcovered
                                                                                                       calcndil.1 byye said           TION
                                                                                                                           t/'Jc_reaneT    dun.Ilg- tbc
                                                                                                                                                      Litigation
                                                                                                                                                            Term
              nE!-<JURrlc.r of lhi; A.nuual c~r fn, Ll,e ,mmed, tc.ly pre<:eding " a lend
  Covenant are actually performed                                  by Nokia              (including
                                                                                              2009 will beacts constituting indirect patent
                                                                                                                                      ~ u"        •    I .•
                      . t   1111   •   I   Ifmil thr~ ca lcnclar          q1Jarters of
  iofringement) or where Qualcomm attempts to Litigate against Nokia based on an
  act covered by2)said        for Salesnon by -Nok:iJa
                                                   Liligation
                                                          of Cov,,redcovenant:
                                                                         Products dunog         and      (ii) the
                                                                                                   the fourth           Qualcoram
                                                                                                                 calendar      quaner- of 2009     Patents
                                                                                                                                                       and eac-h
  granted in such jurisdictions. 5. 1. 3 Broadcast Devices and Local Arca1,eNetwork
             founn    caleodar       QUl\ner  o[each      calendar    yeu     1hercaflcr      duruig   the  Tenn    , 11n arnoum       c1:1ust  co        Annual
  Devices of Qualcomun
                 Covered Pend c.rs      agrees           not to Litigate based on any of the Qualcorno Patents
            Cap ro1 such calcod&r yeru- minu 1hc suro of 1hc roya!ti acru lly paid by Noki to Qua) mm ror Sales
                                           during tb.c fi,si lhrte calendar quaners- or su.:11 c-~lcnd , year (111h, . ;11noun1 I less
  againsi: (a)      Nokia
            Chan >..eTo,   tbco for       making,
                                    1he Quanc,J;1     Cap having            bade,
                                                            foT such q\lAITcr              using,
                                                                                  ,,.,;11 fie. i.:ro) selling, offering to sell, importing,

  or otherwise disposing                    of Nokia - Branded Broadcast Devices or Nokia - Branded
                        4 3.3 Ycar-EndTOJe-Up and OfTsel for Overpayment
  Local Asca Network Devices, in each casc during the Term; and (b) Nokia's
  suppliers)>•yr,,co1
                solely       for making Nokaa - Branded Broadcast Devices or Nokia - Branded
                        Nokia tl,all roalce a11 atldilional paymen1 ftf ~eccsSilry) ·to Qual omrn at Lbc ,une uf ils royilhy
                          for S;,.Jc. of Coveted Productt r. r !he fo.,rth c11l od~r qµ.,Il<!r or ~ch c_.:,l ~mfar yc-JJ ,equa l 10 lhe
  Local Area       Network
               ,ffcrc]lce   \x:lwl!.Cl.lDevices
                                           M lh.c A.mount for, andOwed selling
                                                                            ancl (b) 1b.c.such /\moum  Nokia
                                                                                                           P~,d (r.ach- Branded              Broadcast
                                                                                                                            ~s dcftJ1cd below)           for that
  Devices ealcodar
             or Nokia     ye11r.- 11,cBranded
                                           "Amount Local             Area
                                                            I c<i" for          Network
                                                                         ~ alencl                    Devices
                                                                                         r yc:111 mCAru     lhc lc~r    to.ofNokia,
                                                                                                                                  (i) lh c toul in llJDOu.n(
                                                                                                                                                     each or     case
             roya l\ies \ha are pllyable DY Nokl.i. under bo1h Sec1,011s 4 2 . I and 4.2. 2 [assuining \bal \he ~a.rterl y Caps
  during the      Tem;4_J
             •o Sech<lll      however,
                                    2 would no1 the lll'ply}above
                                                              for Nohonon  's Sak• - Litigation
                                                                                        of Covered Produc1s covenant   du11J1g ,uchwillcalendar
                                                                                                                                           in cach     year;case
                                                                                                                                                              011d be
  solely limited
            (i1) 1he to:       (i)Cap
                       f\.O.rl\l;,J   theforterritory
                                                ucb oalend::ir ofyear
                                                                    theThe   jurisdiction
                                                                                 '"AmounL Paid"       (s)    where
                                                                                                         means     t.be sum act      (s)quanerly
                                                                                                                                 or the     covered            by said
                                                                                                                                                        rc.,yallles
  non - Liligation         covenant               are     actually          performed                by    Nokia         or     its   supplies            (iocluding
              clually pai~ by Nokia LO QualcolTI.II' umlcr both Section~ 4.2.1 1111d 4 2 l (as lim11ed by Seciions .i ,J ,1 and
              . 2) lor such c11I nJa_r year
  acts constiruling indirect patent infringement) or where Qualcomu attempts to
                        Ir the A.mount Paid ,s tquaJ to or greater than 1hc Amount Owed fo ; lh~ c;ilf'rnlar year ,n Q\l'.Shtin,
  Litigate against
            then Nokia Nokia               or its supplier based on an act covered by said non - Litigation
                              i ill not owe any addiuonal payment Mdtr th,~ Scct1011 4 ..t3 for Sales or Covered Prc1ducu
  covenanl;durin andsuch  (ii)Ci\lendu
                                   the Qualcomm
                                           year.                   Patents granted in such jurisdictions Nokia /
  Qualcomm Confidential                        MR QUALCOMM BUSINESS SECRETS - HIGHLY
                        I{ 1h1e Amount aid ii gre111er t.hao I.be Amount Owed for a pameulat cnle.nd-lr yur, 1hen Nolua
  CONFIDENTIAL
             wilt be entilled    HIGHLY
                                     lo apply lncCONFIDENTIAL
                                                       ~ oess Amounl Paid {1 e,           - ATTORNEYS
                                                                                             the portion of i e Amouru      ' EYES           ONLY
                                                                                                                                     P~,d that      cxc.c:cdsQICE
                                                                                                                                                               the
  00004238        Q2017MDL10 00081223 CX7728 - 021 JX0046 - 021 5 Notwithstanding
             Aalol.lnLO        w)     for such
            dunrig fhe following ,aJencl l )'car.
                                                  c11lcr1d;Jr )'Ci\t lo lhe roya lti payable by Nokia for Sales of Covered Products

  the foregoing, Qualcomm's agreement not to Litigale based on the Qualcomm
  Patents against a panicular supplier of Nokia with respect to making and selliag
  Nokia - Branded Broadcast Devices or Nokia - Branded Local Area Network Devices
  lo Noluia durog the Tem will be in effect only while such supplier does not furst
  Litigate, through itself or its AfGliate, against Qualcoin. For clarity, should such
                                                                                      18                   Nokia/Qualcomm Confidential
  supplier cease to Litigate against Qualcomm within nipety (90) days after Qualcomm
  provides written notice to Nokia and such supplier of tbe termination of this covenant
  with respect to sucb supplier, the above 000 - Litigation covenant by Qualcomm
  would again apply for such supplier 52 Non - Liligation Covenants by Nokia 5. 2. 1
  Components, Broadcast Components, and Local Area Network Components Nokia
  agrecs pot to Litigate based on any of the Nokia Patents against: (a) Qualcomm for
  making.BUSINESS
 QUALCOMM   baving SECRETS   made, -using,       IGHLY selling,
                                                           CON FIDENTIAL   offering to sell. importing, or otherwise                                         OICE 00004235
 Hdisposing      of Qualcomun - Branded
  IGHLY CONFIDE.NTIA.L-ATTORNEYS'                       EYES ONLY      Components, Qualcomm - Branded                                                    Broadcast
                                                                                                                                               02017MDL10_          00081220
  Components, and / or Qualcom - Branded Local Area Network Components, inCX7728-018                                                                                  cach
  case (i) only as standalone products (. e.A-60                                     not embedded within a larger product) and                                         JXO046-O18
  (ii) during the Term, and (b) Qualcomm's suppliers solely for making Qualcomso -
  Branded Components, Qualcown - Branded Broadcast Components, and / or
  Qualcomm
Case   case         - Branded Local
       1:21-cv-00345-UNA
               5:17-cv-00220-LHK                      Area
                                                 Document         Network
                                                             Document  1-1 Filed   Components
                                                                                  1439-2    03/05/21  Filed for,     Page
                                                                                                                 01/25/19 and 62    selling
                                                                                                                                         of
                                                                                                                                          Page159Qualcomm
                                                                                                                                                     20PageID
                                                                                                                                                            of 45 #:- 67
  Branded Couponents, Qualcoom - Branded Broadcast Components, and / or
  Qualcom1 - Branded Local Area Network Components to, Qualcomm, in each case
  during the Term, bowever, the above Doo - Litigation covenant will in each case be
  solely limited to: (1) the lemtory of the junsdiction (s) where act (s) covered by said
  non - Litigation covenant are actually performed by Qualcomm or its supplier
  (including acts constituting indirect patent iofringement) or where Nokia attempts to
  Litigare against QualcamÄ±n or its supplier based on an act covered by said non -
  Litigation covenant; and (ii) Le Nokia Patenis granted in such jurisdictions. For
  clarity, the above     4.3A non         - Litigation
                                    Payment                      covenant will not apply to Subscriber Terminals,
                                               ,mcl Renort for·2008
  Broadcast Devices,                  Local        Area      Network           Devices, Infrastrucrure         J, No1li sh. Equipment,
                                                                                                                                   I pay ro Qualcommand
             the
                         No1w
                   ~mo110l        .
  Modem Cards. Notwithstaoding the foregoing, solely as regards Qualcomm
                                                                                            .         ..       onohtuli111,     tbc.  ;oh: p,1ym,;01 b -
  Branded u.nder
               Components
             No-lt.ia for an
                       Scc.tion.s 4 2 and  that:
                                              43. (a) are ~t         notwillsubstantially
                                                                                                    ' "'
                                                                                                        designed by or for Qualcom, and
                                                                                                               els
                                                                              be m~de in two equal insmh.rrie.nts of
                                                                                                                    dunogthe        -

  (b) arc supplied to Qualcomm by a supplier                                         who derves
                                                                            oc oo November          1S, 2008,Gifty and theper  othc cent (50 %), or
  more of itsioo9. annual tolal revenue from sales to Qualcomm, Nokia's agreemeat not lo
                           o a stJa n submu its rcpon foT 1he C"overw Produce Rc.11enue JD 20 S lo Qualcomm no later than
             Me.rch I , 200!)
  Litigate against such Qualcomm suppliers with respect to making and selling to
  Qualcomun such Qualcomm                               - Branded Components during the Term will be in effect
                                    [Intcnt1omlly Om1m;d1
  only while such        4 5 supplier         does
                                    Most Fil.,Otcd         not Rote
                                                       Royalty    first Litigate, through itself or its Affiliate, agaust
  Nokia. For clarity, should such supplier cease to Litigare against Nokia within nincty
                         tr, nn or after lb rr..c ivc D~ ·, Qualcomm graou liccn!c under a.II or lar1ic por110 f tbc
  (90) daysQualc:onun
                after Nokia    Palcnts toprovides
                                             Tli.i.rd Parrywritten        notice
                                                             to 1X1ru:tufacturc        to subscriber
                                                                                 and s:c.11  Qualcomm       t<rminal!   and      suchcards
                                                                                                                           01 modetn        supplier
                                                                                                                                                 (defUJc:tl of the
  termunalion10 lheof  ThirdthisFarrycovenant           with respect
                                         )laense agreement         10 a m-annertowa1  suchis 1besupplier,
                                                                                                     same .as or the           abovesimilar
                                                                                                                       i;ubst.a111ially      non10- tile:Liligation
  covenant''Net byRoyalty
                       Nokia~a1c."   would       again        apply       for   such        supplier           witb       respect          to   Qualcoman           -
             defi.nitto~s or SI.lb.scriber Termmals and Modem C;,rds ia 1.rus As:r<><>111ent) al a Nc:1 R oyalty -Rale (t ~ tum
                                         $Clely fo r the pUl'J)OSe o( tlus Sec!lon 4.S me.ans ~ royalcy rate thal i, dctenmDed by
  Branded Components. Notwithstanding the foregoing, solely as regards Qualcomm -
             lakrng    ,   10 accounr    paymcnrs     3 Third    Pmy    makes    lO Qu~   lccmm       for a  license     to Qualcomm         Patenis,    nd
  Branded rnyalty·
               Broadcast              Components and Qualcomm - Branded Local Area Network
             payments by Qualcomm to such Third J'my for: (a) a license 10 such Third Par1y's p~tcn(s and (b)
                         ~no~_g p;tyroents based cm paleol roy.i ll ic::, co ll ,;;;te<I by Quelournm) th,I is lower thar1 tb · royQ l!y
  Components, Nokia's agreement
             ralc   p,1yable    by  Nolcia  lo Qualcomm under     ootlhto     Litigateforbased
                                                                         is Ag:icc:mcnt         Sub. crribcr on     the Nokia
                                                                                                                Ttnninals       or Modc01  Patents
                                                                                                                                               Ca~ thacagainst
  a particular       Qualcomm supplier with respect to making and selling Qualcomm
             1mplcmen1 1he samc wireless srandard as the .u . ,ribc-r 1enninals or modC{n card, 01 which Quakomm
               ranted such lower Nc1 Ro .ilty R.ltc 10 111cb Thtrd Pany, (hen 11alco111m sholl
  Branded Broadcast Components or Qualcom - Branded Local Area Network
  Components            during         the Term will be in effect only while such supplier does not first
                         (,) ,r rhr. T hml Parry l1ceose agree,neo11aclud~s lic.cnsc far CDMA2000 ,l.lhscnb«:, 1rrrn,na l~ n,
             CDMA1000 modem cuds lll a Cl Royalty Rate th.lit I~ l wcr lha11 the royalty ra~ payable by Nokia
  Litigate, through
             he reunder oritself CDMA2000 or itsubscnlxr
                                                      Affiliale,      against
                                                                 Ttnninals            Nokja.Modem
                                                                              or C DMA.2000           For clarity.
                                                                                                                Cards, noufy   should         such Net
                                                                                                                                    Nokia ofsucb         supplier
  cease to'Ruy.ill
               Litigate   Ra1c. against
                                 Md 11 of theNokia           within
                                                  ol ~er 1en:os           ninety
                                                                  and co11dirions     (90)
                                                                                    included     days        after        Nokia         provides
                                                                                                  in such Tb!rd Pmy hcc:osc agreemc-01 (Ille
              "Other 1"<erms'l-and No ·fa ,.,Ul Jlave lhc rigbl 10 acc.ep1 1n wnhng ~ueh lowt!r Ni.el Royalty Rate ?rov,dc-d
                                                                                                                                                          wollen
  nolice lo lhal
              Qualcoin
                    11 .ii acc;;p  ands in such
                                            wriUn supplier
                                                       al ) of the Otherof Terms
                                                                             the termination
                                                                                     in subst rut on ofof       thethis       covenant
                                                                                                                        orrcspo1   1din tcra1swith    f lhisrespect
  to such supplier,
             Agrcc:mcnl oo      thehucrabove
                                          than s11Hy non(60 -dll}'5
                                                                  Litigation
                                                                      aficr Qualcommcovenantl'IO iii      by
                                                                                                           otieNokia
                                                                                                                   io wri1iDg  wouldof suchagain
                                                                                                                                               lowc1 Net apply for
             Royahy Rate.md Ot her T emia; 11d
  such supplier of Qualcomun - Branded Broadcast Components and Qualcomun -
  Branded Localtu Area         1f rile Network
                                        Third Party lkComponents.
                                                            emc gr 01ei:i itlcludcs  Nokia         / Qualcomm
                                                                                             .i liceose     for OFDM mo:ieni    Confidential
                                                                                                                                          CJitds, OFnM
              rnbscnbcr lcn111r1a l , W ~OMA                    m cards. or WCDJ\11,\ ul:, cri ber lcrmioals al B Ner Royalty Rate 1h111
  QUALCOMM   Is lower BUSINESS
                           than the royally rate. SECRETS
                                                      pa ·ahle hy NolcJ~- HIGHLY
                                                                              hclreur,dcr for CONFIDENTIAL
                                                                                                 OFDM Modero .ards., Ot'OM            HIGHLY  SuhscnMer
  CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE 00004239 Q2017MDL10
              fermm.a     ls,  WCDMA       !Yfoclcm   Olrd    . ~nd/o,  WCDMA        S'l.lbscnber      1'onmual.     ,  n  1,fy  t-lokra  of s1.1c.h !ow.er
  00081224   the CX7728
                   nght 1 ;,:ctpi.- Ill 022wril 1JX0046
                                                 n such lo -I 022            5 5. Rates
                                                                                     2. 2provid~d
                                                                                               Software    1h11 Jl for
                                                                                                                     also Ibud
                                                                                                                            acc~pt Partyin nHngSubscriber
             Net Roy~ ltv Rates and oilier lin.i11C1al tem s of sucb 1hird Pan\l ltceose agJcernenl o~d Notia will h,W£
                                                                     Ntl Rnyolty                                                                     all uf
  Terminals, th Infrastructure
                   olhcr foraDcial \crmsEquipment,
                                                 [iJl their c11lhe1y)BroadcasÄ±
                                                                         in subsli\ulion for Devices,
                                                                                                    lhe corresponding    Local        Area
                                                                                                                                royally    ral Network
                                                                                                                                                    Tid the
  Devices,financial
               and Modem                  Cards Nokia agrees oor lo Lingale based on
                            LCJmS (In I.heir- cntir0ty lflC uding 1hc: cap; sci ronl:i m Seclion 4 ) abo.,e)
             latu lhiln stll,Y (60) ~ys afler uG ICQmm ooufi.u Noba in ,~ritmg o r ,.:uch lower Net Royall)' R11tn a rod
                                                                                                                                         sov of the Nokia
                                                                                                                                    Lhis Agreement no

  Pafcols against
             11nani:aal tcnns Qualcomm for making. having made using, selling, offering to sell.
  iniponing, or otherwise                   disposing of software solely for execution in Subscriber
                         Any subslllul •oo of lcmi s Ill aC<ordance \\11U11h15 Seeuoo 4.5 will be eITEellve a:; of rhe d,tc on
  Terminals, ,~h ,cInfrastructure              Fouipment,
                    '1 lhuy be<>JlJTI a lleclivc     in tlie applrc,iblcBroadcast
                                                                           Third Party liccr,~Devices, Dgretmen!  Tocaland onlArea   as to Network
                                                                                                                                            lhe lcmtory,
  Devices,liccn,c
               and agreement
             palc:Qls.   /product:1.
                            or Modem   a d S1andaCards,          in each
                                                     rds to wh.ic:b    ~uc~ Necase N.oyaltyduring
                                                                                                Ra1,s aod the      Term;
                                                                                                               lerms     apply however,
                                                                                                                                  \n .. uch Third the Pally above

  pon - Litigation covenant will in cach case be solcly lined to the cititory of the
  jonsdiction (s) where ack (s) covered by said non - Litigation covenant are actually
  perfomed by Qualcomm (including acts construiting indirect patent infnogenient) or
                                                                                1                      K'o 1a)Q,ialcom.m Confidential
  where Nokia attempts to Litigate against Qualcomm based on an act covered by
  said non - Liligalion covenant; and (ii) the Nokia Paionis granted in such junsdictions.
  5. 3 Computment to License Qualcomm Customers The Sherbrooke Patents are col
  subject to this Section 53. Qualcomm will be entitled to disclose information about
  thuis Sccrion 5. 3 lo ils Component customers only in compliance with Section 21 of
  this Agreement and include in any such disclosure all of the information contained in
  Exlubit D
 QUALCOMM       bereto.
            BUSINESS             Qualcom
                              SECRETS      - IGHLY  agrees          that it shall not take ot support the position,
                                                         CONFIDENTIAL                                                                                          in any
                                                                                                                                                       OICE 00004  236
 Hlitigation  or dispule (whetherEYES
  IGHLY CONFIDENTIAL-ATTORNEYS'                         or noi  ONLY Qualcomm is a party thereto) or O2017MDL10_                          D its               00081221

  communications with its Component customers, that this Section 5. 3 or any ofCX7728-019                                                                       the
  non - Litigation covenants in Section 52 A-61                               (or any other provision in this Agreement)                                          JXO046-O19
  results in any exhaustion of the Nokia Palents or otherwise confers any nights
  (impliedly, by operation of law. or otherwise) on any Qualcomm Component
  customer
Case            to use any of theDocument
       1:21-cv-00345-UNA
       case     5:17-cv-00220-LHK                   Nokia      Patents
                                                           Document  1-1 Filed  without
                                                                                1439-2         aFiled
                                                                                          03/05/21 separate      Page
                                                                                                             01/25/19  license
                                                                                                                             63 of Pagefrom
                                                                                                                                         15921   Nokia
                                                                                                                                                     of 45to#: 68
                                                                                                                                                 PageID
  such patents. Nokia compris 10 offer a license for sales dunng The Term under the
  Nokia Standards Patents lo cach or Qualcomm's customers who requests such a
  license from Nokia or whom Nokia approaches about laking such a license as
  follows. (1) With respect to CDMA2000 Subscribe, Terminals and CDMA2000
  Modeo Cards, in cache case that incorporate Qualcom - Rsanded Components that
  implement a wireless air volerface in accordance with one or more CDMA2000
  Standards, at a royalty rate not to exceed 0. 5 % of the net sales price (as such price
  is usually defined in Nokia's normal licensing practice) of each such Subscriber
  Terminal .iccepts
               or, inthe
                       Inrespect
                           no event will   ofNo\ci.a
                                                Modem          Cards,
                                                      be eoiitlcd            of ibe
                                                                    lo a .refund          " Customer
                                                                                   or credit  fo r aoy payments   Average
                                                                                                                       roade priorQuarterly
                            leruis Qf a Tlnrd Party license ag,eemem under this Section 4 .5, nor will Nolcio be oblig~ted to
                                                                                                                                       to the dale it

  CDMA2000   pay anyPrice       " The
                        additioml      royal"lies
                                                Customer            Average
                                                   or other consideration             Quarterly
                                                                               for Sales   made at any    CDMA2000
                                                                                                             time prior to the Price            means the
                                                                                                                                     dale il accepts
  lesser of: (a) the average of the nel selling prices of all CDMA2000 Subscnber
             the  tenw;   of  a Third     Party  liceose  agreetnClll   under   this  Scctioo..   In  110 event    will  Quakomm         be  requin:d

  Temigals4.5. Sold by the Qualcomm customer either (i) in the calendar Quarter in which
             IO assign any of 1he Desigmlled Patef)ls (as defined in Sc.clio11 6. 1) back 10 Nok..ia as a result of (his Soc1io11


  the CDMA2000 Moden Card for which rovallies are being calculated is Sold,
  provided which
               thatQualcomm
                      the      customer             has and/or
                                      acqu.iJes patents     Soldpatent
                                                                     ar leasil         CDMA2000
                                                                            appllcations    from a Third Party  Subscnbci
                                                                                                                       and grants aTerminals
                       For cl;\Tlt)', Nokia ·s rights under this Section 'l.S w,ill 001 be triggcrtd by: (1) a 1ransaction in
                                                                                                                                         license at a
  donde such lowercalendar
                     Net Royally Race:   quales,
                                              only foror     inpateflls
                                                         those   the most          recent
                                                                          and/or patent          pnar calendar
                                                                                           applications     (and any otherquarter               in which
                                                                                                                                 patents or p01en1
  the custoiner       Sold at LDMA2000 Subscriber Terminals; or (b) least (2) With respect
             applications ia U,e same Paceol family as any acquire<! patent or patent applicalion) back 10 such Thi1'1
             Pany (and/or i(s Affiliates); {ii) any ameodments lo 1icensc agroemc.ots existing prior to the Effcclivc Date
  to WCDMA   unlessSubscriber
                     such amcodrncnls        Terminals,
                                               reduce tbe NetWCDMARoyalty Rate Modem
                                                                                   payable by the   Cards.
                                                                                                        appJicah]G OFDM
                                                                                                                      Third Party Subscriber
                                                                                                                                       for a license.
  Terminals,      and     OFDM             Modem          Cards,        in   each       case       thal    incorporale
             under soma or all Qua lcomJT1 Patents lo manufacture aod sell subscnher Lenn inn Is anti/or modem cards, or
             (iii} aoy license granted by Subsidiaries of Qualcomm lncorpon11ed before they became Subsidiari-es of
                                                                                                                                     Qualcoram          -
  Braided Components
             Qualcomm Iucorpora1ed        thatprovided
                                                  implement lha1 sucha licwireless
                                                                             ense does no!  au cover
                                                                                                  ioterface          m accordance
                                                                                                          any pater.ts      iocluded within cbe     with one
  or more WCDMA                 Standards
             definilioa of Qualcomm           Patentsor    OFDM
                                                       before            Siandards,
                                                                such Subsidiary      became aal      a royalty
                                                                                                 Subsidiary             role not
                                                                                                                 of Qualcomm              to exceed 1 %
                                                                                                                                    lococporated.

  of the ger sales     4.6 price  Ta:,ces(as such pncc is usually defined in Nokia's normal licensing
  practice) oÅ¿ cach such Subscriber Terzainal or, in respect of WCDMA Modem
                       Ir, tho even( sums payable LtndCT this Agreement become su bject to 1.ixes under t.hc tax laws of aoy
  Cards, ofcountry
                die "and  Cuslavier            Average
                             appl icablc creacics     be1ween Quarterly
                                                                 !he United Swies  WCDMA               PriceNolda
                                                                                        and such 1:ounlry,         or, may,
                                                                                                                          in respect
                                                                                                                                if a11d onlyof      OFDM
                                                                                                                                                lo lhe
  Modem Cards,
             exlent        of the Customer Average Quarterly OFDM Price " . The " Customer
                     required     by    l~w,  wnhhold.    from   each  pay1,11ent   lbe  amouot     of  said  taxes   rcquucd     to   be   withheld.
  Average taxes.
              Quarterly
                     Such Lax WCDMA                  Pricelbe" amounts
                                                                   incansthatthe    havelessor         of (a)      the
                                                                                                                     the average
                                                                                                                           gross 1l!llou.ntsofdue the
                                                                                                                                                    lo net
               1okla shall furnish and make avai lable 10 Qualcomm 1clevan1 receipts regardulg the payment of any such
                                   receipts will indicate                                  been withheld       from
  selling pnces
             Qualcocomof .aod
                            all WCDMA
                                   1hat (be arooun1s Subsciber
                                                          withheld haveTerminals
                                                                            been paid by NoldaSold        by 23
                                                                                                      , Each     J'anyNokia         / Qualcomm
                                                                                                                         shall promplly       provide
  Confidential      QUALCOMM                      BUSINESS    E,xcepl asSECRETS                - HIGHLY              CONFIDENTIAL
             1hc other Party upo11 its written rcquc.~1 wilh 1easonable a.,~ is•~aee 10 resolve any 111 x dispulcs relatir._g 10
             1),ts Ag,ecmenl       wi"tl-1 any authority.                  expressly set fortb      io !Ms Scccion       4 .6, Nc;,k.ia will ool be
  HIGHLY en1i1led
             CONFIDENTIAL
                        to dcduc1 or withhold    - ATTORNEYS                   ' EYES
                                                      any t,ixes, le.vies, charge~,           ONLY
                                                                                         or fee.,   from (heQICE p~ymenl~ 00004240
                                                                                                                              due 10 Qualcomm
  Q2017MDL10             _   00081225               CX7728          - 023      JX0046           -  023      5    The
             utider this Agrcemenl. For cla.rity, the fo re.goj11g sente11ce is not iolendcrl to hrni1 lhe deduc1ioos that
             Nok.Ja is entitled to take for purposes of calcula ting the S<i!l lng Prices o( Royally-Beanng Licensed
                                                                                                                          Qualcomm               customer
  either (i) Produ
              in thects . calendar quarter in which the WCDMA Modem Card for which
  rovaltics are being  ll 7
                                  calculated
                                  Method of Payment     is and
                                                            Sold      provided that the customer has Sold at leas
                                                                  C:onv~sk,n 10 u.s Dotlars
  WCDMA Subscnber Terminals during such calendar quarter; or (11) Loc most recent
  prios calendar       Thequarter
                              curreocy in   or which       the customer
                                               I.his Agn:cmeru      will be the U. SoldS- dollarat Allcasirepons
             Product Reven ues must be made in U.S. dollars and all payroenis 10 Qualcomm under Lhis Agrecmenr
                                                                                                                WCDMAof royallic:s Subscriber
                                                                                                                                      11nd Covered

  Terminals, must orbe(b)madeThe        " Customer
                                 in U .S.                      Average
                                             dollars by wire-1ranskr      and at Quarterly
                                                                                   a bank to be OFDM designated Price          " means
                                                                                                                    b_y Qualcomm,                 the lesser
                                                                                                                                           The bank
  ola), lie average ol the net selling prices of all OFDM Subscriber Terminals Sold
             details  10   be   used     for  making   such   -paymenlS     are  as   fol1ows   and    cnay   be   chaoged     by    Qualcomm       ia    by
             complfancc with Sectioo 20 hereof:
  the Qualcomm cvscomer either: (i) in the calendar quarter in wbich the OFDM
  Modem Cand QUAf.,COMM which rovallies                are being calculated is Sold, provided that the
                                             lncorporated

  customer has Ret':    Sold  QTLat least OFDM Subscriber Terminals during such calendar
                       Account JI Jl.H0- 17914

  quarter; or (i) in        the America
                       Bank-0f      most recent prior calendar quarter in which the customer Sold at
  least PEDM SubscriberSau francisco, CA
                                              Terminals: or (b) (3) The other terms of such licenses offered
                       I.BA #0260-0959-3 SWlFT: BOFAUS3N
  by Nokia (including any crms relatiog to any grant back licenses requested by Nokia
  from the Nokia
              Qualcom             customer) will oot
                      sball conven all amounts 10 u_
             reporting !hereof to Qualcomm.
                                                                     be materially
                                                                 s. dollars                     different from the range of terms
                                                                              pursuaot to Exhi.bii E hereto before the paymenf or

  witlun Nokia's then - curteal normal licensing practice for licensing Nokia Standards
  Patents. (4) Nokia agrees to notify the Qualcomm customer of its rights under this
  Section 5, 3 the earlier of: a) when offering20lenios forNukia/Qualcom.m                            a license under                   the Nokia
                                                                                                                                  Confiden tial
  Standarls Patents; or (b) prior to Litigating the Nokia Slandards Patents against such
  Qualcomm customer. The notice provided by Nokia will lclude at least all of be
  information contained in Exhibit D For clarity () to the extent CDMA2000 Subscriber
  Terminals and CDMA2000 Modem Cards are CDMA2000 / OFDM Products, solely
  for the purpose of us Section 53. Nokia sball offer the same rate for such products
  sold after 2011 as for OFDM Subscriber Terminals and OFDM Moden Cards, and the
  same rate
 QUALCOMM   BUSIfor
                  NESS suchSECRETS products- HIGHLYsold        prior to 2012 as for CDMA2000 Subscriber
                                                       CONFIDENTIAL                                                                              QICE 00004237
 HTerminals      and CDMA2000
  IGHLY CONFIDENTIAL         - ATTORNEYS'Modem       EYES ONLY    Cards, and (ii) in IcSpece of Subscriber                         Q2017MDL10_00081222

  Terminals and Modem Cards that implement air interfaces both in accordance with                                                                       CX7728-020
  one or more WCDMA Standards and maccordance                              A-62                     with     one      or    more        CDMA2000          JX0046-020
  Standards, such devices will constitue WCDMA Subscriber Terminals and WCDMA
  Modem Cards solely for the purpose of this Section 5. 3 Qualcomin's Components
  customers
Case              will be third party
       1:21-cv-00345-UNA
       case    5:17-cv-00220-LHK                        beneficiaries
                                                  Document     Document   1-1 Filed of  this03/05/21
                                                                                    1439-2      Section         5Page
                                                                                                     Filed 01/25/19 3 with64the    of
                                                                                                                                    Pageright
                                                                                                                                         15922  to of
                                                                                                                                                PageIDenforce
                                                                                                                                                        45 #: 69
  its terms, provided however, subject to the following paragraph. a Qualcomm
  Components customer will be permitted to enforce its rights as a third party
  beneficiary of this Section 5. 3 solely as a defense or counterclain in Liugation
  initiated by Nokia with such customer car ils distributors or customers for the
  accused product) in which Nola Litigates based on any Nokia Standards Palent ('
  Nokia - Initiated Litigation"), unless the Qualcomm Components customer is unable
  (due the nature and / or venue of the Nokia - Inaviated Litigation) to enforce is rights
  as a third party benenciary of this Section 5. 3 as a defense or counterclaim in such
  Nokia - Initialed
            5.
                             Liligation in which case the Qualcomin Components customer may
                       OTHER T'ERMl'i lNVOLVING PATENTS

  enforce its rights   5.1 as         a third party
                                    Non-L11ig<i1ion     Covenanls.beneficiary
                                                                         by Qualcommof this Section 5. 3 in accordance with
  the terms of the            first and second paragraphs of Section 22) If a Qualcomm
                       5. I . I Embedded Modulc;s
  Components customer has asserted its rights as a third party beneficiary of this
  Section 53 in Nokia  Quolcornw- agrees.Initiated not 10 Litigation
                                                            Li1ig21e bas~d between
                                                                                on any of .thesuch
                                                                                                 Qualc.urum customer          (or: its
                                                                                                                 P,uen1s agai.nst         distributors
                                                                                                                                     (a) Noki"    for        or
  customers       for the        accused             product)            and(kc.,Nokia       as provided            in the      preceding
            making, having made, using. selli.ng. of[eJio.g 10 sell, iropoJ1J.ng. or olherwisc disposing of Nokia-Branded
            Emlledded        Modules       as. sl;lndalooc:    pmducrs.           001 embedded        within a larger    product),     in each case
  paragraph,during bep:
                      the Term (a); and
                                      Qualcomm                 nay, at
                                            (b) Nokia's suppliers             alsforsole
                                                                         solely      mak.ingdiscretion.
                                                                                               Nokia-BrandedIntervene
                                                                                                                   Embedded Modules   in orfor,otherwisc
                                                                                                                                                 and
  panicipale     asnon.-Litig.ation
                       a pary tocoveoam      such will  Nokia          - Initiated Liligation to the extent such
            sclluig such No.kJa-Branded En:ibedded M odu les to . Nok,~, in cacb case duri.ng the Tenn; however, tbe
            above                                              ui e.ich c.1se be soleJy lunited to: (i) (he terri1ory of the jurisd1c11on(s)
  proceedings
            w·he1e involve
                      act(s) covered   a dispute
                                             by sa,d nonabout -Litigation this   Section
                                                                             covenant           5. 3 performed
                                                                                         are acrua11y     and (b)byQualcomm                   may not
                                                                                                                           Nokia or its suppliet
  otherwise     separately              assert        a     claim       that    Nokia       bas      breached           its
            (including acts coos1ttuL\ll,g indlrect patent fofringemeoc) or w)lere Qualco!T1.ITI attempts 10 Li1igate against
            Nokia or its supplier based on an act covered by said noo-Litigau' on coveaant: a."td (ii) 1be Q11akomm
                                                                                                                              obligations          under
  this Section
            Patents  53    solely
                       gr.mled            asjurisdic1ions.
                                   in ~ucli     10 such Qualcomm Components customer. Conversely, or
  Qualcom has }'Jorwithstaoding
                        asserted a 1be           claim        in Litigation against Nokia tal Nokia has breached its
                                                     foregoi11g. Qualcomm 's agreement not to Li1iga1e based on 1he Qualcolll.Ol
  obligalions
            Patents against a particu lar supplier35
                  under          his    Section           53         of to   i particular
                                                                         Nokia    wnb te$pec1Qualcomon
                                                                                                    10 making and Components
                                                                                                                         selling Nokiil-Branded   customer,
  then sich Qualcoran Components customer may not separately assert its rights as
            E:rtlbedded     Modules       to  Nokia    dwing       (he  Tenn   will  be  In effect   o.nly wtulc   such   supplier   does   not first
            Litigate, 1hrough ilself or its Affiliates, agai1m Qualcomm. For clarity, s)lould sucb supplier =sc to
  Nokia / Qualcomm                  Confidential
            Litiga1e against Qu~lcornro                         QUALCOMM
                                                    within ninety                          BUSINESS
                                                                       (90) days idler Qualcomm          providesSECRETS
                                                                                                                    wriucn notice to- Nolda
                                                                                                                                          HIGHLY and
  CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE
            such    supplic1     of  the  terminal.ion     of  th.is covenant    wilh   respect  10  such   supplier, the  abov.:   non-Ltligation

  00004241 Q2017 MDL10 _ 00081226 CX7728 - 024 JX0046 - 024 5 a third party
            covenan1 by Qualcomm woul<l again apply for sucb rnppli.:i.

  bencficiary of 5.this   l .2 Section
                                    Soflware for   5. Third
                                                        3 in PartyLitigation
                                                                          Subscriber between
                                                                                         Tenninals, such         custorper
                                                                                                        lhfrastructure    Equipment.(or Broadcast
                                                                                                                                           its distributors
  or customers for the accused product) and Nokia, unless and until Qualcomm
                                    Devices, Local /vea Network l)ev1ces. i!J'!d Mode Q!,(qs

  withdraws to claim   Qualcomm     if has
                                         agreesasserted
                                                   not lo Litigate   in based
                                                                          Litigation
                                                                                  on any against
                                                                                            of 1he QualcomruNokiaPatents
                                                                                                                       as toagainst
                                                                                                                                  suchNok,a  Qualcomm
                                                                                                                                                  for
  Components           customer,              and      then        only     in   a  Nokia       -  Initiated        Litigation
            making, having made, u;i11g, sellt11g, o{feriog 10 sell, importing, or otherwise disposi.ng of sofiwarc solely
            for c1<ecution in Subscrib.:r Tenninals, Infra ~trucrure Equ ipment. R,nadc.i .sl D.:vice$-, l,0t!>!I Area Network
                                                                                                                                       or   as  otherwise
  provided.Devices,
              in thea nd/orpreviousModero Cards,paragraph.
                                                        in each caseFor   duringclarity,
                                                                                   1he ierm;the      foregoing
                                                                                               however,     1he above PROVISIODS
                                                                                                                        uon-L1 1iga1ioo covenafl1   will
  apply on11011-Li1ig.a1ion
              a Qualcomun                    customer              - by    -  customer          basis        (c.  g.  .  the
            will in each case be sole ly limi ted to: {i) 1ne terri tory of the jurisd1c11on(s) where act(s) covered by sc1id
                                  covenant a,e :iclUally performed by Nolda (includlti g ..icts conslillltlng fuclirect patent
                                                                                                                                assertion          by   one
  Qualcomm         customer
            i.afringcment)       or whereof aQualcomm
                                                   claim regarding
                                                                atte-mpts 10 Ut1ga1~Section
                                                                                          against 5.     3 wil
                                                                                                    Nol:ia   basedvot    prevent
                                                                                                                    on an_  act covered  Qualcomm
                                                                                                                                             by said
  frow asseting         a clairo
            non-Litigation                in Litigation
                                  covcnaf\l:                        against
                                                and (ii) the Qualcomm              Nokja
                                                                               Patents         for
                                                                                         g,aoted      breach of this Section 5. 3 as to
                                                                                                  in suci'l,jurisdictions.

  a different Qualcomm 5.1.3 Broadcasl     customer)
                                                  Devices apd. Local Subject        to Qualconro's
                                                                            AJca Network      Devjces            compliance with this
  paragraph, Nokia hereby urevocably consents to the jurisdiction and venue of any
  court in which         it initiates          a Nokia            - Initiated
                                                                            10 sell, Liligation         against       a Qualcomm
                       Qllalcomm agrees not 10 Liligate based 011 aoy of rhe QualcornJJ, Patents agains1 ; (a) Nokia for
            ll'Ulki.ng, bavi1:1g    roade. using,    se ll ing, offering             im port ing, or otherwise     disposing   of Nokia-Branded
  ComponentsBroadcast  customer
                           Devices or Nokia  (or -Branded
                                                    ils distributor
                                                                  Local Alea or      customer
                                                                                NetWork     Devices, in  for  the
                                                                                                           each  caseaccused
                                                                                                                      during th.e Tenn; product)
                                                                                                                                             and (b) for
  purposesNe1work
                of anDev1~sintervention               or other           participation          byOev1ces
                                                                                                       Qualcomm
            Nokia ' s suppliers solely for waking Nokia-Branded Broadcast Devices or Nokia-Branded Local AA.-a
                                      for, and selling       s uch Nokia-Branded        Broadcast                            in such
                                                                                                                or Nokia -Branded           court
                                                                                                                                         LocaJ Area against
  Nokia regarding
            Ne1work Devices.   this 10.Section
                                            Nolcia, in 5.each3case Except        asTenn:
                                                                        during the     expressly
                                                                                              ho,vever, set       forth
                                                                                                           the above       above, Qualcomun
                                                                                                                       non-Litigation      covenant
  will nol otherwise             be limited in its ability to assert claims against Nokja pursilan to the
            will in each case be olely limi1ed to ; (i) the territory of 1bc jurisdict,on(s) where acl(s) covered by Sllid
            non-l.iligation cov,manl art: actually pi:rronned hy Nokia or ii., supplier (ioduding aclS i:onsti ru 1ing
  terms of indirect
             the first  pate.ntand      secondor paragraphs
                                  infringement)          whele Qualco,nro aucmpts of Section           22against
                                                                                             10 Li tigate    below. Nokia Notwithstanding
                                                                                                                            or i1 s supp lier based      the
  foregoingjurisdiclions.
            on()anif:    (a) after Nola has engaged in good faith negociations with a particular
                      2CJ cove red by sa1d non-Li11gation oovenant ; and (ii lhc Qualcomm Patents granted in such

  Qualcov Components customer for a license under the applicable Nokia Standards
  Patents for a period that is the longer of ()) twelve (12) months after the date on
  which Nokia fost solihed such customer of21such customer                                                         baving a need to take a
                                                                                                       Nokia/ Qualcomm Confidential
  license to the Nokia Standards Patents; or (2) six (6) months after the date on which
  Nokia notifies such customer in accordance with this Section 5. 3) of its rights under
  this Secuion 5. 3, such Qualcomm customer has not entered into a license
  agreement with Nokia for a license to the applicable Nokia Standards Patents on
  terms compliant with this Section 5. 3; or (b) a particular Qualcomm Components
  customer (1) Furst Litigales (through itself or any of its Affiliates) against Nokia, or
  (2) Litigates
 QUALCOMM  BUSINESS  through
                           SECRETS     itself      or any
                                            - HIGHLY              of its Affiliates) against Nokia based on aQICE
                                                          CONFIDENTIAL                                                                           patent00004238
 Hthat
  IGHLYwould     be covered
         CONFIDENTIAL          - ATTORNEYS' by theEYES    definition
                                                                 ONLY          of Nokia Standards Patcots Q2017MDL                  if such patent10_00081223

  were owned by Nolia and if the word " Nokia " in the definition of " Nokia Standards                                                                  CX7728-021
  Patents " were replaced by such Qualcomm                                     A-63      customer's            pauc,      then      in   each      case    JX0046-021
  such customer will no looger be entitled to benefit from Nokia's couvnitments to
  license sei fonh in this Section 5. 3, and (1) the maximum royalties defined in this
  conumitment
Case   case            are not of any
       1:21-cv-00345-UNA
              5:17-cv-00220-LHK                       patent
                                                 Document          royalties
                                                            Document   1-1 Filed       charged
                                                                                   1439-2     03/05/21   to Nokia
                                                                                                     Filed             Page
                                                                                                                    01/25/19  by65  theof   applicable
                                                                                                                                         Page 15923   PageID
                                                                                                                                                           of 45 #: 70
  Qualcomm Components customer. If Nokia sells, assigns, or otherwise transfers any
  Nokia Standards Patent to any Third Party, the sanic terms shall caosfer to such a
  Third Party purchaser, assignce, or other transferce of such patents and Nokia shail
  contractually ensure that the combined royalty rales charged by Nokia and the
  assignee or Nokia Standards Pategis for the Nokaa Standards Palents comply with
  the above maximum royalty rates and other temos of this Section 5. 3. Lo addition,
  Nokia agrees that it shall not charge a Qualcomm Component customer lower per
  unit royalties for sales during the Terin for a license under the Nokia Standards
  Patents for SubscriberNotwit:hst.anding   Terminals
                                                the fore.going,orQualcomm's
                                                                      Modemagrecroent  Cards not     that  to do        notbased
                                                                                                                 Litigate      incorporate
                                                                                                                                    oo ,1he Qu.alcq:mm
             Patents aga ins1 a panicular supplier of Nokia with respect to mnk.iog and selli.og, okia-Braoded Broadcast
  Qualcooun       - Branded
             Devices     or Nok.iil·BraodedCoroponents               thanDevices
                                                   Local 1\Jea Network          for Subscriber
                                                                                           10 Nokia duringTerminals  lhe Tenn will or be in Modem
                                                                                                                                               effect onlyCards
  that do incorporate Qualcomm Branded Components, in each case implementing
            wl'tile  sucb    s uppl  ie.r does  not  first Li1iga1e,    through    it.self or  its Affiliate,      against   Qualcomm.        For  clarity,
  the sameprovides
               wireless   writtenstandards.              Forsuch clarity,
                                                                      supplierthisof tbeSection
                                                                                          terrr,inattoo 5,        3 will      notwilhapply
                                                                                                                                         respectto to patents
            sllould such supplier cease to Li1ig0te agaiost Qnalcomm within nicety (90) days after Qualcomm
                                     notice to Nokia and                                                   of I.his    covenam                        sucb
  other than    Nokia
            supplier,           Standards
                          tbc above-                  Patents
                                         noo-Ljtigalion    c ovenant and        will not
                                                                        by Qualcomm             apply
                                                                                            would    again to  apply  beforroyaltics
                                                                                                                            such supplier,Nokia may
  charge for sales      51
                               made         by Qualcomm Components customers before or after the
                                    Non-Li1iea1ion Coveoaots by NoWa
  Tem. For clarity, if Nokia offers license terms after the Execution Date that comply
  with the terms5,2of.1 this              Section 5. 3 Lo a company that is not a Qualcomm Component
                                    Componen1s, Broadcast Comoonenis. and Local Area Network Componerlts

  customer at the            titue
                        No.kia    agrees of001such      offer,
                                                lo Litigate       and
                                                              based   on any25ofcbeNokia Nolci-a/Patent.5
                                                                                                   Qualcomm   against: (a) Confidential
                                                                                                                              Qualcomm for making,
  QUALCOMM  having made,BUSINESS  using, selliog. SECRETS
                                                      offering to sell.  - HIGHLY
                                                                            importing, o r CONFIDENTIAL                             HIGHLY
                                                                                                otherwise disposi.og of Qualcomm-Branded
            Components, Qualcomm-Brande<! 13roadcasl Coi:npo-oeo\5, and/or Qtialcomi:n -Braodcd Local Area
  CONFIDENTIAL                  - ATTORNEYS
             Network Co01poneo111,                             ' EYES
                                              in c.ach c.ase (i)               ONLY QICE
                                                                   only as. standalo11e        products00004242
                                                                                                             (i .e . not embedded  Q2017MDL10
                                                                                                                                        within a larger _
  00081227      CX7728
             product)     and (ii) -during
                                        025theJX0046Term: a:nd-(b) 025       5 Nokja
                                                                       Qu.alcomm's             informs
                                                                                          s.11ppliers  solely such for mR.ldcompany              of the rights
                                                                                                                              ng Qtialcorom-Brandcd

  thal the company                will    have      under       this      Section          5.   3   if  it  becomes               a  Qualcomm
            Components, Quslcowo-Branded Brnadc.lsl Coo,l'Oner;1ts. and/or Qnl!lcomm-Brandcd Loca l Area
            Network Components for, :and selliog Q11alcomm-Br-..:nded Compooents, Quakocru:n-Braoded Br.oadeasi
  Coroponent        customer,
            Componc.ots,                    then for the purposes
                                 .and/or Qualcomm-Bra.uded            Local Area Network of this       SectionLo,such
                                                                                                   Componenrs               Qualcomm,companyin each casewill be
  deemed territory
             to have     of i:be jurisd1ction(s) where act(s) covered by said 1100-Lit-igation covenaQt are actually performed made
                               been        a   Qualcomm               Components                   customer
            dwiog_ the Tenn: bowevu, the above aoo -li1igatioo covenant will j n each case be solely limited 10: (i) 1/le
                                                                                                                         at    the   time       Nolaa
  its ofTer, 1. t. Nokiaorwill
             by QIJako.mro                   have(including
                                       its supplier     no obligation               to roake
                                                                     acts constituli.og      indirectapatent
                                                                                                           newinfringement)
                                                                                                                       offer to such   or wbere  company
                                                                                                                                                    Nokia        iÅ¿
  such company             later       becomes            a   Qualcomm                Components
            allcmp1s 10 Litigate against Qualcomm or ilS supplier based 0.1) an act covered by said 1100.-Litigatioo
             covenaot; aod (ii) I.be Nokia Pc1ten1s granted in such jurisdi~lions.                                    customer.          5.    4  Sherbrooke
  and VojceCraft Patents Nokia represents and wastants to Qualcomon that: () as of
  the Effective       Date,         Nokia has the exclusive righl to sublicense to Qualcomm the
                        for clarity, the above non-L,1iga1ion covenant w1I I nor apply to Subscriber 'rerm inals, Broadcasr
             Dev,ces. Local Area Network Device,. InfrastIUcrurc £quipmenr, and Modem Cards.
  Sberbrooke Patents (for sole use in the codecs for IS - 95 and 3G applications, but
  excludingnotITU        codecs G. the
                        No\wtlbstaodt.og         729     and its
                                                     foregoing,    ~olelyannexes
                                                                             as regards or       G. 723. 1 and
                                                                                             Qu~lcCTJUJ'l·Bra11dcd
                 subslllnually de1;igncd by or for Quakornro, and (b) are s.u pplied 10 Q uakm:n.m by a supplier who
                                                                                                                                 its annexes)
                                                                                                                            Componen1s       lhai; (a) areand the
  VoiceCraft     Patents;
             derives     r,fty per and         (ii) Nokia
                                       cent (50%)      or more is of agreeing
                                                                        its annual lolal   under
                                                                                               revenue  thisfromAgreement
                                                                                                                      sales lo Qualcomm,  to include
                                                                                                                                                  Nokia's the
  Sherbrooke        Palents
             agreemeot       not lo and         the
                                         Litigate      VoiceCraft
                                                    agaios1   such Qualcomm   Patents  suppliersunder         the noo
                                                                                                    w,ch respect                - Litigation
                                                                                                                          to making      and :mlJir)g covenants
                                                                                                                                                         lo

  set forth suppJ
             in Section
                    ,e.r does not5 fim   10 Litigate,
                                               the fullest
                                                         throughextent            (and       onlyagawstthe Nokia fullest      extent
                                                                                                                                  clarity, that
                                                                                                                                             shouldNokia       bas
            Qualc.omm such Qu·:ilcooun-Brand~ Components <luring the Term will be i,n effect only while such
                                                                     i1self or its     Affiliate,                        . For                        such
  the right supplier
             to do cease so. Nokia lo Lit1ga1e agrees         thatwi1hin
                                                  against Nokia        Qualcomm
                                                                              .n incry {90} will        not Nokia
                                                                                                days aft.er       be required             to pay
                                                                                                                           provides written      noticeNokia
                                                                                                                                                         to      any
  royalties non-liljgation
             or other fioancial                    consideration               for     such       rights         with      respect         to   activitics
            QualcoJTIDJ i111d such .supplier o f cbc 1emuna11on of 1h.i; covenanc with respect 10 such supplier-. !he 3bove
                                  covenant by Nokia would again apply foT Slleh supplier wi,tb respec1 to Oualeumm-Branded
  during the    Termo The Parties acknowledge and agree that the pon - Litigation
            Components.
  covenants granted                 under this Agreement with respect to the Sherbrooke Patents
                        Notw ithstanding the foregoiog, solely-as regards Qualcomm-Branded Broadcast C.:omponems and
  and the VoiceCraft
             Qualcomm-Br:inded      PatentsLocai AreawillNetwork
                                                            commence   Componeots,   onNoki~'s
                                                                                            the first         day oot
                                                                                                      agreement         that     the Sherbrooke
                                                                                                                             10 Litigate    based OJl the.
  Patents and        tbe VoiceCraft Patents are no longer subject to the non - asseri
             Nokia Patents aga inst a panicu lar Qualcomm supplier with respect 10 making and sci.Ung Qualcomm-
             Branded Broadcast Components or Qualcocrm,-Brande.d Local Area Network Components during tl)c
  covenants     under
             Term    wi.ll be the
                                m e ffocl2001      SULA
                                            only while    such so      that
                                                                supplier    doesthere
                                                                                   not firstisLi1iga.1e,
                                                                                                 no gap    lb.rough in Qualcomm's
                                                                                                                        irself or its Affiliate, protection
                                                                                                                                                   agains1
  under theNok.ia
               nonprovides.
            Nok.ia.       - assen
                         For    clari1y.   or non - Litigation covenants under the Sherbrooke after
                                          should    such   su pplie.r  cea~    to   Li!iga1e   again~t    Nok.i~.      within
                                    writteo not[ce to Qualcomm a n<! sucb supplier of lhc tcrminal1on of th.is ~ovenanl wilb
                                                                                                                                ninety  (90)    days   Patents
  and the VoiceCraft                Patents
            respe.:1 to such supplier.               between
                                               1he above                the 2001
                                                            noo •Litlgatioa     cove.oanlSULA by Nolcisand \VOU dthis  againAgreement.                The
                                                                                                                               spply fo r such supplier
  Sherbrooke        Patents are not
             or Qualt:um.m-Brandei.J                   subject
                                                  Broadc.as1          to Section
                                                                 Componen       ts ancl 5.         3. However, Locaf
                                                                                             Qualcomm-Branded                  NokiaArea   agreesNe1worlc to offer
  Qualcomm Component customers a separate license to the Sherbrooke Palents
             Components.

  such that each Qualcomm Components customer pays, as consideration for such
  license, no more than a reasonable portion                                      22
                                                                                      of Nokia's             total cost of acquining and
                                                                                                        Nokia/Qualcomm Confidential
  retaining ils sublicensing rights (t being understood that the royallies or Å¿ees that
  Nokia charges for a liceose to the Sherbrooke Paleols tagy be in addition to, and
  need not be deducted from or credited against, the royalties Nokia charges for a
  license to the Nokia Standards Patenis) . Nokia's obligation to offer licenses to the
  Sherbrooke Patents on the above tems to Qualcoinn Components customers will
  lerminate generally if Nokia teminales or otherwise discontinues its night lo
  sublicense
 QUALCOMM        the Sherbrooke
           BUSI NESS        SECRETS - HIGHLY         Patents
                                                         CONFIDENTIALto third parties, and will terminale with QICE                                   respect     to
                                                                                                                                                            00004239
 Ha  particular
  IGHLY           Qualcomni
        CONFIDENTIAL           - ATTORNEYS'  Componcnis
                                                      EYES ONLYcustomer iÅ¿: (a) after Nokia has                                                engaged
                                                                                                                                         Q2017MDL              in
                                                                                                                                                        10_00081224

  good faith negotiations with such Qualcomm Components customer for a liceose                                                                                CX7728-022
  under the Sherbrooke Patents for a period                                   A-64   of   twelve         (12)         months         after      the   date    onJX0046-022
  which Nokia first contacted such customer specifically about licensing the
  Sherbrooke Palents and otherwise complied with this Section 5. 4 with respect to
  suchcase
Case     customer,
       1:21-cv-00345-UNA          such customer
                  5:17-cv-00220-LHK                      Document    has
                                                                     Documentnol1-1entered Filed
                                                                                            1439-2     intoFiled
                                                                                                       03/05/21 a liccnsc    Page
                                                                                                                          01/25/19  agreement
                                                                                                                                         66 of  Page 159witbPageID
                                                                                                                                                           24     ofNokia
                                                                                                                                                                     45 #: 71
  lor a license to the Sherbrooke Patents on terms compliant with this Section 54 or
  (b) such Qualcomm Components Customer Litigates through itself or any of its
  Alfiliates) against Nokia afier Nokia has offered such customer a license to the
  Sherbrooke Patents on lerons compliant with this Section 5. 4. Other than as set
  fond in this Section 5. 4 and Section 5. 7, the Sherbrooke Patents are not covered
  by this Agreement 5. 5 Noo - Litigation Covenants for Cerlain Services Qualcomm
  and Nokia agro pol to Litigate against the other Party for making, having made,
  using. selling, offering to sell, importing, or otherwise disposing, bosling, or providing,
  in each case during       5.2.2            thew.i.rcTerm:
                                                        for Tb11d  (i) Pany      content,Terminal
                                                                             y S1ibscribel          entertainent,Inlins1rucrure  or application
                                                                                                                                       gu,pmenL litmldCAst distribution,
                                         Devrccs, Loe.it ,6-rca Nc1work Devices. at1d Modem Cards
  downloading, remore access or concol, sharing, synchronization, storage and
  sucarding services,       Nold            including
                                         gn:e~                   BREW
                                                   not to L1tigalt      bo,cd On or ooyOviof based
                                                                                                1h J.;oki11 services;
                                                                                                              P"l""ls ogau,al-    26    Nokiafor/ Qualcomm
                                                                                                                                    Qualcomm            m~king,
             liaviog made. IJ:Siog, selling, offering le !.<:I!. 11:nponin~. elf 01 heJVJ1s disposing of software solely for
  Confidential
             cxeculion   QUALCOMMill Subscriber Terminals, BUSINESS   Infr.l lrllc SECRETS
                                                                                     me E(!_,11prnenl . 81  - HIGHLY
                                                                                                                ~doast Devices,   CONFIDENTIAL
                                                                                                                                       r.llcal Alea Network
  HIGHLY 0eVJC'C.$,
               CONFIDENTIAL   ilJld/or Modem Cards.       - ATTORNEYS
                                                               m c'ilch C'l.'-e ll rr g. lh' EYES          ONLY1hcQICE
                                                                                                Tcrtr1; howcvu,                       00004243
                                                                                                                           abo v no11-L11ig      l!on covi!niinl
  Q2017MDL10                   00081228                 CX7728             - 026 by     JX0046
                                                                                           Quafoomm- (,nc:lurling
                                                                                                           026 5 (11)
             wil l 111 each c:a c be solely 1;uU1cd \oc (i) the lamory of I.he 1unsdJclu)~(s) where acl(s) c "crcd by sa,d
             •1on-Lit ig'l!t1on          ov~n, a1e          tru;lly perfol"ll,l!d                                         ~0cu. anynu1 ,1tngcontent
                                                                                                                                                ·,uh.red broadcast
                                                                                                                                                          patent
  services,lfllncgcn1cn1~
                  includingorservices       wh rt No 1abased    aHemprs to  onLilany gate Content
                                                                                             aga ns1 QualeBroadcast
                                                                                                                rom based 011 an     Standard:
                                                                                                                                         1c1 coveroct by (iu)saidany e -
  mail or other messaging services, including Eudora and IntelliSync based services;
             non-L,11ga1ion cu"cnaot; a d i1) Ilic Nolua P:>1cn1S gra111cd i,i s ch JUnsdicrians.

  (iv) any health .management   J        Cocn011tmen1 toservices:                  (v) any
                                                                 L..icc:nseQµ,aloomm               financial or mobile commerce services;
                                                                                            C ustomcrG
  (vi) any pusb to                 talk,      "   "  push        to   share,         "
                            iheSberbrookc Patent arc ool ruhjecl to I.his Scclloo 5 3.
                                                                                        or    "  push      to access " some other function
  services, including QChat services, (vii) any asscl tracking or monitoring services,
  including Qualcommo's     Qus,lc.omrn will OmniTRACs,he ,m111led lo d •~c!oOmniVision                     and1h.isGlobalTRACs
                                                                                         in fon:n.-1ion 1bo,,t            Soc11011 5 .) lo 1l:i services;
                                                                                                                                                    Comp:>nc:11r (viii)

  any widgets            or information   C0(1t.auied inor        news        distribution
                                                                                         Qualcol!llror      management
                                                                                                                  tbJt 11 sball 001 services;
                                                                                                                                         rake T suppor1(ix)    lhc arty
             c..ustoincrs only in comp!, n e w11h s~t,r,n 21 o Lhis Agfl~"1Tlenr and 1oclllde. 111 a.ny 1Jcb d,sdnsu~all of
             I.he uifonnatio11                               E.(h.ib11  D hereto.                        agrees
  Darketing services, advertising services, or conlenl discovery or recommendation
             fJOSilioD,         .in   nny     litigauon     or    di  pule    (whclhcr       01  no1    Quakornm         1s   a    arty   d1e1· to)   or  1n    ,ts
  services;c:ovc:1tan1~
                  (x) any            navigation,  5 2 (or 3.!lYlocation          - based,           or mapping  resuhs inservices,
                                                                                                                              -:iny exb:ruslio11including
             communlca11ocs with ks Componc-o cus1omers, that Ill.ls cc1iou 5,3 Qr any of 111<: non-Utlgauon
                                 in Section                      olh.er proviGion      in in.is A1,,reem=1)                                        of lbe Nokia
  GPSOne oc Nokia Maps as well as Navteq based services: (xi) any
                 alC'TlL!I  or   nlhe1W1!ie       con!e:rs  aoy   rik,bis  (imphcdly,      by   opera11on    of  law  •
                                                                                                                      . or  olherw1se)     on anysocial
                                                                                                                                                     Qualcomm
  nerworking           services, including virtual worlds, on - line gaming services, and file,
             Component customer 10 u.~c 11 y n( rhc Nokt~ Pa1cn1s wit hout ~epar
             ratems.
                                                                                                                              lice i;e rom Nokia 10 sueh

  photo, or video - sbaring services, (xii) customer data and / or profile collection or
  analyzingucservices                     including Smartphone 360 services, and (x1) any services to
                            Nok.l.i commits tonrru a hcens for salu dunng 1hc Term under lhe Nokt.i Standards Pa1.:n1s .Lo
                       or Qualcomm 's ct1stot11ers who 1equcm such a liceuse from Nolua or whom Nokia approacbes abou,
  tostall, maintain,
             1aking such a manage     license S' follows or operate
                                                               .                wieless or fixed networks or Infrastructure
  Equipment; however,                            the     above         non      - Litigation covenant will in each case be solely
                            (J Wl!J, respecc lo CDMA1OO0 Sub~cribeJ 1c,m.iu.ils ;mJ CDMA.2000 Modeu1 C~cds, rn ca h
  limited to:c:asc (a)th the           territory
                             t 111corpori11c             of the jurisdiction
                                                     Qua/coi:111n-Rranded         Cornpo11eois (s) where
                                                                                                      thnt unplem   actn l (s)     covered
                                                                                                                             11 "i,·e.              by saidin pon -
                                                                                                                                       e.s.s air rntcrfoe
  Litigationnccord:rnc.c
                  covenant         wu.b ODeareoractually
                                                     rno CDMA:20-00   perfomed              by~, Nokia
                                                                               Sllltlcl,irds,       royohy or        Qualcomm
                                                                                                                le 1101   lU ei1cecd 0.5%    (as
                                                                                                                                               oflhc the
                                                                                                                                                       nel case
                                                                                                                                                           sales may
             p,ice (:\s s~l\ price ,s usually ddioed Lil Nolua's non,:,al hccosiog prac.1,ce) of ea~h u h Subscriber
  be) (including
             "'."errr,lnalacis or, in re constituting
                                            spccl of Modem indirect Cards. of tb!:patcat"Cus\omu   infringement)
                                                                                                       A eragt Quanerl)I or           wbee Nokja
                                                                                                                                  CDMA.2000       Price·· The  or
  Qualcomm             attempts
             ''C s1on,er           Aver~cto Litigate anerly CDM/\2000against    Price"themeansother th lcsParty   or· based
                                                                                                                       (a) 1be verageon an       actnelcovered
                                                                                                                                             or 11,e     ,elliog       by
             p11ces f 211 COMA2000 Subscnber Tcrmioals Suld by •he Qualcom.a> rns10 er cilher (1) in tho lcndar
  said non -u~ne,   Litigation               covenant;
                           io wlncll lhc CDMAlOOO                   and      (b)    the      Nokia        Palents          or    Qualcomm              Patents
                                                                                                                      bctn • calcu)a1ed 11 Sold . provided            (as
  the case may be) granted in such jurisdictions. Notwithstanding                                                                        anything
                                                                                                                     CDMA2Cl00 Slll>scnbc,                 to the
                                                                                                                                                      Terrmnals
  contrary above, this Section 5. 5 does nol and will nol Cover any activities of any
  Third Party. 5. 6 Slandstill In addition to, aod without in any way limuting the licenses
  and DOD - Litigation                         covenants set forth in this Agreement, each Party agrees that it
                            (2) Wilh n!spi::1 to \\ICDMA Subscriber Temiioals WCDMA. Modcn1 Cards; OFOM Subscnbt....-
  shall notTcnuina1s,
                Liligateandagainst       OFDM Mod      themotherC, rd.s, inParty
                                                                            each 1m:    forlhHlamcorp
                                                                                                   period        of five (5) years
                                                                                                          r~le QuaJcomm•Brand.:d                   after the
                                                                                                                                               oaiponcnlS    l);at
  EffectiveS1asidllrd~.
                Date (the
             i111plamco1                  " Standstill Period"); provided ihal such standstill will not prevent
                                   a wirele;s au- ioterfo:e · Jee rrl~no wuh n~ or more. WCDMA Sta.otlard1 or OFOM
                                  a1 a royah)I r.;ri;: 110! lo c:x.ct:cd !% of 1hc ncl salcllo pocc (ai ll 11 pncc ,s IJ ualJy defined In
  either Party,
             Nok.Jo's:   ionormal
                                patent   liu,,smginfringement
                                                        prDct iac-) o r cacb Litigation
                                                                                sucb Sub (nber   Litigated
                                                                                                       1'     ,nal 01a, Aer       theorexpiation
                                                                                                                         in respcc,        WCDM             of the
                                                                                                                                                         lodcm
  Standsuill Cords, Period,             from seeking
                           or tl1e qCus10u,e1                         pasi darages
                                                       Averagt Quar1erl)I        WCOMA Pnce"       based   r. 1non      alleged
                                                                                                                  te!fpec.1  of FDM     palent
                                                                                                                                            Modem infringement
                                                                                                                                                      Card.!! , of
             1hc "Cus10111 r Ave gc Qu11Jlerty OFD 1 Pnce" Tbe "Cuslomc, Ave sc QuaT1c1ly WCDMA Price"
  during the incans Standsull
                          t 1e lesser ofPeriod;               however,
                                                (a) 1hc 11venge                    the above
                                                                       rlhc nc1 selli.c       pncc~ orall standsoll
                                                                                                             WCDMA Subscriber will in each Tcm,inalcase   old by be solely
  limited to: (i) the temtory of the jurisdiction (s) where act (s) covered by said standstill
  covenant are actually perfomed by Nokia 23                                               or Qualcomm                   (as the case may be)
                                                                                                                N kia/ u:-1loomm Cunlidtmtial
  (including acts constituting indirect palent infriogement) or where Nokia or
  Qualcoiden attempts to Litigate against the other Party based on an act covered by
  said standstill; and (11) the Nokia or Qualcomm Patents (as the case may be)
  granted in sucb jurisdictions. 5. 7 Non - Liligation Covenants Do Not Exhaust
  Patents The Parties agree and intend that the Party granting the non - Litigation
  covenants and standstill made yoder this Agreemeot 10 immunize the other Party
  (and in certain
 QUALCOMM   BUSINESScases         SECRETS-      its suppliers)
                                                       IGHLY CONFIDENTIAL   under any of the granting Party's palents,                                      OICE 00004240
 Hincluding       those set
  IGHLY CONFIDENTIAL                       forth in Sections
                                     - ATTORNEYS'            EYES ONLYS. 11, 5. 1. 2, 5. 1. 3. 5. 2. 1, S2.                                          2. S. S, and 5.
                                                                                                                                                02017MOL10_00081225

  6 above, is pot receiving compensation from the other Party for such non - Litigation                                                                              CX772B-023
  covenants and ibat, instead, the grantingA-65                                            Party intends to license is relevant patents                                JXO046-O23
  to, enforce its relevant patents in any manner against (subject to Section 5. 3), and /
  or collect consideration for its patents from the other Party's customers and
  commercial
Case   case         end - users, inDocument
       1:21-cv-00345-UNA
               5:17-cv-00220-LHK                         eachDocumentcase1-1     without    Filed
                                                                                             1439-2   said
                                                                                                         03/05/21  non
                                                                                                                   Filed- LitigationPage 67covenants
                                                                                                                                 01/25/19                of
                                                                                                                                                          Page15925     PageID
                                                                                                                                                                            of 45 #: 72
  preventing or otherwise adversely impacting such licensing, enforcement, or
  collection of consideration in any manner (subject to Section 5. 3) . The Parties
  further agree that the ability to seek and collect royalties or other consideration fron
  such customers and such end - users of the other party constitutes a material part of
  the consideration hereupider for loc Party who is entided to seek and collect such
  royalties or other cousideralion Notwithstanding the above, the grantee (and in
  certain cases its suppliers) of the non Litigation covenants will benefit from the non -
  Litigation covenants granted to it under this Agreement The Panies funther agree
  and intend lhe that
                   Qualcomm the cu~tumc1
                                     non - Litigationd1her· (i) ia the.covenants
                                                                            caJc.cd.:ir quarterand      m which  standstill  WCDMA       set- forth inr this      ~ r wJ,ich
              r II            c being t31culated , S ld. pr v1dcd that U1c cu~lomt h3s old al leas
  Agreement, ~       including  COMAthose    Sub.cnber      setTcmunal
                                                                   forth in         Sections
                                                                               au~ing         ucb r:alcndar  5. 1.\lat1er1, ·S.  m 12.  Ji UJ 5.tile 1.
                                                                                                                                                      mos3,rec:cn1
                                                                                                                                                                5. 2.pnor 1. 5. 2. 2,
  5. 5, and 5. 6 above: (a) may not be crcumvented by any Lisgauon based, in whole
               uler.dar    qu~r         rn     1>-·hiccb   the   "ltslomc-i     S.-il d    al   l,:;isl                •    •    •    •   •   •    •   •   •   •   VCl):-dA

  or in part,OfDMon any         theory            orlesser
                                                         doctrineo a : of aver.ig extra o27I eNokia                      / Qualcomm                     Confidential
             Sub.1criber Tcnnlnals; or (b)
                         Price••    means 1be.                                                              ne1 se mg_          prices of II OPDM                Subs rimer
  QUALCOMM   Tcn:oinals BUSINESS
                             Sold yt~ Qut1Jcom.o,      SECRETS    customer -ei1hcr'HIGHLY   (i) 111 the CONFIDENTIAL
                                                                                                           calendar quancr mwhich lbc               HIGHLY
                                                                                                                                                         Of M Modem
  CONFIDENTIAL - ATTORNEYS
                         . &t        I   r.
                                         J   •
                                                                      ' EYES ONLY QICE 00004244 Q2017MDL10
                                                      • c bcin!:" c.akulated i5 Sold. provided thn I.he cus1om~r has Sold at lea~-i -
                                                          OfDM Subscriber Termina l, d1.Jno such cafandar um~r; or ii ;n the 0"10$1
  00081229,e.ceo CX7728pnor alendar  - 027   q ana   JX0046[n wluth -the027  cusiomcr5 lemional
                                                                                              Sold at le3s patent infringement or indirect                             FDM
  infringement: and (b) will not, whether expressly. impliedly, by estoppel, by operation
             Subscriber       T  nnia·    Is:   or   (b

  of law, or otherwise,  ())           exhaust
                                     The     otber le rrm,any   ur uct,of licens
                                                                             tbe Parties   offered by     ' patent            rightsany
                                                                                                             Nokia (1J1clui:li11g            ortero~~
                                                                                                                                                   grant       or otherwise
                                                                                                                                                          rda1ing     10 a11y
  provide anygrant Tbird         Party
                      b~clt: hun<~          cequ (other ed by thanNo ,i a   fromParty's
                                                                                     the Quakomru   suppliers, cu.,:1o)ller)as   willexpressly
                                                                                                                                         op 1 be m,uenally   provided
                                                                                                                                                                   differc ot and

  limited herein)
             s, ndardswith           any form of conscpl, authorization, license, sublicense, or oiher
              from U,c r~oge of terms willun Noki~ 's the-n.cun:tal nom1al lic.cmlng pra.:u~e for licensing Nokia
                            Fatcnts.
  right to make, have made, use, por, offer to sell, sell, or oberwise dispose of any
  product orearlier
                  service{~)
                                   provided                by a Party that is subject to such non Litigation
                                     Nok.i~ agrees 10 notify th QuolcoR\ltl cu 1o,ncr of ,to rig.bu 1-Ulder 1.b.u Sc:e1icit1 5•.3 Lhc
                        of: [:a) wh,:n offcri.n_ lenn& for a Ji.-,i,:.n~e uodcr the Noll., S1.andanis P111cnLS, m (b) prior lo
  covenants       or standstill
              Li1iga11ng                      (or anyPa1cn1
                            the Nol.i a Standard                 other  aga1  product
                                                                               ruL such Qua\c()mm  or service     cusLOm~r   that Thecornbides
                                                                                                                                          n01ice providedor       by JIJok.i:i
  incorporales,        or isat based
             will 111cludc         least all of(hc   onu1forrua1i01
                                                            or derived              from
                                                                            conl.lined            or produced
                                                                                             in Exhib;t       D,                 through the use of a
  product or service               provided
                         ~or clllrity     (i) to tbc exlcnlby aCDMl\1000
                                                                     Party), even       Subscriber    if (be
                                                                                                          Termiools producti.nd CDMA2O0Oor service    t.:!odcmprovided
                                                                                                                                                                  C.irds arc    by a
  Party hasCDMA1000/OFDM
                 no non - infringing         Products. use.   solcJy forExcepl
                                                                            the purp as           expressly
                                                                                              e. of   Lrus Su.1100 5set     3. Nokia forth  sballbelow,
                                                                                                                                                    offer 1bccach ~me r-11Party
                                                                                                                                                                             c

  shall include,       in foreach         of its agreements                           entered              inio SubJCnbcr
                                                                                                                     after the~ Execution                          Date with a
              for sucb p(oduc11 sold 3ftcr 101 1 as for OFDM Subsc.nb~r T rminals and OFDM Modem Cards , and the
             .am, rill~          s,1ch product            sold prior t 2012 a~             for CDMA2000                                     nn111.'\ls 11.M CDMA2000
  custorder of any tangible product (including software) not licensed hereunder, but
             Modem       Card:.,    <tnd    ii   1n   rcsµo:c.1 ofSubscriooTcnnmal~                     anrl  Modc,m      <:ard.      t hal  tmplcmen      l air  mtorfaccs

  covered by  both
                   anyaci::orda.t)ce
              CDM/\2000      nonin

                                 Stand - Litigation                COVEDAD ! granted by the other Party hereunder, a
                                               with one or m 01e WC.OMA Stand;;rds nd ul .Aceoo:d,aocc. w,lh one o r mr.re
                                            rds, uch device will con5titu1e WCDMA Suhstribcr Tenn1n11ls tllld WCDMA
  notice to MOl.lc:m
              such Casds  customer ;olcly ror in    the:the
                                                          pw-pofom        setScc.uon
                                                                   c or !his       font.Din Exhibii F hereto. Each Party shall
  provide a notice             (separately or as DDC of the feruis of their agreemenis)w11h
                         Q uelcomrn's Componcnis cus1ornc1s will be. thud p:.ny beneficiaries of 1l11 s S"clto11
                                                                                                                                                                     to lhe
                                                                                                                                                                          their
  respective nglcustomers
                   t ro en orcc •~intams.         the following
                                                             pr vided owe11     ruanner:r. subject(a)      lu in lhc respect
                                                                                                                        fo llow ing para  of tangiblc
                                                                                                                                                  raph. a ualcomm  products
  (includingCompo1
                 software)             sold or licensed for use as part
             !0lcly 4:i a dcfen c or cow11crcta1111 In L11.1ga11on ini1fot«l
                                                                                                                    of or for incorporation into a
                        1cn1s C\JStomcr will be pcnn ,tted 10 enfo cits rigtn as a thml party bcncfic1 ary of I.his Sc 11 n 5.3
                                                                                                            Nokia with such cu.~tomcr (or 11-s dismbu1ors
  larger product          to manufacturers
              or c\Jslomers       for the accusc:d prod\Jct)        or suppliers
                                                                          u:i , h1cb Noloa         ofLuig,
                                                                                                         such         larger
                                                                                                             .!ite5 b.lscd      on any products,             thc Partics
                                                                                                                                             Nokia S1anda.rd.s        l'atcnt    shall
  use the language
              (''Nokia-lnl!iattd in Exhibit
                                       litigation"),F,untc~s    andt~cidentify
                                                                             Qualcommthe         Compo name           of Nokia
                                                                                                              tnts cusromcr           is unorbteQualcomm,
                                                                                                                                                     (clue 11> I nat\lrt
             0nd/or venue of tk Nokia -ln11ia1ed LiLi g~lion) lo enforce Its rights as ., third p.my hrncliciary of 1h1s
  respectively,
             Scc 11 uoand5 .3 (b)       in respect
                                   o defco~e                      of other
                                                    or countcrcl111m       111 suchcustomers
                                                                                          Nol<iu -Thi1iattd of          langible
                                                                                                                   Li1111,,11ion             products
                                                                                                                                   (111 , hich     c sc lhc: QI.I (including
                                                                                                                                                                     lcOIT\UI
  software),C'on the     Parties
                    p 011enu<   cu 10111cr shall         use the
                                                n,ay enforce               language
                                                                    irs right.s  • • a 1hi11( pa11y  in Exbibit
                                                                                                            benefici ryF,      11 Daring
                                                                                                                                    lbi5 See1 ionQualcomm
                                                                                                                                                      5. 111 ~a:ord.a 1,cc   or Nokia
  only to the same extÃ©ot that they name other patent owners. The obligations in
              w 1tl1 lhe terin~ of !he ftri:t :wd SCGOnd pa,.igrapJ,~ of eeuon .22}.

  respect of polices             under clause
                         lf n Qu.ilcomm            C mponenis      (6)     above
                                                                       customer       has extendsserted 115only  rig.ill toa new             agreements
                                                                                                                                    Lhlrd party      benefh:ial)' orexecuted
                                                                                                                                                                         th.ls
  after the Execution
              ilCcused pTodu ~,)Date.                Notwithstanding the foregoing, neither Party will be
             Sec11on :i in Nok.Ja-ln1tiatcd L1hga11on bc:iwccn sucb cu~tomcr (or its dr'slnbu1ors or eusiomers For lhc
                                       itJ)d Nolu3 ~s provided ,n lhc pr-..ccdi!'g porogn:,pb, 1bea: a Qualccmm ftla)' . at , Is ~olc
  required to provide noticesolto
             cli~rction.      1nle,,1cne     in.   or          end
                                                          herw,.        user Consumers
                                                                   c panjcr_pal~       ::is a pany to. suohwith                 respect
                                                                                                                      Nok1a-ln11!a1«1             to software
                                                                                                                                              Li1Jgal1on     10 the: lel\J provided
  by such Parly
             !uch        to
                      proc     such
                              cdings        consumers.
                                         involve         a               IS.     despite              the      Parties
                                                             di,pulc abo~t Lhis Sec ion 5 J; and (b) Qualcomm may no, 01ne.rwis.c
             separately as crl 11 la1m that No ia ,u breached \Is obligati ns under ,/s Sec:hon 5 3 sole) as to such
                                                                                                                                  '  joint      intent,        it  is
  adjudicated       in any
              Qu;ilco,,w,           countrycus1001.c1
                               Cump,,,.1c11ts            or jurisdiction
                                                                  . Convc:r..ety, ,r      that
                                                                                             Qua any co mm of    ha ·the       non
                                                                                                                      i.\5scnc:cl         - Litigation
                                                                                                                                     ~ claim     1n L111gahoncovenants
                                                                                                                                                                     aga1r1 t        of
  the standÅ ull set forth in this Agreement exbausts any of the Panies ' palept nights
             Noki       I.bat  Nok,a      has      breathed ,ts obt,g;iltof)~ under lhis Section 5 as lo , pn.n1cul.1T Q1.1l lcornm
              C T1l()C)netits cus1orner, then s11 h Q11Jlco!U/l"l Comp r,cnl$ u,1omer m~y nol 1:.-parnldy as ert II, righ
  or grarus or otherwise provides to any Third Party (other than a Party's suppliers, as
  expressly provided and lunited herein), whether                                           2A
                                                                                                            expressly,                 impliedly, by csloppe), by
                                                                                                                      Nok1a/Qu.1 lcomm Conlide.ntial
  operation of law, or otherwisc, any form of consent, authonzation, license,
  sublicense, or other right to make, have made, use, impor, offer to sell, sell, or
  otherwise dispose of any product or service, then such non - Litigation covenant or
  standstill will to such extent be deemed to be null, void, and ineffective in such
  country or jurisdiction from its inception, and the Paries agree to meet promptly io
  ncgoriale in good faitb a mutually acceptable substitute provision for such country or
  jurisdiction
 QUALCOMM         that SECRETS-
            BUSINESS        electualesIGHLY             tbeCONFIDENTIAL
                                                                Parties ' above scaled inieni. Further, each Party                                                     OICE 00004241
 Hagrees   that it shall
  IGHLY CONFIDENTIAL                not: (1) claim
                               - ATTORNEYS'                 EYES ONLYor assost, in any Litigation (irrespective                                                     of whether
                                                                                                                                                         02.017MDL10_00081226

  or not the other party is a party to such Litigation), that any non - Litigation covenant                                                                                    CX772B-024
  granted herein would operate in a manner                                            A-66    os      bave         an     effect          coplicting             with     what    is
                                                                                                                                                                                 JXO046-O24
  said above; or (ii) fuod or otberwise assist the making of any such clairus or
  assertions in any Liugation, 5. 8 Access to the Technologies of the Other Party Prior
  to itscase
Case      acquisition
        1:21-cv-00345-UNA      of Symbian
                5:17-cv-00220-LHK                          Limited
                                                     Document   Document   ("Symbian)
                                                                           1-1        Filed
                                                                                       1439-2        being
                                                                                                   03/05/21
                                                                                                         Filed  finalized,
                                                                                                                       Page 68
                                                                                                                    01/25/19        Nokia  of
                                                                                                                                            Page  agrees
                                                                                                                                                159          ofto
                                                                                                                                                        PageID
                                                                                                                                                       26       45use
                                                                                                                                                                   #: 73
  reasonable efforts in order to persuade Symbian lo granÄ± R & D licenses (including
  commercially available software component parts reasonably necessary for
  Qualcomm) for the Symbian operating system to Qualcomm on terns that do not
  require QualcomÄ±n to grant any licenses, rights or immunities under any
  Qualcomm Palenis in favor of Tbud Parties other than Symbian itself or ils Affiliates.
  Qualcomm agrees to offer licenses to Nokia for the BREW client software (including
  commercially available software component paris reasonably necessary for Nokia)
  that Qualcomm makes commercially available to Third Parties on terus thai aje oot
  less favorable
              a third partythan       thoseofofthisQualcomm's
                                beneficiary                                          otherbe1Wecn
                                                             Section 5 .3 io Litigation            large suchcustomers,
                                                                                                                   customer (or and
              customer.; for the accused product) and Nokia, unless and until Qu,;ilcomm withdraws tbe clairn it Ii.as
                                                                                                                                               withoutor asking
                                                                                                                                      its distributors

  any licenses,
              asserted riglits        or immunities
                          ia Litiga1i'oo       against Nokia a sunder  10 such any Qualcomm  Nokia       Patents
                                                                                                     Componcms           beyond
                                                                                                                    Cll51amer,     and then thisonlyAgreement.
                                                                                                                                                        i'n a        Il
  Qualcomm cannot obtain an R & D ticense for the Symbian operatog system 28
              Nolc,a.[niLiated     I .i tigation    nr  as  otherwi;;e    provided     in   !he  previous   paragraph.     For   cla.rir.y,  the  foregoing

  Nokia / Qualcomm                   Confidential                 QUALCOMM
                                                                    5.3 will ool prevent BUSINESS                     SECRETS     a clalm in- lit)gation
                                                                                                                                                  HIGHLY
              provisions- will apply on a Qualcomm cu,lomer•by-customcr basis (e.g .. I.he a~crtt0n by one Qualcomm
              wstomcr ofa c.J,jiQ'I         regarding Sectiou                                    Qualc.,,mrn fro(l) assef1u1g
  CONFIDENTIALagainst NolciaHIGHLY for breach CONFIDENTIAL
                                                      of lhis Section S.J as to- ATTORNEYS    -a d1fferenl Qualcomm      ' EYES
                                                                                                                             customer).   ONLY  SubjectQICEto

  00004245        Q2017MDL10                        _ 00081230                 CX7728 -Litigation    028 JX0046
              Qualcomm 's compliance with thi~ paragraph, Nokia h.ereby irrevocably consents 10 the jurisdic:lio.n and
              venue   of any court in which              ii iru1ia1es a Nokia-Initiated                                      - 028 5 Components
                                                                                                               against a Qualcomm             from Symbian
  or the Symbian
              customer (or   Founda
                                its dis1ribu1or  onorwithout
                                                         c1momer for    Qualcomm
                                                                            lile aocused product) baving       to grant
                                                                                                         for pUfPose.s    of anany        licenses,
                                                                                                                                 imervcn1ion.       or otherrigbrs or
  Impunities       under any Qua ICT Patents in favor of Third Parties (other Iban Symbian
              partic1pa1ion by Qualcomm in such court against Nokia rcgardiag this Secrion 5.3 facept as expres.s ly se<
              forth above, Qualcomm w ill nol ot~erwisc be limited u:i ils ability lo assert c l 'ms against Nokia pursuaot
  or the Symbian
              10 Lbe termsFoundation
                              oftb.c first and secood    on paragraphs
                                                                abeve describedof Secrioo 22 below.  terms), ther, from the next
  commercial release                    of    BREW
                        Notwithstanding the foregoi.og:
                                                              client      software              ofter   the date on which Qualcomm
  could not obtain a license from Syrabian or the Symbian Foundation withoni
  Qualcomm having       (J)         to (0)grant
                                   if:                  any has
                                               aflcr Nokia       licenses,
                                                                     engngcd ioriglis good fai1h or iminunilies
                                                                                                      ncgo1ia1 ioos withunder a pamcular anyQualcomm
                                                                                                                                                   Qualcomm
              Components customer for ~ license under the applicable Nokia Standards. Patents for a period tl:iar is tbc
  Patents in      favor       of    Third          Parues          (other        than       Symbian           or   the
              l011ger of: ()) twelve 02) mooths after the dale on which Nokia first ootified ~-uch C\lstomcr of soo.:h     Symbian              Foundaton         on
  the above described terms), Qualcomru will be enniled to request from Nokia, as a
              customer     havi.ng    a   need    to  1a~   a  license   10  the  Nokia      Standards   Patents:   or  (2)  six  (6)   mooths     after  the

  conditionSection
                to providing                 futurecustomer
                                                          releases  has norof      BREW             client~grcemcaL
                                                                                                              software          to Nokia,            patent     terms
              date oa which Nokia notifies. such customer (in accordanet: wilh this Section 5 .J) of iLs ri_glits uodor lhis
                        5-3, such Qualcomm                                     c.niercd    into a Hccn5e                  with .Nokia      for a llceose   to
  of equivalent scope and type as the patet terms that Symbian or the Symbiap
              the  applicable     Nokia        Stillld.ards  Patents    on    temis   compli     ant  with  this  Section    :U;    or   (b)   n  pa.nicular
  Foundation  or (2)isL11iga1es
                         requesting                 fromor Qualcomm                    for agalnst
                                                                                                access       tobased
                                                                                                                  the on
              Qualcomm Comp0neo1s customer (I) fir~l Litigates (through itself or any of ilS Affilia1es) against Nokia,
                                    (1brough uself              any of its AITLl iatcs)                 Nokia             Symbian
                                                                                                                              a patent 1hat    operating
                                                                                                                                                  would be.
  system at      thatbylire,
              covered               but only
                             the definition             so long
                                                   of Nokia             as!?at
                                                                S1andards       either        Qualcomm
                                                                                  cuts if -sucb                    has byagreed
                                                                                                   paleot were owned            Nokia andto     if such
                                                                                                                                                   the wordtems or
  Symbiancame,  or the       Syru bjan Foundation continues to request sucb Cras from
              "Nokia " io the definition nr "Nolcfa St.aodards Pa tents" wue repl~ced by such Qualcomm customer's
                      tJ,en io each case such customer w1U no Jooge-r be ent itled to benefit from Nokia's commitments co
  Qualcomm          If set
              license   Nokia
                            fonh inaccepis
                                         this Section such5.3; and temas requested by Qualcom based on uus
  Section 5. 8, Qualcomo(,i}
                                                 shall      (if it has not already agreed to the terms soughi by
                                   the maximum royalt ies defined In tbi s Con\1\1hn1ent are net of a11y pateht royalties c.ha!ged
  Symbiantoor        thebySyrobian
                 Noi<.ia      the applicable Foundation
                                                     Q\laltonu:n Components. grant        liccnscs, nights or immunities regarding
                                                                                     c.ustOJllCT.
  the Symbian operating                        system           under         any     Qualcom             Palenis in favor of Third Parties
                        If Nola a se lls, assigns, or othen.visc. l.ra.llsfors MY Nokia S1and11rds Paten! 10 aoy Third Party, the
  in addirion same10     Symbian
                     terms   shall transferand           bea Third
                                                   to such      Sytubian           Foundation
                                                                       Party purchaser,         assi191ee, oron   the
                                                                                                              other       above
                                                                                                                     transferee          described
                                                                                                                                   of such     pa.tents a~d lemns)
  on the terms         thalcootrac1ually
              Nokia shail        Symbianensure         or Symbian                Foundation
                                                              (hat the combi!'.led      roya lty raie..s requested
                                                                                                          char2,ed hy Nokia    from
                                                                                                                                  a(ld iheQualcomm
                                                                                                                                               as~ig,1ee of furber,

  Qualcomm          agrees          tbat.        if (i) 5.).
                                                           Nokia acquises any company or business (the "
              Nokia Standards E'aleots for the Nokla S1andards Palcnts comply w,th I.he above maximum royally ratl!S
              and other    terms of      I.his Section
  Acquired Company") such that the acquired Company falls within the definition of
  Nokja, and        (ii) Qualcomm                     hasTenn  un for
                                                                    agreement                  with    the Acquired              Company               with
                        [n -addition, Nokia agrees that it shall not charge a Quatcomm-Com,ponct11 customer lower per unit
              roya lties   for sales dWJJ1g the                          a license und.:r         the Nokia     Staouards Patents          for Subscriber
  respect to      BREW
              Tcrmlllals          software,
                            ur Modem          C.ucls (halwhich
                                                            do not agreement                    purports dto
                                                                      irworporale Qualco.oun-Bn!llde                 bind Nokia,
                                                                                                                 CoropOnen(s       !h11n for whether
                                                                                                                                                Subscriber as the
  parent company               of ibe Acquired Company or otherwise, then Qualcomm shsil agree
              Terminals or Modem Cards thal do incorpora te Qoalcomm-Branded Compone111s. in each case
              10lplcme-r\ling the same wireless standards.
  to arcod the agreement with such Acquued Company lo remove any obligations that
  would purport           lo bid Nokia with respect la licenses, aghts or immunities granted
                        For clarity, lb.is Section 5 ,3 will not apply lo pa1eo1s otner 1)1an Nok)a Sia.lldards Patents aod -.vjl I
              nol apply to the royalties Nokia m~y char_ge for sales made by Qualcomm Components customers before
  under the      Nokia
              or after         Patents, provided. bowever, that any palents or palent applications
                        Ule Term.
  that the Acquised Company owns or has the right to liceosc as of the date of sucb
  acquisicon       would5 .3continue
                                   to~ cornpanyto        1ha1be    subject         to any          licenses        rights       or of immunities
                                                                                                                                          such offer, andgranted
                        For clarity, if Nokia offers license terms aft.er 1he Execu1ion Date I.hat comp ly with the tenns of
              this Seo.:1ior1                                  is nol  a Qualcomm          Component      customer    at 1he time
  io sucbagicement ir Nokia desires to purchase Qualcoma - Branded Components
  Qualcomm - Branded Broadcast Components                                           25
                                                                                                 or Qualcomm                - Branded Local Area
                                                                                                           Nokia/Qualcomm Confidential
  Network Components from Qualcomm, Qualcomm agrees that shall not scek, as a
  condition of agreeing to supply to Nokia Qualcomm - Banded Components,
  Qualcomin - Branded Broadcast Components, or Qualcorn - Branded local Area
  Network Componepis, any licenses, righÄ±s, or iminunities under any Nokia Palents
  beyond those set forth in this Agreercol ASSIGNMENT OF NOKIA PATENTS TO
  QUALCOMM 6. 1 Selection of Designaled Palenis Attached to this Agreement as
  Exhibit ABUSINESS
 QUALCOMM       is a listSECRETSof provided   - HIGHLYby          Nokia. Within thiny (30) days after the Execution
                                                             CONFIDENTIAL                                                                               QJCE 00004242
 HDate    of this Agreement,
  IGHLY CONFIDENTIAL           - ATTORNEYS'       Qualcomun
                                                         EYES ONLYshall select (by providing Written                                             notice10_00081227
                                                                                                                                            Q2017MDL         to
  Nokia) From Exhibit A. Within three (3) business days after Qualcomm providesCX7728-025
  notice of its selection (bul ui no case earlier                                 A-67than Seplember 24, 2008), Nokia shall                                       JX0046-025
  Select (by providing written conice lo Qualcomm), al ils sole discretion, an additional
  Gor Nokia's ponÅ¿olo. The palcrits and paleni applications included within the
  selected
Case  case    by    Qualcomon and
      1:21-cv-00345-UNA
               5:17-cv-00220-LHK                        theDocument
                                                  Document      additional1-1 Filed     selected
                                                                                       1439-2     03/05/21   by Nokia
                                                                                                           Filed          Page
                                                                                                                       01/25/19   are69   collectively
                                                                                                                                             of
                                                                                                                                              Page15927     PageIDofreferred
                                                                                                                                                                      45 #: 74
  to herein as ibe " Designated Palents " For clanty, Designated Patents are not
  included in Nokia Standards Parents for purposes of this Agreement. Nokia /
  Qualcomm Confidential QUALCOMM BUSINESS SECRETS - HIGHLY
  CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE
  00004246 Q2017 MDL10 _ 00081231 CX7728 - 029 JX0046 - 029 5 6. 2
  Assignment of Desimated Palenis (a) the rights retained by Nokia as expressly
  provided in Section 6. 3, (b) al (FRAND ((Fail) Reasonable and Non - Discriminatory)
  undertakings or other like undertakings made by Nokja to any standard selling
  organization,         (c) allsuch
            Nolia informs             non      - exclusive
                                         coIDpany     of the tightslicenses
                                                                         1ha1 the company  granted will have   byunderNokia;         (d) 5-3
                                                                                                                          lb.is Sec1io.o   all ifobligations
                                                                                                                                                   11 becomes           to
            a Qua.lcomru Component customer, lhen for the purposes of1his Section sue.It co01J>any will be deemed 10
  offer andhave/ orbeen groc       On     -  exclusive            licenses;             (e)     all    options          granted
                             a Qualcomm Componef)ts customer a1 the rime l\'o!aa made i,s offer. 1.e. Nokia will .have no                 by    Nokia         for    any
  Thurd Pany         lo lake
            obligation      to roake ora ne-w
                                          extend offer t<lin
                                                           suchtime
                                                                  company anyif such noncompaAy
                                                                                              - exclusive later be.comesliceoses
                                                                                                                               a Qualcorum andComponent~
                                                                                                                                                    all non -
            cus.,omer_
  exclusive licenses to be gradied as a result of be exercise of such oprons (1) all con
  - assen covenants     5.4         granted
                                    Sherbrooke ~od   byVoiceCraft
                                                           Nokia; Patents   (g) all covenants - nol - lo - spe panied by
  Nokia, and (b)Nokia      all other         rights or other encuuibrances applicable lo such palcots
                                  represents and warrants to Qualcomm lhat: (i) as of the Effcclive Date, Nokia has the
  (oher than      rights
            exclusive      nghl orloencumbrances
                                       subhce nse to Qualcomm          thatthe could
                                                                                 Sberb10oke   require
                                                                                                   PaLents (for   Qualcomo
                                                                                                                      sole use in Lhe   tocodecs
                                                                                                                                             provide          a Third
                                                                                                                                                      lo, 1S-95
  Party, or Vo1ccCra
              otherwise
            .and   3G   applicalions,result in a Third Party having or obtaining, any ownership inlcrest
                                          but   exclud.ing    JTIJ  codecs      Ci .729   at1d  ii~  annexes      or  G.723.1
                          fl P.ite'nL~; and (ii) Nokia is agreeing under rlus Agr.eemeol to ioc-lude lhe Sherbrook.e Palems aod
                                                                                                                                 and   its anne:,ces)    and  the

  to or exclusive
            the VoiccCraft nghe        lo any
                                   Pa1en1s    under ofthe such         patents
                                                           noo-Litigotion        covenantsor that         could
                                                                                                 seL fortti            require
                                                                                                               i.D Sectioo    5 10 I.heQualcora             lo offer or
                                                                                                                                         ful!csc cxte.ol (and
  grant royalty
            onJy lhe- fulles1
                         frcc e.xte111)
                                   licenses          as bas
                                             that Nokia     a result
                                                                 1be righl of  to do any      coinnituent
                                                                                       so. Nokia                        or wodertaking
                                                                                                       agrec:s Lhal Qualcomm                              made to a
                                                                                                                                       will not b.o required
  slandards tht:.-Term
                    setting         organization), in cach case with respect la clauses (b) through (b)
            10 pay Nokia any royahie.s or other fioa,,cial consideration for such rights wlth re-spccl ro activities during
                         .
  above only those undertakings, licenses, obligationis, options, covenanks, rights,
  and encurabrances                   that existed,              andPaten  in thels Bndform          they existed,
                        The Parties acknowledge and agree lhal Lbe 000.-Lit[gahon covenants grante<l u.odcr th.is
             Agreement with respect            lo the. Sherbrooke                          !he Voi~Crafl           Palents wlll prior
                                                                                                                                    commeoce  to the
                                                                                                                                                  on theEffective
                                                                                                                                                             fi rsr
  Date, and day(b) I.barNolua's
                           Lhc Sherbrooke patcal        license
                                                  Patents    and tbe agreements
                                                                          V oi ceCraft Paten(&with       are co   Sonim         Technologies,
                                                                                                                     longer subJccl       lo the non-assen     Inc. with
  the effective       date       of    July     1,   2008        (the       "   Sonid         Agrcement")
            covenants under the 2001 Sl,'LA so that there ts DO gap in Qualcorum 's pro1ec1ion under t.he non-assen or
            non•Litigalion cove nants under the Sherbrooke Patents and the VokeCraft Potenu betwccr, lhc 2001
                                                                                                                            and       Chi     Mei
  Communications
            SULA and thisSystems,  Agreement Inc. with the effective date of April 1. 2008 (the " CMCS
  Agreement") in             the     form they existed as of the Effective Dale. The form of patent
                        1ne Sherbrooke Patents are DOl wbject lo Section 5.3 . However. Nokia agrees to offer
  assignment        to    be     executed
            Qua lcomm Component customers             by Noksa
                                                             a separate and  licensedelivered
                                                                                        to the Sberbro to     ok.c Qualconm
                                                                                                                    Pa1e11cs sucb th.utis  eachallacbed
                                                                                                                                                  Qualcommhereto
  as Exbibit B Nokia represents thal the information it has provided to Qualcomm
            Component,;         cusromcr      pays,   as   consideration        for   such    license.     no     more   thao    a  reasonable      ponion of           with
            Nokia'<; total co,I of acquiring and retaining its subhccnsiog rights (it being understood tba1 the royalties
  respect to     thelhal
            or fees      CMCS            Agreement
                              Nok:la charges      for a J1ceo5eistoaccurate
                                                                         1he Sherbrooke      andPaltnlsacknowledges
                                                                                                            ro11y be in addition 10,    thalandQualcomm
                                                                                                                                                  m:ed DOI b¢           is
  relying on     suchfrom
            deducted         information              in agrecing
                                    or credited aga}J,st,       1he royall ies  toNokia
                                                                                      include  charges  the  forCMCS
                                                                                                                   a lkense Agreement
                                                                                                                                 to the NoJda Sla.ndards  in clause
            Patents). Nokia's obLigation lo offer lianses to the Sherbrooke Patents on the above terms 10 Qua !comm
  (above. Forclarity,
            Componeors customers   (x) Nokia           will continue
                                              wi ll rerminate     gent:rally if to   Nokiabe1em,inaLes
                                                                                                  boundorby             all ofdiscooli.nucs
                                                                                                                    01herwist'      its definitive iis rig/lLlicense
                                                                                                                                                                 10
  agreements          covering
            sublic.ense                  The Designated
                              the ShcLbruol:e       l'atenlS to lhictl Palentsp~rties. and that           Nokia entered
                                                                                                   will rerminale         with respectinto   LO a before
                                                                                                                                                     pafticulai the

  Ellective Qualcomm
              Date hereof                as well         asforthe       Sonic          Agreement
                                                                                          the Sherbroolc.e aod     PatentsCMCS             Agreemeal,
                                                                                                                                              or twelve (12) in
            Qualcomm Components cu~!omer if: (a) afle1 Nokia has c11g~ged i.n good fai1h negotiations wilh ~uch
                              Coroponenls       custoruer         a license      under                                      for a period
  each case       for afler
            moi;iths     the the remaining
                                       date on wbi_cb   termNokia  offirst
                                                                         such        agreements
                                                                               C.C,IJt.!cted  such cuslomerand             only as
                                                                                                                      spcc.irically   about lo licensing
                                                                                                                                                 the tennis   tb.e     in
  such agreements                that     existed          as    of     the     Filleclive            Dale,         and
             Sberb.rooke Pate111S and otherwise complied ,vi1h !his Section S 4 with .r~pe,:i1 10 such customer, such
            customer has not en tered i.uto a license agreement wirb Nok.Ja for a hcense Lo the Sherbrooke Palcnls on        (y)    Nokia        will     be     entitled
  to continue
            termsto      receive
                      compliant       withany      sod all
                                            th,.~ Scc1ioe1    5 4:hedefiis,
                                                                    r;,r (h) such Qincluding
                                                                                          u~lcomm Components  palent cus1orncr
                                                                                                                            royalties,          ansing
                                                                                                                                         l.it,galci    llhroug,hout of
  such patenl       license           agreements.                For       clarity,        the      remaining
             itse:f or any of its AJTiliatcs} against Nokia After Nokia has offered -Such cuslnmc.r a license Lo lhc
            Sherbrooke PatenLs on terms compliant with th1s Section 5.4 ,
                                                                                                                           icon       of   agreements                 will
  cover potential renewal of existing palcol licenses in the event a license excrcises its
  unilateralbyoption    Other
                 this AgrcemenL
                               totban
                                    extend
                                        as set fonbthein th.is
                                                           term, Section butSAsolelyand SeGnon  to 5.7,
                                                                                                      therbeexten Sherbrookesucb        option
                                                                                                                                   Patents   are 1101to    exlend
                                                                                                                                                        covered

  existed (and potun any broader loban Il existed) as of the Effective Date 63 Rights
  Relined by Nokia      5.5 Nokia              retains
                                    Non-Lillgation            perpetual.
                                                         C:ovenao1s      for Certa1nirevocable,
                                                                                          Services                and royalty - free licenses and
  Dalent exhaustive                nights
                        Qualcol'tl.m             under
                                         and Nokia       agree cach
                                                                 001 to of       the Designated
                                                                             L111,gate    againsl the other Pany      Patents         to make,
                                                                                                                             for mak.l.ng,     having made,have inade,
  usc, import,
            using.olÃ       ct to
                       seUiog,         sell,losell,
                                   offering                and otherwise
                                                   sell , importing.       or otherwisedispose disposing, of          anyorproducts,
                                                                                                                 bosli.og,       providi ng, in sofiware,
                                                                                                                                                    each case          and
  services.control,
               Without           prejudice            to the       preceding
                                                                       and suc=ing sentence,                         Qualcomm
            during 1bc Tenn: (il any content, cmenainmeni, or a))plication d1suibt11 lon, downloading, reooore access or
                        sh,uing,     synch10ni1.atioo,      storage                          services, including         BREW or Ovi agrees  based services;to
  perpetually refrain from Litigating based on any Designated Palent against Nokia,
  and against any of Nokia's suppliers, but solely                                   26
                                                                                                   to beNokia/Qualcomm
                                                                                                                 extent they supply         ConfidentiaJ
                                                                                                                                                         lo Nokia 6. 4
  Information Regarding Designated Parents Dundg the patent selection process set
  forth in Section 6. 1 and 6. 2 above (and, al Qualcomm's request, before Qualcom
  wakes us selection), Nokia shall provide the followig In Tondalion (be Paleni
  Information to Qualcomm regarding the patents included in the Paten Families listed
  on Foxhibil A as follows. (1) which of the Usted palenis Nokia has not expressly
  licensed, or otherwise graded rights, to specific conipanies identified by Qualcomm
  (provided
 QUALCOMM       thal Qualcomm
           BUSINESS         SECRETS - HIGHLY      mayCONFIDENTIAL
                                                             identify no more than thirty seven (37) specific                                               QICE 00004243
 Hcompanies)         and what kind ofEYES
  IGHLY CONFIDENTIAL-ATTORNEYS'                           products
                                                                ONLY (from a list of five (5) productQ2017MUL10_00081228                        categories 30
  Nokia / Qualcomm Conhdential QUALCOMM BUSINESS SECRETS - HIGHLYCX7728-026
  CONFIDENTIAL HIGHLY CONFIDENTIAL                                               A-68    - ATTORNEYS ' EYES ONLY QICE JX0046-026
  00004247 Q2017 MDL10 _ 00081232 CX7728 - 030 JX0046 - 030 5 provided by
  Qualcoran) are not covered by the license or other rights granted to each such Third
  Party,
Case       and5:17-cv-00220-LHK
                   (0) which of theDocument
       1:21-cv-00345-UNA
       case                                           listedDocument palents 1-1 have    Filed
                                                                                          1439-2   been
                                                                                                     03/05/21   declared
                                                                                                             Filed          Page
                                                                                                                          01/25/19  LO70     ETSI of
                                                                                                                                                  Page   or 28
                                                                                                                                                       159     any   ofolber
                                                                                                                                                                PageID   45 #: 75
  standards - setting organization as essential, or potentially csscnlial, to any industry
  standard, as well as whether (F) AND ((Haw) Reasonable and Non - Discriminatory)
  commitments or undertakings have beco made for the same and, each case, the
  identity of each such standards - setning organization Nokia shall provide the Patent
  Informanon for the Paleol Families on Exhibit A on or before September 16, 2008 Ar
  the same time as Nokia notifies Qualcomm of the Palent Families selected by Nokia,
  Nokia shall also provide Qualcom with the Patent Information for each of the patents
  in these Patent Families Nokia shall use its reasonable efforts to ensure that the
  Patent Infomation
              (ii) any content provided                 to Qualcom
                                      broadcast scJViccs.                           is accurate
                                                                 inti uding scrv1c;es       based on aayand     Co1Hent complete
                                                                                                                            Broadcnst Staodard;lo Nokia's  (iii) ;my

  knowledge          After the            Transfer           of theorDesignated
                                                                             mobile commercePalents                      toanyQualcomm
                                                                                                                                   "pusb lo talk,"and     "pushat
              e-mail or other messnging services, i.ocl uding Eudora aod hitelliSync based seMces; (iv) any health
              management          services;    (v) aoy fina.ncial                                       services-; (vi)                                             to
  Qualcomm's requesi, Nokia sball use reasonable efforts to provide to Qualcomm,
              share,'"    or "pusll   lo  acce;;s"  some     other    function    servic::s,    includiJ,.g   QCbat     services;     (vii)  any    asscl  tracking
  without due (viii) delay          from Qualcoman's written request, the following information
              or monitoring scrvla:s, induding Qu.ilcon:vu.'s OmniTRACs, OmniVision and GlobalTRACs services;
                       i!Jly widgcls or infonna!ion or .news dislribution or mauagemenl services; (ii<,) .a ny 01arlre<ing
  regarding       eachadve;rtisiug
              services,       specificservices, Designated or cou1cn1 Patcut discovery which              is the subject
                                                                                            or recommendation              services; of  (x) Qualcomm's
                                                                                                                                                any navigation,
  requesi: (xi)
              () whether               Nokia has pot granted a license or other nigbts poder such
              location-based, or mapping services. includmg GPSOne or Nokia Maps as weU as Navteq based services;
                    aoy social n~cworlcing services. ioch1dmg virtual world s, oo-lloe gaming services, and lile, photo, or
  patento avi deo-~baring
                 specific services; company      (xii) (or
                                                         customerlist dala
                                                                         of companies)
                                                                                amJ/or profile collect     audionthe        kinds of
                                                                                                                       OT analy1.ing            products
                                                                                                                                           :l"ervices    includi ng (from the
  list of fivenetworks
                 (5) product
              Smartphone        360         categories provided by Qualcomm under the preceding
                                       services;   and   (xlli)    any   seMces       10 iost.all,  ma101ain,      manage
                             or lnfrastrucrure Equipment; however, 1be above non-Litigation covenanr will in each case be
                                                                                                                              or   opera  te  wireless     or  fixed

  peragraph)  solelythat       areto :not
                         limited                covered
                                          {a) the   territorY of    bytheany        licensewbere
                                                                             jurisdictioo{s)         or other           rights bybal
                                                                                                              act(s) cove.red             said Nokia         has granted
                                                                                                                                                  non-Litigation
  to such company
              covenant are actuallyunderperformed
                                                the Desigoated
                                                             by Nokia or QuaJcorruu  Patents,    (as theand        (ii) whether
                                                                                                            case may      be) (incJudi..ugsuch           patent has
                                                                                                                                                ac ls cooslitutiilg

  been declared              byoo Nokia          to ETSI  hy saidor       any other              standards              - setting           organization
                                                                                                                                                   or Qualcomm as
              indirect patent iD.fri.ngemen1) or wbeTe Nokia or Qualcomm attemplS 10 Litigate agalnst lhe 0 1her
              Party based            an acl. covered                   non-Litiga1ion       covenao1;       and (b) the     Nokia Patents
  essential,      or potentially
              Patent,:     (as tl,e case may    essential
                                                   be) graoted to           anyjurisdictions.
                                                                       ,n sU<:11     industry standard,  Nolwitbslaoding      asaD}1hi.n~
                                                                                                                                      well as         whether
                                                                                                                                                 lo Lbe   contrary (F)
  RAND ((Fair) Reasonable and Non Discriminatory) commitments or undertakings
              above, this Sec\ioo 5.5 doi:s nol a.n<l wjll not cover aoy activities oJ any Third Party.

  have been made          5.6 for         the same and, in each case, the identity of each such standards
                                      Standstill
  setting organization.                   Nokia sball use its reasonable efforts to ensure that the in
                          In addition to, aod wichout io any way limiting tbe licenses and POD-Litigation coveeants sei forth
  foration provided
              in !ll:is Agreement.to Qualcomm
                                          eacb Party agreesin      thatrespoose              lo Qualcomm's
                                                                         it shall oot Litigllle      aga.inst the other Parry   request            is accurate
                                                                                                                                       for /J period    of five (5)       and
  completeyears  to    Noma's             knowledge                For      clarity,       if  any       of    the     infondation
                       al\er lhe Ef-fec.1111c Date (the "Srand$lill -Period"); provided lh:it svc~ standstill will not prevent ei1her
              Pany, i11 pateo1 infringement Litigation Li1 iga1ed after the exp i:rarnm o t the Stand$lill Period, from seeking
                                                                                                                                                  requested             by
  Qualcomm    pas{ under
                      damages this  based Section              6. 4 10fnngeruent
                                             o.n alleged patCJ'.lt       is subjectdurini      to noo          - usclosure
                                                                                                       I.he Standsllll                   obligations
                                                                                                                             Period; however,           1he above
  preventing        such disclosure to Qualcoms, the Parties shall negoale in good
              st.andsuU      will  in  each   ease  be  so  lely   limiled    10:  (i)  the 1enitory      of  the  jurisdiction(s)
              by sa id standstill covenant ace actually performed b y Nokia or Qualcomm (as tl,e ca~ may be} (including
                                                                                                                                         where    act(s)   covered faith to
  attempt to  aclsfind       a conlidential
                     constituLiog      indirect palent and           reasonable
                                                            infriogemem)                        method
                                                                                 or w.llete Nolda                  for providing
                                                                                                          or Qualcomm         atlernp1s to Qualcomm
                                                                                                                                                 Liti gate against with
  such infornation
              the other Pany    tobased
                                      the onextent           reasonable
                                                 an acl covered                          under
                                                                        by said s1ll.l)dstil   L: aodthe       curcumstances
                                                                                                        (it) the   Nokla or Qualcomm Patents       6. 5 Transfer
                                                                                                                                                             (as tbe        of
              ta~e may~) gra nted i.n sucbjurisdict\ons.
  Patient Files Within thirty (30) days after the Designated Palenis are assigned to
  Qualcomm, Nokia         5.1        sball      deliver
                                      Noo-Li1igati               to Qualcom
                                                      op. CovcnaoLS         bo Not Exhaust  thePatents
                                                                                                    following information, at Nokia's sole
  cast and expense,       The Parties foragree
                                             cach  andof      thetJ,aL
                                                          inte.od      Desigualed
                                                                            Lhe Puty granting     Patents:            (i) the covenants
                                                                                                       lhe non-Litigation            assignment                records, if
                                                                                                                                                    and s1andsti1J
  any, andmade (i) information
                       uoder 1his Agree.meat   on any           upcoming
                                                      10 i.rnmuniz.e       the other deadlines
                                                                                         Par1y (and in certain related cases to       the Designated
                                                                                                                               ils suppliers)        under any o f

  Palents due           withinis notthe       next      vinety (90)               days  olh<:rfrom        thesuebassignment.                    Futber.   and withio
              1he gran\1 ng P~rty's paJen is. inc luding Ihose set forih iJ1 Sections 5, I.I, 5 . I ,2. S. 1.3. 5. 2.1 , 5 2. 2. 5 .5, and
              S.6 above.                (CCCivi.ng  coropcnsa11on         frQIJl lhc.           Party for            non-Li1ige1ion coveoaots                   1bal,
  ninety (90) days after the Designated Paleals are assigned to Qualcomm,io Nokia
              inslead,     the  gJ"dDling    Pa11y   rnteuds      IO  license    its   reJevanl    patents     lo,  enforce    i<s   releva111    patents         any
  shall, at its     solellrtd  cost       and expense,
                                                     end -users, in cause each case its        prosecuting                 counsel
              tn.1nner agai.osl (subj1:c1 10 Section 5 .3), and/o r collect consideration for ils pa!ents from the other Party's
              customers              commercial                                           witbout     said non-Li1iga1ion          covcoants  lo preventing
                                                                                                                                                    transferorthe
  applicable       patent
              olberwisc            prosecution
                             adversely      unpacting sucb    files      la Qualcoane,
                                                                   liceasing,    enforcemeni, or to            the extent
                                                                                                          collecoon                    reasonably
                                                                                                                         of consideration         in MY maMe.r   available
  For clarity,      Nokia will not be obliged to deliver to Qualeomm copies of any contracts
              (subject lo Soclion 5,J). The Pan ics further agree that the ability lo seek and collect royalties or ot/ier
              consideration fro.lJ'I such customers and sucb cod-users of the -0Lh.er Party cons·1itutes a material pan of the:
  or agreements
              consideration. pursuant
                                    hereunder to  for which
                                                         lbc PartyNokia   who is has          licensed
                                                                                       en1iLled    to seek and     a Designated
                                                                                                                       colic.cl such royallics    Palcot         to any
                                                                                                                                                          or o!he1
  Third Party         or granled any other nghis or immunities to any Third Party Nolus- aiso
              cousidcrauoa            Notwithstanding         lh c  above,     the   grantee     (and    in  certain    cases
              Litiga1ioo 1:ovenan1s wil l benefit froru 1be nuo.-L.illga1ioo covcnmts granted 10 {1 under!/lis Agreement .
                                                                                                                                 its  suppliers)      of  the   1ton

  agrces hal poor to completion of the assignincnls of the Designated Patents to
  Qualcom in accordance   Tile fan1es furlhtt    wityagree thisa.ad Agreemoul,                   Nokia shall
                                                                     intend lha1 rhe non-Litigaiion               covenaotscosure          that all
                                                                                                                                 and standstill       set fees
                                                                                                                                                            forth in duc arc
              this Agrccmen1 , including those set forth io Sec1ioos 5.J.I, S.L2, S. U , 5.2, l. 5.,2.2, 5 .5, aod 5.6 above: (a)
  paid andmay   all notWine         deadlines
                            be cu-cumvcnted       by any  are      met with
                                                              Li:igaLion                respect
                                                                             bas-eel , in  whole or 1n    topan,
                                                                                                               theonDesignated
                                                                                                                         any theory OT doctrine    Pateotsof extra-up
  through the date of assignurnent. For clarity, it is uncierstood that belore July 23,
  2008, Noxia may bave abandoned, or allowed to lapse or expire, some national
                                                                                        27                     Nokia/Quakomm Confidential
  patents of Pateni Families included in the Designated Palcats. 6. 6 Representations
  and Warranties Nokia represents and warrants that: (a) It has sole and exclusive
  hitle to cach of the Designated Palenis, free and clear of any liens or security
  interests and, Lo the best of Nokia's knowledge, free and 31 Nokia / Qualcomm
  Confidential QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL
  HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE 00004248 Q2017
  MDL10 _
 QUALCOMM        00081233
             BUSINESS         SECRETS     CX7728
                                             - HIGHLY -CONFIDENTIAL
                                                               031 JX0046 - 031 5 clear of any competingQICE                                                      claims     of
                                                                                                                                                                        00004244
 Hownership:
  IGHLY CONFIDENTIAL (b) no- ATTORNEYS'
                                    exclusive licenses   EYES ONLY or other exclusive rights have been                                            Q2017MDL   granted        to
                                                                                                                                                                   10_00081229

  any Third Party with respect to any of the Desigualed Patents: (c) Nokia has not                                                                                       CX7728-027
  granted (and will pol ganl) any licenses or                                       A-69  other       aghts          of   any       nature          in   any       of  the  JX0046-027
  Desigoated Patents to any Third Party at any time on or after July 22, 2008 other
  than those granted under the Sonim Agreement and CMCS Agreement (in each
  casecase
Case     as defined
       1:21-cv-00345-UNA
               5:17-cv-00220-LHK in SectionDocument     6. 2 Document
                                                                   above1-1        andFiled  in the03/05/21
                                                                                           1439-2          form Filed such        agreements
                                                                                                                               Page
                                                                                                                            01/25/19      71 of  Page 159 existed
                                                                                                                                                              PageID
                                                                                                                                                             29    of 45as#:of76
  the Effective Date) and other than any licenses granted by Nokia upon the exercise
  of unilateral options (including renewals) existing (and in the form they existed) prior
  10 the Efiective Date: (d) to the best of Nokia's knowledge, none of the Designated
  Patents bas been adjudicated to be invalid or uned forccable; and (e) none of the
  patents in the Designated Patenis is subject lo a royalty - free licensing commitment
  or obligalioo as a result of any comroitment or undertaking made to a standards -
  scitiag organization. Except for the express representations and warranties in this
  Section 6. 6, the Designated Paleots are assigned to Qualcomm " as is " and Nokia
  disclaims1crn1orial
                all other    p~i.entrepresentations
                                        infrin_gcrneill or indirectand               warranties,
                                                                             inf.riugcmeDl;      aud (b) will   express
                                                                                                                    nm. whether   orexpressly,
                                                                                                                                       ifplied.impliedly,
                                                                                                                                                      The Partiesby

  further agrce
             providethat            thePany  disclaimers                 set sforth         in asSection            9. 2 apply           fully      to all
             esloppel, by operation of law , or othe.rwisc, exhaust aoy of the Parties' pntcn1 rights or grant or otherwise
                          any Third               (other tbao a Party'            suppliers,        e1<_pressly provided         and limited   hereio)   with .wy
  Designated Patents, except that 0 Nokia sball pot allow any Designaled Pater
             fonn     of  conscol,      authoriia1iori,      l,ce"sc,     subliceJlSe,    or   01her  rii;h1   to  make,    have   made,   use.  import,   offer 10 to be
  abandoned           or otherwise                 lapse or expire prior to the assignment of the Desigualed
             sell • .sell . or 01bcrwise dispo,e of any producl or se,-.,ice provided by a Party 1hal is subject to such non-
             L1tigatioo        covenants or s1a.nds1ill (or any 011.l.cr product or suvioe tl11!1 combines. or incorporalc:s, or is
  Patepts to basedQualconim,
                        on or derived from      and      (ii) thet~ough
                                                   01 produced            disclaimers
                                                                                   I.he use of, ain       Section
                                                                                                     product      or service9.pro 2,vided
                                                                                                                                      solely        to the
                                                                                                                                            by a Party)        extent
                                                                                                                                                            even  if
  conflicting with the express representations and warranties in this Section 6. 6. do
             rbe produc~ or service provided by a Parry has oo non-infringin.g use.

  Dol Override the        Ex-c epl express
                                      as expressly   represeotations
                                                         set fonll below, each Party       andshall  otanties
                                                                                                            include, set m each forth
                                                                                                                                    of asin    this Section
                                                                                                                                           agreements      eolered 6. 6.
  Qualcomm   into   represents and warrants that it will comply with all applicable (F) RAND
                     after    the   Execurlon      Date    ,vilh   il customer of any tangible product (mcluding soft,11are) oot licensed
             hereunder, but covered by any non-Litigation covenan1 gramed by the other Pany hereunder, a notie<' 10
  ((Fair) Reasonable
             !>llcl:t customer in and            Non
                                         I.be form          - Discriminatory)
                                                     set fonh      1.11 Exhi bi1 F hereto. Eacb    undertakings
                                                                                                          Party shall provide     ora other        like undertakings
                                                                                                                                       notice (separately     or as
  made by ooc Nokia of the to  terms any      standards
                                        of I.heir  agreerocnls) to      - selling         organization
                                                                           1hci., respective      customers iD the     prior       to the
                                                                                                                           following,         Effective
                                                                                                                                        rnanne.                 Date that
                                                                                                                                                r : (a) in respect
             of rangibk products (i.ncJudin_g software) sold or licx.nscd for use as pilrt of or for i11corpora1ion in10 a
  are applicable
             larger product to the          Designated
                                     to manufacrurer,;                  Patepls.
                                                              o r suppliers       of ~uchprovided
                                                                                              larger producl.i, than        any failure
                                                                                                                     the; PMtics    shall use the bylanguage
                                                                                                                                                        Qualcomm in        to
  comply withExhibit  any        such
                           f , and            undertaking
                                       identify     tbe name of Nol:ia     priorortoQualcomm,
                                                                                           the date             that Qualcomm
                                                                                                            respectively;                        is nobfied
                                                                                                                                and (b) in respect        of olher by

  Nokia of n:iming
             such Qualcomm undertaking      or Nokuwill  only polto theconstitute
                                                                           same ex1ect Lb.atathey    breach           of ibis
                                                                                                                            patent Agreement               by
             customers of Laogible produc rs (ioclud iog software), 11,e Parties shall use ,he language in Exhib.it F,
                                                                                                           name other                owners . The obligadons
  Qualcomm 7. WITHDRAWAL OF NOKIA'S EUROPEAN COMMISSION
             in  rcspec,      of   ooliccs    under    clause    (b)    above    extend    only    to  new     agreeruen1s      excculed   after   1hc  Ex~utioo
  COMPLAINT              Nokia will, within five (5) days after the Execution Date and in writing,
             Date. Notwiths1aDding the fore going, neither Party will be required 10 provide notices to cod user
             conslllllers w,Lh respcc( to ,oftwa.re provided by such Party to such coos LUDers.
  withdraw its complaint to the European Commission in whicb Nokia alleges that
  Qualcomm          breaches                 EU competition law, and promptly provide a copy of such
                          If. despite the Parties' joint i.ntent, it is adjudicaled in any country or j uri sdiction <hat aoy of the
             non-Liligatioo covc:naots or the standslilJ set forth i n ibis A._greemeol exbausrs aoy or the Pa.nies· pa1eol
  written withdrawal
             rights oc grantsto         or Qualcomm.
                                             otherwise providcsHowever,   t-0 any 'fb.inJ notwithstanding
                                                                                               Pany (other I.ban a Pany·s          anything
                                                                                                                                      suppl ier;, as to expressly
                                                                                                                                                         the contrary
  in this Agreement,                  Nokia will not waive any rights it may have based on any
             provided and limJted, berein). whether expr~ssly, impli edly, by csroppc.J, by opcrat ioo uf law. or otherwise,
             any form of consent, aut1tonz.a11on, license, subhcense, or ot/ler right to make. have made, use. impcm.
  remediesoffer that       thesell,
                       lo sell.     European
                                           or otherwiseComission
                                                              dispose of aoy product  may impose  or service, then On such  Qualcomm
                                                                                                                                  non-Litigationincovenant
                                                                                                                                                        connection
                                                                                                                                                                 or
  with its current
             su1ndstill wi)I investigation
                                    10 such extent be      or     to
                                                               deemed    any w be action
                                                                                     null, void. by    Nokia
                                                                                                     and              to
                                                                                                            ineffective
             from i.ls inception, and the Pmies agree 10 meet promptly 10 ncgo1ia1c: ,n good faith a mutually acceptable
                                                                                                                            enforce
                                                                                                                             in such countryany   orsuch       remedies
                                                                                                                                                      jurisdiction

  based onsubsiitutc
                breach             (es) for
                             provision        ofsuch
                                                  competition                  law. Nokia
                                                        cou.o\1y or jurisdictioo                        represents
                                                                                          that e!Tectuaics        tbe Parties· and-above warrants
                                                                                                                                          staled in1cn,, to
  Qualcomm that Nokia bas not filed any complaints against Qualcomm's business
  conduct with
             whethergovements
                            or n0t the otherof,           oris regulators
                                                                  a parry 10 such in            any other             country         or jurisdiction             (other
                         Fuo1her, e.lch Pany agrees 1.h-a1 it ,hall not : (i) claim or assert , in a ny Litiga1ion (irre.,pective of
                                                     Party                                 Litigation).      1hat any     non-Li1i gation    covenant granted
  than the bcrem
             complaint   would operalc filedinwith a manner theo European
                                                                      r ba\/e an effect Commission)
                                                                                               coollicting wiili what       . RESTRICTIONS
                                                                                                                               is said above; or (i1) fund ON    or

  DISCLOSURE                  OF INFORMATION 8. 1 Nokia's Financial Information The Parties
             otbcrwisc assist lhe- makiog o(any such claims or assertioos iD a:n.y L1ugation.

  agree that in the course5.8          A<;cess lo oflheperfomance
                                                          Tec)mo.logies of the       under          this Agreement, Nokia will disclose
                                                                                         Oilier Pan.y
  financial information                    associated                with       the
                          Prior lo its. ;i~ujsi1ion of Symbian Limited ("Symbian'       payment              of') being
                                                                                                                   royaltiesfinaliz~. asNokia
                                                                                                                                            required
                                                                                                                                                   agrees. lounder
                                                                                                                                                                use     this
  Agreement,          which
             reasonable               will
                                efforts       be provided
                                           in order   10 persuade Symbian   in writinglo grallland R&D treated              as confidential
                                                                                                            licenses (including                           bereunder.
                                                                                                                                      commercially available
  Qualcomsoftware
               shall componcal
                             not use,parts       disclose,              or grant the use of Nokia's royalty - related
                                                       reasonably necessary for Qualcomm) for !be Symbian oper.iting syster:J to
             Qualcomm on tenns that do not require QualconUTI Lo granl any licenses, rights or imm un ities \Jnder any
  informationQualcommexcept            oninafavor
                                Pat ents         need  o(Tbin.l- toPanics- know          basis
                                                                                othe1 Lhao     Symbianto Qualcomm's
                                                                                                             itse lf or il s Affiliates.employees and
  agents (including                 any independent certified public accounting fum performing an
                          Qua lconvn agrees lo offer licenses LO Nokia for the BREW clien1 i;oftware (incluu lng
  audit for commercially
             Qualcomm                     pursuant
                                    available    software to          Seccion
                                                               component         pans 13),
                                                                                         reasonablyandnecessary
                                                                                                              only to    for the
                                                                                                                              Nokia)extent         such makes
                                                                                                                                       that Qualcomm         disclosure
  is reasonably
             commercially necessary .ivailablc 10inThird connection
                                                                Parties on terms    with  thatQualcomm's
                                                                                                 a1e 001 less favorable     exercise
                                                                                                                                  than thoseor  of enforcement
                                                                                                                                                     Qualcomm's           of
  its rights,beyond
               or performance                        ofQualcomm
                                                          its obligations,canool obtalnunder    an R&D this  licenseAgreement
                                                                                                                        for tbc Symbian and            forsystem
                                                                                                                                                             the
             other large cusloo1ers. aod witb.oul asking any lic.enses, rights or immu1;irics under aoy Nokia Pare,,ts
                         1J1is Agreement. If                                                                                                  operar10&
  purpose of reporting and forecasting corporate revenues, wbich include the
  revenues to be received under this Agreemdeo ! To the extent that disclosure is
                                                                                          28                      Nokia/Qualcomm Confidential
  authorized by this Nokia / Qualcomm Confidential QUALCOMM BUSINESS
  SECRETS - HIGHLY CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS '
  EYES ONLY QICE 00004249 Q2017 MDL10 _ 00081234 CX7728 - 032 JX0046 -
  032 5 Agreement, prior to disclosure, Qualcomm shall obtain the written agreement
  of any such person who is not otherwise bound by fiduciary obligations to
  Qualcomun to hold in confidence and not make use of the Con Gidential Information
  for any purpose
 QUALCOMM
 HTequired
            BUSI NESS SECRETS
              to disclose
  IGHLY CONFIDENTIAL
                                other than     - HIGHLY
                                           Nokia's EYES
                                  - ATTORNEYS'
                                                        those
                                                            confideptial
                                                                        permitted by this Agreement. If Qualcomuni
                                                               CONFIDENTIAL
                                                                       ONLY             information by law, order, or
                                                                                                                       ---                                    QICE LS
                                                                                                                                                     regulation
                                                                                                                                                 Q2017MDL
                                                                                                                                                                     00004245
                                                                                                                                                                        of a
                                                                                                                                                                10_ 00081230

  governmenta) agency or a court of competent jurisdiction, Qualcomb shall use CX7728-028
  reasonable efforts to provide Nokia withA-70                                         reasonable advance written notice thereof                                         JX0046-028
  and, if possible under the circumstances, an opportunity to object to and 10 try to
  prevent such disclosure. Qualcomon's obligations under this Section & will aol apply
  to any
Case      information
       1:21-cv-00345-UNA
       case    5:17-cv-00220-LHK    that (i) Document
                                                    is or becomes Document  1-1 generally
                                                                                        Filed
                                                                                          1439-2      03/05/21available
                                                                                                               Filed 01/25/19    to the
                                                                                                                              Page       72public
                                                                                                                                               of
                                                                                                                                                Page  159through
                                                                                                                                                             30   of 45so
                                                                                                                                                               PageID       #: 77
  wrongful act or omission on the part of Qualcomm, (ii) was rightfully larown by
  Qualcomm prior to the date of disclosure by Nokia; (ii) was received by Qualcomm
  from a Third Party that is not subject to any confidentiality obligation with respect to
  such information, or (iv) is released from coolidential treatment by Nokia's prior
  written consent specifically identifying the information covered by such couscot. 8. 2
  Qualcomm Information The Parties agree that in the course of performance under
  this Agreement, Qualcomm and / or Nokia's auditors may disclose to Nokia certain
  information related to one or more license agreements between Qualcomm and a
  Third Party,
            from which
                     SYtnbiao will  O( lh.e.be     treated
                                              SY'Qbian               as confidential
                                                               Foundniioo      without Quakoll'lill       hereunder.
                                                                                                               b:iving to grant  Nokia        shall rigb1s
                                                                                                                                     any lioeoses.       not use,or
            lmmll.Dit es d my Ou~lcoTUJll Patent~ io ra r of Th rd Pani (016cc 1ha.o Symbian or th ymb1an
  disclose,Fouodal1on
              or grant011the       aboveuse          of Qualcomm's
                                             d ,;cnl,cd       tumsJ , 1he11, from confidential
                                                                                        the no.I commercial           infontation
                                                                                                                        release of BREW    except
                                                                                                                                               cl1enl oon        a bead -
                                                                                                                                                              ware
  to - know basis to Nokia's employees and agents, and only to the extent such
              Acr   the   d,m;    Ot  which     Q=komn,            could   no1   obt-,,in   a 1,(;(: nsc;  from    Symbit11    or  rhc  Symbi.a.n     Fouadatioo
  disclosure     isoreasonably                   necessary                 inorconnection                    with Nokia's             exercise
                                                                                                                                            describedon
               1lho 111 Qu~lcolnm having to grnol an)' fo:c                          , rig)11& or lmrt1\Jn l l1 \Jndct ~y ,ul mm hlc:nls in
            favor         n u.rd Panies (otbe,            thau Symbiari            the Symbian Fo1111da1.Jon              on the abo~                      term&),
  enforcement
            Qualcomro  of its w[llrights,
                                     be e1i1i1ledor   10 performance
                                                           roqu~L rom Nokia,of           as llits     obligations,
                                                                                                co11di1ion      10 providingunder           this Agreement.
                                                                                                                                  future releases      of BRBW             To
  the extentymb1ao
                 that f-ow,dati(ln
                            disclosure              is authorized by this Agreement, pnor to disclosure, Nokia
              Ilent software lo "Nok.Ja, pa1cn, 1crm~ of equivalent scope and lypt a1 the pateo11erms.uiat S)1Ulb1an or the
                                             ,s re.q ue~ti.rig frol'tl Qua lcomm for ~ccess 10 tl1e ya,htan operumg system at that
  shall obiain
            tiroe, the       written
                     bu1 Ol)ly       so long agreement
                                                  as either Que lc.om.o:iof any    h.usuch  greed person
                                                                                                       to such Lenns   whoor is     not otherwise
                                                                                                                                SymbiaD       or lhe Syrobi~o    bound by
  fiduciary Qusl1;01n/T1
             obligations
            r:ou  nd;11lon     eontjoucslo Nokia to hold in confideoce and not make use of the
                                             to   ruiuest      suc.b 1c:rrn   from     Qu.a)cornm,          1f Nokln     accep1
                              bil~td on Utis Sec1io.a 5,8, QualCOllllll h JI 1fi1 b· not alrcddy ag,eetl 10 the tcnns s:ou&)u by
                                                                                                                                    ucb   1ercDs    rcques1ed    by
  confidential
            '3ymb1  information
                     .1n or th:: Sy:robian     for Found~dooJ
                                                       any purpose                   other than
                                                                          gran1 hcc:=,              righb or   thoselmmun,permitted
                                                                                                                              ,cs n;gdrding by     lhc this
                                                                                                                                                          ymbi1;10
  Agreement.  pcr.irlIfntNokia
                            sys1cm underis required
                                                2111y Qualcomm     to ,disclose
                                                                         Pa1eo1s in favQualcomm's
                                                                                             or of Tlurd Parr, (iconfidential
                                                                                                                            n addu ion 10 Syuibian information
                                                                                                                                                          aod lbc       by
            S)'lllbh10 Fo~wu.iun oo the above dcscnbed term.,) on the 1em,~ tb.111 . yroh1u1 or Symb11111 Foundation
  law, order,     or regulation
            rcque~te<I      from QualcolWll,    of a governmental agency or a court of competent
  jurisdiction, Nokja slal) use reasonable efforts to provide Qualcomm with reasonable
  advanceComr>anY")
             wolten such       notice        thereof
                                                   Acq).lir(.(land,        if possible               under          theof circumstances,                   anha~
                         f:\Jr!b~r, Qu~lcoma, ~gree: 1ba1 . ,f (i} Noki.> =quu-es aoy u,mpany ot bus,aesia (t.he "Acqu11ll!
                                      Iha.I lhc                   Company       falls withfo the          def1.Ditioo      N •la. and (i ,) Q ualcomm
  opportunity to object to and to try to prevent such disclosure Nokia's obligacions
              n    weemcn1        wilh   the   Acquired        Company      w11h    respu1      10      REW      software,    whlcb   a     emcnt     purporu    ro
  under this     Section
            og,rcc   to 31JltQd 8   rbcwill      not w,1b
                                         agreerocnt        apply        to any information
            bind Nok.i , wbe1her as lhe pare.al cornp111y of lbc Acquired Company or orhcrw,sc, I.hen QuaJcomm hall
                                                                  :mchAc;quued                                      that (i) is or becomes generally
                                                                                       Cocn?IIP.Y lo remove ~oy obl,gar.on.· 1hat would purport
  available to the public through no wrongful act or omission
            to   bwd     Nokia     w1UJ   respeCL     le,   license   ,  nehts    or  m1n,Lmil1es         g;anl.¢d    unde1 tbeon Nothe      part of
                                                                                                                                        ia P~rcnl.5,        Nokia:
                                                                                                                                                        prov,drd   .    (ii)
  was rightfully        known            by    Nokia            prior     to    the      date         of    disclosurc
            ho111e11er, tlml any patem..1 or patenl app lic~tion that the Acqulred Compilny o vns or has lhe right lo
            liccosc 5 of1hc dale of 5ucb ac.qoisiuon wo11ld conlioue ID bes bjec1 10 ao , licenses, rights or i(Ill'Tl~ni1lcs
                                                                                                                                 by    Qualcomm                (111)    was
  receivedgran
             bytedNokia  in such from
                                    ag,ccmclll,a Third Party that is not subject to any confidentiality
  obligation withtr respect   'ok.la de i
                                             to losuch           information; or (iv) is released from confidential
                                                       pllfchase Quale men-Branded ompoatoLs , ualcomm• r.!nde Bru~dca c
  treatmentnmpooents,
                by Qualcomm's     or Qualcomm-Brandedprior written                consent
                                                                         OCJII Alla         e1wo r specifically
                                                                                                            omponen1s from     identifying
                                                                                                                                    Qualcom , Qu      thelcomminformauon
  covered Comp
            by such
            ~ •~        II 111 11consent.
                                    shall nor scclc, 9.      REPRESENTATIONS
                                                               u a t<1ndi1i n f agrceil'og to AND                 upply rn
                       11e111~, Qu komm -Bra~ded Rroadca!I CoDlponenl~. or Qu~k(Hu.t:0-Br.:.nded l ,oc3\ ken Ne1wor
                                                                                                                           WARRANTIES
                                                                                                                               Nokia Que)comm-f\ 9.             1
                                                                                                                                                            lnd()d

  Representations
              omponenu, and               Warranties
                                 ,ll\y licenses,                     Qualcomo
                                                     ngh1s, or ,mm11oi1ies            uodu-hereby
                                                                                                nny Nokia represents
                                                                                                                  ra,ents be ond tho   and      warrants
                                                                                                                                            c se.1   fonh in thisto Nokia
  that (a) Qualcomm
               greemco1              Incorporated: () is a duly organized corporation in good standing
  under the6. lawsASSIGNMENT of the State         OF of     OKJADelaware;             (1) bas all requisite corporate power and
                                                                     PATENT TOQUALCO.M};J
  authority to enter into this Agreement and to consumismate the transactions
                                      election of De 1en:11ed p tr.n•~
  contemplated 6.hereby,    1
                                           and (117) will ensure that all of us Subsidiaries comply wills
  this Agreement (includingA.,i:ree1TPent
                         Att;icl>ed    10  clus      the grant             or licenses
                                                                    as .Exhibit      1\ 1s a lis1 to    of Nokia and theprovided          making       by of
                                                                                                                                                           Nokianon -
  Litigation,1.ri11tn
               covenants                to    Nokia            and      its   suppliers);                and       (b)
            WiL"in !b\J'ty (.30) days aflu th~ Execution Dal~ of lrus A!!,J'e roen • Q uokomm shall $el~ {by ptol'ld111g
                        oolic to Nokia)            •••••••••                                                             the    execution
                                                                                        t irom Exhibit A. \ th II tlui:e (3) bllsio s da aOer
                                                                                                                                                      and      delivery      of
  this Agreement
            Q11 lco,,1m have  proy,del;beennotice of   duly        authonzed
                                                           its selection     (but 111 110 by c seall       requisite
                                                                                                     earlier                  corporate
                                                                                                                th11.n September     24, 2008).action           on als
                                                                                                                                                       olua sh~11
  part. Nokia      / Qualcomm                    Confidential QUALCOMM BUSINESS SECRETS - HIGHLY
             eleci (b pr v1dtn written u lice 10 Qu~lcomm), at 113 i.ole d ise:rcl10!\, an at1ditio11a1
                           from Nokia ' s po nfol lo The plllCnls and l?alenl 11pplic~1ion~ m Judc;:d with,n 1he
  CONFIDENTIAL                   HIGHLY
                           selllcled by Qualc<'inm   CONFIDENTIAL
                                                                and 1bc add11tonal -• ATTORNEYS ·•••••••                       ' EYES
                                                                                                                                   •eltctcdONLY  by NokJaQICE   are
  00004250  co   Q2017
                  ~1111ety        MDL10
                                rcferrtd    to       _
                                                 l:ierein 00081235
                                                              as  1be            CX7728
                                                                        "Dc,,gnated
            inc luclcd in Nokia Sti\1\darcs Pa1en1, for purposes of IM, .Agreement
                                                                                            PaL.cn     -
                                                                                                       •·. 033For    JX0046
                                                                                                                    cl:int.v,       -  033
                                                                                                                              Dcs1g;naled     P 5 ,enuNokia
                                                                                                                                                          arc not hereby
  represents and warrants to Qualcomm that (a) Nokia Corporation: (i) is a duly
  organized corporation in good standing uader the laws of Finland; (ii) has all
  requisite corporate power and authority to enter into this Agreement and to
  consumubale ibe transactions contemplated bereby; and (ii) will ensure that all of its
  Subsidiaries comply with this Agreement (including                                    29
                                                                                                                 the    making of non Litigalion
                                                                                                                 Nolda/ ua.lcomm 0 1u1denl-\:ll
  covenants to Qualcomm and its suppliers); and (b) the execution and delivery of this
  Agreement have been duly authonized by all requisite corporate action on its part
  Each Party bcreby represents and warrants to the other Party that this Agreement is
  freely entered 1olo and the result of good - faith, arm's - length negovations. 9. 2
  Disclaimers Excepi as expressly provided in this Agrocnent, nothing in this
  Agreement shall be construed as: (i) rcquiring the filiog of any palcot application, the
  securingBUSINESS
 QUALCOMM    of any SECRETS-  patent, orIGHLY        the CONFIDENTIAL
                                                               maintaining of any patent in force: (11) a warranty                                                      or
                                                                                                                                                              OICE 00004246
 Hreprescotation            by cÃther Party
  IGHLY CONFIDENTIAL-ATTORNEYS'                           EYES   asONLY to the validity, cn forceability, value,                                       or scope
                                                                                                                                               02017MOL10_             of
                                                                                                                                                                     00081231

  any paleol, copyright, or other intellectual property right: (111) a warranty or CX772B-029
  representation that any manufacture, sale,                                        A-71    offering to sell, lease, use, importation,                                      or
                                                                                                                                                                         JXO046-O29
  other disposal will not infringe or will be free from infringement of palenis, copynghts,
  or other intellectual property nghts of others and it will be the sole respossibility of
  each
Case     Pany5:17-cv-00220-LHK
                 to make such dererinination
       1:21-cv-00345-UNA
       case                                          Document      Document     1-1asFiled  is necessary
                                                                                           1439-2      03/05/21 Filed with     Page
                                                                                                                            01/25/19 respect73 of  Pageto159its31  acquisition
                                                                                                                                                                   PageID
                                                                                                                                                                        of 45 #: 78
  of licenses under palents and other intellectual property of Third Parties): (iv) an
  agreedent to bring or prosecute actions or suits against Third Parties for
  infringement; (v) an obligation to furtish any manufacturing assistance or information,
  or (vi) confemng any rigbl lo use (un advertising, publicity, or otherwise) any name,
  trade name, or trademark of tbe other Party or any contraction, abbreviation, or
  Simulation thereof. 10. ACQUISITION OF A PARTY In this Section 10, the term
  Acquisition " (and vanations such as " Acquired") means any acquisition of a Party,
  including (a) mergers or consolidations that result in a cbange in the ultimate
  beneficial ownership   6.2             of a majority
                                    Asstll:llil'.lcnL    ofDesirnalcd     (morePatentsthan fifty per cent of the shares or other
  securities in the Party entitled to vote for the election of directors or other managng
  authority: (b) the sale or other transfer to a Third Party of the beneficial ownership of
  all or the roajority (more than fifty per cent) of the shares or Other securities in the
  Party entitled to vote          • . for •J':1'1tclection of• directors or other managing authonty; or (c) the
  sale of all okia.;
                or substantially                      all of the assets of the Party lo a Third Party. 10. 1
            undenaklng, made by ol:,ia to any 61.llndard seLliog organizalioo; (c) iU DOJl-CXclu~ivc licenses gra.n1c-0 by
                       (cl) all obhg:illans lo ofrer :,nd/or gr:io1 noa -r. cl'ls1ve liee11se1; (e all o pltoos granted by Nolua for
  Acquisition     of rdQualcorum
            any Tlu         Party lo lake or If            Qualcomm
                                                      extend                         Incorporated
                                                                  in 11me any 11oo•exclu~1vc             hccnsesisaxid   Acquired,
                                                                                                                            all ooo--exclu.s1vcthen       the lonon
                                                                                                                                                     J1t.ense.s        be -
  Litigationcovcnanrs-nol-lo-suc
              covenants made
            gra01cd      as  a  r-csult  of   1bc        by Nokia hereunder will remain in force and will continue
                                                    exercise       of   such    opuoos:    (f)  all  non-assen        covct11101s
                                            wa.n1ed by Noti;1; and (b) all 01.bcr rights or orher encue1brantc.s app icablc, 10 sucb
                                                                                                                                     gron1ed    b    Nok1,;     (g)   sll
  to apply 10      Qualcomm
            pttlC1llB   (0111cc than ri gh1.s Incorporated
                                                      or cncumbntJ•c;c~(or        lba.1the
                                                                                         couldsurviving.
                                                                                                  regu~ QuaJeolllID    resulting,
                                                                                                                               to pmV1dt:   ora oiber
                                                                                                                                                  Tbis-d P successor
                                                                                                                                                                   y, or
  entity) and    all ofre.:.ult
            oLhcrwl!il:        ils inSubsidiarics,
                                        a Third Party h;iving          but      will be any
                                                                           or obraloi.JJe.    limited         to the anual sales of products and
                                                                                                   ow11 ~hip LDIGl"C31 w or c-Jtclu~ive n gh1 10 ~ny r
            ;uch p.iteni. r tbat could require Qualcornru to offor er gran, royally-free liccn ~ as rC$\lh of :iny
  services eo,ruoitrueot
             covered orby              such covenants
                                    uodertwng            01adc lo a sto.ndards-  with lli.rii;
                                                                                          a lolalorgan,cumulative
                                                                                                             110n). in eack ca     selling
                                                                                                                                         w,1.h re.price
                                                                                                                                                      ei:l lo no
                                                                                                                                                               clau$greater
  than the (b)
            total1ru-ou cumulative
                            h (b) above selling                      price of allhccn
                                                      ly lhose undemiklng~,                  corresponding
                                                                                                  es, obhga11ons, opuons.      products covenaocs, and        services
                                                                                                                                                         rit:hts  , ~nd

  sold by Qualcomm                   during            the Technologja,
                                                                we ' ve (12)          Inc. months             unnediately
                                                                                                                        dMI! o July before               the" SonLIJl
                                                                                                                                                                  date of the
            eneurobr:u,oes- that exl~led. and tu tJ~ form they e:xi"ted , pnorto I.be Eff~etwe Date, :a.nd /1) Noloa's pate.a•
            liccose agreements               ltk Sooim                                      w,1}, tbe- dl'!!C.liv                          l. '2.008 (the
  acquisition plus an annual growth rale of ten per cent (10 %) for each year (the
            Agrecmont")          and      ki   Mei      Corumw,ic.,tions           Systems,     Coe.   with    lhc   eJfcct111c    dale  o  r April    I   2.008     thereafter
  during the    Tem.          Notwithstanding                           the     foregoing.             Nokia           will
            •·c M S Agicerncnt") in Ule foroi th.ey c::i1i!i,1ed as oflhc Effechve Dale. The form of pareol .;sstgNJ1cnl 10
            he Cl\<>culcd by No a and delivered to Qwi loomm 1s aUBcbc:<l hercl<l a~ E,t.lubit a' Nokin represents I.hat      be      entitled         to    terminate
  such ponllLe- Litigation
                  inform tton 11 covenants
                                         has p,oVided to made         Qullltilmm   byw11hNokia respc:(llif (a)
                                                                                                            o tbe.the   MCS Third       Party1s that
                                                                                                                                  Aer(cment           acc1.11ateAcquired
                                                                                                                                                                    and
  Qualcomm        or any of such Third Party's Affiliates Litigates based on any parents
            ;)Ckno, ledges th.al C)u4lcom.t11 is relying on such 1nfornra1ion m agreemg 10 1 dude lhe CM
            in chuse (i) above.
                                                                                                                                                          Agre.emeol

  against: 0) Nokia: (11) Nokia's customers, with respect to products or services
  supplied lhe
             byOt.Nokia,            or (iii) Nolia's suppliers, with respect to products or services
                        ForelariLy, (xl Nokia w,11 cont inue to be bound t:,y all orils ddinil ive li=e 3gt'eenl~ols eovering
                     -si~~l I atcu s 1-bat olua enlered into hcfo , lhe r:JTcctive l>ate hereof as well ;rs lhe S ·m
  supplied Agreemc11l
             to Nokia;       110d and
                                    CMCS(b)    Agrumeolsuch 1Third                Party
                                                                     11 Cllc:h c:.uc   for (he(or     itsingAffiliale)
                                                                                                 n!tnain        I rm of u docs              no withdraw
                                                                                                                                    agreements      ,nd only astosuch
  Litigationi:onti
              within
            1hc  1cni1s ioninety             (90)
                                 suc'h agrcemeo          r,days        after
                                                             I.hill cx.Js1ed       receiving
                                                                                     of the F.ffcctive  written
                                                                                                              P-1ie, and nolice
                     ue to receive '1.n}' ~od all hcntf,1s, incl uding pal~ nl re. hies, an s1ng o I of sucb parcnf 1,eeou
                                                                                                                                       from
                                                                                                                              ()') Nnk.iil    WillNokia
                                                                                                                                                    Ile cnrilled seeking
                                                                                                                                                                       to
  such withdrawal.
            agreements. For      Forcl ilTll)',
                                         clarity,           it is the
                                                  the rcrna1ruog          1cn11intention
                                                                                 ofagrecmc111s    of\ the        Partics
                                                                                                         111 cover     001e11l1althat
                                                                                                                                    renewal Nokia's
                                                                                                                                                of c:~1stin rights
                                                                                                                                                                pa1~01 under
  this Agreement
            hcenses ,n will  th~ vnot   01 a beJ1cmscc  adversely Cl'(t.SC5 ,~affected
                                                                                  unilateral optionby any          Acquisition
                                                                                                           to e-x1cnd                         of Qualcomm
                                                                                                                          lbe term, b\11 solely       I the ure111
  Incorporated. Nokia / Qualcomm Confidential OVO QUALCOMM BUSINESS
            sucb Opllon 10 e lcr,d cKistcd (aod no1 in any bcoader form 1 an 11 cx i~1crl} a$ of l.bc Effec11v O;,le

  SECRETS - HIGHLY       6          lluhJsCONFIDENTIAL
                                               Rel.lined ov NokJa                   HIGHLY CONFIDENTIAL - ATTORNEYS '
  EYES ONLY QICE                     00004251                   Q2017MDL10
                         Nokia 1e1a1ns perpetual . ITTeYoc.ible, and roya lty-free               _ 00081236                   CX7728 - 034
                                                                                                            ic.on~ ,111d paren,~xhau~tive               rig}llsJX0046
                                                                                                                                                                 under        -
  034 5 10. 2 Acquisition of Nokia If Nokia Corporation is Acquired, theo the licenses
            c~,:h  ,;if  lhe  Dc:s,gnated       Pa1erns      10  make,      h-.ive  m~dc,   use,    import,    off,:-,- to  sell, sell,  and   or.her-.  1sc  d ispose

  granted and        nonre.Ii   - Liligation                covenants made by Qualcomm hereunder                                                            will~nyremain       in
            of any produ s, soflware. and ~erv,ees. Wt1hom prcjucl ct lo lhe prccedt..,g seorcnce, ()ua lcotnm ogrees lo
            perpetually              1n com L.i1l1'a1iri balled n any Dt:Signauid flateo1 aga111S1                                   ok.ia, and againsl                uf
  force andNokia
               will'scontinue
                         supp hers. 1111 to   sulolyapply           to Nokia
                                                         10 1bce,ae~l                   Corporation
                                                                             lllcy 1opply    lo Nokia               (or the surviving, resulting, or
  other successor        64 cotity) and all of its Subsidiaries, but will be limited to the annual
  sales of products and services covered by such liceuses and covenants with a total
  cuidulalive    selling
            requc:-t   , before:price          no greater thanc1 the
                         Durio• fhe p:iteo\ sc:Jc:e1ion proc
                                                                                              total cumulative selling price of all
                                                                                       forth I S 10 6. l and 6.2 above (and, ar Qual cimm'
                                   Qw\ lCOUUI.J wakd. 11;. sclc:c1ion), Nokia ~h 11 provide the roll()wing lnforrna1Jon (ll.1c " Pa tent
  corresponding            products
            lnfc,nn:,11on'')      lo Qu.llcomm   andreg..rdil\g
                                                             services     the pacesold     by Nokia
                                                                                       !$ mcludod       u\ Lb., during
                                                                                                                 P 1en1 Fa the    1\i~ l1twelve
                                                                                                                                          S1~ "'" F_,(12)  ~,bil Amonths
                                                                                                                                                                       as
  immediately
            follows-.before
                          (11, h 1cbthe or the date         of     tbe      acquisition              plus      an       annual
                                                    l.iitGd 11a1c:nls Nokia h not c µrc,ssly liccn ed. 01 otherwise ~rao1cd rigl,ts, to
                                                                                    $
                                                                                                                                       growth          rate       of    teo per
            specific cor11po101es idtnt,!ic:d by Qualcc;mro (prov\di:ij 1ha1 Qllalcootm may ,denl.ify 11 0 mo,e 1),ari Lhmy-
  cent (10 seve
            %) nfor   (J7)eacbsocc1ficyearcompo.n1e5) thereaferand w~alduring               the Term.
                                                                                kind of prod~cts          (rrom Notwithstanding
                                                                                                                   D hst or liv (5) produc1the                   forcgojog.
                                                                                                                                                          c-.itc!!:Ol'les
  Qualcomin will be entitled to tenunate such licenses and non - Litigation covenants
  granted by Qualcomm if (a) the Third Party that Acquired Nokia or any of such Third
                                                                                          30                     Nokia /Qualcomm onfidentt.il
  Party's Affiliates Litigates based on any patenis against: () Qualcomso; (1)
  Qualcomm's customers, with respect to products or services supplied by Qualcomm,
  or (11) Qualcomm's suppliers, with respect to products or services supplied to
  Qualcomm; und (b) such Third Party (or ils Affiliate) does not withdraw such
  Litigation within ninety (90) days after receiving written notice from Qualcomm
  seeking such withdrawal. For clarity, it is the intention of the Parties that Qualcomm's
  rights under
 QUALCOMM  BUSINESS  thisSECRETS-
                               Agreement           IGHLYwill         not be adversely affected by any Acquisition
                                                               CONFIDENTIAL                                                                                        OICEof 000042c!7
 HNokia   Corporation
  IGHLY CONFIDENTIAL                11. EFFECT
                                - ATTORNEYS'                EYESON     ONLY   2001 SULA PROVISIONS 11. Extension                                   02017MDL10_of          000812_32

  Covedants for Transferred Patents Each Pany represents to the other Party that                                                                                              any
                                                                                                                                                                           CX7728-030
  paleols of patent applications that the fusi                                         A-72Party         has      transferred               to    any      Third         PartyJXO046-O3O
  since July 2, 2001 (the " Transferred Patents ') were transferred subject to all
  existing nghis and obligabons ouder the 2001 SULA (either by specific reference to
  the case
Case   2001 SULA
       1:21-cv-00345-UNA
               5:17-cv-00220-LHKor by general        Document  reference
                                                                  Document    1-1 toFiled   all exisbong
                                                                                           1439-2    03/05/21Filednghts      Page
                                                                                                                          01/25/19   and 74obligations)
                                                                                                                                                of
                                                                                                                                                 Page 15932          of. 45
                                                                                                                                                                PageID   Each #: 79
  Party agrees to and hereby does extend only the covenants not to assent to each
  Party set forth in Sections 6. 1. 1 and 6. 2 of the 2001 SULA (but no other part of the
  2001 SULA or its Sections 6. 1. 1 and 6. 2) solely with respect to such Transferred
  Palents as if Nokia had elected the Later Patent Extension under the 2001 SULA
  thereby extending such covenants not to assert set forth in Sections 6. 11 and 6. 2 of
  the 2001 SULA solely with respect to such Transferred Palents, and cach Party
  agrees that such extended non - assert covenants to cach Party will survive the
  termination of the 2001 SULA solely with respect to such Transferred Patents.
  However,provider.l
                 a Party            will not are
                            by Qualcorosn)           benotincovered
                                                                 breach    by the ofJicemc-
                                                                                        this orAgreement
                                                                                                     other cights gramed   iÅ¿losuch each such extended
                                                                                                                                                    Third Party;
            aod (11 which or be hsleJ p Lcn\s ~lie: baa decla1eo to ETSI or o 01bcr sLandaid •Sc:niJlg rgan1221ion
  covenants        are found
            OS' es~efl11<1                 not to csscnliat,
                               I, or pntenlially          cover such               TransÅ¿erted
                                                                       tn iiny ,l!rluslry      slrind!lrd, as Patents.
                                                                                                                   well a whether     In the(F)RANL>event         any one
                                                                                                                                                             ({t-air)
  or more of the Traosferred Patents are Litigated against the other Pany: () the
            Reasonable          and    Non-Discnroinaiory}           comn1it     r11entS   o  under1aki11gs      have    been    made    for  1be  s,1Jt1e   and,  "' Party
  making the         representation
                                 for the P.11eot F shall _mill- reasonably      it A on. orco  b~ fo- reoperate
                                                                                                          September with            tbcAlother           Party
                                                                                                                                                            time DS(unless
                 cb case-. 1h11 iden1iry of cnch such srandards-se111ng org ,uilinn Noloa snail p1ovide. 1hc Patem
             lnforoinnon                                                                                                   16, 2008           the sarnc
  such co - oki~operation               will result
                        no1ifics Qualcomm             of Ilic in liabilityali:nl     to Families
                                                                                           such Party  selected under
                                                                                                                   by Noll..ia,its Noloagreemeal
                                                                                                                                            shall also provide  in the forte
  it existedft.asona
               as ofblethe            Effective Dale) with the transferee of such Transferred Patent (s))
            Qual~umrn will\ rb1i Patem In!orma11on or each of the pa1en1s in I ese Patent Fa1UJHes, Nolua shall use its
                               dfort lo c.nswc. tb:11 I.he Paleo I loformaL100 ptQvided lo Qualcomm ,s accural<!: a.cd eompletc to
  . at such r,lo
              other          Party's
                     ~·s knowled         e cost and expense, in any defense against such Transferred
  Patents, and (ii)              the fust Party (i. e ., thc Party making the representation) shall pay
                         After uie 1ra.nsfer of1he Des1gna1ed Paten~s o Qus lcomm and al Qoillc-0lJlJll 's request, No ..ia sba U
  to the other        Party any
            use re.lSoo:ible         eff0t1sand         all amounts
                                                ro pTOVlde      lO Q\lalcotwll,    that
                                                                                      wilhoultheundu first    Party
                                                                                                         e delcy    from receives
                                                                                                                             Q:ualc:omm ·~ fromwnltco a       Third Pany
                                                                                                                                                           req1.1c.sl,
  as a result      of
            lbe followmg the       Liligation
                                    1cformat1on-reg.ud1ngof   such eac)lTransferred
                                                                           specific Oes1g;rmed       Palenis
                                                                                                         Patent wh against
            reques1: (1) whether Nolda has ool :;nolcd a II ense or o1he& rights u11de-r ~u111> p tel'II lo a spceirK
                                                                                                                      ich ,~ 1hc subjce(the     other
                                                                                                                                               of  Quak,0mm  Pany. 1s

  Neither Party
            companyshall      or listLake          or support
                                        of companie-')            d th~ in      any
                                                                           k.inds          way any
                                                                                    of produces        (fromposition
                                                                                                               Ille lisc of five that (5)the
                                                                                                                                           proouc1covenants
                                                                                                                                                       categoncs in
  Sectionslb.at
              6. Nokia
                     1. 1y,ha~
             providc.d          and       6.
                                 Oualc.0m01     2 u of
                                                    n.\!e1the     2001
                                                           1he prcccdloi;
                                     gt,anled Ii') .~uch company w,dcr the
                                                                               SULA
                                                                               par;,grap),)have11\,,1 arenot      been
                                                                                                           not covered        extended
                                                                                                                             P)I   ny l icense Orwith
                                                                                               i!lml(e )>31cnl~ '4ntl ii) wheiluer sud patent has
                                                                                                                                                     other respect
                                                                                                                                                              ri~ h~         to
  the Transferred               Parents            or    that     such         covenants               do    not
             been declared by ok.ia to ErSl or any o1her lalldards,!>el1i g organization a ~cnt,~l. r pnten11alJy    cover          the    Transferred
  Patents. cssc~hal,
              112 Survivine   (o an ind\.1.$1.lyRights         Thc :tSPartics
                                                          s~d8Jd,             wcU ai acknowledge
                                                                                            wbelher ('P)RAND and          ((F,m agreeRtasoaobl~ that,andupon  Noo- the
  cffectiveness
            of ~eh of           this     Agreement                 and subject                to Section              111 above,  dfon~ to all       obligations
            Oiscrlmina1ory) cornmitmeo\S or uodcrukiogs ha-Ve been made for tbe ~a.me and, in each case, the idcotlry
                           such     standard,-scttil\g       crg:l.l'iz:ition.     Nolcia sball       tJ~e its rc:>oon:ibtc                     ensuni    that the
  under the 2001 SULA archereby satisfied and discharged. The Parties further
            ,11rom1stion          pro111dctl    lo   Qua)cnlD!TI     in   rci,poosc      10  Ql.raleom.-n's     rcq  u    1  1!  accu.rale   and    c..omplelc     to
  acknowledge and agree that Nokia's license under Qualcomni's Early Patents (as
               okJa's kn wlcdgc,

  that term is defined    For c!anly,   inii the
                                               41lY of 2001        SULA)n:quc,1ed
                                                          the 1nfonna110"          solelyb)'for          Complete
                                                                                                    Qu11lecmm       under !Ills CDMASex.lion 6Telephones
                                                                                                                                                 4 is iUbJccl lo        (as
  that termfaith
               is defined               in Section Nokia / Qualcomm Confidential QUALCOMM
            non_-1,u~c.Jos re oblj_gations prevcoong such djscJosure to Qu.alcomm. tb.e P·anies. shall ocgo1,i,tc II'\ go
                      10 a1tcmp1 In frnd a co11fidcnlt I ruJ rca.so,u,.bltt 111c1hull fur prov1d1f\S Qualcomm w11h rui:h
  BUSINESS           SECRETS
            111fortnDli      1110 the cx1en1    - reasonable
                                                   HIGHLY             CONFIDENTIAL
                                                                   under    t'hc i:in:umslall ei.            HIGHLY CONFIDENTIAL -
  ATTORNEYS 6.:5           ' EYES            ONLY           QICE
                                      '(ninsfttr of e~rcnl F'il •
                                                                         00004252                Q2017MDL10                       _ 00081237 CX7728 -
  035 JX0046 - 035 5 4. 2 .) of the 2001 SULA) became fully paid - p pursuant to
  Section 4.       2. 1WitbU1of the        2001 SULA on April 9, 2007 and, subject to Section 12. 1,
                                      I ,rty (10\ days aft r e O signaled Palcnis are ;.ssigned 10 Qualcomm. ok,a 1l311
            de lwer lo Qualr.omm 1hc fol lowing infonnaHon , ar Nok.Ja's sole c<os r llnd citpcn~c, for eac h of the
  continuesC'l•m  inl~U&lcd
                       full force
                                Patent~ and  (i) 1he effect.
                                                        a«s 'go.mentThe         License
                                                                        rcc.oids,     if any, :indgranted
                                                                                                       (ii) informin   rfonSection         4, 1 under
                                                                                                                              o~ a~y opcocn.in,g          catlli11
  QUALCOMM'sr lated lo Applicable                       lo   frastructure               Patents           (as     that      tcrul
                              Ole Des1g.na1ed P 1er l5 due Within !he tll~~l i1inety ( 1 0) 1.lays fmm !be a · 1gnmonL Fw\ber,
            '\l,'ithio Qlncly l'/0) days after lhc Desigruilcd Pr.teoLS 11re assigned to Qual comrn, Noba sh<lll, at Hi sole
                                                                                                                                       was       defined          in the
  2001 SULA)           for      Infrastructure                 Equipment                 (as     that      term       was
               o~ ~nd c prnsc, cause its prosecuting couns~l to 1r11.11sfcr I.he applicable pa1en1 prosecuuon ille<!i 10         delined          in   the     2001
  SULA) will       be fully
            Qual~P11\1'11             paid
                               , to ltte         upre~son
                                            ex1en1       and bl;• royalty
                                                                      ,1Va1loble  free   Forduring
                                                                                              darny, Nokio  and \lliJI
                                                                                                                     after  no1 tbe      Terro10for
                                                                                                                                   be oblig,ed               thelolife of
                                                                                                                                                       deliver
            Ou;i!comm copie or .my contract or agreements pursu                                         to which Nol:ia has licensed a Designated
  each of QUALCOMM's
             Palcct 10 any Turd P.trtApplicable     or graale aoy In     olhe.rGastructure
                                                                                   ngh ls or in110uni1Palents
                                                                                                            ts 10 ruty Th,rd ForPar1yclanly,NoluoNokia  lso ai, -
  Branded 1ha1Infrastructure
                    pnor I comple11on           Equipment
                                                   or the ::issign,mcn   thatof is  rileCDMA2000
                                                                                          Oe51gnatcJ Paten1sInfrastructure
                                                                                                                     lo Qualcomm in accordaocc    Equipment     w11.h    is not
  covered tobyhtthe           immediately                  precoding               sentence              11. l1r11y,
                                                                                                                3 Termioation
                                                                                                                         11 i lm1 lr.r~1ood of lhnl200)         SULA
            llu~ Agrce~ol , o •~ sh~II eosurc thal alt f= due re paid and II j;Jmg dc.. d!i•1c ~re mG1 w11h r~EpC.c1
                       Oc.s1gna1~          a1cul~ 1111 !hrOl.lgh    1h . th\1,- nr    ~ss1g1unen1. For                                               belori:. July
  Notwithstanding
             23, 2008, Nokia     anything
                                        rnay bovetoabandontd,
                                                            the contrary  or allowed    intothelapse 2001         SULA,
                                                                                                         or ellpire,              the 2001
                                                                                                                        son) na1io11al       pate111 SULAof Paren1between
  Nokia and        Qualcomm is terminated in its cotirety, subject only to Sections 11. 1 and
             f: nullc:~ included fo the Oes,gnalcd P11.lcut~.

  11. 2 above. 12.       6.6 TERMINATION
                                      Reprc.i:enl.A1,0ns ~nd 12.      "1nlnh~sI No Terminalioo The Parties acknowledge and
  agree that, with              the     sole       exception
                          i'Jokio repr esent~ 1nd wamuus th 1· (a)        of    Section          12. 2. upon Nokia having paid the
                                                                                     11 has sole and citclus1ve mle to eac h of the Dcs1gn.1~d
  Laup SunPa1enrs,Fec frei  to anclQualcomm,
                                        c.lear of :ioy liens  this or Agreement
                                                                      secUrily imr"s1s nnd,     is not        subject
                                                                                                        to liie                 to lemtination
                                                                                                                 l>est oC Noltia's:     xnowl~g~. f~eduring      aod       its
  Tero. If Nokia fails to pay the Lump Sum Fee in full to Qualcomm in a timely manner
  in accordance with Section 3 and does not                                              3]
                                                                                             cure the Nbreach                    withio thirty (30) days
                                                                                                                  olu a I Qua.lcornm onfid en ha I
  after having been informed thereof by Qualcomm, Qualcomm may terminate this
  Agreement and all of Nolia's surviving rights under the 2001 SULA 10 their entirely
  by written notice to Nokia. For clarity, the foregoing termination right does not apply
  to a failure by Nokia to pay an Additional Payment (as defined in Section 3) . 12. 2
  Bankruptcy, Dissolution, or Liquidation Each of Nokia Corporatiou or Qualcomm
  Incorporated will be entitled to terminate this Agreement with immediate effect upon
  the occurrence
 QUALCOMM  BUSINESS SECRETS   of any of             the following
                                               - HIGHLY       CONFIDENTIAL       events with respect to the other (Nokia                                       OICE.00004248
 HCorporation
  IGHLY CONFIDENTIAL  or Qualcomm -ATTORNEYS'           Incorporated,
                                                           EYES ONLY                   as applicable): (a) insolvency,                           02017MDLbankruptcy,
                                                                                                                                                                  10_00081233

  or liquidation or filing of any applicabont Uicscfor, or other commitment of ad CX7728-031
  affirmative act of insolvency: (b) attachunent,                                    A-73 execution, ON Seizure of substantially                                            JXO046-O31
  all of the assets or filing of any application (hercfor, (c) assignment or transfer of that
  portion of the business to which this Agreement pertains to a trustee for the benefit
  of creditors;
Case  case          or (d) termination
      1:21-cv-00345-UNA
              5:17-cv-00220-LHK                     Document    ofDocument
                                                                     its business
                                                                              1-1 Filed 1439-2  or03/05/21
                                                                                                      dissolution.
                                                                                                             Filed 01/25/19 Page 13. AUDITS
                                                                                                                                          75 of      Page  159AND   PageID
                                                                                                                                                                   33    of 45 #: 80
  RECORDS 13. 1 Nokia Audit Rights and Opalcomm Records Nokia may designate
  an internationally recognized certified public accounting firm (the " CPA Fum ') la
  perform an audit of Qualcomm for compliance with Section 4. 5 of this Agreement.
  Such audit will be subject to a separate casonable non - disclosure agreeinent to be
  concluded between Qualcomm and the accounting firmo. Qualcomm shall co -
  operale and permit the CPA Fim to audit Qualcomun's books and records (excluding
  information indicaung which license agreement is with which ' Thurd Party
  Qualcomm licensee) during Qualcomm's nonnal business hours for the purpose of
  verifying clear
             Qualcomm's
                   of any competing         compliance
                                                c laims of ownership;    with{b)Section
                                                                                     no exclusive  4.Jice.nses
                                                                                                          5 solely or olher with       respect
                                                                                                                                e11:clusi   ve right s have  to license
                                                                                                                                                                    been

  agreements         entered
                         graot) anyinto            (oror amended)                  between             Qualcomm
            gn11ted to any Third Pany with respec t to aoy or Ll:tc Desit,>oa ted Pat?;nts~ (c) Nok.ia has r101 g,anled (and
            will not                      llce11ses         other rights of ,my         na1·11re in any      of the Deslgooted   andPatents a Third     to anyPany Thtrcl after
  the Effective Date and during the period of time following any previous audit
            Party    at  illl)'  time    on   or   a/kc-   Jul)'   2;2,  2008    orher   than    !hose    granted    uoder     the    Sonirn        Agreement        andunder
  this Section      13. 1, and provided that such CPA Fina agrees to keep such information
            CMCS Agreement (1n uch case as defined in Sect ion 6,1 above and in the form such agreements ex.istecl
            as of the EO-ective Oate) and other than any licenses granted by- Nokia upon the exercise of unilateral
  in conidence
            oplio osand           repon
                        (inclllding             to Nokia
                                         renewals)      existing (an,donlyin thewhether
                                                                                     fom\ lheyQualcomm
                                                                                                   e-xlsted) prio r to the  has        compied
                                                                                                                                  Effective         Date; (d)  ortonorthe
  complieduncoforccablc;
              with the lemos
            best   o  f  Nokia"s                  of Section 4. S, and in the case of non - compliance,
                                       lcriow1edge,       none      of   the   Designated       Patc  nls  bas   been      adjudica
                                    and (e) none of the patents. in lhe Designated P<1 te01 s is subject lo a royally- free licensing
                                                                                                                                        te.cl    to   be    invalid     or only

  the information
            commillllent    thai      Qualcomo
                                 or obliga.iioa       as a resultwould   of any have      beenor36undertaklng
                                                                                   comroitmen1                Nokia /mQualcomm  ad'c:. to a stao dards-sclliagConfidential
  QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL HIGHLY
            organ   ization.       Exce   pt   for  the   exp,ess      fe prescotaUons      and    warranties     in  this   S,:c;lioo     6  .6.   I.hi:. D esignated

  CONFIDENTIAL                   - ATTORNEYS
                                          The Par1ies further' agree    EYES    thal tONLY          QICE         00004253                  Q2017MDL10
                                                                                                                                                  app ly fully 10 a ll _
            Patents ace assigoed lo Q ual comm "as is.'' and Nokia di.sclaims all other represcnLations and wamml ics,
            eJ1pn:ss or i.mplied,                                                     he disclaimers        set forth   iJ1 Sec1ion 9.2
  00081238      CX7728
            Oe:.ignaled              - 036
                                Patcnts,    exceµt  JX0046
                                                       tlHd (i) Nuk.ia - 036   sball5 not
                                                                                       required
                                                                                            al low any to       provide
                                                                                                            Design.ated            to Nokia
                                                                                                                              Psteot      10 be abandoned  underorSection
  4, 5 with disc
             respect
                 lai mers u:ito       ibe Third             Pany          license         agreement               thatreprl';sentalions
                                                                                                                             the auditors                    contend
            o tborwi:;e lapse or c.xpire prio, 10 lhe assignroeol oft.he Oe;lgoaied Patents to Qualcomm, and (ii) tl,e
                                   See1ion     9.2, solely      <o tbe extent     conflicring     with the exprc~s                                   11nd warra.ol     ies
  created such          pon -6.6,
            in I.his Sec.tioo        compliance.
                                         do c ot O\/Crnde I.Ile     The       audits
                                                                      ell.press            will bea.pdconducted
                                                                                  represeota6ons             wa.'7'anlies M!-1 fonh at the ui th.ispremises
                                                                                                                                                        Section 6-,6. chosen
  by Qualcomm.Qualcomm     Such audits     representsmay    ai;id wbe       conducted
                                                                      ~rratits                     no more
                                                                                 that it will compl)'         with allthan         once(F).R.AND
                                                                                                                            applicab1e             per calendar   ((Fa.ir)    year
  and the costs
            Reasonable. of each and Non-D   such        apdit, including
                                                 iscriminatory)         undertakings or    the     CPA
                                                                                                other          Fimm costs
                                                                                                        lik.e u11der1a.Juogs        madeand     by Nokia fees,   to will
                                                                                                                                                                     :my be
  paid by Nokia,          valcss           Qualcomm                   is    in   non      compliance                with
            s1andMds -seuiJlg org_anizaLion prior to !he Effect ive Dale that are applicable to the Designated Patents.
            pro..,ided 1ba1 any failure by Qualcomm 10 comply wi th any sucb undenaking prior lo the date that
                                                                                                                               Section               4S,       in   which
  case Qualcomm
            Qualcomm isshall,      oolifit:din by addition
                                                    Nokia of such       toUDdcrlaking
                                                                              any other     will retoedy
                                                                                                   uol constitute   toa which
                                                                                                                           breach ofNokia   1his Ag,eemenr  ray bebyeolitled,
  pay the CPA
            Qualcomm.
                      Firm's reasonable costs and Å¿ees for such audi ! . Qualcomm shal
  preserve7.and maintainWITT-IDRAWAL          all relevant
                                                     OJ,' NOKJA 'S        documents,
                                                                            EUROPEAN COMMISSION    books andCOMPLAINT       records required for such
  audits for a period               of three (3) years after the end of each Giscal year of Qualcomm
                        Nokia will , within five (S) days ilfier rhe Exccuu on Date and u, wriung, withdraw its complain( lo
  in which Lhe
            such         books
                 E uropean         C omm andis sionrecords
                                                      in wbicb Nokia  werealleges  created.          Lo thebreaches
                                                                                          I.hat Q ualcomm           eveolEUthat                Nokia's
                                                                                                                                       competition            1:iw,auditors
                                                                                                                                                                     and
  rÃ©pon to      Nokia
            promp1ly             thata cop)'
                          provide:        Qualcorum
                                                  of sucb written     has       not
                                                                          withdra   walcomplied
                                                                                         to Quakomm.with              Section
                                                                                                               However,                    4. 5, Qualcomm
                                                                                                                              notwit.hstandlng             anything to         and
            th<! contrary in Ihis Agreement, Nokia writ r,ot wai,..e any righ l~ i1 may ha"e bas.ed an any remedies lha1
  Nokia agree        to negotiate
            the Ew-opea11          Como1i~sio,11jomay    good impose  faith      lo determine
                                                                          o n Qualco11'1J'11   in connection a confidential                    and reasonable
                                                                                                                   with HS curre1u in\/estigation                   or to
  method for      notifying
            any actioo      by Noloa    Nokia          of the
                                           to eaforoe-any         suchidentity        of the
                                                                          rcmed ,cs based      on bThird
                                                                                                     reach(es)Pany            whose
                                                                                                                  of compelitioTI         la w.agreement the

  auditors claimNokia    created   r1:presen1ssuch  and Donwarrants  - compliance.
                                                                          to Qualcoll1Jll• tbat 13. Nokia2 has  Oualcomm
                                                                                                                     not fifed any Audit    complaims       Rights
                                                                                                                                                                 agamsL
                                                                                                                                                                           and
  Nokja Records
            Qua.lcommQualcomm' s bus iness conducl     may,  ,vilh no      more iban
                                                                     govemmeots                   once cach
                                                                                       of. or 1egulators        1n, ac)'calendar
                                                                                                                            other colllltryyear,                cause
                                                                                                                                                     or j urisdic1    ioo an
  iodependent         certified public accounting firm to conduct an audit on reasonable
            (other th3Jl lh c. compfaint filed with the European ommis3ion),

  police, during
            8.          Nokia's normal
                        RESTJUCTIONS                          business hours,
                                                      ON DISCLOSURE                 OF INFORMATIONof Nokia's books and records
  reasonably necessary  8.1
                                             to    confirm
                                     Nokia<~ Financial To formation
                                                                      that      Nokia        bas      correctly calculated and reported
  the Covered Product Revenue and to confirm the amount of royalties payable by
  Nokia to finan
             Qualcomm,  The Partiesin          each
                                           agree            case
                                                     (ba t in            in accordance
                                                                 the cour~e      of performance under   withthis  theAgreement,
                   cial inforroa1ion a ssociated wilh tb e payme nt of royalL,es as required under this Agreement , which
                                                                                                                           terms of        Nokia   this willAgreement.
                                                                                                                                                               disclose

  The auditswill will     be conducied
                  be provided          in writing and at           theaspremises
                                                              lrcitted                          chosenQualcomm
                                                                              confideo lla l hereunder.          by Noba         ~ha and
                                                                                                                                      ll nol use,  willdisclose,
                                                                                                                                                             be limited or     to
  the period of time after the Effective Date and lo the period of time following any
            grant    the    use    of  Nokia    ' s  roya   lly-related      inform-aLion    except     on   a  need   •lo-Ju,ow       basi    s   lo   Qualcorr.m··     s

  previous Qaudit         underpu rsuantthis        Section            13.only 2. 10Such         audits        will be subject                      tonecessary
                                                                                                                                                           a soparate
            employees aod ageuts (including any independent ccn ified public accounting flfJJ) perfonning an aud il for
               ualcomm                       to Scc1io11       13), and                the e.x1en1     such <listlosure        is reoso nab ly                          in
  reasonable       non -with
            cor1nection           disclosure
                                      Qua lcomm·s agreeincot
                                                           exercise or en lbrccmenl to be or    concluded              betweenofNokia
                                                                                                    11s righis, or _performance                     jts ubllgatiand  ons,the

  accounting      firm. The       ro be accounting                   fun's       reporting To lberightex.tent tothatQualcomm
            under this Agreement and for lhe pu.rpose of rcponing and forecasting co,pora te revenues ,. Wbich includ e
            rhe revenues                  received u.nder lhis            AgrccroeoL,                                 disclo~we is au1hori.ied      will bebyJimited th ,s       to:
  (a) whether or not (1) Nokia's calculation and reporting of Covered Product Revenue
  complies with the teos of this Agreement and (ii) Nokia bas paid all royalties duc to
                                                                                       32                     Nokia/Qualcomm Con(1clential
  Qualcomm under this Agreement, and (b) in the event of non - compliance,
  overpayment, or underpayment, the extent, including the artiouns of underpayments
  or overpayments and of such pon - compliance or disreporting, providing therewith
  to Qualcomm the auditor's facrual findings and supporting data related 10 such non -
  compliance and / or underpayment and / or overpayment in order to facilitate
  potential dispute resolution belween Qualcomp and Nokia. In conducting such
  audits, the
 QUALCOMM        accounting
           BUSINESS         SECRETS -firm       HIGHLY may          test the accuracy of Nokia's books and records
                                                              CONFIDENTIAL                                                                                                    by
                                                                                                                                                                    QICE 00004249
 Hselecting   and reviewing
  IGHLY CONFIDENTIAL            - ATTORNEYS'    samples   EYES ONLY   of the data, infondation, methods, Q2017MDL1O_00081234                         and records that
  support, or were used to prepare, Nokia's books and records, but the accounting                                                                                               lim
                                                                                                                                                                             CX7728-032
  shall not require Nokia to provide backup                                         A-74or   supporting               documentation                           for    all   the JX0046-032
  information related to such samples and will not presume that Nokia's books and
  records are inaccurate The cost of each such audit will be bome by Qualcomm,
  unless
Case   casesuch       audit determines
       1:21-cv-00345-UNA
               5:17-cv-00220-LHK                      Document   that       Nokia
                                                                     Document  1-1 has    Filed  Underpaid
                                                                                            1439-2    03/05/21Filed the      Page
                                                                                                                         01/25/19 royalues 76 of       hereunder
                                                                                                                                                       15934
                                                                                                                                                    Page        PageID  by#: 81
                                                                                                                                                                    of 45
  more than three per cent (3 %) dunng the audil period: in which case, Nokia shall, in
  addition to paying the deficiency plus late payment charges, pay the accounting
  firm's reasonable costs and fees for such audit Nokia shall preserve and maintain
  the books and records necessary for such audits for a period of duce (3) years after
  the end of each fiscal year for which the books and records apply. provided thal
  Nokia will also preserve and maintain the books and records necessary for any
  pending audit until such audit is concluded by the Parlies. 37 Nokia / Qualcomm
  ConÅ¿idential QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL
  HIGHLY CONFIDENTIAL
             Agres::mcnt, prior 10 d-i sclosure,       - ATTORNEYS
                                                                 Quako.mm shall obtaic     ' EYES          ONLY
                                                                                                  1he wn11eu             QICE
                                                                                                                 agreement             00004254
                                                                                                                                  of ~ny     such person who is
             not otherwise boll.lld by fidu ciary ob ligation'> to Qualcomm 10 hold i.n confidence and nor make use of the
  Q2017MDL10 Confidential   _ 00081239
                                    L-iformalicm for CX7728                   - 037
                                                           il.llY pul1J(),e other     tbanJX0046            - 037
                                                                                              those permitted            5 14.
                                                                                                                   by this           MISCELLANEOUS
                                                                                                                              Agreement.           If QualcolJ\lll LS     14.
  1 Oppositions The Parlics acknowledge and agree that the Settlement Agreemeot
             requirnd        10   d,sclose      Nokia's       coafideo1ial      informa1iop       by   law , order,    or   regu)alion        of  a   governmental
  requires both
             reasona parties
                          ble advanceto           withdraw                from,     and        no looger           participate
             a.gency or a court of compe1en1 ;urisdiotion, Qualcomm shall use reasonable efforLS to provide Nokia wn.h
                                               Wrineo     notice thereof         and.   if pos.sible.    wider the     circumstanc.c:.., in,         any currently
                                                                                                                                                an opporturuty to
  pending interference,
             o bject •o and 10 try LOre            - examination
                                                prevent     such disclosure. or other proceeding in which ownership,
  validity, scope,Qualcomm    priority's date,               and / or enforceability of a paleni or patent application of
                                                obligations under this Sedioo 8 will ool apply lo any informa\Jon Lh.:lt (i ) is or
  the otherbecomes
               Party generall  is being           challenged
                                          y a-vailab)e    to tlie public("Oppositions),
                                                                              through no >,Vrongful actprovided or ocn.ission on   tbatt.lie such        withdrawal will
                                                                                                                                              pan of Qualcomm·
  not limit the
             (ii)    Party's ability to challenge the validity of the palen later, if such palent
                   was      ri_g\\!ful  ly  know(\     by   Qualcomm          prior  to   lbe  date   of  disclo  sure
             Qualcomm from a Third Party lb.at is no! .subj ect 10 any confldeclia lily obligation with respe,::t ca such
                                                                                                                         by   Nokia;      (i ii) was   received    by      is
  Litigated informa
              against     tion; suchor (jvJ isPany.
                                                  releasedSubject               to the
                                                                from coolidential             preceding
                                                                                         treatment      by Nokia's sentence,
                                                                                                                        prior wriaen consent each specifically
                                                                                                                                                         Party shall
  withdrawide  from
                  nt ify ingany        pendingcovc
                                the infonn-ation          Opposition                of the ocher Party's patents or paleni
                                                                ri;;d by such coosccl.

  applications no8.2laterQualcomm          than thirty  Informat      (30)
                                                                       ion days after the Execution Date. 14. 2 Competition
  of Antitrust Law Notifications and Approvals Should the paleot transfer set forth in
  Section 6Nokiaabove             require          polification               tonaiD
                                                                                  or i.n!orm.ation
                                                                                         approvalreJated     by any to onecompetition                    or antits- trust
                          The Parties agree that 1n the course of perfo,maoc.e unde¥ this A_gtcement, Qoalcomrn and/or
                       ' s auditors       rnay disclose         to NokJa ce                                                    or more license agreemen
  authority anywhere in ihe world, then the Parties agree to undertake all reasonable
             belween         Qualcomm          and   a Third      Patty.    which   will    be  !Teated   as co nfident    ial  hcreun.der.       Nolda    sha ll not
  efforts, and      to co - operate with one another to duly make such notifications and
             use, disclose, or gra nt the use of Qualcorwn 's confidential information except oo a oecd -to -kno,,, basis to
             N okia 's employt:es and age11ls, and only to the extcr,t such disclosure is rt.1sonably !lec.essary in
  obtain such approvals.
             conoeclion          ,v,th Nok ia'Eachs exercise    Party       shall do
                                                                   or coforceroent      of iLSso    at oritspcrfomrnncc
                                                                                                rights,        own cost              and
                                                                                                                                of ,ts           expense.
                                                                                                                                        obl/gations.               14. 3 No
                                                                                                                                                          un<lcr this

  Implied Licenses                  or    Sublicensing                    Rights        Except          for   the
             Agreement. To the ex1cn1 lha1 disclosure 1s authonzed by thi s Agree menr, pnor to disclosure, Nokia shall
             obtajn Lhc 1vri 1en agr«me t fany s uch person who is nol ot.herwise bound by fiduciary obligati ons 10
                                                                                                                       liceoses             and       nou     - Litigation
  covenants  N~kiaexpressly                 sel forth
                         to hold in conlideoee            and in  no thismake. Agreement,
                                                                               use. of I.he cnnf1de ntialno information
                                                                                                               othes, further,                   or different
                                                                                                                                  for a ny purpose        other than
  licenses orthose non - Litigation covenants or other rights or immunities are granted.
                      pem11Hed         by    this  Agreement         . If  Nokia  is  required    to  disclose   Qualcomm's
             by law, order, or regula!1oo of a govcCTl1)'1cntaJ agency or.; court of competent j urisdiclioo. Nokia shall use
                                                                                                                                     confidential       infom,atioo

  whether impliedly,
             reasonab le e(fons       byloestoppel,
                                                provide Qualcomm      or otherwise,
                                                                              wjlh reasonable    under
                                                                                                     ad vance:any
                                                                                                                wrillen patents
                                                                                                                            11olke 1hereof or other          intellectual
                                                                                                                                                   and, if possible
  property rights
             under t.he owned,circu.msranccs,   controlled,
                                                    an opportuni1yor           otherwise
                                                                            iv object   10 and to try licensable
                                                                                                         lo prevent suchby          either Party The
                                                                                                                                disclosure.

  licenses granted         Nokia's in this       Agromet
                                         o bligalions    un<kr lhido          not Sinclude
                                                                         s Sce1.ioa     w1U nm a pply  anytn nights            to sublicense.
                                                                                                               ill1Y informa11on                              14. 4
                                                                                                                                         th at (i) i~ or becoroes
  Release generally
             Notwithstanding  available 10 the.anything public through      tonothe  wroncontrary
                                                                                            gfu l ~ct or in     Sections
                                                                                                            omasion       on the part1 and           4 of (ii)
                                                                                                                                              of Noki~:      thewaS-
  Settlement       Agreement,
                           Patry that is Qotthe           Parlies            acknowledge                  and withagree
                                                                                                                     respect lothal such any          claims       of patent
             rightfolly known by Nokia prior 10 th e da te of disc losure by Qua.l coll\m; (iii) w35 received by Nokia from
             a Third                                subject      to any conlidenliality         obligatioo                                   infomminn;       or (iv)
  infringement          based
             is; released                on acts prior
                                 froJn co,1Jidcntial        11ca1111cnl  tobythe     Effective
                                                                               Qoalcomm's         priorDate
                                                                                                          wriuen shall
                                                                                                                    consent be         treated
                                                                                                                                 ,p,!cific.ally          as subject
                                                                                                                                                    ideo1ifymg    th"    to
  the licenses        and covenants not to Litigate set forth in Sections 4 and 5 of this
             informatJon covered by such co nsent.

  Agreemel,  9. as applicable,
                          REPRESENT ATlONS           as if A.J'\/DsuchWirn.R.A.NTI
                                                                              acts had£Soccurred after the Effective Date but
  without the payment      9.1
                                           of    any      further
                                        Re.presentatiom and Wamntic s
                                                                            consideration                 or royalties for such acts under this
  Agreement. Notwithstanding the foregoing, Sections 1 and 4 of the Settlement
  Agreement        doQuslcorru:n
                             not cover              any claims for patent infringement based on acis occurring,
                                              here by rc:prese.nis and warrants to Nolda that (a) Q ualco1nm l.n corporatcd : (i) ls a duly
             orgar.1ized cor;iora11011 i n good ~tending under lhe laws of the State of Delaware; (1i) bas all requisire
  includingcorporate
               the sale         powerof products,
                                           and authority oo                or after
                                                                    to enter    into 1his theAgreement
                                                                                                  Effective    and Date           15. ASSIGNMENT
                                                                                                                      10 consum.mal-          e \he Lransaotions       15. 1
  Limited Assignment of Rights under Agreement Except as expressly provided in
             contemplated            hereby,      and    (iii)    wil  l  ensure   that    all  of  i1s  Subsidiaries       comp    ly   will,    th,s   A.gree:men1
             (including the gram of licenses to Nokia and the 11\Bkiog of non -T,itigatioo covenants tO Nokia and 11s
  Sections suppl
              4. 1.        1.and
                      1ers);      15. (I,) 3,
                                            the and
                                                 execuuon 15.and4.delineithervery of llusPanyAgrcemem may      assign
                                                                                                            have   been du Iythis         Agreement
                                                                                                                                   au1honzed                      or any
                                                                                                                                                    by ell requisite
  right or interest
             corporate acuon   under     on ns this
                                                 part .Agreement (an " assignment), without the other Party's

  prior written consent, which couscot may be given or withheld al such other party's
  sole discretion. Any allempled assignment in contravention of this Section 15. I shall
  be void and ineflecuve. However, an assigament that occurs by operation of law as a
                                                                                           33                  Nokia/Qualcomm Confidential
  result of a Party bcing Acquired will not require the consent of the other party and
  will be subject to Section 10. 1 or 10. 2, as applicable. Nokia / Qualcomm
  Confidential QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL
  HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE 00004255
  Q2017MDL10 _ 00081240 CX7728 - 038 JX0046 - 038 5 15. 2 Assignment of
  Patenus Neither Party may assign or otherwise release or transfer any of its rights
  under any
 QUALCOMM        patents
            BUSINESS           SECRETSthat -are   HIGHLY licensedCONFIDENTIAL or the subject of any non - Litigation covenant                                   OICE 00004250
 Hunder   this Agreement
  IGHLY CONFIDENTIAL              - ATTORNEYS' unlessEYES       such    ONLYassignment, release, or transfer Q2017MDL                               is made10_0008 subject
                                                                                                                                                                         1235

  to the ful majotenance of all liceases and all oon - Liugation covenants grantedCX7728-033
  under this Agreemeni. 15. 3 Assigrument                                             A-75by Nokia Nokia will be entitled to assignJX0046-033                             in
  writing its licenses and the non - Litigatior covenants protecting Nokia (and jis
  suppliers) (and delegate its corresponding royalty payment and other applicable
  obligations)
Case   case          set forth in this
       1:21-cv-00345-UNA
               5:17-cv-00220-LHK                       Agreement
                                                  Document     Document   1-1asFiled  to Subscriber
                                                                                      1439-2   03/05/21 Filed Tertowals,
                                                                                                                      Page 77 of
                                                                                                                   01/25/19              Broadcast
                                                                                                                                         Page15935    PageID
                                                                                                                                                           of 45 #: 82
  Devices, Local Area Network Devices, Modem Cards, M2M Modulcs, and
  Embedded Modules (all six together " Nokia's Subscriber Device Business " solely
  for the purpose of this Section) to a successor to all, or substantially all, of Nokia's
  Subscriber Device Business, provided tbal such successor and its Affiliates grant
  royalty - free pon - Litigation covenants under their patents to Qualcomm of
  equivalent scope as those granted by Nokia to Qualcomm under this Agreement 15.
  4 Assigamot by Qualcomm 15. 4. 1 Components Qualcomm will be entitled to assign
  in writing the non - Litigation covenants protecting Qualcomun (and its suppliers)
  Under SectionNokia       5 with hereby respect
                                             represents-to   andComponents,
                                                                    warran1s to Qualcomm      Broadcast
                                                                                                    Lbat (a) Noki,i Compotents
                                                                                                                          Corpora1io.n: (i)and         Local
                                                                                                                                                is a duly

  Area Network           Components                     all  the      together           " Qualcomm's                 Components                  Business        "
            orgaT\ized corporac ion in good ;(anding uoder the laws of Finland; (ii) has ~ll requisite corporate powu
            alld authority \Cl enter 11110 this Agreement aod to cons\lJl'\JDate 1be transa ctioos coolempla(cd hereby; aIJd
  solely for the purpose of this Section) to a successor to all, or substantially all, of
            (iii)   will  ensure    that   all   of  ils  Subsidiaries     comply      with  this  Agreemeot       (inch.1.ding   1be  rnak.111g  of  no11-

  Qualcomm'shave beeo  Components
                           duly authorized bybusiness,                     provided that
                                                       all n:q_ui$ile co.rpora1eactiou                 such successor and its Affiliates
            l, lliga1ion covenanLS IO Qualcomm aod it s suppliers); and (b) the execution aod delivery of th.is Agreement
                                                                                              on it part,
  grant royalty - free licenses and non - Liligalioo covenants under their patents to
  Nokia of in10
             equivalent              scope as those granted by Qualcomm Lo Nokia under this
                        Each Party hereby represents and warrants to Lhe oihe, Party Lltar lbis Agreement is freel y entered
                    and 1be result of good-faith , ann' ~-length negotiations .
  Agreement. 15. 4. 2 Content Broadcast Business Qualcomm shall offer Nokia
  access and licenses   9.2            during
                                   .Disc  Jai ro crs
                                                        the Term on comunercially reasonable Terms and
  conditions to the     E>.cep1 versions
                                  as e:i1presslyof        McdiaFLO
                                                      provided                   client. no1hing
                                                                   in 1bis Agreement         software  i.n tbisand
                                                                                                                 Agreuoeotother shaUtechnologics
                                                                                                                                       be cous\l7.led as . or
  software,(i)inn:quirin,g
                     each rlic   caseCitio.gthat
                                               of anyQualcomm
                                                         pateol application.   makes          commercially
                                                                                    rhe se.Guring    of aJJY patent, oravailablc
                                                                                                                              lbe U1ain1.aU1loiog Third
                                                                                                                                                    of any

  Parties, that
            scope are of anynecessary                  foror Nokia          to upplement                MediaFLO
                                                                                                           (iii) a wananlyservices               in its
            pateot Ill force, (it) a warranty or rcprc.seatarion by either Party as to tllc validity. e nforceability, v.ilue, or
                                palccl, copyrignl,            otbcr inlellcclual       property righl;                          o r rc_prcsentat.iou   thal
  Subscriber        Terminalssale,without
            any manufocture,                 offering 10seeking              from
                                                             sell , lease, use,         Nokiaorany
                                                                                  import.a<ion,       other licenses,
                                                                                                               disposal wiJ I notnghts,
                                                                                                                                     infringeor     immunities
                                                                                                                                               or w1U    be

  under any       Nokia         Patents.            Further,          co    the     extent       that      Qualcomm                does      not     charge
            free fro Ill infrinRemeot of pa1en1s, copyrights, or other intellectual property ng)ns of others (and it will be
            the sole respoosibili(y of eacn Party to make such dere.rrni nation as is oecess11,ry with respect to its
  Third Party       suppliers
            acqu 1si1  ion of licenses  ofunderSubscriber
                                                       pa1ents and otherTerminals
                                                                              int el lccruaJ for   licenses
                                                                                              property    of Third to      the (iv)
                                                                                                                      Par1ie~):    above        software
                                                                                                                                       an agreecneol     to      or
  technologies,         Qualcomm                  shall       not     charge          Nokia       for     similar        licenses
            bring or prosecute actions or suits against Third Parties for i.nfri.ngeroen1 ; (v) an obligaflon to furni sh 3.ll)'
            rnaoufactu.ring assistaoce or infonnatioo; or (vi) confcrrir1i any rigbl lo use (in advertising, publicity. or
                                                                                                                                          to   such       software
  or technologies,
            otbenvise) any     Oualcomm
                                   name, trade naruc,    will orbetradcrnarlc
                                                                       entitled         to other
                                                                                   of lbe   assign Part)' in     woring
                                                                                                             o~ any            the non
                                                                                                                       contraction,             - Litigation
                                                                                                                                       abbreviation,     or
  covenants protecting Qualcomm under Section 5. 5 with respect to content
            simulation thereof.

  broadcast 10.services ACQUISJTTON provided     OF Ain        the United States to MediaFLO USA ("MUI ", a
                                                          J>ART\'
  Qualcomm Subsidiary                       as of the Effective Date), ir MUI ceases to be a Subsidiary of
                       In th1s Section I 0, 1bc term •· Acquis11.Jon'' (and vanat,ons. such as "Acquiredj means any
  Qualcomm,          provided
            acquisition       of a Party,that:      () MUI
                                               including            and itsor Affiliates
                                                             (a) mergers           consolida1ionsgrant            royalty
                                                                                                        1ba1 result             - free
                                                                                                                       i.n a change         liceoses
                                                                                                                                        in tbc    ultimate and
  non - Litigation         covenants
            beneficial ownership                    under
                                           of a majoriiy          their
                                                               (more    titanpatents         to
                                                                               fifty per cc.or)   Nokia
                                                                                                  o(  1be sharesof   cquivalent
                                                                                                                    or   olher securitiesscope
            enrirlcd to vote for the e!c.:.rion of directors or other managing autJ10ri1y (b) the sale o r orhcr transfer to a
                                                                                                                                             m lbe Pany as those
  granted byThird  Qualcomm                 to Nokia
                      Par1y of lhc bcTJcficial                  under
                                                        ownership      of allthis
                                                                               or theAgreement;
                                                                                        raajorily (more tJ1a.n  and fifty(ii)
                                                                                                                           per Qualcomm
                                                                                                                                cent) of 1hc shares   andor MUI
  shall contique         to offer
            other securities      in lheto      Nokia
                                            Party   coli tie daccess
                                                                to vote for and
                                                                              clcc1ionlicenses
                                                                                          of dirccJors or onolhcrcommercially
                                                                                                                     mc1ruiglng au1horlty;  reasonable
                                                                                                                                                or (e) rhe

  terms and conditions to the versions of MediaFLO client software and other
            sale of all or substantially al l of 1hc 11Ssels oft.be Party lo a Third PM1y .

  technologies or       JO . software,
                             I     Acqui.-i1ionin    ofeach
                                                         Oualcoro,.mcase that Qualcomm or MUI makes commercially
  available to Third    If Qualcomm lncorporated is necessary
                                 Paries,          that      are        Acquired, then for   the Nokia
                                                                                                  non-Lihgation 10 implement
                                                                                                                        covenants madeMediaFLO by NolJa
  services in its Subscriber Terminals without requiring Nokia lo grant
            he   reund<:.r will   remain      in  force   and    will  continue    10   apply  10  Qua   lcomm     lncorporated           any
                                                                                                                                     (or the       licenses,
                                                                                                                                               survivi  ng,

  rights, orproducts
              immunities               undercov~redany          NokiacoveJ\ilPatents.          Further,
                                                                                                  cumu(a1iveto        thep1ice
            resulting, or 01he1 successor en1i1y) and a ll o f ii~ Sub~id iancs, but will be Jimil cd 10 1be aru1ual sale5" of
                         a.nn services                   by such              nt6 with a lotal                    sellin,g    exteni       tbatLban
                                                                                                                                    no greater      Qualcomun
                                                                                                                                                        1he
  or MUI does         not charge
            total cumulative        selling Third
                                                price of Party           suppliers
                                                            all corresponding                of aSubscriber
                                                                                      producL<:    nti ~erviccs sold Terminals
                                                                                                                           by Qualcomm during for licenses
                                                                                                                                                        the
  Nokia / Qualcomun                  Confidential                 QUALCOMM BUSINESS SECRETS - HIGHLY
            rwe!ve ( I 2'i mt,mh~ immediately before ihe date of the acqu isition plus ao an11uaJ growth rate of ten per
            cent (10%) for ea~h             year fhercafter d1.1ru1g the Tem1. Notwitbstaodlng rbe foregoi.og, >lok"ia will be
  CONFIDENTIAL                  HIGHLY
            entitled to 1.ermUlale                  CONFIDENTIAL
                                           suc h ooo-L1     1igalion covenanrs made      - ATTORNEYS
                                                                                              by Nokia if (a) the' Third   EYES   PartyONLY          QICE
                                                                                                                                          thal Acquired
  00004256        Q2017MDL10 00081241 CX7728 - 039 JX0046 - 039 5 to the above
            Qualcomm or any o f such T htrd Party'·s Affiliates Litigates based on aoy patents aga inst: (i) Nokia: (ii)
            Nokia's customers., with r spect 10 producrs or services supplied by Nokia: or (iii) Nokia 's suppliers, wirh
  softwaren;spr:ct
              or technologies,
                        Lo products or services    Qualcommsupplied to OT   Nokia;MUI        (as
                                                                                       and (b)  such the ihirdcasePartymay{or its be)     shall
                                                                                                                                    Affiliale)   doesnotno\ charge
  Nokia for similar
                ill)draw such  licenses
                                  Luigat ion withinto such  ni,nctysoftware
                                                                      (90) days after  orreceiv-iog
                                                                                            technologies.
                                                                                                        written noliceFor   from clarity,
                                                                                                                                  Nokia seekmg after     such
                                                                                                                                                      such
            ,vithd.rawal. For clarity, it is tbe in1en11on of the rar1 ics rliar Nokia's Tights under rhis Agcccm,cnt will not
  assigruncor        Qualcomm
            be adversely       affci;ted bywill         oot bonchit
                                                any Acquisition                 from Incorporalc.d
                                                                       of Qualcomm         non - Liligalion.               covenants set forth in
  Section 5. 5 in respect of content broadcast services provided in the United States.
  Further, if MUI is Acquired (as such lerro is defined in Section 10 and applied as if
                                                                                                          Nokia/Qualcomm Confidential
  MUT were still a Party), then the non Litigation covenants sel forth in Section 5S will
  remain in force and will contiue to apply to MUI (or the surviving, resulting or other
  successor entity), but will be limited to the annual sales of products and services
  covered by such covenants with a total cumulative selling price 10 grealer than                                                                         r-..f-the
  total cumulative selling price of all corresponding products and services sold by MUI
  during the twelve (12) months in mediately before the date of the acquisition plus an
  annual growth
 QUALCOMM  BUSI NESSrate   SECRETS  often        per cent
                                           - HIGHLY                  (10 %) for cach year thereafter during the
                                                           CONFIDENTIAL                                                                               QICETerm.
                                                                                                                                                             00004251
 HNorwithstanding
  IGHLY CONFIDENTIAL -the             forcgoing,
                                 ATTORNEYS'              EYES  Nokia
                                                                  ONLY will be entitled to terminale said                                     oon - 10_00081236
                                                                                                                                         Q2017MDL        Litigation
  covenants madc by Nokia if (a) the Third Party that Acquired (as such term is CX7728-034
  dcfined in Section 10 and applied as if MUI                                    A-76    were still a Party) MUI or any of such JX0046-034
  Third Party's Affiliates Litigates based on any patents against: (0) Nokia; (ii) Nokia's
  customers, with respect to products or services supplied by Nokia; or (111) Nokia's
  suppliers,
Case   case     with respect to products
       1:21-cv-00345-UNA
               5:17-cv-00220-LHK                   Document    Documentor1-1 servicesFiled
                                                                                       1439-2  supplied
                                                                                                 03/05/21Filedto01/25/19   Nokia;78
                                                                                                                           Page            and of
                                                                                                                                               Page ()
                                                                                                                                                    159 Such      ofThird
                                                                                                                                                             PageID
                                                                                                                                                            36         45 #: 83
  Party (or its Affiliate) does not withdraw such Litigation within sinety (90) days after
  receiving written notice from Nokia scekang such withdrawal. 15. 5 Notice of
  Assignment If either Parly makes an assignment under Section 15. 3 or 15. 4, it shall
  promptly goofy the other Party of such assignment in compliance with Sectioo 20.
  15. 6 Treatment of Royaltics upon Assignment Any assignment made pursuant to
  Section 15. 3 OF 15. 4 will be effective only on a going - forward basis from the date
  of the assignment. For example, and without limiting the generality of the foregoing,
  any Sales made by the assigning Party before the date of the assignment will
  continue to bel0.2       protected              by the applicable liceases and non - Liligation covenants in
                                       Acquisition of Nokia

  this Agreement             andCorporation
                        lfNok.ia        if royallics           are owed
                                                        is Ac.quired,    th.eo thefor     such
                                                                                    liceQSes         Sales,
                                                                                                granted                 the assigning
                                                                                                             aod oon-Llligatio.       o covoianlsParty  made bywill be
  solely responsible
            Qua   lcomm              for paying such royalties. In the case of royalties subject
                               hereunder        will  ~main      in  fotce   and   will    co ntin\le.  to     apply     to
            surviving, resulting, or other su=sor ea t ity) and all of irs Subsidiaries, bu t will be limited to the an.11uaJ
                                                                                                                             No k.i s  CorporalioD              to the
                                                                                                                                                          (or l.,hc

  Annual Capsales ofinproduc
                           Section             4. 3, covered
                                    ts and sc!Vices      the Annual             Cap and
                                                                    by such 1ict:t1sCS     and      the Quarterly
                                                                                                roveuants                            Cap Amount
                                                                                                                  wieb a 101aJ cu1uula1ive        selling price  for the
  relevant no
            yeargreaterand  lhan quarter             will besellu,g
                                     the -t otal cutnulative       proraled
                                                                          pi:ite·ofallbetween
                                                                                         corresponding   Nokia   products and and its    assignce
                                                                                                                                    seivices    sold by Nokia based on
  the number        ofcentdays  (10%)elapsed              before
                                                             thereafterand       including,            and the number          1he forego-iof  og, days       remaining
            during tbe twelve (12) months unmedia 1ely before the dare of lbe acquisition plus an Mnuat growth ra1e of
            1eo per                        for eacb year                   during    lhc Term. NolWit.b.staod,og                                     Qualcomm
  after the will
             date       on which
                   be eutitled                  the such
                                      tu temdnati:     assigareal
                                                              licensc:s andwas          made,covenanls
                                                                                non-Litigation         such that      granted  Qualcomm
                                                                                                                                 by Quafcomm if         will   receive
                                                                                                                                                          (a} lbc
  the sameag.amount                it would liave received if no assignnent had been made and Sales
            Third Party tnal Acquired Nokia or any of s tlch Tbi.rd Party's Affi lia tes Litig.ites based on aay palClllS
               a111s1: (i) Qualcomm; (ii) Qunlcomm ' s customers, with respec1 10 products or ,eNices supp lied by
  inade byQualcomm;
              the assignee                    after thesuppliers,
                               or (iii) Qualcomm's              date of     wnhtherospecassigtunent
                                                                                            l 10 products or had     se:rv;cesbeen
                                                                                                                                 supplied  made         by Nokia 16.
                                                                                                                                               10 Qualcomm;
  NON - CIRCUMVENTION                                 Subject          to    Section          7  above:             Nokia
            and (b) such Third Party (or its AffiJiale) does not wilbdraw such Litiga1ion wilrull nloew (90) days after
            receivi ng wriuen notice fiorn Qualcomm seeking such wi1bdrawal. For clari1y. it is the in1eotion of the
                                                                                                                                 and        Qualcomun                 agree
  that theyParties
              will uolthat Qua  seek         to circumvent
                                      lcomrn'uigh1s                       this Agreement
                                                           unde,- this Agreeme       nl will oo( be adverse  in any          waybyduring
                                                                                                                     ly affeGled                      its Tern,
                                                                                                                                         any Acquisit,nl)        nf and
  01) Nokja     agrees
            Nokia    Corporation.  that it will not, during the Term, claim or take the position (based
  on any legal,
            11.        equitable,
                       ,EJ,"FECJ' ON 2001        or other         theory or principle of any nature) in any litigation,
                                                      SULA J>ROVJSIONS
  dispute, or regulatory proceeding thal Nokia is not obligated to pay the full amount of
                        IJ. J         E tension of Covenants for T                      ed aleols
  royalties owed under Sections 4. 2 and 4. 3 (as specified in such Sections of this
  Agreement forEach        Royalty             Beaning
                                  Party represeDJS       10 the Products
                                                                  other Party tbllSold          by Nokia
                                                                                      t any patents     01 pateol duringapplications  the tliatTerm
                                                                                                                                                th.e fu-sl(it  being
                                                                                                                                                            Party
  undersiood       hat       if   a    good       -  faith     40     Nokia        /   Qualcomm                   Confidential               >   QUALCOMM
            has Hansforred ~o -any Third Party since July 2, 2001 (the '"Tr.insfem:d Pa1en1s") were imns.ferred suhjecc
            to all cx:Jshng nghcs aad obh.gallons uode1 the ZOOJ SULA (c11her by specific reference 10 the 2001 SULA
  BUSINESS  or bySECRETS
                     general refereoce- to        HIGHLY
                                                     all exisungCONFIDENTIAL
                                                                      ngbts and ob l1 gauons) , HIGHLY    Each Party agrees    CONFIDENTIAL
                                                                                                                                       10 and hereby does -

  ATTORNEYS              ' EYES ONLY QICE 00004257 Q2017MDL10 _ 00081242 CX7728 -
            e-xtend only the covenants not 10 assort to e,ch !'any se1 fonh in Sechons 6 .J .1 and 6 .2 of the 2001 SULA
            {bill no other par! of the 200\ SULA or ils Sections 6 . 1.l and 6.2) solely with respect lo such Tra nsferred
  040 JX0046Patents- a~  0401fNok.ia 5 dispute
                                           had electedarises
                                                           lhe Later concerning
                                                                        Patent Extension under  the interpretation
                                                                                                         lhe 200\ SULA thereby           of this       Agreement
                                                                                                                                              ex.tending     such
  with respect       to    the        amount           of   royalties          actually          owed           under
            covenants riot to assert set fonh i.n Se.clioos 6 . L. l and 6 .2 oft.he 200 I SULA solely w ith respcc1 to such
            Tranoferred Patem ·, and each Party agrc.1.-s that such ex,eodcd non-assert covenru:its 10 ca.ch Party wi ll
                                                                                                                              Sections            42     and       4. 3,
  neither Party
            sorvi-vc will
                       the cermmabe precluded
                                          t,oo of 1he 2001from   SULA advocating
                                                                           solely ,~,th respect   itsto position             regarding
                                                                                                          r.1.1c.h Transferred                      the
                                                                                                                                     Pa,eots. However,            a
  ioterpretation        of     the      royalty        obligations             in   these        provisions)
            Party will not be in breach of this Agreement if such e;,c1ended covenanis are found nol to cover suc:h
            Transferred Patents. tr, lhe event aQy OJle or more of the Transferred Paten1s are L,1iga1ed -agai.llSt the
                                                                                                                             37.      SURVIVAL                OF
  OBLIGATIONS
            otbcf Pany·The       (i) theParties          ' rights
                                             Par1y mak.i.ng            and obligations
                                                                the represenlation        shall reasonablyunder           Sections
                                                                                                                    co-opcrotc        witb tbc6, other
                                                                                                                                                    8. 9.Party2, 13 (for
  a period o(ofLiie
            (un   three
                less             (3)
                       such co-operalion years        after
                                                   will  resull the     expuation
                                                                 in liabili ty to suelt Pa nor      terminalion
                                                                                                y under      iis agreeroeot of
                      Erfect ive Dale) wilh tJic 1ranst'erce of such Tn111sferrcd Patcnt(s)). ac such other Party's eosl and
                                                                                                                                (iD this
                                                                                                                                      1he fom:JAgreement),
                                                                                                                                                   i1 existed as.       14.
  3, 14. 4, expenS1:,
             16 (solely                with     respect          to   acts      occurring,            and         products,
                          in ll.fly defense against such Transferred Paten1s: a od (ii) uie fll'St Party (i.e., the Pa:rry maki ,1g tbc software            and
  services represcn1-a1100)
             sold or liceased        sl1all pay to during
                                                      the otherthePartyTeren),
                                                                           any and all19, amoW1ts20,that  21,   the 22,      23, re.::eives
                                                                                                                      first Party    24, 25from     (solely
                                                                                                                                                         a Thirt:I with

  respect 10talc~ acts        occurring,
                                      in any way and           products,           software            and services 6 . !. I and 6.2soldof 1he or 200licensed,
            Party as a resul t of Lbe Li1igation of such Transferred Patents agains1 lhe 01.bcr Pan.y. Neither Party shall
                   or- support                        any position     that the covenants        in Sections                                            I SULA
  during thehaveTerm),
                    not been and    extended 26w(thof this
                                                         respectAgreement,
                                                                   to lhe Transforrroas          wellor as
                                                                                             Pa1ents          tr.at Noua's
                                                                                                                    such coveoM      obligations
                                                                                                                                        ls do no t coverto    lhepay
  royaltics on Sales of Royalty - Bearing Licensed Products prior to such expiation or
            Transferred Patents.

  iclination, will 11   survive
                            .2              the expiration
                                      Surviving    Righis                of the Term of the Agecment or any tcrranation
  of this Agreement                 18. SEVERAB LITY Excepi as set forth herein, if any provision in
                       The Parties acknowledge and agree that, upon 1hc cffoctlvcncss of 1his Agreen1eo1 and subject to
  this Agreement
            Section 11 is          heldall to
                              l ahove,             be invalid
                                                cbllgation!.            on2001
                                                               untlcr ,he      unenforceable,
                                                                                   SULA a,c. hereby saiisfic<l     the remaining
                                                                                                                            aod di: cha,gc<l . portions
                                                                                                                                                    Tbe Parties will
  remain indeftned
               effect         and        the     Parties         shall      promptly           negolate
            funher ack.11ow le<lgc: and ag;e1a: thal Nok ia's license under Qualcomm\; Early Patcuts (as 1l1a1 t,mi is
                        in 1he 2001 SuLA) solely for Co01pletc COMA Te lephones (as that lerm is deiiocd in Section
                                                                                                                      a    replacement                 provision
  which has the same economic effect. 19. NON - WAIVER No waiver of the terms
  and conditions of this Agreement, or the failure of either Party strictly lo enforce any
  such term or condition on one or more occasions,                                  35
                                                                                                       shall         be construed as a waiver of
                                                                                                            Noki.i/Qualcomm Confidential
  the same or of any other terra or condition of this Agreement on any other occasion
  20. NOTICES All notices, requests, demands, and oiber communications required or
  permitted to be given wder tbis Agreement shall be in writing and shall be delivered
  to the Party lo whom notice is to be given, by facsimilc, and confirmed by first class
  mail, postage prepaid, and properly addressed as follow (in which case such nolice
  shall be decmed to have been duly given on the day the notice is first received by
  the Parly):
 QUALCOMM        Qualcomm,
           BUSINESS         SECRETS -IncorporatedHIGHLY CONFIDENTIAL      5775 Morehouse Drive San Diego, CA                                                 QICE92121
                                                                                                                                                                     00004252
 HNokia   Corporation
  IGH LY CONFIDENTIAL                 Keilalahdentie
                                - ATTORNEYS'             EYES O4     NLYFIN - 02150 Espoo Finland Facsimile                                    Q2017MDL     No 10_.:00081237
                                                                                                                                                                       + 358
  - 71 8038503 Telephone No .: + 358 - 718034317 Aun: General Counsel Facsimile                                                                                       CX7728-035
  No .: (619) 658 - 2500 Telephone No .: (619)                                   A-77        587      -  1121           Artn:       President            with       a copy
                                                                                                                                                                         JX0046-035
  to: General Counsel, President QTL with a copy to Vice President, Intellectual
  Property Facsimile No .: + 358 - 7180 34496 The above addresses and numbers
  cancase
Case   be changed
       1:21-cv-00345-UNA       by providing
               5:17-cv-00220-LHK                  Document  notice
                                                               Document   to
                                                                           1-1theFiled    other03/05/21
                                                                                         1439-2        Pany Filed   in accordance
                                                                                                                            Page 79 of
                                                                                                                         01/25/19                Pagewith
                                                                                                                                                      15937  this
                                                                                                                                                              PageID
                                                                                                                                                                   of 45 #: 84
  Section 20. Nokia / Qualcomm Confidential QUALCOMM BUSINESS SECRETS -
  HIGHLY CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY
  QICE 00004258 Q2017MDL10 00081243 CX7728 - 041 JX0046 - 041 5 21.
  PUBLICATION OF AGREEMENT Abscot the written consent of the other Party and
  except as provided below and in Section 5. 3, each Party sball keep the terms of this
  Agreement confidential and shall not disclose them to any Third Party The Parties
  recognize that certain coumerated disclosures of certain terms of this Ayecment may
  be reasonably necessary for the eajoyment of their rights and the performance of
  their obligations
            4 .2J of the 2001 hereunder,
                                      SULA) became      andfu llythat      such
                                                                     paid-up             disclosures
                                                                                  pu_n;ua:nt    Lo Section '1 .2will , 1 ofnot      require
                                                                                                                             the 2001      SULA 011   theApril
                                                                                                                                                             other
                                                                                                                                                                 9,

  party's consent. The enumerated disclosures are: i) disclosure to the cxtent
            2007 and, subjecl Lo Sec.non 12.1 , conti nu es in full force a nd effect.

  reasonably necessary                     for arranging
                       The license g:rarited          ur Sec.lion 4,1any   underequityQUALCOMM     or debt           financing:
                                                                                                           's Applicable                     (i) disclosure
                                                                                                                                lDfrastruclure       Patents (as either
  required'2001
              by (orSULA)  lo willrebur      a claim
                                       be fully                under) a " most favored licensee " or " mnost favored
            that t.erm was defined in lbe 200l SULA) for Infrastructure Equ1pmm;11 {as that term was defined in the
                                                    ,pa id up and royally free du1ing and after the Tenn for 1he life of each of
  royalty rate      " provision
            QUALCO.MM                       or requirement
                                  's Applicable       ln.frastruccun: Patents  in Third  Fo, claiiParty        license agreements
                                                                                                     ly, Nokia-8raodt'.d         lofra5tructwll Equipmcm:L  (including
  disclosures intended to establish the invalidity of a Third Party's clain under such a
            I.bat is CDMA20DO lllfr~slructure Equiprncnl is no1 co vered by th e irnmcdic1tcly precixling scnlericc,

  provision or requirement)
                       )J.J                       (111) disclosure
                                                                 Sl)LA                   to effect have - nade ngbes, and (iv)
  disclosure with          respect to the not to exceed royalty rates set forth in Section 5. 3 (in
                       No1witbi;1ancling anything to u,e contrary i.n lhc 2001 SULA, the 200l SULA between Nokia and
  the mannerQualcommspecifici           in Section
                            is 11.:rmioa1cd    in 11s colin:ry,5. subject
                                                                     3) . Prioronly lu to       making
                                                                                           Sections     1 I.I and aul 1.2coumerated
                                                                                                                            above.                    disclosure to a
  Third Party, the Party making such disclosure shall obtain the written agreement of
            J2.        TERMlNATlON
  such Tbird Pany that such Third Party will not disseminate the information disclosed
  regarding the 12.     lensl       of Ternlinulion
                                    No   this Agreement to any subsequeot Third Party. Notwithstanding
  the above, in The    do Parties.
                               eventacknowledge
                                            shall either     and auee Parly  <hat,disseminate
                                                                                      wilh rl\e sole excep1      the ioo Terms
                                                                                                                          of SectionofJ2this   .2 , uponAgreement
                                                                                                                                                            Nolda         to
  any Third Party that does not reasonably need access to such information. If either
            ha  ving  paid     the   Lump    Sum      Fee   to  Qu-alcorn.m,       lb.i s Agreement        is  nol    subject    lo  te rminati    on  during   il$
  Party is required
            wi-1b Section to      anddisclose             this   Agreemeut wit:hio tlurtyor        any daysof
            Term. If Nokia fail;, lo pay the Lump Sum Fee in fu ll lo Qualcomm in a timely manne r in accordance
                                        does noL cure       the breach                         (30)                itsh~ving
                                                                                                              a·lter     terms  been or       provisions
                                                                                                                                         informed      thereo f byby law.
  order, or regulation of a governcocal agency or a court of competent jurisdiction,
            Qualcomm,         Qualcomm       may      terminate    this   Agreement         a nd  a ll of Nokia's       surviving     rights    under    the 2001
  then such      disclosing Party shall use reasonable efforts to provide the other party
            SULA io their eutiret)' by wnlteo notice 10 Nolcia. For clarity, the fore.g oing termm a11 on right d~s nm
            apply to a failure by Nokia LO pay an Addit.ioual P ayiu~nl (as dcftned in Section 3).
  with reasonable advance written notice thereof and, if possible under the
  circumstances,       12.2an Bankruptcy,
                                    opportunity               to object
                                                      Dissolution.                 to and to lry to prevent such disclosurc, The
                                                                       or Liguidalioa

  Partics ' obligationsEac/1 of Nokia underCorpora1ioo
                                                     this Section  ot Qualcomm  21 will         not apply
                                                                                            lncorporaled         will to be any
                                                                                                                              en1111edinformation
                                                                                                                                            10 fenm.nate 1nis  that: (a) is
  or becomesAgreemen1generally
                            wilb imruedi   available
                                              ate effect upon   to thetheoccurreoce
                                                                              publicofthrough                    no wrongful
                                                                                                any of the following           events with   actrespect
                                                                                                                                                     or omission
                                                                                                                                                            to lhe       on
            otha- (Nokia Corpoiatioo or Qualcomm Incorporated, as -npplicable): (a) insol11e11cy, bankruptcy, or
  the part of     theiondisclosiag
            liqu id31       or fil ing of anyParty;app lication orU1,:;refo
                                                                      (b) is  r, o,·relcased            fromofconfidential
                                                                                      othi:-r coClUIIJtment           ao affu-ma1ivc acttreatvcntof insolvency;by the
  olber Party's       prior written
            {b) a.ttachment.       e1<ecu1ion. or consent            specifically
                                                       se,rure of substan       lia!ly aJI o.fidentifying
                                                                                                  lbe assets or filing   theof information
                                                                                                                                  any applica\ion lhcrcfor.covered by
  such consent:
            1he benafi 22.         APPLICABLE                     LAW;          VENUE               This Agreement                        is made and entered
            (c) assignmeru or 1ra nsfer o( tbaf portion o r I.he business to wnich this Ag,-cef!le11t pertains 10 a Lruslce fn r
                         t of ert!<l1lors;   or (d) termination        or ils busi      ness or dissolution       .
  into in the State of Delaware and will be governed by and construed and enforced in
  accordance 13.
                     with       the laws of the State of Delaware without regard to conflict of laws
                       AUDTTS A.ND RECOR OS

  principles. TheJ J .Parties
                            I               agree
                                    Nokia Aud     it R12hlsthatandany         dispute
                                                                     Q ua lcomm         R.ecordsarising under or relating to this
  Agrecoient shall             be     litigated          in   the     Court          of   Chancery of the State of Delaware,
                       Nokia may designate an internati onally recognized certified public acco unt ing firm (the '·CPA
  pursuantFirm")
               to 10      Del.
                      to pe   rformC.      $ 346.
                                       an audit             The Parties
                                                   of Qualcomm          fo r compliance agree   with to    submit
                                                                                                       Sec1ion      4.5 o f to
                                                                                                                             this the      jurisdiction
                                                                                                                                   Agreemenl.         Si..ch auditof the
  Coun of theChancery               of the State of Delaware and waive inal by jury. Notwithstanding
            will be subject to a separate ccasonable non-d isclosure agreelf•eot to be coocluded bc:lwcen. Qualcomm 011d
                 accouniiog firm. Qualcom,m ~hall co-operate and peroo it the CPA Finn 10 audit Qualcomm ·s boC1ks
  the foregoing,
            .rnd records if there
                                (excludingis ainformatfoo
                                                   determination  ind1cati-ng which  that any  licensedispute
                                                                                                           agreement arising1s with which  under    ·nurdor Party
                                                                                                                                                             relatug to
  this Agreement is not subject to 10 Del C. Section 346, the Parties agree that: (i) if
            Qualcomm        licensee)     duri.og    Qualcofll:01   's no  rmal    business      hours   for  1be    purpose    or   verifying     Qua   lcomm's
            compliance with. Sccnoo 4.5 solely wilh respect to 'license agrumc::n1s enitred 1mo (or amended) between
  the Delaware
            Qu;ilcomm   Chancery
                            and a Third Pany  Court          has
                                                       after the       subject aod
                                                                  Effective.Date          matter
                                                                                               dunng jurisdiction
                                                                                                         tbe penod of timeover      following  such       dispule, then
                                                                                                                                                   a ny p1ev,ous
  such dispute
            audit underwilllbis  beSec11on
                                       adjudicated               only by,
                                                 13. \. and l)rovided          ~bat and
                                                                                      sucb CPA will Finnbe subject
                                                                                                                agre~s 10 keep  to the  such exclusive
                                                                                                                                                tofOrmatioo io
  jurisdiction     and 4.5,venue
                              and in rh ol,       tbe      Delaware
                                                               -e-ompli,ince,Chancery                    Court;on thaior       (11) ifwould   the Delaware
            cooJidcnc.e and repon 10 Nokia only wt,elher Qualcomm nas compiled or nQt complied with the 1.Gnns of
            Seclion                        e case      of non                       only the informati                    Qualcomm                     have bGcn
  Chancery Court docs not have subject matter junsdiction over such dispute, then
  such dispute will be adjudicated only by, and will be subject to the exclusive
  jurisdiction and veove of, the Supenor Court of Delaware, and each Party hereby
                                                                                      36                     Nolda/Qualcomm Confidential

  irrevocably coosenis to, and waives any objection to the jurisdiction of venge of the
  Delaware Cours with respect to such dispute. In the case of a conflict between the
  provisions of Section 5. 3 and this Section 22, Section 5. 3 will control. 42 Nokia /
  Qualcomm Confidential QUALCOMM BUSINESS SECRETS - HIGHLY
  CONFIDENTIAL HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE
  00004259
 QUALCOMM        Q2017MDL10
            BUSINESS       SECRETS - HIGHLY      _ 00081244 CON FIDENTIAL     CX7728 - 042 JX0046 - 042 5 23. LATE                                            OICE 00004253
 HCHARGE         Each Party
  IGHLY CONFIDENTIAL                      may charge
                                - ATTORNEYS'             EYES ONLY    the other Party a late charge, withQ2017MDL                                    cespect        to any
                                                                                                                                                                 10_00081238

  amounts that the other Party owes hereunder and fails lo pay on or before the due                                                                                   CX7728-036
  date, in an amount equal to an annual rate                                      A-78     of   the      London            Interbank              Offered         Rate  JX0046-036
  plus five per cent (LIBOR + 5 %) . Por clanty, Qualcomm will not owe any late
 charges under this Section 23 on any amounts that Nokia claims it overpaid to
 Qualcomun
Case  case         under this Agreement.
      1:21-cv-00345-UNA
               5:17-cv-00220-LHK                 Document         24.
                                                           Document  1-1ATTORNEYS
                                                                                Filed
                                                                                 1439-2   03/05/21    ' FEES
                                                                                                   Filed       Page
                                                                                                            01/25/19  In the
                                                                                                                           80 of event
                                                                                                                                 Page 15938  of   any
                                                                                                                                              PageID
                                                                                                                                                   of 45 #: 85
 litigation between the Panics arising from or relating to this Agreement, the
 prevailing Party in such action, as determined by the court, will be entitled to
 reasonable allomcys ' fees as fixed by be court. 25. ENTIRE AGREEMENT This
 Agreement supersedes the 2001 SULA (except for the provisions of the 2001 SULA
 which survive and remain in effect as expressly provided in Section 11 of this
 Agreement), the Ter Sheet (but not the remainder of the Settlement Agrecment,
 which remains in full force and effect), and all other prior or contemporaneous oral or
 written understandings between the Partics with respect to the subject matter hereof,
 and constitutes,
           required 10 providesolelyto with         respect
                                           Nokia under     Sec tionproducts,
                                                                      4,5 w ith respu:1 services,
                                                                                           to 1be Thirdor      software
                                                                                                          P arty                 sold or
                                                                                                                   lic ense ~greement     that licensed
                                                                                                                                                the

 duriog the     Term, the      Such aentire
                                       udit s ma agreement
                                                   y be conducted noofmore     thethanPanies
                                                                                          once perwith       respect
                                                                                                                 year and to  the such
                                                                                                                                  costs orsubject
           auditors contend created such non •compliancc. The au dit~ will be conducted al the premises choseo by
           Qualcomm.                                                                                  calendar                                each
 matter. 26. AMENDMENTS The terms and conditions of ibis Agreement
           such   a11d,1,    1J1cludiDg   the   CPA    Fimi  costs  aod    fees,  will be  paid   by  Noki.a,  ulllcss   Qua)comm      is incan
                                                                                                                                              non - be
 modifiedNokiaor amnended                  only by a writiug sigied by authorized representatives of both
           r.ornpliancc with Sect ion 45. in wl).ich case Qualcomm sha ll, in addi tio n to any other remedy 10 which
                    may be eot1tled, pay tho= CPA Finn's reasonable costs and fees for ~uch audit. Qualcomm ·s hall
 parties that     specifically
           preserve    and maintain all     refers
                                                rolcvaotto   this Agreement
                                                          docuwencs,                        andrequired
                                                                          boolc:s afld records       expressly           stales
                                                                                                             for such audils     for athe    Parties
                                                                                                                                        period   of
 intentioncreated.
              to amend             or modify it. [ Remainder of page intentionally left blank ] 43
           1h.ree (3) years afte, the eod of each fiscal year of Qu alc omm in which s uch books artd 1ccords were
                        In the eve01 that Nolda's a udilors rcpon to Nolda 1l111 LQ ualcomm has r101 compiled with Sec tion
 Nokia / Qualcomm
           4.5, Qualcomm aud       Confidential
                                        Nokia agree 10NR           QUALCOMM
                                                             negoliatc     io good foith to BUSINESS                    SECRETS
                                                                                                 determi ne a con lidenl>al                  - HIGHLY
                                                                                                                                and reasonable
 CONFIDENTIAL
           method    for       HIGHLY CONFIDENTIAL - ATTORNEYS ' EYES ONLY QICE
                             notifying
           such o.oo.-eomphance.
                                         Nolda     of the identity  of  1b.e  Tlnrd  Pany   wbosc    agreement     I.be aud.irors claim    crea1ed

 00004260 Q2017MDL10 00081245 CX7728 - 043 JX0046 - 043 5 27.
 INDEPENDENT          l 3.2 CONTRACTORS
                                  Qua lc omm Aud1L Rights and    The   Nokjarelationship
                                                                                 Records            between Qualcomm and Nokia is
 that of independent Qualcommcontractors.
                                       may, no more 1ban     Qualcomm
                                                                 ooce each ca lendarandyear, Nokia  causeare    not joinicerti
                                                                                                          an independunt         venturers,
                                                                                                                                      fied public
 partners,aceou11ti
               principal
                      ng fim1and           agent,
                                   to coodocl            mastes
                                                    an .audi1           and servant,
                                                               on reasonable       notice, dwirig or Noki
                                                                                                       croployer
                                                                                                            a's nom,al or      employee,
                                                                                                                            bu.srne~s   bours, of and
 have no reported
            other rn.   relationship               other     ban      independeal                contracting           parties.       IN    WITNESS
           Nokia 's boo.ks aod records reasonably necessary 10 confom tba1 Noki~ has corrcc1ly calculated ;uid
                            e Covered Product Revenue and to confirm lhe amouo1 of royalties payab le by Nokia                                   10
 WHEREOF,          the ln
           Qualcomm.         Parties
                                 each casehave          caused
                                              111 accordaoce           this
                                                                witb tbc        Agreement
                                                                            1em1s                     to be
                                                                                   of this Ag;recroent.     T he executed,            through
                                                                                                                  aodi1s will be conduc1ed       at their
 duly authorized             representatives,                 as   of    Seplember              16,    2008       (the
           the premises c.hose11 by Nokia and will be limited to lhe period of l.ime after the Effective Date and lo th e
           period of cime following any previous audit under this Seciion 13.2.
                                                                                                                           "  Execution           Dale"),
 in twa (2) identical copies, onc (1) for each Party. FOR AND ON BEHALF OF: FOR
 AND ONbetwee11
              BEHALF              OF: Tea QUALCOMM, INCORPORATED SIGNATURE: BY:
                     Suc h audil$ w11l be su bject ro a separate reason?blc 11011-disc.losure agreemeoc to be co ncluded
                        Nokia aod the accounung firm. The accouoting ftnn 's reponmg right lo Qualcomm ;v, 11 be
 Derek ABeck          TITLE:
           l imited 10:     (a) whetherEVP  or nol+(i)President,           QTLandDATE:
                                                        Nokia 's ca\cula1ion           reporting October            22, 2008
                                                                                                   of c;ove red Prodoc1     RevenueNOKIAcomplies
 CORPORATION
           with   the    term  SIGNATURE: Ve s BY: Veteramente contes TITLE: DATE:
                                s of  th.is  Agreement      and  (ii)  Nokia     ba~  paid   all  royalties  due
           Agreement , aJJd (b) m the evem of non-compliance, o verpayment, or underpaymenl, lhe excent, including
                                                                                                                    to  Qualcomm       under   this16 / 08

 SIGNATURE:lbe a1no u.nnella       BY: ILKKA
                           ts of underpayments            RAKNAS
                                                       or overpaymen           TITLE
                                                                          ts ancl of such_non-compliance
                                                                                               VALIER DATE:                   91 16p roviding
                                                                                                                  or misreporting,        / 08 Nokia /
 Qualcomm        Confidential
           theie,,;jth    to Qualcomm the    QUALCOMM
                                                  audi1or's facrua\ fmd BUSINESS
                                                                             iogs and supporting SECRETS
                                                                                                      daLa n:ln1ed 10  - such
                                                                                                                         HIGHLYnon-compliance
           and/or underpayment and/or overpayment in nrder 10 tilc(]i1;11 ~ po1cn11al dispute resolution belween
 CONFIDENTIAL
           Q oalcomm and       HIGHLY             CONFIDENTIAL
                                  Nolua. In conducting         sucl1 aud,1s, 1hc-account
                                                                                      ATTORNEYS
                                                                                              in g !inn may test ' EYES         ONLY
                                                                                                                      lhe occurncy           QICE
                                                                                                                                      oi Nok..ia's
 00004261       Q2017MDL10
           boo.ks  ilod records by selecting    _ 00081246
                                                      and rcvtewing CX7728
                                                                         sample s of lhe - data,
                                                                                            044inJX0046               - 044and record s that
                                                                                                     formation , me1hod:s,
                  support, or were used lo pri::l'arc, Nokia's books a-nd records. but lbe accO\m tiog firm shall not requi re
                  No~Ja to provide: backup or soppo"ing document31i011 for al l 1l1e iofonilation rcla1ed ro such samples and
                  will not presume that Nokia 's 'booh .a nd recorrls ar<e inaccurale.

                            The cosl of each s uch audit will be borne ·b y QualcoOU'O, unless Sllcb aud it de1ermincs that Nokia
                  has underpaid the royalties hereunder by more than 1lu'ee per ecol (3%) dunng tile audit penod: in wrucb
                  c ase , Nok:in sha ll, in addition to paying 1he deficiency plus la1e payment charges, pay the accounting,
                  Jinn's re asonable cos1s.and fees for such aud it.

                            Nokia shalJ prescn,e an d ma 111lain lhe tx.ioks and records necessary for suc h ~udlts for a period of
                  1hrce 0) years a ft er 1hc cn<l ofeacb fiscal year for which the books and recor ds apply. provid(;d thal Noklil
                  will lllso presef'te .ind maintain the books and records necessary for any pending audit until sucb audit i~
                  conc lu ded hy I he Pan 1es.




                                                                            37                 Nokia /Qualcomm Confidential




  QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL                                                                               QICE 00004254
  H IGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                             Q2017MDL10_00081239

                                                                                                                                              CX7728-037
                                                                          A-79                                                                    JX0046-037
Case case
     1:21-cv-00345-UNA    Document
           5:17-cv-00220-LHK       1-1 Filed
                              Document 1439-203/05/21   Page 81 of
                                                 Filed 01/25/19    15939
                                                                Page   PageID
                                                                         of 45 #: 86




           14.      MISCELLANEOUS

                    l4 .l    Oppositions

                    The Parties acknowledge and agree Iha! the Senlerue111 Agseemeot requires both Parties to
           wi1hdraw from. iwd no longer pa r1icipate i.n, any cvm:ntly pcodiog interference, rc-c:irnminatioa or othe.r
           proceeding in which owoer.;hip , validity, scope, priority d.a1e, R.Od/or enforccabihty of a patem or patent
           appli catio n of I.he other Pmy is being challenged ("Oppositions!'), proyidt:d that sui:h withdrawa l wjll not
           lfmil \he Par1y's abi lity ro challenge t he validi ty ofltie patent later, if such pa lc:JJ I is Litiga ted against such
           Party. Subject to !be p,ecerling semence, eacb Party shall wi!.bdraw from any pend1ng Opposition oftJie
           other Pany's pa teols or pate:nl applic.a1ions no later titan fhi.rty (30) days after the Execution Da te ,

                    l4 .2    Competi1ioo    or Antiqus1 uw Nolificatlons apd Approvals
                   Should the paleot lransfer s et fonb w Sectio n 6 above requ ire ooli fi catio:o lo or appro val by any
           competil ion or a111i -lniS1 au1bori1y lmywhere in 1bc world. lben the Parties 1"1gT~- lo undertake all
           reasonable efforts, and to c.o.operate wi<h one another lo duty make such notifications encl obtain such
           approvals E.ac)I Party sha ll do so al i1s own CQSL amt e,.pense.

                    l4 ,J    No Implied License<; or Subliceming Ri ghts

                     Except for the liceoses aod non•Lirigation covenants expressly sel forth il1 this Agreement, no
           othcl', further, -or differenl licenses or non -Lit igatio n covenants or other righ ts or immunities a, e granted,
           whether impl iedly, hy cstoppel, or OLhenv i; c. under afi y p~lenls or o lh er in 1.cl lec1ua l property righ ts
           ow ned, contro lled, or othecw1selicem.able by either Pany. T he licenses granted i_ri th is Agreement do noL
           include aDY rights 10 sublicense.

                    14 .4    Release

                    Notw11hs1a mli11g aoylhi.ng 10 the conln!ry in St:clion~ I and 4 of th<:: Sellh;;rrn.:nt Agreement. 1hc:
           Par1Les acknowledge and agree that any claim~ uf pa1enl in fringe ment based on acts prio r to tbe Efrec1ive
           Da te sha ll be treated as su bject to the licenses and e-0vcnan1S not to Lili.ga te set fo nh m Seclioru, 4 and 5 of
           this Agree01ea1, a s appli cable, as if &uch acts had oce1.1 rred :ifter Lhe Effective Date but wnhout 1.he
           payment of any further coo&ide.ration or roya lties for ~uch acts under th is Agreement. No twithstandiJlg the
           foregoing, Scccioos I and 4 or 1hc Se1tlemeor Agreement do not cover any claims for paten ( infringen,eni
           baserl on acls oc.cuning, 1ncl11d,ng rhesal e of prorlucts, oo or after 16e Effec tive 0~1e.

           15.      ASSJGN~a.N'f

                    15 . 1   Li mired Assignment of Righl s under Agreement

                   Except as expressly pcov1deo in Sections •I. I.J. 15.J, and I 5.4, neither Pany may assign this
           Agr<Zmeot or any right or i nterest undenJ1is Agreement (an "assignme.nt" ), without the other Party 's prior
           wrilten consent , which consent may be giveo or withheld at such o ther Party's sole -discretion. Any
           a1temp1ed assignment i.o contravenlion of lhis Section 15. 1 shall be void and ineffec.tive. J-lowcvcr, an
           assigrunCtit that occurs by operation of Jaw as a resul( of a Party being Acquirc:d will ool rcquiJe the
           consent u[{ho other J>any aod wiU be subjo.t:1 to Section I 0. 1 or l0.2 . as ~pp ljcable.




                                                                     38                Nokia /Qualcomm Confidential




                                                                                                                                          v'
 QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL                                                                         QICE 00004255
 H IGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                       Q2017MDL10_ 00081240

                                                                                                                                       CX7728-038
                                                                  A-80                                                                  JX0046-038
Case case
     1:21-cv-00345-UNA    Document
           5:17-cv-00220-LHK       1-1 Filed
                              Document 1439-203/05/21   Page 82 of
                                                 Filed 01/25/19    15940
                                                                Page   PageID
                                                                         of 45 #: 87




                     15. 2       Assignment of PatenI s
                    Neahe.r !>art)' may assign or 0 1herwise release or tnmsfcr any of its rigl,ts wider any palents rhat
            are licensed or the ,ubjecr of any non-Litiga<ion covena11t u 1\dcr th.is Agreement unless suc.h assign.ment.,
            rekase, or transfer is ro,ide 5\lbjccl -to the full ntaiotenante of all liceoses and all 0011-Liliga1ioo coveoanu;
            granted u nder 1his Agreement.

                     I S.3       Ass>rnmem by Nokia

                    Nok:ia will be entitled to a.ssjgn in writing its llcellse.s and the non-Litigatior. covenants protecting
            Nokia (~ nd its suppliers) (and dclcgau: its corresponding royalty payment and other applicable
            obliga1ions) sel limb io this A.greement as to Subscriber Terroi.ollls, Broadca,t Oevii:es, Local Area
            Ne1wor.k Devices, Modem Ca rds, M2M Modules, aod Emoctldcd Modu les (all six together "Nokia's
            Subscriber Device Business" solely for the purpose of thi s Section) 10 a succ.:~sor to all , or sobslMLiaUy
            all, of Nokia's Subscriber Device Business, provided tha t such s-ucce$SOr and its Affilial cs grant
            royalty- free non -Li1igalion covenoots uodcr the ir pa tents to Qualcomo1 of equiva)eor scope as I.hose
            granted by Nokia Lo Qualcomm under this Agreement.

                    J 5.4        Assjgnrncot by OlllllcolJl.Cll

                     l 5.4 , l   Conu~onen ts

                      Qu alcomm will be eo.ti1Jcd Lo a&s1go. in wntmg the non-Litigation c.ovenants protecting Qualcomm
            (and its suppljcrs) under Sect.ion 5 with respect to Components, Broadcast Cornpoo~nts aod Local /ue:a
            Network ComponenlS (all three together " Qualco0)11'l's Compoo.f.llls Business" sote)y for the purpose of
            lhis Sectioo) 10 a successor 10 all, or subs111111iaUy a ll, of Qualcomm 's Compon.e nls. business, provido<l lhal
            such sucet:SSor and its Affiliares granl royal ly-free licenses and nori-Liti.gatioo coven!IJ1ts under lbeir
            pa!eL11s lo Nokia of cq(uvalent scope as those s,-aru.e.d by Qualcomm lO Nol. ia under Lhis AgreemcnL,

                     15.'l.2 Content Broadcast Business

                      Qualcomro shall offer Nok.ia access and licenses dunng the Tonn on conl.lncrcially r,;.asooable
            term., arid condl1ions Lo the versions of McdfoFLO clicnf software and other tcch.no\ogks or software, io
            e,ic h case that Qualc.omm make s co.rome1cially available lo T hi.rd Panics, that are 11ecessary fru Notis to
            iroplement Me.di3l-'LO seivices in its Sllbsc11ber TerminaJs withouL seeking fiom Nokia any lic'!:n.es,
            nghts, or imnnlrut-ies under any Nokia Patents. Fu t1her, <o (he ex.tent thal Qualcomm does not cbarg_e
            Third P:u-ty suppliers or Subscriber Termina ls for licenses 10 the above so ftware or tecboo)ogics,
            Qualcorn.rn sha ll not charg_e Nokia for similar licenses ro such software or tecb.nologies .

                     Qu alcomm will be enti1lc<l to as..~1gn in w1i1ing the non-Litiga1ion covenants protect lag Qualcomm
            urider Sec t)on 5.5 wirh re.~pecl In conIen1 broadcasl services provided i.o tbe United States. to Mt:diaFLO
            USA (" MUl '', a Qu alco mm Subsidiary as of the F.ffective Date). i f M1JT ce&ses 10 be a Subsi cl iary of
            Qualcomm, provided that: (1) MU! a nd its Affiliiues .grnnl royalt y-free liceoses and n on-Litigation
            covenants uncler tJ,eir patents to Nokia of equ1v3 lent s cope as those granted by Qualco mm to Nokia uoder
            this Agreement; and (ii } Qualcomm aod Y1Ut shall contiou<> to olTcr lo Nokia access and licenses on
            commercialty re.isonable terms a nd conditions to the versions of McdfaFLO clieot software and other
            technologies or software. in each c.ase thal Qualcomm or MlJl makes commercially available to Third
            Pan ics, !hat ate necessary for Nokia to iruplemer,t MediaFLO services in its Subscriber Tenui.nab wit hout
            requiring Nokia 10 grant any Hci!:nscs, righ1s, or immon ities un.der any Nokul Parents. Forthet. (0 tbc
            exrcot tbal QualooJTUl) or MUI does not c)Jbrge Third Pany suppliers of Subscriber Tennin~ls for licenses




                                                                   39               Nokia /Qualcomm Confidential




 QUALCOMM BUSINESS SECRETS - HIGHLY CONF IDENTIAL                                                                       QICE 00004256
 H IG H LY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                               Q2017MDL10_00081241
                                                                                                                                 CX7728-039
                                                                  A-81                                                            JX0046-039
Case case
     1:21-cv-00345-UNA    Document
           5:17-cv-00220-LHK       1-1 Filed
                              Document 1439-203/05/21   Page 83 of
                                                 Filed 01/25/19    15941
                                                                Page   PageID
                                                                         of 45 #: 88




            10,t he above software or <echnoloties. Qu;ilcotnm or MUl (as the case may be) sha ll not charge Nokia for
            similar licenses to such software or technologies.

                     for darity, afte, such assig:nmc.oL Qualcomm w :ll oot benefit from 1J01J-Li(igalion coverum rs set
            forth in Scc1ion .'i.5 iD respect of c.onie11t brnadel!st serJic~ provided ui the Uruted Sti11es. Further, ,f MUI
            i-s Acquired (as such terro is. defined io Section IO amt applied as if MUI were still a Partyt U1en the oon-
            Litigatioo covenants sel forth in Seclion 5.5 will rerliaio in fo1ce and will conri.uue 10 apply 10 ~ I (or the
            surv1v1J1g, resulting or 01her successor entity), but will be limited to I.he annual sa les of products ruid
            services covered by such covena.ot5 w1lh a total C1lmul~1i11e sel li ng price no greater than 1he total
            cumulative se!ling price of all correspood ing products arid 5orvices sold by MUI during !he twelve (12}
            months immediately bcf01e the dale of the acquisition plus an annual growlJi rate of len per ceJ1l (10%) for
            each yeas thereafter during 1he Tenn .

                    Notwithstanding lbe foregoi.Dg, Nokia will be entitled to terminate said oon-Li1iga1ion covenanli
            made by Nokia if (a) the Th.ird Party lhl'll Acquired (a.s such. term is defined in Section l O and applied as if
            MUi we re still a Party} Mtn or any of such Th ird Party's Affilietos Li tigates based oo aoy patents ag£inst:
            (i) Nokia ; (ii) Nnkia'~ cuslOmers, with respect to pcoducts or services su p.p lied by Nokia; or (iii) Nok.ia"s
            suppl iCN, with rcspecl 10 products o, services supplied 10 Nokia; and (b) such Third )>arty (or its Affiliate)
            does not wi1hdraw such l.itig.irion within ninety (90) days after receiving wrinen notice from Nokia
            seeking ru ch withdrawa l.

                    15.5     Noticc-of Assignment

                    If eitheT PaJ1y makes an -assignment under Section J 5.3 Of 15 .4, it shall promptly ooGfy the other
            Party of s uch a&signmt\l\Ci11 coropl iancc wilh Sectioo 20.

                    15.6     T reatment   of &oyah ics upon   A!.Sjgnment

                     AJ:iy assjgnrnenl made pursuant to Scc1ion JS .3 or 15.4 ,1111t be effective only on a gowg-forward
            basis from the date of 1be as;i_gnmenL Foe e~arople, and with.out lim lting the generality of the foregoing ,
            any Sales 01ade by the assig,n rng Party befo re the elate of 1l1e assignment will cont inue to be pro tected by
            the applicable li.ccoses and non-L1tiga1ion covenants in 1hfs A greement and if roya llies are owed for such
            Sak.s, the assigning PaJty will be solely re sponsible for paying such royalties . In the case of royalties
            subject to lbc Annual Cap in Section 4. ?.. the Annual Cap and the Quarterly Cap Amount for lhe relevant
            year and qua.r1er will be prora1ed be1wcen Nolda and its assi~cc based 011 tbe ti\.U'l1bcr of days claps~
            befo~ an d iodllding, aod the number of days rem.iining after, the dale on whlcb tb.e assign.a:,ec.1 was
            made, uch th~, Qualcomm win receive the same amount II wou ld lia vc Ieccived if no assignmenl had
            been 01ade And Sales made by I.he a~s1gnee alter the dare of theassignmenl had been made by Nokia .

            16.     NON-CIRCUMVENTlON

                    Subject to Seclion 7 above :

                    (j)      Nokia and QuakoJIJ./11 agree 1ha1 tLey will uo t seek ro ci,c-urnvr.111 1.his Agreement in any
                             way during its Term; and

                    {ii)     Nokia agrees Lhal ii will not, duri ng. the Tem1, claim or take the position (based 0/1 atty
                             legal , equitab le. or other lheory 01 pnociple of any nnture) in. any litigation, djspu1e. or
                             regulatory p roceeding tbat Nokfo rs no1 obligated to pay rile full amount of royalties owed
                             under S<:ctions 4 .2 and 4.3 (as specified in such Sections) of lbi:s A,g1ecn1en1 for Royally-
                             Rearing Products Sold by No1tia during the Term {ii bei(\g. undas1ood 1b;i1 if a good-fa ith



                                                                   40              Nokia/Qualcomm Confidenlial




 QUALCOMM BUSINESS SECRETS - HIGHLY CONFIDENTIAL                                                                  QICE 00004257
 H IGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                Q2017MDL10_00081242

                                                                                                                                CX7728-040
                                                                A-82                                                             JX0046-040
Case case
     1:21-cv-00345-UNA    Document
           5:17-cv-00220-LHK       1-1 Filed
                              Document 1439-203/05/21   Page 84 of
                                                 Filed 01/25/19    15942
                                                                Page   PageID
                                                                         of 45 #: 89




                               dispute arises concl!roing !he interpretation of lh.is Agreemco1 wilb respect co the amount
                               of royalties actually owed uoder Sec1ions. 4.2 and 4 .3. neither Pa.rty will be precluded
                               from <J<lvoc~1,ng its po~ition re.gard.ing 1ho ioterpretat ion offho roya lty oblig.alions in these
                               provis ions).

           J7.         SURVIVAL O F OBLlGATIONS

                       The Par1ies' rights and obligations under Sections 6 . 8, 9.2. 13 (for a penod of th ree (3) years after
           lhe e.xplfation or tennination of lh1s Agreement), 14.3, 14.4, l 6 (solely wi1l1 TC$pec.l to acts occurring, and
           products, software alld services sold or !i~ased. during the Term}, 19 , 20, 2 I, 22. 23, 24, 25 (solely wiib
           respe<:c 10 aclS occuning, and products, softwate aod services sold or licensed, during tile Term), and 26 of
           •his Agreemea1. as well as Nok.Ja •s obliga tio ns. to pay royaJ11es o n Sales of Roya lly- Be.aring Licensed
           Products prior to such expiration or tcnnmatlon. will 511.(Vivc the OKpiratioa of the Term of I.he Agreement
           or ilflY tenniJlalion oftWs Agrecrncnt..

           18.         SEYERA.8 0.,ITY

                  Excepl as set forth b~ein, if any provision 10 this Agrecme!l l u held 10 be invalid or
           unenforceable. the remaining portions will remain in effect and the Parties ,hall promplly negociate a
           replacement provisi on which has the same economic effect.

            19.        NON-WAIVER

                   No waiver of the terms aod cood i1ions of this Ag1e(:meo1, OI' the fai lute of ei ther Party s1ric1ly to
           enforce any SLlch 1eim or condition on o oc or more occasions, shal l be coni.trued as a waiver of the same
           or of any other lerro or condition of this Agreemenl on any 01her occasion .

           20.         i'IOTICES

                    N l notices, requests, deD'lands, and otber communicanons reqLJircd or pennitted lo be given under
           Ibis Agreement shal l be in writi.Dg and sh-al l be delivered 10 the Pany 10 whom notice 1s to be; given, by
           fa~imile-, and confumcd by firs1 class mall, postage prepaid, and proper ly addressed as fullow ( in which
           ca. e such notice .shall be dee med Lo have been du ly g iven on the day t he notice is fi rst n::ccivcd by lhc
            Par1y) :

                       Qualcomm., lllcotporated                            Nokia Corporation
                       5775 More house Drive                               K.cilafabdeatie 4
                       San Diego, CA. 92 I 21                              FIN-02150 £;.poo
                                                                           f ioland
                       Facsiroi leNo.: (619) 658-2500                      F;ics.i m.ile No .~+358-7 J 8038503
                       Telephone No.: (619) 587 - 1121                     Telephone No.: + ]58-718034317
                       Artn: President                                     Aun : (.jeneral Counsel

                       wi\l1 a copy co:                                    with a copy to:
                       General Counsel, President QTL                      Vice Presi dent, [a1ellec tu al Property
                                                                           ~acsimile No. : +35&-7180 34496

                 The above addresses aod numbers can be changed by providing 11,01ice to 1he 01.bei; Pany io
           accmdance wi ll\ this Sect[on W .




                                                                     41                Nokia/Qualcomm Confidential




 QUALCOMM BUSINESS SECRETS - HIGHLY CON FIDENTIAL                                                                        QICE 00004258
 H IGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                     Q2D1 7MQL1 0'-00081243

                                                                                                                                     CX7728-041
                                                                  A-83                                                                JX0046-041
Case case
     1:21-cv-00345-UNA    Document
           5:17-cv-00220-LHK       1-1 Filed
                              Document 1439-203/05/21   Page 85 of
                                                 Filed 01/25/19    15943
                                                                Page   PageID
                                                                         of 45 #: 90




            21.          l'URUCATJON OF AGR£EMENT

                    Absent 1be wrinen consent of lhe orher Party and except as p1·ov,ded below and tn Section 5.3,
            each Party sball keep t.he terms of this Agreemem collfidential and shall not disclose lhem to aoy Third
            Party_

                       The Parties recognize that conain enumerated di.sclosUJes of certain terms of this Agreement may
            be rcasoc_ably necessary for tho eajoyrnent of thei r rights and the performance of their obligalioDs
            berel.l.tlder, and rb.&t such disclos111es will we require tbe other Pany's coosent. The enulJlera1ed
            disc losures are: (i) rusc)osure 10 lhc extent reasonably necessary for anangjng any equity or debt
            finan cing; (ii) di:sclosure eilher required by (or to rebut a claim under) a "most favored licensee" or "most
            favored roya lty rate" provhion Or rc.qui cc r:nent in Third Pi!fly license agreemCJ.1 ts (including di~clnsures
            i111ende<l 10 estabtisb lhe invalidity of a Third Pany·s c laim u11der such a prov:is10r> o r requirement); (iii)
            disclosure lo effect have-made ogbts , and {iv) disclosure w11 respect 10 tbe not 10 exceed roya lly ra1es "SCI
            forth Lil Section 5.J {in the manner sp0cificd io Scc1 ioo 5,3) . Priorto makiol?, ao enu merated disclosw-e lO
            a Third Party , the Party ma.king suc-h disclo,-ur-c shaJI obtam 1hc written agrec1Dent of such Third Pan y that
            such Third Party w ill not dissel'OJn3le the informauon disc lose d regarding the tM11s of th.is Agreemen1 to
            any subsequea l Third Parry. Notwit.li stao di.n g lhe above, in oo event shaJJ either Party dissemina te the
            terms of1hls Ai;reetr1en1 to any Thi.(d Pal1)' that docs not rea..!;ooabJy n eed access lo such information.

                     If e flil.eT Party is required 10 disclose this Agreemeut or any of its terms or provisions hy law ,
            order, or regulalion of a govcrnmeat.al agency or a c ourt of compc1eJ11 juri~d ic1ioo , then such d1sclosin,g
            Party shall use reasonable effor1s to provide the other Pany with reasonable advance wnUen 1101 ice thereof
            and, i( possible1Jnder Lhe circum stanix s, ao opportunity to object lo and lo lry to prevent such disc)OSUic,

                     The Parties' obligations wider t.his Sec.lion. 21 wil l not apply to any information th at : (a) is or
            becomes ~enerally avai lable lo the public UlJOUgh no wrong fiJ I ac t o r omi ssion on the part of the
            disclos,ag Party; or (b) is rclca.sed from confi deotial lreatwCDt by 1he olber Party 's pnor wn11eo consenl
            spectfica11y 1dentifying the information covered by s uc.h consent.

            12.          APPUC~LE LAW; VENUE

                     This Agreement is made and entered in,o i11 1be S tate of Delaware and will be governed by and
            consmied and tnfo1c.ed in accorda.oce with Ilic laws of the Sla te of Defow;u-;: without regard to confl ict of
            laws principles. The Patties agru. lh.11 a.oy dispure ans.in::, under or relating to this Agreco.1en1 shall be
            litigated in !be Court of Chane.cry of the State of Deli1ware, pursu3Jl t 10 IO Del. C. § 346 . The ?artie;.
            agree 10 rubm,1 to the juriwiction of the Court of Chancery of the St&te of Delaware aod w;iivc trial by
            JUf'Y .

                      Notwithstanding 1be lbtegoin_g, if there is a determination that any djspute arising UDd er or
            relatwg 10 this Agreement is no1 s ubject 10 IO Del. C . Seclion 3<16, the Pani.e.s agiee tbal: (i) if l11e
            DelawaJe Chancery Court has subject matter jurisdictioll ove such d;spw e, then such dispu te will be
            adJ udie111ed <rnly by, and will be subject 10 the e.xc lu sive Jl1risdic11on and venue or, tbe Delaware Cbaocecy
            Oourt; or (1i) irlhe lJeta waJe Chancery Coun docs not bavo subject oiauer juri,dicl.Jon over such displlt-e,
            tlJen suc h dispute will be adjudicaced only by, and will be subJccl lo the exclusivejunsdic1io11 and veoue
            of, tbe S upcnor Court of Oelawore. a nd eacb l:'llrty hereby irrevocably coosen1s 10, and waives an)'
            objeclio n 10, the j urisdJct,on or venue of the Dclaware Cour.s with respect to sue1, d ispute.

                         ln the ca c of a coo ruct beLween the provisions of See r ion S.3 and this Sec1ion 22 . Secuon 5.3 w1\I
            COT\1.IOJ.




                                                                      42               Nokia/QuaJcomm          Coniidential




 QUALCOMM BUSI NESS SECRETS - HIGHLY CON FIDENTIAL                                                                     QICE 00004259
 H IGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY                                                                      Q2017MDL10_ 00081244
                                                                                                                                   CX7728-042
                                                                   A-84                                                             JX0046-042
Case case
     1:21-cv-00345-UNA    Document
           5:17-cv-00220-LHK       1-1 Filed
                              Document 1439-203/05/21   Page 86 of
                                                 Filed 01/25/19    15944
                                                                Page   PageID
                                                                         of 45 #: 91




           2J.     LATE CtlARG:E
                   Each Pany may cha.ge th.c olher Pany a late CbB.f'.ge. with respect to any amounts that the other
           Party owes hereunder and foils lo pay on or before the dllc date, in a-n amount ~ua1 to an annual Tate of
           tbe London Interbank Offered Rate plus five per c.ent (L!BOR+5¾). For clariry, Qua lcolT\01 will not owe
           any late charges under this Section 23 on any amounts tha1 Nokia cla.ims it overp-aJd 10 Qualcomm under
           lhls Agreement.

           24.     ATTORNEYS' FEES

                   lo the eveot of any lit igat ion bc1wccn the Panics arising from or re lali"8 10 this Agreement , the
           prevailing Pa.ny in such action . as deterrnmed by Lbe court. will be entit led 10 reasoDa!>Je anomcyi' f~ as
           fixed by 1be coun.

           25.     ENTIRE ACREEM£NT

                    This Agreement sup~sedes tbe 200 I SU!.A (except for the provisions of rhe 200 l SULA which
           survive and remai.o io effect as ex pressly provided i.n Soclion 11 of this Agreement) , lhc TcflD Sheet (bU1
           not the remainder of !he Schlccnc,ot Agreement, wbi cb remains in fuJl force and effect) , and all ot.herprior
           or contemporaneous oral or written undcrstandmgs between the PartiC1i w ilh respect 10 tbe subject maucr
           hereof, and cnilst iruies, .i;olely ,vi1h resptet produc{S, services, or sofiware sold or licensed during tbe
           Term, lbc entire agreement oflhc Panics with respect to such subject matter.

           26.     AMENDM.ENTS

                   The terms and condit1cm~ of tbis Agreeme!ll can be modified or an\endcd ocly by a l"ritiug signe•d
           byautbori:ted fepreseniatives of both Partiei; 1na1 ,--pecificalJy refers 10 this Agreement aod expressly s1ates
           the Panies · int~cuon lo amend or modify 11.



                                           (Rema,,ider ofpag~ 111/fmfiona/fy left bkmk)




                                                                 43               Nolda /Qualcomm Confidenlial




 QUALCOMM BUSINESS SECRETS - HIGHLY CONFlDENTIAL                                                                  OICE 00004260
 H IGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                               Q2017MOL10_00081245
                                                                                                                              CX7728-043
                                                              A-85                                                             JX0046-043
Case case
     1:21-cv-00345-UNA    Document
           5:17-cv-00220-LHK       1-1 Filed
                              Document 1439-203/05/21   Page 87 of
                                                 Filed 01/25/19    15945
                                                                Page   PageID
                                                                         of 45 #: 92




             27.      INDEPENDENT CONTRACTORS

                    The relationship between Qua lcorrun and Nokia is that of iodependcnt contractors. Qualcomm
             and Nokia arc not jairu ven1urers. panners, prioclpal and agent. master and servant, o.- employe-r or
             employee, and have no other relationship other tl)an indcpeodenL contracting parties.


             IN WITNESS WHEREOF, the Parties have caused this Agreement to be exe.a.tted, through their duly
             authorized rep~en,ativc.s, as of Sep1ember 16, 2008 (the "Execution Date"), in two {2) idc11tical copies,
             onc(l) for each Party.

             POR AND ON BEHALF OF:                                   FOR AND ON BEHALF OF:




             TlTLE:   EllP + f1u~ilx t--, QT<-                      TITLE: _ _ _ _ _ _ __ _ __

             DATE:    OC.pl}trL     ?Z, Zootf'                       DATE: _      1_,G_.;_,_c_-____
                                                                                 ....


                                                                    SlGNATURE:          ~~ ~
                                                                    BY: _ _iLl<l<:A
                                                                            ____    R,11,.kNA-S
                                                                                      __ _ __   ·~ _

                                                                    TITLE; _    _ \J_.P__.__J_f_()_
                                                                                                 _ _ _ __

                                                                     DATE:   _1-+-{_{c._( o_g_ __ _




                                                               44              NokLa/Qualcomm Confiden tial




 QUALCOMM BUSI NESS SECRETS - HIGHLY CON FIDENTIAL                                                                 QICE 00004261
 H IGHLY CONFIDENTLAL-ATTORNEYS' EYES ONLY                                                               Q2017MDL10_00081246
                                                                                                                         CX7728-044
                                                             A-86                                                          JX0046-044
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 88 of 159 PageID #: 93
                                                  EFiled: Jan 25 2021 02:17PM EST
                                                  Transaction ID 66281178
                                                  Case No. 2021-0066-




                                    A-87
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 89 of 159 PageID #: 94




                                    A-88
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 90 of 159 PageID #: 95
                                                  EFiled: Jan 25 2021 02:17PM EST
                                                  Transaction ID 66281178
                                                  Case No. 2021-0066-




                                    A-89
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 91 of 159 PageID #: 96
                                                                  1313 North Market Street
                                                  EFiled: Jan 26 2021 09:29AM P.O. BoxEST
                                                                                       951
                                                  Transaction ID 66283481 19899-0951
                                                                Wilmington, DE
                                                                             302 984 6000
                                                  Case No. 2021-0066-JRS
                                                                  www.potteranderson.com

                                                                                  Philip A. Rovner
                                                                                            Partner
                                                                                  Attorney at Law
                                                                    provner@potteranderson.com
                                                                        302 984-6140 Direct Phone


                                 January 26, 2021


VIA FILE & SERVEXPRESS

Register in Chancery
Court of Chancery
Leonard L. Williams Justice Center
500 N. King Street
Wilmington, DE 19801

     Re:     Continental Automotive Systems, Inc. v. Nokia Corporation, et al.,
             C.A. No. 2021-0066-
Dear Register in Chancery:

      I write on behalf of Plaintiff in the above-referenced action to respectfully

request that the Register in Chancery prepare and issue a summons, pursuant to

Court of Chancery Rule 4 and 8 Del. C. § 321, via special process server, Parcels,

Inc., to the following party:

           Nokia of America Corporation
           c/o Corporation Service Company
           251 Little Falls Drive
           Wilmington, DE 19808

      Please notify my office when the summons is ready to be picked up or if you

have any questions. Thank you for your assistance.




                                        A-90
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 92 of 159 PageID #: 97
Register in Chancery
January 26, 2021
Page 2


                                           Respectfully,

                                           /s/ Philip A. Rovner

                                           Philip A. Rovner (#3215)

                                           Words: 89




                                    A-91
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 93 of 159 PageID #: 98
                                                  EFiled: Jan 29 2021 03:20PM EST
                                                  Transaction ID 66296366
                                                  Case No. 2021-0066-JRS




                                    A-92
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 94 of 159 PageID #: 99




                                    A-93
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 95 of 159 PageID #: 100




                                     A-94
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 96 of 159 PageID #: 101




                                     A-95
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 97 of 159 PageID #: 102
                                                                  1313 North Market Street
                                                  EFiled: Feb 01 2021 03:56PM P.O. BoxEST
                                                                                       951
                                                  Transaction ID 66299802 19899-0951
                                                                Wilmington, DE
                                                                             302 984 6000
                                                  Case No. 2021-0066-JRS
                                                                  www.potteranderson.com

                                                                                   Philip A. Rovner
                                                                                             Partner
                                                                                   Attorney at Law
                                                                     provner@potteranderson.com
                                                                         302 984-6140 Direct Phone


                                  February 1, 2021


 VIA FILE & SERVEXPRESS

 Register in Chancery
 Court of Chancery
 Leonard L. Williams Justice Center
 500 N. King Street
 Wilmington, DE 19801

     Re:      Continental Automotive Systems, Inc. v. Nokia Corporation, et al.,
              C.A. No. 2021-0066-JRS

 Dear Register in Chancery:

       I write on behalf of the Plaintiff in the above-referenced action to

 respectfully request that the Register in Chancery issue summonses for Potter

 Anderson & Corroon LLP to serve the following parties at the following addresses

 pursuant to 10 Del. C. § 3104 and Article 10(a) of the Hague Convention on the

 Service Abroad of Judicial and Extra-Judicial Documents in Civil or Commercial

 Matters, November 15, 1965, 20 U.S.T. 361, 658 U.N.T.S. 163 (the “Hague

 Convention”) via international registered mail, return receipt requested:

              Nokia Corporation
              Karakaari 7
              02610 Espoo, Finland




                                         A-96
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 98 of 159 PageID #: 103
Register in Chancery
February 1, 2021
Page 2


              Nokia Solutions and Networks Oy
              Karakaari 7
              02610 Espoo, Finland

              Nokia Technologies Oy
              Karakaari 7
              02610 Espoo, Finland

Finland, a Member of the Hague Convention, has not objected to service by

registered mail pursuant to Article 10(a) of the Hague Convention. See Hague

Convention on the Service of Judicial and Extrajudicial Documents in Civil or

Commercial Matters, November 15, 1965, Status Table 14, available at

https://www.hcch.net/en/instruments/conventions/status-table/?cid=17 (last

updated Jul. 27, 2020); Id., Finland - Central Authority & Practical Information,

available at https://www.hcch.net/en/states/authorities/details3/?aid=255 (last

updated March 25, 2019).

      In addition to the summonses above, Plaintiff also respectfully requests that

the Register in Chancery prepare additional summonses to be served upon the

following parties at the following addresses pursuant to Article 5(a) of the Hague

Convention:

              Nokia Corporation
              Karakaari 7
              02610 Espoo, Finland




                                        A-97
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 99 of 159 PageID #: 104
Register in Chancery
February 1, 2021
Page 3


             Nokia Solutions and Networks Oy
             Karakaari 7
             02610 Espoo, Finland

             Nokia Technologies Oy
             Karakaari 7
             02610 Espoo, Finland

      Under Article 5(a), service will be effected via the Central Authority of

Finland by a method prescribed by Finnish law. The Central Authority of Finland

is:

             Ministry of Justice
             Unit for International Judicial Cooperation
             P.O. Box 25
             FIN-00023 Government
             Finland

      Accordingly, I ask that you please issue summonses to Nokia Corporation,

Nokia Solutions and Networks Oy and Nokia Technologies Oy with directions that

it be served by the Central Authority of Finland.

      Additionally, pursuant to Article 3 of the Hague Convention, an appropriate

authority or judicial officer competent under the Jurisdiction of this Court must

forward the service request to the Central Authority of Finland. Therefore, I

further ask that you please enter the attached proposed order appointing the

following individual as such an authority or judicial officer:




                                        A-98
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 100 of 159 PageID #: 105
 Register in Chancery
 February 1, 2021
 Page 4


             Celeste Ingalls
             1020 SW Taylor Street, Suite 240
             Portland, Oregon 97205

      Please notify my office when the summonses are ready to be picked up or if

 you have any questions. Thank you for your assistance.




                                             Respectfully,

                                             /s/ Philip A. Rovner

                                             Philip A. Rovner (#3215)

                                             Words: 406




                                      A-99
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 101 of 159 PageID #: 106
                                                  EFiled: Feb 03 2021 11:48AM EST
                                                  Transaction ID 66305608
                                                  Case No. 2021-0066-JRS
    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

  CONTINENTAL AUTOMOTIVE                   )
  SYSTEMS, INC., a Delaware                )
  corporation,                             )
                                           )
                    Plaintiff,             )
                                           )
              v.                           )
                                           ) C.A. No. 2021-0066-JRS
  NOKIA CORPORATION, a Finnish             )
  corporation, NOKIA OF AMERICA            )
  CORPORATION, a Delaware                  )
  corporation, NOKIA SOLUTIONS             )
  AND NETWORKS OY, a Finnish               )
  corporation, and NOKIA                   )
  TECHNOLOGIES OY, a Finnish               )
  corporation,                             )
                                           )
                    Defendants.            )

      MOTION TO APPOINT INTERNATIONAL PROCESS SERVER

       Plaintiff Continental Automotive Systems, Inc., by and through its

 undersigned counsel, hereby moves this Court for entry of an order authorizing

 service on Defendants Nokia Corporation; Nokia Solutions and Networks Oy; and

 Nokia Technologies Oy of the Complaint pursuant to the Hague Convention on the

 Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial

 Matters, November 15, 1965, 20 U.S.T. 361, 658 U.N.T.S. 163 (the “Hague

 Convention”) and furthermore appointing the international process server Celeste




                                       A-100
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 102 of 159 PageID #: 107




 Ingalls to effectuate service of any and all documents to be served in this case

 pursuant to the Hague Convention.

       1.     Nokia Corporation; Nokia Solutions and Networks Oy; and Nokia

 Technologies Oy are corporations organized and existing under the laws of

 Finland, with their principal places of business at Karakaari 7, 02610 Espoo,

 Finland.

       2.     Delaware Court of Chancery Rule 4(d) and 10 Del. C. § 3104 provide

 that this Court may authorize an additional mode of service.

       3.     Chapter 1, Article 3 of the Hague Convention provides that the

 documents to be served shall be forwarded to the Central Authority of the State to

 which the request for service is made by “[t]he authority or judicial officer

 competent under the law of the State in which the documents originate.”

       4.     The United States and Finland are signatories to the Hague

 Convention and the Ministry of Justice in Finland has been designated as the

 Central Authority authorized to receive and effect service of judicial documents

 from US Courts in accordance with the Hague Convention.

       5.     In compliance with the requirements of service set forth in Rule 4(d)

 and because Nokia Corporation; Nokia Solutions and Networks Oy; and Nokia

 Technologies Oy are corporations organized and existing under the laws of Finland

 and located in Finland, a signatory to the Hague Convention, Plaintiff respectfully



                                          2
                                        A-101
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 103 of 159 PageID #: 108




 requests that this Court authorize the appointment of the international process

 server Celeste Ingalls to forward the Complaint to the Central Authority of Finland

 in order to effectuate service through the Hague.1

       6.     Service by international process server Celeste Ingalls pursuant to the

 Hague Convention will provide formal notice of this action to Defendants Nokia

 Corporation; Nokia Solutions and Networks Oy; and Nokia Technologies Oy.




 1
  In connection with the service of process in Finland under the Hague Convention,
 Plaintiff also intends to ask that the Court execute Form USM-94 (Hague
 Convention) and a “Request for Judicial Assistance” directed at the appropriate
 judicial authority in Finland. It is Plaintiff’s understanding that the forms cannot
 be completed until a summons has been issued, after which time Plaintiff intends
 to submit the forms to the Court and, subject to the Court’s approval, respectfully
 request that they be completed.

                                          3
                                        A-102
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 104 of 159 PageID #: 109




                                       POTTER ANDERSON & CORROON LLP
  OF COUNSEL:
                                       By: /s/ Philip A. Rovner
  Stephen S. Korniczky                     Philip A. Rovner (#3215)
  Martin R. Bader                          Jonathan A. Choa (#5319)
  Matthew W. Holder                        Hercules Plaza
  SHEPPARD, MULLIN, RICHTER                P.O. Box 951
  & HAMPTON, LLP                           Wilmington, DE 19899
  12275 El Camino Real, Suite 200          (302) 984-6000
  San Diego, CA 92130                      provner@potteranderson.com
  (858) 720-8900                           jchoa@potteranderson.com

  Michael W. Scarborough              Attorneys for Plaintiff
  Mona Solouki                        Continental Automotive Systems, Inc.
  SHEPPARD, MULLIN, RICHTER
  & HAMPTON, LLP                      Words: 444
  Four Embarcadero Center, 17th Floor
  San Francisco, California 94111
  (415) 434-9100

  Dated: February 3, 2021




                                       4
                                     A-103
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 105 of 159 PageID #: 110
                                                  EFiled: Feb 03 2021 11:48AM EST
                                                  Transaction ID 66305608
                                                  Case No. 2021-0066-JRS
     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

  CONTINENTAL AUTOMOTIVE                     )
  SYSTEMS, INC., a Delaware                  )
  corporation,                               )
                                             )
                     Plaintiff,              )
                                             )
               v.                            )
                                             ) C.A. No. 2021-0066-JRS
  NOKIA CORPORATION, a Finnish               )
  corporation, NOKIA OF AMERICA              )
  CORPORATION, a Delaware                    )
  corporation, NOKIA SOLUTIONS               )
  AND NETWORKS OY, a Finnish                 )
  corporation, and NOKIA                     )
  TECHNOLOGIES OY, a Finnish                 )
  corporation,                               )
                                             )
                     Defendants.             )

     [PROPOSED] ORDER APPOINTING INTERNATIONAL PROCESS
                          SERVER

       Pursuant to Chapter 1, Article 3 of the Convention on the Service Abroad of

 Judicial and Extrajudicial Documents in Civil or Commercial Matters developed at

 the Tenth Session of the Hague Conference on Private International Law on 15

 November, 1965 (the “Hague Convention”), and for good cause shown, the Court

 hereby appoints Celeste Ingalls, specializing in international service of process,

 1020 SW Taylor Street, Suite 240, Portland, Oregon 97205, as the authority and

 judicial officer competent under the Jurisdiction of this Court to issue and forward




                                        A-104
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 106 of 159 PageID #: 111




 a request to the applicable Central Authority, for service of any and all documents

 to be served in this case in accordance with the Hague Service Convention.


       IT IS SO ORDERED this __________ day of ___________________, 2021.


                                        BY THE COURT:


                                        ____________________________________




                                          2
                                        A-105
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 107 of 159 PageID #: 112
                                                  EFiled: Feb 03 2021 01:03PM EST
                                                  Transaction ID 66306015
                                                  Case No. 2021-0066-JRS




                                    A-106
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 108 of 159 PageID #: 113




                                     A-107
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 109 of 159 PageID #: 114




                                     A-108
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 110 of 159 PageID #: 115
                                                  EFiled: Feb 04 2021 04:56PM EST
                                   GRANTED        Transaction ID 66311418
                                                  Case No. 2021-0066-JRS
     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

  CONTINENTAL AUTOMOTIVE                     )
  SYSTEMS, INC., a Delaware                  )
  corporation,                               )
                                             )
                     Plaintiff,              )
                                             )
               v.                            )
                                             ) C.A. No. 2021-0066-JRS
  NOKIA CORPORATION, a Finnish               )
  corporation, NOKIA OF AMERICA              )
  CORPORATION, a Delaware                    )
  corporation, NOKIA SOLUTIONS               )
  AND NETWORKS OY, a Finnish                 )
  corporation, and NOKIA                     )
  TECHNOLOGIES OY, a Finnish                 )
  corporation,                               )
                                             )
                     Defendants.             )

     [PROPOSED] ORDER APPOINTING INTERNATIONAL PROCESS
                          SERVER

       Pursuant to Chapter 1, Article 3 of the Convention on the Service Abroad of

 Judicial and Extrajudicial Documents in Civil or Commercial Matters developed at

 the Tenth Session of the Hague Conference on Private International Law on 15

 November, 1965 (the “Hague Convention”), and for good cause shown, the Court

 hereby appoints Celeste Ingalls, specializing in international service of process,

 1020 SW Taylor Street, Suite 240, Portland, Oregon 97205, as the authority and

 judicial officer competent under the Jurisdiction of this Court to issue and forward




                                        A-109
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 111 of 159 PageID #: 116




 a request to the applicable Central Authority, for service of any and all documents

 to be served in this case in accordance with the Hague Service Convention.


       IT IS SO ORDERED this __________ day of ___________________, 2021.


                                        BY THE COURT:


                                        ____________________________________




                                          2
                                        A-110
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 112 of 159 PageID #: 117




This document constitutes a ruling of the court and should be treated as such.

               Court: DE Court of Chancery Civil Action
               Judge: Joseph Slights

      File & Serve
   Transaction ID: 66305608
     Current Date: Feb 04, 2021

     Case Number: 2021-0066-JRS
        Case Name: Continental Automotive Systems, Inc. v. Nokia Corporation
Court Authorizer: Joseph Slights



/s/ Judge Joseph Slights




                                                             A-111
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 113 of 159 PageID #: 118
                                                  EFiled: Feb 09 2021 09:55AM EST
                                                  Transaction ID 66321157
                                                  Case No. 2021-0066-JRS




                                   A-112
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 114 of 159 PageID #: 119




                                     A-113
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 115 of 159 PageID #: 120




                                     A-114
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 116 of 159 PageID #: 121




                                     A-115
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 117 of 159 PageID #: 122




                                     A-116
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 118 of 159 PageID #: 123




                                     A-117
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 119 of 159 PageID #: 124




                                     A-118
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 120 of 159 PageID #: 125




                                     A-119
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 121 of 159 PageID #: 126




                                     A-120
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 122 of 159 PageID #: 127




                                     A-121
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 123 of 159 PageID #: 128




                                     A-122
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 124 of 159 PageID #: 129




                                     A-123
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 125 of 159 PageID #: 130




                                     A-124
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 126 of 159 PageID #: 131




                                     A-125
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 127 of 159 PageID #: 132




                                     A-126
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 128 of 159 PageID #: 133




                                     A-127
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 129 of 159 PageID #: 134




                                     A-128
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 130 of 159 PageID #: 135




                                     A-129
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 131 of 159 PageID #: 136




                                     A-130
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 132 of 159 PageID #: 137




                                     A-131
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 133 of 159 PageID #: 138




                                     A-132
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 134 of 159 PageID #: 139




                                     A-133
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 135 of 159 PageID #: 140




                                     A-134
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 136 of 159 PageID #: 141




                                     A-135
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 137 of 159 PageID #: 142




                                     A-136
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 138 of 159 PageID #: 143




                                     A-137
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 139 of 159 PageID #: 144




                                     A-138
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 140 of 159 PageID #: 145




                                     A-139
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 141 of 159 PageID #: 146




                                     A-140
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 142 of 159 PageID #: 147




                                     A-141
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 143 of 159 PageID #: 148




                                     A-142
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 144 of 159 PageID #: 149




                                     A-143
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 145 of 159 PageID #: 150




                                     A-144
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 146 of 159 PageID #: 151




                                     A-145
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 147 of 159 PageID #: 152
                                                  EFiled: Feb 23 2021 07:53PM EST
                                                  Transaction ID 66365153
                                                  Case No. 2021-0066-JRS
      IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

  CONTINENTAL AUTOMOTIVE
  SYSTEMS, INC., a Delaware
  corporation,

                    Plaintiff,                  C.A. No. 2021-0066-JRS
           v.

  NOKIA CORPORATION, a Finnish
  corporation, NOKIA OF AMERICA
  CORPORATION, a Delaware
  corporation, NOKIA SOLUTIONS
  AND NETWORKS OY, a Finnish
  corporation, and NOKIA
  TECHNOLOGIES OY, a Finnish
  corporation,

                    Defendant.



                                 ENTRY OF APPEARANCE
          Please enter the appearance of Kelly E. Farnan and Blake Rohrbacher of

 Richards, Layton & Finger, P.A. as counsel for Defendants Nokia Corporation,

 Nokia of America Corporation, Nokia Solutions and Networks Oy, and Nokia

 Technologies Oy in the above-captioned action.




 RLF1 24834536v.2
                                        A-146
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 148 of 159 PageID #: 153




                                       /s/ Kelly E. Farnan
                                       Kelly E. Farnan (#4395)
                                       Blake Rohrbacher (#4750)
                                       Richards, Layton & Finger, P.A.
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, Delaware 19801
                                       (302) 651-7700

                                       Attorneys for Defendants Nokia
                                       Corporation, Nokia of America
                                       Corporation, Nokia Solutions and
                                       Networks Oy, and Nokia Technologies
 Dated: February 23, 2021              Oy




                                       2
 RLF1 24834536v.2
                                     A-147
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 149 of 159 PageID #: 154




                            CERTIFICATE OF SERVICE

          I hereby certify that, on February 23, 2021, true and correct copies of the

 foregoing were caused to be served by File & ServeXpress on the following counsel

 of record:

          Philip A. Rovner
          Jonathan A. Choa
          Potter Anderson & Corroon LLP
          Hercules Plaza
          P.O. Box 951
          Wilmington, DE 19899
          (302) 984-6000
          provner@potteranderson.com
          jchoa@potteranderson.com



                                                 /s/ Kelly E. Farnan             .
                                                 Kelly E. Farnan (#4395)




                                           3
 RLF1 24834536v.2
                                         A-148
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 150 of 159 PageID #: 155
                                                  EFiled: Feb 23 2021 07:53PM EST
                                                  Transaction ID 66365153
                                                  Case No. 2021-0066-JRS
    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

  CONTINENTAL AUTOMOTIVE
  SYSTEMS, INC., a Delaware
  corporation,

              Plaintiff,                        C.A. No. 2021-0066-JRS
        v.

  NOKIA CORPORATION, a Finnish
  corporation, NOKIA OF AMERICA
  CORPORATION, a Delaware
  corporation, NOKIA SOLUTIONS
  AND NETWORKS OY, a Finnish
  corporation, and NOKIA
  TECHNOLOGIES OY, a Finnish
  corporation,

              Defendant.



              STIPULATION AND [PROPOSED] ORDER
         EXTENDING TIME TO RESPOND TO THE COMPLAINT

       WHEREAS, on January 25, 2021, plaintiff Continental Automotive Systems,

 Inc. (“Plaintiff”) filed its Verified Complaint (the “Complaint”) in the above-

 captioned action (the “Action”); and

       WHEREAS, Plaintiff and Defendants Nokia Corporation, Nokia of America

 Corporation, Nokia Solutions and Networks Oy, and Nokia Technologies Oy

 (collectively, “Defendants”) have discussed and agreed to an extension for

 Defendants to respond to the Complaint.




                                        A-149
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 151 of 159 PageID #: 156




          IT IS HEREBY STIPULATED AND AGREED by the parties hereto, through

 their undersigned counsel, subject to the approval of the Court, that:

          1.   Counsel for Defendants hereby acknowledges service of the

 Summonses and Complaint on all Defendants in this matter and waive all defenses

 set forth in Court of Chancery Rule 12(b)(4) and (5).

          2.   The time for Defendants to answer, move or otherwise respond to

 Plaintiffs’ Complaint is extended to April 9, 2021.

          3.   If Defendants move to dismiss the Complaint, Defendants shall file

 their opening brief contemporaneously with that motion.

          4.   Plaintiff’s answering brief shall then be due 30 days after the opening

 brief.

          5.   Defendants’ reply shall be due 14 days after the answering brief.

          6.   The parties shall contact the Court to obtain a hearing date for the

 motion after Plaintiff files its answering brief.




                                            2
                                          A-150
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 152 of 159 PageID #: 157




 /s/ Philip A. Rovner                    /s/ Kelly E. Farnan
 Philip A. Rovner (#3215)                Kelly E. Farnan (#4395)
 Jonathan A. Choa (#5319)                Blake Rohrbacher (#4750)
 Potter Anderson & Corroon LLP           Richards, Layton & Finger, P.A.
 Hercules Plaza                          One Rodney Square
 P.O. Box 951                            920 North King Street
 Wilmington, DE 19899                    Wilmington, Delaware 19801
 (302) 984-6000                          (302) 651-7700

 Attorneys for Plaintiff                 Attorneys for Defendants Nokia
 Continental Automotive Systems, Inc.    Corporation, Nokia of America
                                         Corporation, Nokia Solutions and
                                         Networks Oy, and Nokia Technologies
                                         Oy
 Dated: February 23, 2021




       SO ORDERED this ____ day of February, 2021.




                                                ______________________________
                                                Vice Chancellor




                                          3
                                        A-151
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 153 of 159 PageID #: 158
                                                  EFiled: Feb 24 2021 02:31PM EST
                                 GRANTED          Transaction ID 66367701
                                                  Case No. 2021-0066-JRS
    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

  CONTINENTAL AUTOMOTIVE
  SYSTEMS, INC., a Delaware
  corporation,

              Plaintiff,                        C.A. No. 2021-0066-JRS
        v.

  NOKIA CORPORATION, a Finnish
  corporation, NOKIA OF AMERICA
  CORPORATION, a Delaware
  corporation, NOKIA SOLUTIONS
  AND NETWORKS OY, a Finnish
  corporation, and NOKIA
  TECHNOLOGIES OY, a Finnish
  corporation,

              Defendant.



              STIPULATION AND [PROPOSED] ORDER
         EXTENDING TIME TO RESPOND TO THE COMPLAINT

       WHEREAS, on January 25, 2021, plaintiff Continental Automotive Systems,

 Inc. (“Plaintiff”) filed its Verified Complaint (the “Complaint”) in the above-

 captioned action (the “Action”); and

       WHEREAS, Plaintiff and Defendants Nokia Corporation, Nokia of America

 Corporation, Nokia Solutions and Networks Oy, and Nokia Technologies Oy

 (collectively, “Defendants”) have discussed and agreed to an extension for

 Defendants to respond to the Complaint.




                                        A-152
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 154 of 159 PageID #: 159




          IT IS HEREBY STIPULATED AND AGREED by the parties hereto, through

 their undersigned counsel, subject to the approval of the Court, that:

          1.   Counsel for Defendants hereby acknowledges service of the

 Summonses and Complaint on all Defendants in this matter and waive all defenses

 set forth in Court of Chancery Rule 12(b)(4) and (5).

          2.   The time for Defendants to answer, move or otherwise respond to

 Plaintiffs’ Complaint is extended to April 9, 2021.

          3.   If Defendants move to dismiss the Complaint, Defendants shall file

 their opening brief contemporaneously with that motion.

          4.   Plaintiff’s answering brief shall then be due 30 days after the opening

 brief.

          5.   Defendants’ reply shall be due 14 days after the answering brief.

          6.   The parties shall contact the Court to obtain a hearing date for the

 motion after Plaintiff files its answering brief.




                                            2
                                          A-153
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 155 of 159 PageID #: 160




 /s/ Philip A. Rovner                    /s/ Kelly E. Farnan
 Philip A. Rovner (#3215)                Kelly E. Farnan (#4395)
 Jonathan A. Choa (#5319)                Blake Rohrbacher (#4750)
 Potter Anderson & Corroon LLP           Richards, Layton & Finger, P.A.
 Hercules Plaza                          One Rodney Square
 P.O. Box 951                            920 North King Street
 Wilmington, DE 19899                    Wilmington, Delaware 19801
 (302) 984-6000                          (302) 651-7700

 Attorneys for Plaintiff                 Attorneys for Defendants Nokia
 Continental Automotive Systems, Inc.    Corporation, Nokia of America
                                         Corporation, Nokia Solutions and
                                         Networks Oy, and Nokia Technologies
                                         Oy
 Dated: February 23, 2021




       SO ORDERED this ____ day of February, 2021.




                                                ______________________________
                                                Vice Chancellor




                                          3
                                        A-154
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 156 of 159 PageID #: 161




This document constitutes a ruling of the court and should be treated as such.

               Court: DE Court of Chancery Civil Action
               Judge: Joseph Slights

      File & Serve
   Transaction ID: 66365153
     Current Date: Feb 24, 2021

     Case Number: 2021-0066-JRS
        Case Name: Continental Automotive Systems, Inc. v. Nokia Corporation
Court Authorizer: Joseph Slights



/s/ Judge Joseph Slights




                                                             A-155
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 157 of 159 PageID #: 162




     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 CONTINENTAL AUTOMOTIVE                 )
 SYSTEMS, INC., a Delaware              )
 corporation,                           )
                                        )
                   Plaintiff,           )
                                        )
              v.                        )
                                        )     C.A. No. 2021-0066-JRS
 NOKIA CORPORATION, a Finnish           )
 corporation, NOKIA OF AMERICA          )
 CORPORATION, a Delaware                )
 corporation, NOKIA SOLUTIONS           )
 AND NETWORKS OY, a Finnish             )
 corporation, and NOKIA                 )
 TECHNOLOGIES OY, a Finnish             )
 corporation,                           )
                                        )
                   Defendants.          )

                                NOTICE OF SERVICE

       The undersigned hereby certifies that, on March 5, 2021, the following

 document was served on the following parties at the addresses and in the manner

 indicated:

        PLAINTIFF CONTINENTAL AUTOMOTIVE SYSTEMS, INC.’S
            REQUESTS FOR PRODUCTION OF DOCUMENTS,
               SET ONE PROPOUNDED TO DEFENDANTS




                                      A-156
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 158 of 159 PageID #: 163




                         VIA FILE AND SERVEXPRESS

                          Kelly E. Farnan, Esq.
                          Blake Rohrbacher, Esq.
                          Richards, Layton & Finger, P.A.
                          One Rodney Square
                          920 North King Street
                          Wilmington, DE 19801
                          Tel: (302) 651-7700

                          Attorneys for Defendants Nokia Corporation, Nokia of
                          America Corporation, Nokia Solutions and Networks Oy,
                          and Nokia Technologies Oy



                                    POTTER ANDERSON & CORROON LLP

                                    By: /s/ Philip A. Rovner
                                        Philip A. Rovner (#3215)
                                        Jonathan A. Choa (#5319)
                                        Hercules Plaza
                                        P.O. Box 951
                                        Wilmington, DE 19899
                                        (302) 984-6000
                                        provner@potteranderson.com
                                        jchoa@potteranderson.com

  Dated: March 5, 2021              Attorneys for Plaintiff
  7108194                           Continental Automotive Systems, Inc.




                                       A-157
                                        2
Case 1:21-cv-00345-UNA Document 1-1 Filed 03/05/21 Page 159 of 159 PageID #: 164




                          CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021 a copy of the within document was

 served electronically by File and ServeXpress on the following attorneys:


                          Kelly E. Farnan, Esq.
                          Blake Rohrbacher, Esq.
                          Richards, Layton & Finger, P.A.
                          One Rodney Square
                          920 North King Street
                          Wilmington, DE 19801
                          Tel: (302) 651-7700

                          Attorneys for Defendants Nokia Corporation, Nokia of
                          America Corporation, Nokia Solutions and Networks Oy,
                          and Nokia Technologies Oy




                                       /s/ Philip A. Rovner
                                       Philip A. Rovner (#3215)




                                       A-158
